Exhibit 10.8

Execution Version

SEVENTH AMENDMENT

SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”), dated as of
December 1, 2016 among Envision Healthcare Corporation (together with its
successors in interest, the “Borrower”), the several banks and financial
institutions parties hereto that constitute Tranche C Term Lenders (as further
defined in Subsection 1(b)(i) hereof), the other Lenders party hereto, Deutsche
Bank AG New York Branch (“DBNY”), as existing Administrative Agent (the
“Existing Administrative Agent”) and existing collateral agent (the “Existing
Collateral Agent”) and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative
Agent under the Restated Credit Agreement (as defined below) (the “New
Administrative Agent”) and as Collateral Agent under the Restated Credit
Agreement (as defined below) (the “New Collateral Agent”). Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided to such terms in the Credit Agreement
referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to a Credit Agreement, dated as of May 25, 2011
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, pursuant to the 2016 Merger Agreement, AmSurg Corp. (together with its
successors in interest, “AmSurg”) and Holdings will combine in an all stock
merger of equals;

WHEREAS, pursuant to and in accordance with Subsection 2.6 of the Credit
Agreement, the Borrower has requested that Incremental Term Loan Commitments in
an aggregate principal amount of $2,676,930,416.35 be made available to the
Borrower, and the Tranche C Term Lenders and the Administrative Agent have
agreed, upon the terms and subject to the conditions set forth herein, (a) that
the Tranche C Term Lenders will make Incremental Term Loans in the form of the
Tranche C Term Loans (as defined in Subsection 1(b)(i) hereof) and exchange
Exchanged Term Loans (as defined in Subsection 1(b)(i) hereof) for Tranche C
Term Loans, (b) that the proceeds of the Tranche C Term Loans will be used
(i) to finance the 2016 Mergers and to pay fees, premiums and expenses incurred
in connection with the 2016 Mergers and this Amendment, (ii) to repay in full
all Loans (other than Exchanged Term Loans) outstanding under the Credit
Agreement immediately prior to the Seventh Amendment Effective Date and to pay
all accrued and unpaid interest thereon through the Seventh Amendment Effective
Date (collectively, the “Prepayment”) and (iii) to finance the working capital,
capital expenditures, business requirements, acquisitions and other general
corporate purposes of the Borrower and its Restricted Subsidiaries and (d) to
amend the Credit Agreement as provided herein without the consent or approval of
any other Lender, as permitted by Subsections 2.6(d) and 11.1(d) thereof;

WHEREAS, certain Lenders holding Initial Term Loans and/or Tranche B Term Loans
have elected, and the Borrower has agreed, to exchange (by exercising a cashless
rollover option pursuant to Subsection 4.8 of the Credit Agreement) their
Initial Term Loans and/or Tranche B Term Loans for Tranche C Term Loans;



--------------------------------------------------------------------------------

WHEREAS, immediately following the effectiveness of the Incremental Credit
Agreement Amendments (as defined in Section 4 hereof) and the Prepayment, the
Tranche C Term Lenders will constitute all of the Lenders under the Credit
Agreement, as amended hereby;

WHEREAS, immediately following the effectiveness of the Incremental Credit
Agreement Amendments and the Prepayment, the Tranche C Term Lenders, then
constituting all Lenders under the Credit Agreement, as amended hereby, the
Existing Administrative Agent, the Existing Collateral Agent, the New
Administrative Agent and the New Collateral Agent wish and agree to amend the
Credit Agreement as set forth in Section Two below;

WHEREAS, the Borrower, certain of the Borrower’s subsidiaries and the Collateral
Agent are party to a Guarantee and Collateral Agreement, dated as of May 25,
2011 (as amended, supplemented, waived or otherwise modified from time to time,
the “Guarantee and Collateral Agreement”);

WHEREAS, immediately following the effectiveness of the Incremental Credit
Agreement Amendments and the Prepayment, pursuant to Section 9.1 of the
Guarantee and Collateral Agreement and Subsection 11.1(a) of the Credit
Agreement, the New Collateral Agent, the Borrower, the Grantors (as defined
therein) and the Lenders party hereto, constituting not less than the Required
Lenders (determined immediately following the effectiveness of the Incremental
Credit Agreement Amendments and the Prepayment) agree to make the amendments to
the Guarantee and Collateral Agreement set forth in Section Three below; and

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE - Incremental Credit Agreement Amendments. Subject to the
satisfaction of the conditions set forth in Section Four hereof:

(a) The Tranche C Term Loans shall be deemed to be “Incremental Term Loans”, the
Tranche C Term Lenders shall be deemed to be “Additional Lenders”, the Tranche C
Term Loan Commitments shall be deemed to be “Incremental Term Loan Commitments”
and this Seventh Amendment shall be deemed to be an “Incremental Commitment
Amendment” and a “Loan Document”, in each case, for all purposes of the Credit
Agreement and the other Loan Documents. The Borrower and the Administrative
Agent hereby consent, pursuant to Subsections 11.6(b)(i) and 2.6(b) of the
Credit Agreement, to the inclusion as an “Additional Lender” of each Tranche C
Term Lender that is party to this Seventh Amendment that is not an Existing Term
Lender, an Affiliate of an Existing Term Lender or an Approved Fund.

 

2



--------------------------------------------------------------------------------

(b) Subsection 1.1 of the Credit Agreement is hereby amended as follows:

i. by adding the following new definitions, to appear in proper alphabetical
order:

“2016 Transactions” (i) means, collectively, any or all of the following:
(i) the entry into the indenture, dated as of December 1, 2016, among the
Borrower and Wilmington Trust, National Association, entry into the purchase
agreement, dated as of November 16, 2016, among the Borrower and the initial
purchasers party thereto and the issuance of the senior unsecured notes on
December 1, 2016, (ii) the entry into the Seventh Amendment and the Incurrence
of the Term Loans, (iii) the entry into the third amendment to the Senior ABL
Facility, (iv) the consummation of the 2016 Mergers (vi) the repayment,
refinancing, defeasance and/or redemption of certain Indebtedness of each of
Envision Healthcare Holdings, Inc. and its Subsidiaries and AmSurg in connection
with the foregoing and (vii) all other transactions relating to any of the
foregoing (including payment of fees and expenses related to any of the
foregoing).

“Exchanged Term Loans”: as to any Existing Term Lender, the full principal
amount of such Lender’s outstanding Initial Term Loans and/or Tranche B Term
Loans (in each case, as indicated on such Existing Term Lender’s counterpart to
the Seventh Amendment) or, if less, the amount notified to the Administrative
Agent by JPMorgan Chase Bank, N.A. prior to the Seventh Amendment Effective
Date.

“Exchanging Lender”: as defined in Subsection 2.1(d)(ii).

“Existing Term Lenders”: those Lenders holding an Initial Term Loan and/or a
Tranche B Term Loan immediately prior to the Seventh Amendment Effective Date.

“New Tranche C Term Lenders”: as defined in Subsection 2.1(d)(i).

“New Tranche C Term Loan Commitments”: as defined in Subsection 2.1(d)(i).

“Seventh Amendment”: the Seventh Amendment to Credit Agreement, dated as of the
Seventh Amendment Effective Date, among the Borrower, the Tranche C Term
Lenders, the Administrative Agent and the other parties thereto.

“Seventh Amendment Effective Date”: December 1, 2016.

“Tranche C Lead Arrangers”: as defined in the definition of “Lead Arrangers” in
this Subsection 1.1.

“Tranche C Repricing Transaction”: the prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche C Term Loans (including, without
limitation, as may be effected through any amendment, waiver or modification to
this Agreement relating to the interest rate for, or weighted average yield of,
the Tranche C Term Loans), (a) if the primary purpose of such prepayment,
refinancing, substitution, replacement, amendment, waiver or modification is (as
reasonably determined by the Borrower in good faith) to

 

3



--------------------------------------------------------------------------------

refinance the Tranche C Term Loans at a lower “effective yield” (taking into
account, among other factors, margin, upfront or similar fees or original issue
discount shared with all providers of such financing, but excluding the effect
of any arrangement, commitment, underwriting, structuring, syndication or other
fees payable in connection therewith that are not shared with all providers of
such financing, and without taking into account any fluctuations in the Adjusted
LIBOR Rate, but including any LIBOR floor or similar floor that is higher than
the then Adjusted LIBOR Rate), (b) if the prepayment, refinancing, substitution,
replacement, amendment, waiver or modification is effectuated by the incurrence
by the Borrower or any Restricted Subsidiary of new Indebtedness, such new
Indebtedness is first lien secured term loan bank financing, and (c) if such
prepayment, refinancing, substitution, replacement, amendment, waiver or
modification results in such first lien secured term loan bank financing having
an “effective yield” (as reasonably determined by the Administrative Agent, in
consultation with the Borrower, consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, upfront or
similar fees or original issue discount shared with all providers of such
financing (calculated based on assumed four-year average life and without
present value discount), but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all providers of such financing,
and without taking into account any fluctuations in the Adjusted LIBOR Rate, but
including any LIBOR floor or similar floor that is higher than the then
applicable Adjusted LIBOR Rate) that is less than the “effective yield” (as
reasonably determined by the Administrative Agent, in consultation with the
Borrower, on the same basis) of the Tranche C Term Loans prior to being so
prepaid, refinanced, substituted or replaced or subject to such amendment,
waiver or modification to this Agreement.

“Tranche C Term Lender”: any Lender having a Tranche C Term Loan Commitment
and/or a Tranche C Term Loan outstanding hereunder.

“Tranche C Term Loan”: the Term Loans made by the Lenders holding the Tranche C
Term Loan Commitments to the Borrower (or holding Exchanged Term Loans) under
Section 2 of the Seventh Amendment on the Seventh Amendment Effective Date.

“Tranche C Term Loan Commitment”: as to any Lender, its obligation to make
Tranche C Term Loans to the Borrower pursuant to Subsection 2.1(d) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
in Schedule A-2 under the heading “Tranche C Term Loan Commitment” or, in the
case of any Lender that is an Assignee, the amount of the assigning Lender’s
Tranche C Term Loan Commitment assigned to such Assignee pursuant to
Subsection 11.6(b) (in each case as such amount may be adjusted from time to
time as provided herein); collectively, as to all Lenders, the “Tranche C Term
Loan Commitments”. The original aggregate amount of the Tranche C Term Loan
Commitments on the Seventh Amendment Effective Date is $2,676,930,416.35.

 

4



--------------------------------------------------------------------------------

“Tranche C Term Loan Percentage”: as to any Tranche C Term Lender at any time,
the percentage which (a) such Lender’s Tranche C Term Loan Commitment then
outstanding constitutes of (b) the sum of all of the Tranche C Term Loan
Commitments then outstanding.

ii. by restating the definition of “Adjusted LIBOR Rate” as follows:

““Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1.00%) determined by the Administrative Agent to be
equal to the higher of (a) (i) the LIBOR Rate for such Borrowing of Eurodollar
Loans in effect for such Interest Period divided by (ii) 1 minus the Statutory
Reserves (if any) for such Borrowing of Eurodollar Loans for such Interest
Period and (b) (i) in respect of the Initial Term Loans, 1.00%, (ii) in respect
of the Tranche B-2 Term Loans, 1.00% and (iii) in respect of the Tranche C Term
Loans, 0.75%.”

iii. by restating the definition of “Alternate Base Rate” as follows:

““Alternate Base Rate”: for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1.00%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, (c) the Adjusted LIBOR Rate for an Interest
Period of one-month beginning on such day (or if such day is not a Business Day,
on the immediately preceding Business Day) plus 1.00% and (d) (i) in respect of
the Initial Term Loans, 2.00%, (ii) in respect of the Tranche B-2 Term Loans,
2.00% and (iii) in respect of the Tranche C Term Loans, 1.75%. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBOR Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) or (c) above, as the case may
be, of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Base Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate
shall be effective on the effective date of such change in the Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBOR Rate, respectively.”

 

5



--------------------------------------------------------------------------------

iv. by amending and restating the definition of “Applicable Margin” as follows:

““Applicable Margin”: in respect of (I) Initial Term Loans, a percentage per
annum equal to (a) from the First Amendment Effective Date until the first
Business Day that immediately follows the date on which a Compliance Certificate
is delivered pursuant to Subsection 7.2(b) in respect of the first full fiscal
quarter ending after the First Amendment Effective Date, 3.00% per annum for
Eurodollar Loans, and 2.00% per annum for ABR Loans, and (b) thereafter, the
applicable percentage per annum set forth below, as determined by reference to
the Consolidated First-Lien Net Leverage Ratio, as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Subsection 7.2(b):

Applicable Margin

 

Pricing Level

   Consolidated
First-Lien Net
Leverage Ratio    Eurodollar Loans   ABR Loans

1

   < 2.50:1.00    3.00%   2.00%

2

   > 2.50:1.00    3.25%   2.25%

(II) Tranche B-2 Term Loans, 3.50% per annum for Eurodollar Loans, and 2.50% per
annum for ABR Loans; and

(III) Tranche C Term Loans, 3.00% per annum for Eurodollar Loans, and 2.00% per
annum for ABR Loans.

Notwithstanding the foregoing, in the event that the financial statements
required to be delivered pursuant to Subsection 7.1(a) or 7.1(b), as applicable,
and the related Compliance Certificate required to be delivered pursuant to
Subsection 7.2(b), are not delivered when due, then:

(1) if such financial statements and Compliance Certificate are delivered after
the date such financial statements and Compliance Certificate were required to
be delivered (without giving effect to any applicable cure period) and the
Applicable Margin in respect of the Initial Term Loans increases from that
previously in effect as a result of the delivery of such financial statements,
then the Applicable Margin in respect of the Initial Term Loans during the
period from the date upon which such financial statements were required to be
delivered (without giving effect to any applicable cure period) until the date
upon which they actually are delivered shall, except as otherwise provided in
clause (3) below, be the Applicable Margin as so increased;

(2) if such financial statements and Compliance Certificate are delivered after
the date such financial statements and Compliance Certificate were required to
be delivered and the Applicable Margin in respect of the Initial Term Loans
decreases from that previously in effect as a result of the delivery of such
financial statements, then such decrease in the Applicable Margin in respect of
the Initial Term Loans shall not become applicable until the date upon which the
financial statements and Compliance Certificate actually are delivered, and

 

6



--------------------------------------------------------------------------------

(3) if such financial statements and Compliance Certificate are not delivered
prior to the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and Compliance Certificate were required to be delivered (after the expiration
of the applicable cure period) until two Business Days following the date upon
which they actually are delivered, Pricing Level 2 shall apply in respect of the
Initial Term Loans (it being understood that the foregoing shall not limit the
rights of the Administrative Agent and the Lenders set forth in Section 9).”

v. by inserting the words “, Tranche C Term Loan Commitments” after the words
“Additional Tranche B-2 Term Loan Commitments” appearing in the definition of
“Borrowing”,

vi. by replacing the words “or Tranche B-2 Term Loan Commitment” appearing in
clause (b) of the definition of “Conduit Lender” with the words “, Tranche B-2
Term Loan Commitment or Tranche C Term Loan Commitment”,

vii. by amending and restating the definition of “Facility” as follows:

““Facility”: each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder, (b) the Original Tranche B-2 Term Loan Commitments and
the Extensions of Credit made thereunder, (c) the Additional Tranche B-2 Term
Loan Commitments and the Extensions of Credit made thereunder, (d) the Tranche
B-2 Term Loan Commitments and the Extensions of Credit made thereunder, (e) the
Tranche C Term Loan Commitments and the Extensions of Credit made thereunder and
any Tranche C Term Loans issued in exchange for Exchanged Term Loans and (f) any
other committed facility hereunder and the Extensions of Credit made
thereunder.”

viii. by amending and restating the definition of “Lead Arranger” as follows:

““Lead Arrangers”: in respect of (I) Initial Term Loans, Deutsche Bank
Securities Inc., Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., RBC Capital Markets, and UBS
Securities LLC, as Joint Lead Arrangers (collectively, the “Original Lead
Arrangers”), (II) Original Tranche B-2 Term Loans, Barclays Bank PLC, Goldman
Sachs Bank USA, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities LLC, as Joint Lead Arrangers
(collectively, the “Tranche B-2 Lead Arrangers”), (III) Additional Tranche B-2
Term Loans, Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche Bank Securities
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan
Securities LLC, as Joint Lead Arrangers (collectively, the “Additional Tranche
B-2 Lead Arrangers”) and (IV) Tranche C Term Loans, JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Wells Fargo

 

7



--------------------------------------------------------------------------------

Securities, LLC and SunTrust Robinson Humphrey, Inc. (collectively, the “Tranche
C Lead Arrangers”). For the avoidance of doubt, none of the Tranche B-2 Lead
Arrangers, the Additional Tranche B-2 Lead Arrangers or the Tranche C Lead
Arrangers shall constitute Lead Arrangers for the purposes of Subsections 6.1(b)
and (e).”

ix. by amending and restating the definition of “Loan” as follows:

““Loan”: each Initial Term Loan, Tranche B-2 Term Loan, Tranche C Term Loan,
Incremental Loan and/or Extended Loan, as the context shall require;
collectively, the “Loans”.”

x. by amending and restating the definition of “Maturity Date” as follows:

““Maturity Date”: in respect of (I) Initial Term Loans, May 25, 2018, (II)
Tranche B-2 Term Loans, October 28, 2022, and (III) Tranche C Term Loans,
December 1, 2023, as the context may require.”

xi. by amending and restating the definition of “Other Representatives” as
follows:

““Other Representatives”: in respect of (I) Initial Term Loans, each of Deutsche
Bank Securities Inc., Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith
Inc., Morgan Stanley Senior Funding, Inc., RBC Capital Markets, and UBS
Securities LLC, in their collective capacity as Joint Lead Arrangers, and
Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith Inc., Morgan Stanley
Senior Funding, Inc., RBC Capital Markets, UBS Securities LLC, Citigroup Global
Markets Inc. and Natixis, in their collective capacity as Joint Bookmanagers,
(II) Original Tranche B-2 Term Loans, each of Barclays Bank PLC, Goldman Sachs
Bank USA, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, in their collective capacity as
Joint Bookrunners, each of Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche
Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC in their collective capacity as Joint Lead Arrangers,
and Fifth Third Bank, UBS Securities LLC and Wells Fargo Securities, LLC, in
their collective capacity as co-managers, (III) Additional Tranche B-2 Term
Loans, each of Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, in their collective capacity as Joint Bookrunners, each
of Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche Bank Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities
LLC in their collective capacity as Joint Lead Arrangers, and Fifth Third Bank,
UBS Securities LLC and Wells Fargo Securities, LLC, in their collective capacity
as co-managers and (IV) Tranche C Term Loans, each of JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Wells Fargo Securities, LLC and SunTrust Robinson Humphrey,
Inc., in their collective capacity as Joint Lead Arrangers and Deutsche Bank
Securities Inc., BMO Capital Markets Corp. and RBC Capital Markets, in their
collective capacity as co-managers.”

 

8



--------------------------------------------------------------------------------

xii. by amending and restating the definition of “Term Loans” as follows:

““Term Loans”: the Initial Term Loans, Tranche B-2 Term Loans, Tranche C Term
Loans, Incremental Term Loans and/or Extended Term Loans, as the context shall
require.”

xiii. by amending and restating the definition of “Tranche” as follows:

““Tranche”: with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans, Original Initial Term Loan
Commitments, (2) Original Tranche B-2 Term Loans or Original Tranche B-2 Term
Loan Commitments, (3) Additional Tranche B-2 Term Loans or Additional Tranche
B-2 Term Loan Commitments, (4) Tranche B-2 Term Loans or Tranche B-2 Term Loan
Commitments, (5) Tranche C Term Loans or Tranche C Term Loan Commitments,
(6) Incremental Loans or Incremental Commitments with the same terms and
conditions made on the same day, or (7) Extended Term Loans (of the same
Extension Series) (excluding the Additional Tranche B-2 Term Loans and
Additional Tranche B-2 Term Loan Commitments); provided that, the 2013
Supplemental Term Loans shall be considered part of the Initial Term Loans to
which such 2013 Supplemental Term Loans are added pursuant to the definition of
Initial Term Loan; provided, further, for the avoidance of doubt, that,
simultaneous with the effectiveness of the Fourth Amendment on the Fourth
Amendment Effective Date, the Original Tranche B-2 Term Loans or Original
Tranche B-2 Term Loan Commitments and the Additional Tranche B-2 Term Loans or
Additional Tranche B-2 Term Loan Commitments became considered part of the same
Tranche for all purposes under the Loan Documents.”

(c) Section 2.1 of the Credit Agreement is hereby amended by inserting the
following as new clause (d) thereof:

“(d) (i) Subject to the terms and conditions hereof, each Lender listed on
Schedule A-2 under the subheading “New Tranche C Term Loan Commitments” attached
hereto (the “New Tranche C Term Lenders”) severally agrees to make, in Dollars,
in a single draw on the Seventh Amendment Effective Date, one or more term loans
to the Borrower in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name in Schedule A-2 under the heading “Tranche C
Term Loan Commitment”, as such amount may be adjusted or reduced pursuant to the
terms hereof.

(ii) Subject to the terms and conditions hereof, on the Seventh Amendment
Effective Date, each Exchanged Term Loan, if any, of each Existing Term Lender
(each such Existing Term Lender, an “Exchanging Lender”), shall

 

9



--------------------------------------------------------------------------------

be exchanged with the Borrower for a Tranche C Term Loan in a like principal
amount. For the avoidance of doubt, such Tranche C Term Loans held by an
Exchanging Lender shall constitute “Rollover Indebtedness” for all purposes of
this Agreement.

(iii) Such Tranche C Term Loans shall, at the option of the Borrower, be
incurred and maintained as and/or converted into, ABR Loans or Eurodollar Loans.

(iv) Such Tranche C Term Loans pursuant to clause (d)(i) above shall be made by
each such Lender in an aggregate principal amount which does not exceed the
Tranche C Term Loan Commitment of such Lender.

Once repaid, Tranche C Term Loans incurred hereunder may not be reborrowed. On
the Seventh Amendment Effective Date (after giving effect to the incurrence of
Tranche C Term Loans on such date), the Tranche C Term Loan Commitment of each
Tranche C Term Lender shall terminate.”

(d) Section 2.2 of the Credit Agreement is hereby amended as follows:

i. by amending and restating clause (a) thereof as follows:

“The Borrower agrees that, upon the request to the Administrative Agent by any
Lender made on or prior to the Closing Date (in the case of requests relating to
Loans other than the Tranche B-2 Term Loans and Tranche C Term Loans), the
Second Amendment Effective Date (in the case of requests relating to the
Original Tranche B-2 Term Loans), the Fourth Amendment Effective Date (in the
case of requests relating to the Additional Tranche B-2 Term Loans) or the
Seventh Amendment Effective Date (in the case of requests relating to the
Tranche C Term Loans) or in connection with any assignment pursuant to
Subsection 11.6(b), in order to evidence such Lender’s Loan, the Borrower will
execute and deliver to such Lender a promissory note substantially in the form
of Exhibit A (each, as amended, supplemented, replaced or otherwise modified
from time to time, a “Note” and, collectively, the “Notes”), in each case with
appropriate insertions therein as to payee, date and principal amount, payable
to such Lender and in a principal amount equal to the unpaid principal amount of
the applicable Loans made (or acquired by assignment pursuant to
Subsection 11.6(b)) by such Lender to the Borrower. Each Note in respect of an
Initial Term Loan shall be dated the Closing Date. Each Note in respect of an
Original Tranche B-2 Term Loan shall be dated the Second Amendment Effective
Date. Each Note in respect of an Additional Tranche B-2 Term Loan shall be dated
the Fourth Amendment Effective Date. Each Note in respect of a Tranche C Term
Loan shall be dated the Seventh Amendment Effective Date. Each Note shall be
payable as provided in Subsections 2.2(b), 2.2(c) or 2.2(d), as applicable, and
provide for the payment of interest in accordance with Subsection 4.1.”

 

10



--------------------------------------------------------------------------------

ii. by inserting the following as new clause (d) thereof:

“(d) The Tranche C Term Loans of all the Lenders shall be payable in consecutive
quarterly installments beginning on March 31, 2017 up to and including the
Maturity Date in respect of the Tranche C Term Loans (subject to reduction as
provided in Subsection 4.4), on the dates and in the principal amounts, subject
to adjustment as set forth below, equal to the respective amounts set forth
below (together with all accrued interest thereon) opposite the applicable
installment dates (or, if less, the aggregate amount of such Tranche C Term
Loans then outstanding):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date in respect of the Tranche C Term Loans    0.25% of the aggregate
initial principal amount of the Tranche C Term Loans on the Seventh Amendment
Effective Date Maturity Date in respect of the Tranche C Term Loans    all
unpaid aggregate principal amounts of any outstanding Tranche C Term Loans

(e) Subsection 2.3 of the Credit Agreement is hereby amended and restated as
follows:

“Procedure for Term Loan Borrowing. The Borrower shall have given the
Administrative Agent notice (which notice must have been received by the
Administrative Agent prior to 9:00 A.M., New York City time, and shall be
irrevocable after funding) on (i) the Closing Date specifying the amount of the
Initial Term Loans to be borrowed, (ii) the Second Amendment Effective Date
specifying the amount of Original Tranche B-2 Term Loans to be borrowed,
(iii) the Fourth Amendment Effective Date specifying the amount of Additional
Tranche B-2 Term Loans to be borrowed or (iv) one Business Day prior to the
Seventh Amendment Effective Date specifying the amount of Tranche C Term Loans
to be borrowed. Upon receipt of such notice, the Administrative Agent shall
promptly notify each applicable Lender thereof. Each applicable Lender will make
(a) in the case of the Initial Term Loans, the amount of its pro rata share
(based on its Initial Term Loan Percentage) of the Initial Term Loan
Commitments, (b) in the case of the Original Tranche B-2 Term Loans, the amount
of its pro rata share (based on its Original Tranche B-2 Term Loan Percentage)
of the Original Tranche B-2 Term Loan Commitments, (c) in the case of the
Additional Tranche B-2 Term Loans, the amount of its pro rata share (based on
its Additional Tranche B-2 Term Loan Percentage) of the Additional Tranche B-2
Term Loan Commitments and (d) in the case of the Tranche C Term Loans, the
amount of its pro rata share (based on its Tranche C Term Loan Percentage) of
the Tranche C Term Loan Commitments, as applicable, available to the
Administrative Agent, in each case for the account of the Borrower at the office
of the Administrative Agent specified in Subsection 11.2 prior to 10:00 A.M.,
New York City time, on the Closing Date, the Second Amendment Effective Date,
the Fourth Amendment Effective Date or the Seventh Amendment Effective Date, as
applicable, in

 

11



--------------------------------------------------------------------------------

funds immediately available to the Administrative Agent. The Administrative
Agent shall on such date credit the account of the Borrower on the books of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.”

(f) Subsection 2.5 of the Credit Agreement is hereby amended by amending and
restating the first sentence of clause (a) thereof as follows:

“The Borrower hereby unconditionally promises to pay to the Administrative Agent
(in the currency in which such Term Loan is denominated) for the account of:
(i) each applicable Lender the then unpaid principal amount of each Initial Term
Loan of such Lender made to the Borrower, on the Maturity Date in respect of the
Initial Term Loans (or such earlier date on which the Initial Term Loans become
due and payable pursuant to Section 9), (ii) each applicable Lender the then
unpaid principal amount of each Tranche B-2 Term Loan of such Lender made to the
Borrower, on the Maturity Date in respect of the Tranche B-2 Term Loans (or such
earlier date on which the Tranche B-2 Term Loans become due and payable pursuant
to Section 9) or (iii) each applicable Lender the then unpaid principal amount
of each Tranche C Term Loan of such Lender made to the Borrower, on the Maturity
Date in respect of the Tranche C Term Loans (or such earlier date on which the
Tranche C Term Loans become due and payable pursuant to Section 9).”

(g) Subsection 2.6(d) of the Credit Agreement is hereby amended by amending and
restating subclause (iv) thereof as follows:

“(iv) the interest rate margins applicable to the loans made pursuant to the
Incremental Commitments shall be determined by the Borrower and the applicable
Additional Lenders; provided that in the event that the applicable interest rate
margins for any term loans Incurred by the Borrower under any Incremental Term
Loan Commitment (solely for the purposes of the Tranche B-2 Term Loans, to the
extent that such term loans are Incurred on or prior to the 12-month anniversary
of the Second Amendment Effective Date) are higher than the applicable interest
rate margin for the Initial Term Loans, Tranche B-2 Term Loans and the Tranche C
Term Loans by more than 50 basis points, then the Applicable Margin for the
Initial Term Loans, Tranche B-2 Term Loans and/or the Tranche C Term Loans shall
be increased to the extent necessary so that the applicable interest rate margin
for the Initial Term Loans, Tranche B-2 Term Loans and/or the Tranche C Term
Loans is equal to the applicable interest rate margins for such Incremental Term
Loan Commitment minus 50 basis points; provided, further that, in determining
the applicable interest rate margins for the Initial Term Loans, the Tranche B-2
Term Loans, the Tranche C Term Loans and the Incremental Term Loans,
(A) original issue discount (“OID”) or upfront fees payable generally to all
participating Additional Lenders in lieu of OID (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under the
Initial Term Loans, the Tranche B-2 Term Loans, the

 

12



--------------------------------------------------------------------------------

Tranche C Term Loans or any Incremental Term Loan in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity); (B) any arrangement, structuring or
other fees payable in connection with the Incremental Term Loans that are not
shared with all Additional Lenders providing such Incremental Term Loans shall
be excluded; (C) any amendments to the Applicable Margin on the Initial Term
Loans, Tranche B-2 Term Loans or the Tranche C Term Loans that became effective
subsequent to the Closing Date (with respect to Initial Term Loans), the Second
Amendment Effective Date (with respect to the Tranche B-2 Term Loans) or the
Seventh Amendment Effective Date (with respect to the Tranche C Term Loans) but
prior to the time of such Incremental Term Loans shall also be included in such
calculations and (D) if the Incremental Term Loans include an interest rate
floor greater than the interest rate floor applicable to the Initial Term Loans,
Tranche B-2 Term Loans and/or the Tranche C Term Loans, such increased amount
shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the Initial Term
Loans, Tranche B-2 Term Loans and/or the Tranche C Term Loans shall be required,
to the extent an increase in the interest rate floor for the Initial Term Loans,
Tranche B-2 Term Loans and/or the Tranche C Term Loans would cause an increase
in the interest rate then in effect thereunder, and in such case the interest
rate floor (but not the Applicable Margin) applicable to the Initial Term Loans,
Tranche B-2 Term Loans and/or the Tranche C Term Loans shall be increased by
such amount.”

(h) Subsection 2.8 of the Credit Agreement is hereby amended by inserting the
words “and Tranche C Term Loans” after the words “Tranche B-2 Term Loans” in
clause (a) thereof.

(i) Subsection 4.4 of the Credit Agreement is hereby amended as follows:

i. by inserting the following sentence after the last sentence appearing in
clause (a) thereof:

“Each prepayment of Tranche C Term Loans pursuant to this Subsection 4.4(a) made
on or prior to the twelve-month anniversary of the Seventh Amendment Effective
Date in an amount equal to, or with the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from, its incurrence of new Indebtedness
under first lien secured term loan bank financing in a Tranche C Repricing
Transaction shall be accompanied by the payment of the fee required by
Subsection 4.5(d).”

ii. by restating the first sentence of clause (c) thereof as follows:

“Subject to the last sentence of Subsection 4.4(d) and Subsection 4.4(g), each
prepayment of Term Loans pursuant to Subsections 4.4(a) and (b) shall be
allocated pro rata among the Initial Term Loans, the Tranche B-2 Term Loans, the
Tranche C Term Loans, the Incremental Term Loans and the Extended Term Loans and
shall be applied within each Tranche of Term Loans to the respective

 

13



--------------------------------------------------------------------------------

installments of principal thereof in the manner directed by the Borrower (or, if
no such direction is given, in direct order of maturity); provided, that at the
request of the Borrower, in lieu of such application on a pro rata basis among
all Tranches of Term Loans, such prepayment may be applied to any Tranche of
Term Loans so long as the maturity date of such Tranche of Term Loans precedes
the maturity date of each other Tranche of Term Loans then outstanding or, in
the event more than one Tranche of Term Loans shall have an identical maturity
date that precedes the maturity date of each other Tranche of Term Loans then
outstanding, to such Tranches on a pro rata basis.”

(j) Subsection 4.5 of the Credit Agreement is hereby amended by inserting the
following new clause (d) thereof:

“(d) If on or prior to the twelve-month anniversary of the Seventh Amendment
Effective Date the Borrower makes an optional prepayment of the Tranche C Term
Loans in an amount equal to, or with the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from, its incurrence of new Indebtedness
under first lien secured bank term loan financing in a Tranche C Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each Tranche C Term Lender, a prepayment premium of 1.0% of the
aggregate principal amount of Tranche C Term Loans being prepaid. If, on or
prior to the twelve-month anniversary of the Seventh Amendment Effective Date,
any Lender is replaced pursuant to Subsection 11.1(g) in connection with any
amendment of this Agreement (including in connection with any refinancing
transaction permitted under Subsection 11.6(g) to replace the Tranche C Term
Loans) that results in a Tranche C Repricing Transaction, such Lender (and not
any Person who replaces such Lender pursuant to Subsection 2.8(e) or 11.1(g))
shall receive a fee equal to 1.0% of the principal amount of the Tranche C Term
Loans of such Lender assigned to a replacement Lender pursuant to Subsection
2.8(e) or 11.1(g).”

(k) Subsection 5.16 is hereby amended and restated as follows:

“The proceeds of Term Loans shall be used by the Borrower (i) in the case of the
Initial Term Loans other than the 2013 Supplemental Term Loans, to effect, in
part, the Refinancing and the other Transactions, and to pay certain fees and
expenses relating thereto, (ii) in the case of Tranche B-2 Term Loans, to
finance the working capital, capital expenditures, business requirements,
acquisitions and other general corporate purposes of the Borrower and its
Restricted Subsidiaries, (iii) in the case of Additional Tranche B-2 Term Loans,
to finance the working capital, capital expenditures, business requirements,
acquisitions and other general corporate purposes of the Borrower and its
Restricted Subsidiaries, (iv) in the case of the Tranche C Term Loans, to
finance (x) the 2016 Transactions and to pay fees, premiums and expenses
incurred in connection with the 2016 Transactions and (y) the working capital,
capital expenditures, business requirements, acquisitions and other general
corporate purposes of the Borrower and its Restricted Subsidiaries and (v) in
the case of all other Term Loans, to finance the working capital, capital
expenditures, business requirements and other general corporate purposes of the
Borrower and its Restricted Subsidiaries.”

 

14



--------------------------------------------------------------------------------

(l) Subsection 11.2 of the Credit Agreement is hereby amended by deleting the
reference to “Schedule A and A-1” in clause (a) thereof and replacing it with
“Schedules A, A-1 and A-2”.

(m) Subsection 11.6 of the Credit Agreement is hereby amended as follows:

i. by inserting the words “, Tranche C Term Loan Commitments” after the words
“Tranche B-2 Term Loan Commitments” appearing in subclause (iv) of clause
(b) thereof;

ii. by inserting the words “, Tranche C Term Loan Commitments” after the words
“Tranche B-2 Term Loan Commitments” appearing in the third to last paragraph of
clause (b) thereof; and

iii. by inserting the words “Tranche C Term Loan Commitments,” after the words
“Tranche B-2 Term Loan Commitments,” in the first sentence of subclause (i) of
clause (c) thereof.

(n) The Schedules to the Credit Agreement are hereby amended by adding as new
Schedule A-2 Annex I hereto.

(o) Each Exchanging Lender hereby waives any right to receive any payments under
Subsection 4.12 of the Credit Agreement as a result of the 2016 Transactions. It
is understood and agreed that the Borrower, with the consent of the
Administrative Agent, may elect on or prior to the Seventh Amendment Effective
Date that the Tranche C Term Loans for which the Initial Term Loans and/or
Tranche B Term Loans are exchanged be Eurodollar Loans having an Interest Period
designated by the Borrower, regardless of whether the Seventh Amendment
Effective Date is the last day of an Interest Period with respect to such
exchanged Initial Term Loans and/or Tranche B Term Loans (which, for the
avoidance of doubt, may include Interest Periods of one week or two weeks).

(p) The Borrower hereby agrees that it shall, together with any prepayment of
the Initial Term Loans and/or Tranche B Term Loans pursuant to this Seventh
Amendment, pay to all Lenders, on the Seventh Amendment Effective Date, accrued
and unpaid interest to the Seventh Amendment Effective Date on the amount of
Initial Term Loans and/or Tranche B Term Loans prepaid or exchanged pursuant to
this Seventh Amendment.

SECTION TWO - Amendment and Restatement of Credit Agreement. Subject to
satisfaction of the conditions set forth in Section Five below, effective as of
the Restatement Effective Date, the Credit Agreement (and the Exhibits and
Schedules thereto) is hereby amended and restated in the form attached as Annex
II hereto (the “Restated Credit Agreement”).

 

15



--------------------------------------------------------------------------------

SECTION THREE - Guarantee and Collateral Agreement Amendments. Effective as of
the Restatement Effective Date and upon the occurrence of the GCA Amendments
Effective Time (as defined below) (the “GCA Amendments”), the Guarantee and
Collateral Agreement is hereby amended as follows:

 

  a. The Guarantee and Collateral Agreement is hereby amended by deleting the
words “CDRT ACQUISITION CORPORATION, a Delaware corporation (“Holdings”),” from
the first paragraph thereof and deleting each reference to “CDRT ACQUISITION
CORPORATION” and “Holdings”.

 

  b. Section 1.1 of the Guarantee and Collateral Agreement is hereby amended as
follows:

 

  i. by deleting the definition of “Excluded Vehicles”; and

 

  ii. by amending and restating the definition of “Vehicles” as follows:

 

       ““Vehicles”: all vehicles that are owned by a Grantor, including cars,
trucks, trailers, ambulances and other vehicles covered by a certificate of
title law of any state and all tires and other appurtenances to any of the
foregoing.”

 

  c. Sections 2.1(d)(ii) and (iii) of the Guarantee and Collateral Agreement is
hereby amended and rested as follows:

“(ii) as to any Guarantor, a sale or other disposition of all the Capital Stock
of such Guarantor (other than to a Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Borrower, in each case that is permitted under
the Credit Agreement and (iii) as to any Guarantor, such Guarantor becoming an
Excluded Subsidiary.”

 

  d. Sections 2.1(e)(ii) and (iii) of the Guarantee and Collateral Agreement are
hereby amended and rested as follows:

“(ii) as to any Guarantor, a sale or other disposition of all the Capital Stock
of such Guarantor (other than to a Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Borrower, in each case that is permitted under
the Credit Agreement and (iii) as to any Guarantor, such Guarantor becoming an
Excluded Subsidiary.”

 

  e. Section 3.1 of the Guarantee and Collateral Agreement is hereby amended by
replacing the words “all Vehicles” with the word “[reserved]” in clause
(p) thereof.

 

  f. Section 3.3 of the Guarantee and Collateral Agreement is hereby amended as
follows:

 

  i. by amending and restating clause (j) thereof as follows:

 

  “(j) any assets subject to certificate of title;”

 

  i. by inserting the words “to the extent the security interest therein is not
automatically perfected by the filings under the Uniform Commercial Code of any
applicable jurisdiction” immediately before the words “other than Loan Party
DDAs” in clause (n) thereof; and

 

  ii. replacing the words “any Excluded Vehicles” with the words “any Vehicles”
in clause (q) thereof.

 

16



--------------------------------------------------------------------------------

  g. Sections 5.1(ii) and (iii) of the Guarantee and Collateral Agreement are
hereby amended and rested as follows:

“(ii) as to any Guarantor, a sale or other disposition of all the Capital Stock
of such Guarantor (other than to a Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Borrower, in each case that is permitted under
the Credit Agreement or (iii) as to any Guarantor, such Guarantor becoming an
Excluded Subsidiary.”

 

  h. Sections 5.2(ii) and (iii) of the Guarantee and Collateral Agreement are
hereby amended and rested as follows:

“(ii) a sale or other disposition of all the Capital Stock of such Grantor
(other than to a Borrower or a Subsidiary Guarantor), or any other transaction
or occurrence as a result of which such Grantor ceases to be a Restricted
Subsidiary of the Borrower, in each case that is permitted under the Credit
Agreement or (iii) as to any Grantor, such Grantor becoming an Excluded
Subsidiary:”

 

  i. Sections 5.3(ii) and (iii) of the Guarantee and Collateral Agreement are
hereby amended and rested as follows:

“(ii) as to any Pledgor, a sale or other disposition of all the Capital Stock of
such Pledgor (other than to a Borrower or a Subsidiary Guarantor), or any other
transaction or occurrence as a result of which such Pledgor ceases to be a
Restricted Subsidiary of the Borrower, in each case that is permitted under the
Credit Agreement or (iii) as to any Pledgor, such Pledgor becoming an Excluded
Subsidiary:”

 

  j. The second sentence of Section 9.16(b) is hereby amended and restated as
follows:

“In connection with a sale or other disposition of all the Capital Stock of any
Granting Party (other than any sale or disposition to another Grantor) or any
other transaction or occurrence as a result of which such Granting Party ceases
to be a Restricted Subsidiary of the Borrower or the sale or other disposition
of Security Collateral (other than a sale or disposition to another Grantor)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from the Borrower of a written request for the release of such Granting Party
from its Guarantee or the release of the Security Collateral subject to such
sale or other disposition, identifying such Granting Party or the relevant
Security Collateral and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents, execute
and deliver to the Borrower or the relevant

 

17



--------------------------------------------------------------------------------

Granting Party (without recourse and without any representation or warranty), at
the sole cost and expense of such Granting Party, any Security Collateral of
such relevant Granting Party held by the Collateral Agent that is being
released, or the Security Collateral subject to such sale or disposition (as
applicable), and, at the sole cost and expense of such Granting Party, execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without limitation UCC termination statements and
certificates and instructions for terminating Liens on Vehicles, if applicable),
and do or cause to be done all other acts, as the Borrower or such Granting
Party shall reasonably request (x) to evidence or effect the release of such
Granting Party from its Guarantee (if any) and of the Liens created hereby (if
any) on such Granting Party’s Security Collateral or (y) to evidence the release
of the Security Collateral subject to such sale or disposition.”

 

  k. Section 9.16(c) of the Guarantee and Collateral Agreement is hereby amended
by replacing the words “Upon the designation of any Granting Party as an
Unrestricted Subsidiary” with the words “Upon any Granting Party becoming an
Excluded Subsidiary”.

 

  l. by inserting the following new Section 9.18:

“9.18. Transfer Tax Acknowledgment. Each party hereto acknowledges that the
shares delivered hereunder are being transferred to and deposited with the
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as security for the Obligations and that this
Subsection 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.”

SECTION FOUR - Conditions to Effectiveness relating to Incremental Credit
Agreement Amendments. This Seventh Amendment relating to the Credit Agreement
amendments set forth in Section One above (the “Incremental Credit Agreement
Amendments”) shall become effective on the date (the “Seventh Amendment
Effective Date”) and at the time (the “Incremental Credit Agreement Amendments
Effective Time”) when each of the following conditions shall have been
satisfied:

(a) the Borrower, the New Tranche C Term Lenders, each Existing Term Lender with
an Exchanged Term Loan, the Existing Administrative Agent, the Existing
Collateral Agent, the New Administrative Agent and the New Collateral Agent
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to the Existing Administrative Agent;

(b) the Existing Administrative Agent shall have received (A) true and complete
copies of resolutions of the board of directors or a duly authorized committee
thereof of the Borrower approving and authorizing the execution, delivery and
performance of this Seventh Amendment, and the performance of the Credit
Agreement as amended by this Seventh Amendment, certified as of the Seventh
Amendment Effective Date by a Responsible Officer, secretary or assistant
secretary of the Borrower as being in full force and effect without modification
or amendment and (B) a good standing certificate (or the equivalent thereof) for
the Borrower from its jurisdiction of formation;

 

18



--------------------------------------------------------------------------------

(c) the Borrower shall have delivered to the Existing Administrative Agent and
the Lenders an opinion from each of Debevoise & Plimpton LLP, special New York
counsel to the Borrower, Richards, Layton & Finger, P.A., special Delaware
counsel to the Borrower and Bass Berry & Sims PLC, special Tennessee counsel to
the Borrower ;

(d) the Existing Administrative Agent shall have received a certificate of the
Borrower required pursuant to Subsection 2.6(a) and the definition of “Maximum
Incremental Facilities Amount” in the Credit Agreement;

(e) in lieu of any “upfront fees” pursuant to the fee letter referred to below,
the Existing Administrative Agent shall have received, for the account of each
Exchanging Term Lender, an upfront fee in an amount equal to 1.00% of the
principal amount of such Exchanging Term Lender’s Exchanged Term Loans and each
New Tranche C Term Loan Lender shall have received an upfront fee equal to 1.00%
of the principal amount of its New Tranche C Term Loan Commitment (it being
understood that the Borrower hereby authorizes each New Tranche C Term Loan
Lender to fund its Tranche C Term Loan net of the amount of such upfront fee);

(f) all fees and expenses then due and payable to the Administrative Agent, the
New Administrative Agent and the Other Representatives in respect of the Tranche
C Term Loans and the Tranche C Term Loan Lenders pursuant to the fee letter
agreement, dated June 15, 2016 (as amended by that certain Letter Agreement
Pursuant to Commitment Letter dated June 15, 2016 dated as of July 7, 2016, as
amended by that certain Letter Agreement Pursuant to Commitment Letter dated
June 15, 2016 dated as of July 8, 2016 and as may be further amended,
supplemented or otherwise modified from time to time) by and among the Borrower,
AmSurg Corp., JPMorgan Chase Bank, N.A., Barclays Bank PLC, Wells Fargo Bank,
National Association, Wells Fargo Securities, LLC, SunTrust Bank, SunTrust
Robinson Humphrey, Inc., Deutsche Bank AG New York Branch, Deutsche Bank
Securities Inc., BMO Harris Bank N.A., BMO Capital Markets Corp., RBC Capital
Markets, LLC and Bank of America, N.A. and Section Seven hereof shall have been
paid on, or contemporaneously with the funding of Tranche C Term Loans on, the
Seventh Amendment Effective Date;

(g) the Administrative Agent shall have received a notice of such borrowing as
required by Subsection 2.3 of the Credit Agreement (as amended hereby);

(h) the 2016 Mergers shall have been or, substantially concurrently with the
initial borrowing of Tranche C Term Loans shall be, consummated in all material
respects in accordance with the terms of the 2016 Merger Agreement, without
giving effect to any modifications, amendments, express waivers or express
consents thereunder that are materially adverse to the Tranche C Term Lenders
without the consent of the Tranche C Lead Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed), it being understood and agreed
that any change in the Exchange Ratio (as defined in the 2016 Merger Agreement)
shall not be deemed to be materially adverse to the Tranche C Term Loan Lenders;

 

19



--------------------------------------------------------------------------------

(i) Since the date of the 2016 Merger Agreement, (i) no change, event,
development, condition, occurrence or effect shall have occurred, arisen or
become known that has had, or would reasonably be expected to have, individually
or in the aggregate, an Amethyst Material Adverse Effect (as defined in the 2016
Merger Agreement on June 15, 2016) and (ii) no change, event, development,
condition, occurrence or effect shall have occurred, arisen or become known that
has had, or would reasonably be expected to have, individually or in the
aggregate, a Holdings Material Adverse Effect (as defined in the 2016 Merger
Agreement on June 15, 2016);

(j) the Administrative Agent shall have received a certificate of the chief
financial officer or treasurer (or other comparable officer) of the Borrower
certifying the Solvency, after giving effect to the 2016 Mergers, of the
Borrower and its Subsidiaries on a consolidated basis in the form attached as
Annex I to Exhibit G to that certain commitment letter among, inter alia
Holdings, AmSurg and the Tranche C Lead Arrangers, dated as of June 15, 2016 (as
amended, supplemented or otherwise modified prior to the date hereof);

(k) the Administrative Agent and the Tranche C Lead Arrangers shall have
received at least three Business Days prior to the Seventh Amendment Effective
Date all documentation and information as is reasonably requested in writing by
the Administrative Agent and the Tranche C Lead Arrangers, at least 10 calendar
days prior to the Seventh Amendment Effective Date, about the Borrower and the
Guarantors mutually agreed to be required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act; and

(l) the representation and warranties in Section Seven below shall, except to
the extent they relate to a particular date (in which case, such representations
and warranties shall be true and correct in all material respects on and as of
such earlier date), be true and correct in all material respects on and as of
the Seventh Amendment Effective Date as if made on and as of such date.

The making of the Tranche C Term Loans by the Tranche C Term Lenders hereunder
shall conclusively be deemed to constitute an acknowledgement by each Tranche C
Term Lender that has made its respective Tranche C Term Loan that each of the
conditions precedent set forth in Section Four of this Seventh Amendment and the
Credit Agreement shall have been satisfied in accordance with its respective
terms or shall have been irrevocably waived by such Person.

SECTION FIVE - Conditions to Effectiveness of the Restatement of the Credit
Agreement. The Restated Credit Agreement shall become effective on the date and
at the time (such date, the “Restatement Effective Date” and such time, the
“Restatement Effective Time”) on which the Incremental Amendment Effective Time
and the Prepayment shall have occurred.

SECTION SIX - Conditions to Effectiveness relating to GCA Amendments. The GCA
Amendments shall become effective on the Restatement Effective Date at the time
(the “GCA Amendments Effective Time”) immediately following the occurrence of
the Restatement Effective Time.

 

20



--------------------------------------------------------------------------------

SECTION SEVEN - Representations and Warranties; No Default. In order to induce
the Tranche C Term Lenders party hereto, the Existing Term Lenders with
Exchanged Term Loans, the Existing Administrative Agent, the Existing Collateral
Agent, the New Administrative Agent and the New Collateral Agent to enter into
this Seventh Amendment, the Borrower represents and warrants to each of such
Lenders and the Administrative Agent that on and as of the date hereof, after
giving effect to this Seventh Amendment, (i) no Default or Event of Default
exists as of the Seventh Amendment Effective Date; (ii) the representations and
warranties of each Loan Party contained in Section 5 of the Credit Agreement and
in the other Loan Documents are true and correct in all material respects on and
as of the date hereof except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date; (iii) the execution, delivery and performance of this Seventh Amendment
has been duly authorized by all necessary corporate or limited liability company
action on the part of the Borrower, has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and
(iv) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with (A) any Organizational Document of the Borrower or (B) any Requirement of
Law applicable to the Borrower or result in a breach of any provision of any
Contractual Obligation of the Borrower, in each case, in any respect that would
reasonably be expected to have a Material Adverse Effect.

SECTION EIGHT - Fees.

The Borrower agrees to reimburse the Existing Administrative Agent, the Existing
Collateral Agent, the New Administrative Agent, the New Collateral Agent and the
Other Representatives in respect of the Tranche C Term Loans for their
reasonable and documented out-of-pocket expenses incurred by them in connection
with this Seventh Amendment, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Other
Representatives in respect of the Tranche C Term Loans and for the New
Administrative Agent and New Collateral Agent, and White & Case LLP, counsel for
the Existing Administrative Agent and Existing Collateral Agent, (I) in the case
of the Existing Administrative Agent and Existing Collateral Agent, in
accordance with Subsection 11.5 of the Credit Agreement and (II) in the case of
the New Administrative Agent, the New Collateral Agent and the Other
Representatives, in accordance with the Commitment Letter dated as of June 15,
2016, as amended, by and among the Borrower and other parties thereto.

SECTION NINE - Reference to and Effect on the Credit Agreement and the Notes.

On and after the effectiveness of the Incremental Credit Agreement Amendments,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement,

 

21



--------------------------------------------------------------------------------

as amended by the Incremental Credit Agreement Amendments. On and after the
Restatement Effective Date, each reference in the Notes and each of the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Restated Credit Agreement. On and after the effectiveness of the GCA
Amendments, each reference in the Guarantee and Collateral Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Guarantee and Collateral Agreement and each reference in the Credit Agreement
and each of the other Loan Documents to “the Guarantee and Collateral
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Guarantee and Collateral Agreement, shall mean and be a reference to the
Guarantee and Collateral Agreement, as amended by the GCA Amendments. Each of
the parties hereto (i) acknowledges that, at the Restatement Effective Time,
pursuant to Subsection 11.22 of the Restated Credit Agreement, the Existing
Administrative Agent and the Existing Collateral Agent shall cease to be the
“Administrative Agent” and the “Collateral Agent” under the Loan Documents (as
defined in the Restated Credit Agreement), (ii) agrees that all rights,
priviliges and immunities provided to the “Former Agent” in the Restated Credit
Agreement shall apply for the benefit of the Existing Administrative Agent and
Existing Collateral Agent and (iii) acknowledges and agrees that, at the
Restatement Effective Time, the Existing Administrative Agent and Existing
Collateral Agent, in its capacities as such, shall be fully discharged from its
duties and obligations as “Administrative Agent” and “Collateral Agent” under
the Restated Credit Agreement and the other Loan Documents (as defined therein)
and shall not be responsible for (i) any actions taken or omitted to be taken by
the New Administrative Agent or New Collateral Agent (or their respective
successors, agents or assigns), or that otherwise occur, from or after the
Restatement Effective Time and (ii) any and all claims under or related to the
Loan Documents (as defined in the Restated Credit Agreement) that may arise from
events occurring from or after the Restatement Effective Time. The Credit
Agreement, the Notes and each of the other Loan Documents, as specifically
amended by this Seventh Amendment, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Seventh Amendment shall not, except as
expressly provided herein, operate as an amendment or waiver of any right, power
or remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute an amendment or waiver of any provision of any of the Loan Documents.
The Borrower and each other Grantor hereby expressly acknowledges the terms of
this Seventh Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, its obligations to JPMCB as New Administrative Agent
and New Collateral Agent and such covenants and agreements as in effect
immediately after giving effect to this Seventh Amendment and the transactions
contemplated hereby and (ii) its grant of Liens on the Collateral to secure the
Secured Obligations (including, without limitation, in respect of the Tranche C
Term Loans) pursuant to the Security Documents both after giving effect to the
Incremental Credit Agreement Amendments and after giving effect to the Restated
Credit Agreement.

SECTION TEN - Execution in Counterparts. This Seventh Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. Delivery of an executed
counterpart of this Seventh Amendment by facsimile transmission or electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Seventh Amendment.

 

22



--------------------------------------------------------------------------------

SECTION ELEVEN - Governing Law. THIS SEVENTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION TWELVE - Assignment of Assigned Security Interests. The Existing
Collateral Agent, hereby assigns, without warranty, representation or recourse,
to the New Collateral Agent, effective on and after the Restatement Effective
Time, all powers of attorney, security interests, mortgages, Liens, Collateral
and other rights, titles, interests, privileges, claims, demands, equities and
charges of the Existing Collateral Agent as the mortgagee, secured party or
beneficiary, whether now or hereafter existing under or pursuant to the Loan
Documents or any other liens of record in favor of the Existing Administrative
Agent or Existing Collateral Agent, as applicable, in its capacity as the
Administrative Agent and Collateral Agent under the Credit Agreement and the
other Loan Documents and all other rights, benefits, remedies and privileges of
the Existing Administrative Agent or Existing Collateral Agent, as applicable,
in its capacity as the holder, mortgagee, secured party, pledgee or beneficiary
of the security and the Collateral under or pursuant to the Credit Agreement,
and the other Loan Documents in its capacity as agent for the Secured Parties
(and not as an individual Lender) (collectively, the “Assigned Security
Interests”), and the New Collateral Agent hereby assumes all of the Assigned
Security Interests for its benefit and for the benefit of all other Secured
Parties. Without limiting the generality of the foregoing, from and after the
Restatement Effective Time, any reference to DBNY on any publicly filed document
or in any agreement, to the extent such filing or agreement relates to the Liens
and security interests in the Collateral assigned hereby and until such filing
or agreement is modified to reflect the interests of JPMCB, as Collateral Agent,
shall, with respect to such Liens and security interests, constitute a reference
to the DBNY as sub-agent of JPMCB, as Collateral Agent. Each of the parties
hereto acknowledges that (i) neither the Existing Administrative Agent or
Existing Collateral Agent nor any of their respective Related Parties has made
or shall be deemed to have made any representation or warranty to it (including,
without limitation, regarding the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, creation or the perfection
or priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document (as defined in the Credit
Agreement or in the Restated Credit Agreement) or any other instrument or
document furnished pursuant thereto or the sufficiency of any documentation
transferring any such lien or security interest to the New Administrative Agent
or New Collateral Agent) except those expressly set forth in Section 2(a) of the
Agency Transfer Agreement (as defined in the Restated Credit Agreement) and
(ii) it has, independently and without reliance upon the Existing Administrative
Agent or Existing Collateral Agent or any of their respective Related Parties,
made its own decision to enter into this Agreement and the Restated Credit
Agreement and the transactions contemplated hereby and thereby.

 

23



--------------------------------------------------------------------------------

SECTION THIRTEEN - Notwithstanding anything herein (or in any other document,
communication or filing relating hereto by any person) to the contrary, the
Existing Administrative Agent and Existing Collateral Agent are authorizing
solely the assignment of the Assigned Security Interests and not any other
powers, Liens, collateral and other rights, titles, interests, privileges,
claims, demands, equities or charges of DBNY in its capacity as a Lender or
created or existing in favor of DBNY pursuant to any other document that is not
a Loan Document or in favor of any other person.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed and delivered as of the day and year first above written.

 

ENVISION HEALTHCARE CORPORATION By:  

/s/ Randel G. Owen

Name:   Randel G. Owen Title:   Chief Financial Officer

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Existing Administrative Agent and Existing
Collateral Agent By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Benjamin South

Name:   Benjamin South Title:   Vice President

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Tranche C Term Lender By:  

/s/ John A. Horst

Name:   John A. Horst Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as New Administrative Agent and New Collateral Agent

By:  

/s/ John A. Horst

Name:   John A. Horst Title:   Executive Director

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Seventh Amendment and the incurrence of the Tranche C Term Loans. Each
Guarantor further acknowledges and agrees that all Obligations (as defined in
the Guarantee and Collateral Agreement) with respect to the Tranche C Term Loans
shall be fully guaranteed and secured pursuant to the Guarantee and Collateral
Agreement in accordance with the terms and provisions thereof. Each Guarantor
hereby agrees to the amendments contemplated by Section One and Section Two
hereof and to the amendments to the Guarantee and Collateral Agreement
contemplated by Section Three hereof.

 

GUARANTORS: ENVISION HEALTHCARE INTERMEDIATE CORPORATION   By:  

/s/ William A. Sanger

    Name:   William A. Sanger     Title:   Chief Executive Officer CLINICAL
PARTNERS MANAGEMENT COMPANY, LLC NORTHWOOD ANESTHESIA ASSOCIATES, L.L.C.   By:  

/s/ William A. Sanger

    Name:   William A. Sanger     Title:   Manager

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

A1 LEASING, INC.

ABBOTT AMBULANCE, INC.

ACCENT HOME HEALTH CARE INC.

ADAM TRANSPORTATION SERVICE, INC.

AFFILION, INC.

AIR AMBULANCE SPECIALISTS, INC.

AMBULANCE ACQUISITION, INC.

AMERICAN EMERGENCY PHYSICIANS MANAGEMENT, INC.

AMERICAN INVESTMENT ENTERPRISES, INC.

AMERICAN MEDICAL PATHWAYS, INC.

AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.

AMERICAN MEDICAL RESPONSE HOLDINGS, INC.

AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC.

AMERICAN MEDICAL RESPONSE NORTHWEST, INC.

AMERICAN MEDICAL RESPONSE OF COLORADO, INC.

AMERICAN MEDICAL RESPONSE OF CONNECTICUT, INCORPORATED

AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.

AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC.

AMERICAN MEDICAL RESPONSE OF INLAND EMPIRE

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC.

AMERICAN MEDICAL RESPONSE OF NORTH CAROLINA, INC.

AMERICAN MEDICAL RESPONSE OF OKLAHOMA, INC.

By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC.

AMERICAN MEDICAL RESPONSE OF SOUTHERN CALIFORNIA

AMERICAN MEDICAL RESPONSE OF TENNESSEE, INC.

AMERICAN MEDICAL RESPONSE OF TEXAS, INC.

AMERICAN MEDICAL RESPONSE WEST

AMERICAN MEDICAL RESPONSE, INC.

AMR BAY STATE, LLC

AMR HOLDCO, INC.

AMR OF CENTRAL TEXAS I, LLC

AMR OF CENTRAL TEXAS II, LLC

APH LABORATORY SERVICES, INC.

ARIZONA EMS HOLDINGS, INC.

ASSOCIATED AMBULANCE SERVICE, INC.

ATLANTIC AMBULANCE SERVICES ACQUISITION, INC.

ATLANTIC/KEY WEST AMBULANCE, INC.

ATLANTIC/PALM BEACH AMBULANCE, INC.

BEACON TRANSPORTATION, INC.

BESTPRACTICES, INC.

BLYTHE AMBULANCE SERVICE

BOWERS COMPANIES, INC.

BROWARD AMBULANCE, INC.

COMMUNITY AUTO AND FLEET SERVICES L.L.C.

COMMUNITY EMS, INC.

COMTRANS AMBULANCE SERVICE, INC.

COMTRANS, INC.

CORNING AMBULANCE SERVICE INC.

DESERT VALLEY MEDICAL TRANSPORT, INC.

DONLOCK, LTD.

By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

E.M.S. VENTURES, INC.

EASTERN AMBULANCE SERVICE, INC.

EASTERN PARAMEDICS, INC.

EHR MANAGEMENT CO.

EMCARE ANESTHESIA PROVIDERS, INC.

EMCARE HOLDCO, INC.

EMCARE HOLDINGS INC.

EMCARE OF CALIFORNIA, INC.

EMCARE PHYSICIAN PROVIDERS, INC.

EMCARE PHYSICIAN SERVICES, INC.

EMCARE, INC.

EMERGENCY MEDICAL SERVICES LP CORPORATION

EMERGENCY MEDICAL TRANSPORT, INC.

EMERGENCY MEDICAL TRANSPORTATION, INC.

EMERGENCY MEDICINE EDUCATION SYSTEMS, INC.

EMS VENTURES OF SOUTH CAROLINA, INC.

FIVE COUNTIES AMBULANCE SERVICE, INC.

FLORIDA EMERGENCY PARTNERS, INC.

FOUNTAIN AMBULANCE SERVICE, INC.

GILA HOLDCO LLC

GOLD COAST AMBULANCE SERVICE

GOLD CROSS AMBULANCE SERVICE OF PA., INC.

GOLD CROSS AMBULANCE SERVICES, INC.

GRACE BEHAVIORAL HEALTH, L.L.C.

GREATER PINELLAS TRANSPORTATION MANAGEMENT SERVICES, INC.

GUARDIAN HEALTH CARE, INC.

GUARDIAN HEALTHCARE GROUP, INC.

GUARDIAN HEALTHCARE HOLDINGS, INC.

By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): HANK’S ACQUISITION CORP.

HEALTH PRIORITY HOME CARE, INC.

HEALTHCARE ADMINISTRATIVE SERVICES, INC.

HEMET VALLEY AMBULANCE SERVICE, INC.

HERREN ENTERPRISES, INC.

HOLIDAY ACQUISITION COMPANY, INC.

INTERNATIONAL LIFE SUPPORT, INC.

JLM HEALTHCARE, INC.

KMAC, INC.

KUTZ AMBULANCE SERVICE, INC.

LASALLE AMBULANCE INC.

LIFE LINE AMBULANCE SERVICE, INC.

LIFECARE AMBULANCE SERVICE, INC.

LIFEFLEET SOUTHEAST, INC.

MAINSTAY SOLUTIONS, LLC

MARLBORO HUDSON AMBULANCE & WHEELCHAIR SERVICE, INC.

MEDEVAC MEDICAL RESPONSE, INC.

MEDEVAC MIDAMERICA, INC.

MEDIC ONE AMBULANCE SERVICES, INC.

MEDIC ONE OF COBB, INC.

MEDICAL EMERGENCY DEVICES AND SERVICES (MEDS), INC.

MEDI-CAR AMBULANCE SERVICE, INC.

MEDI-CAR SYSTEMS, INC.

MEDICS AMBULANCE SERVICE (DADE), INC.

MEDICS AMBULANCE SERVICE, INC.

MEDICS AMBULANCE, INC.

MEDICS EMERGENCY SERVICES OF PALM BEACH COUNTY, INC.

MEDICS SUBSCRIPTION SERVICES, INC.

MEDICS TRANSPORT SERVICES, INC.

MEDICWEST AMBULANCE, INC.

MEDICWEST HOLDINGS, INC.

MEDLIFE EMERGENCY MEDICAL SERVICE, INC.

MEDSTAT EMS, INC.

MERCURY AMBULANCE SERVICE, INC.

By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

MERCY AMBULANCE OF EVANSVILLE, INC.

MERCY LIFE CARE MERCY, INC.

METRO AMBULANCE SERVICE (RURAL), INC.

METRO AMBULANCE SERVICE, INC.

METRO AMBULANCE SERVICES, INC.

METRO CARE CORP.

METROPOLITAN AMBULANCE SERVICE

MIDWEST AMBULANCE MANAGEMENT COMPANY

MOBILE MEDIC AMBULANCE SERVICE, INC.

NATIONAL AMBULANCE & OXYGEN SERVICE, INC.

NEVADA RED ROCK AMBULANCE, INC.

NEVADA RED ROCK HOLDINGS, INC.

NORTH MISS. AMBULANCE SERVICE, INC.

OHERBST, INC.

PACIFIC AMBULANCE, INC.

PARAMED, INC.

PARK AMBULANCE SERVICE INC.

PHYSICIAN ACCOUNT MANAGEMENT, INC.

PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC.

PROFESSIONAL MEDICAL TRANSPORT, INC.

PROVIDER ACCOUNT MANAGEMENT, INC.

PUCKETT AMBULANCE SERVICE, INC.

R/M ARIZONA HOLDINGS, INC.

R/M MANAGEMENT CO., INC.

R/M OF TENNESSEE G.P., INC.

R/M OF TENNESSEE L.P., INC.

RADIOLOGY STAFFING SOLUTIONS, INC.

RADSTAFFING MANAGEMENT SOLUTIONS, INC.

RANDLE EASTERN AMBULANCE SERVICE, INC.

REIMBURSEMENT TECHNOLOGIES, INC.

RIVER MEDICAL INCORPORATED

By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

RURAL/METRO (DELAWARE), INC.

RURAL/METRO CORPORATION

RURAL/METRO CORPORATION

RURAL/METRO CORPORATION OF FLORIDA

RURAL/METRO CORPORATION OF TENNESSEE

RURAL/METRO FIRE DEPT., INC.

RURAL/METRO OF BREWERTON, INC.

RURAL/METRO OF CALIFORNIA, INC.

RURAL/METRO OF CENTRAL ALABAMA, INC.

RURAL/METRO OF CENTRAL COLORADO, INC.

RURAL/METRO OF CENTRAL OHIO, INC.

RURAL/METRO OF GREATER SEATTLE, INC.

RURAL/METRO OF NEW YORK, INC.

RURAL/METRO OF NORTHERN CALIFORNIA, INC.

RURAL/METRO OF NORTHERN OHIO, INC.

RURAL/METRO OF OHIO, INC.

RURAL/METRO OF OREGON, INC.

RURAL/METRO OF ROCHESTER, INC.

RURAL/METRO OF SAN DIEGO, INC.

RURAL/METRO OF SOUTHERN CALIFORNIA, INC.

RURAL/METRO OF SOUTHERN OHIO, INC.

By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

S. FISHER & S. THOMAS INC.

SEMINOLE COUNTY AMBULANCE, INC.

SIOUX FALLS AMBULANCE, INC.

SOUTHWEST AMBULANCE AND RESCUE OF ARIZONA, INC.

SOUTHWEST AMBULANCE OF CASA GRANDE, INC.

SOUTHWEST AMBULANCE OF NEW MEXICO, INC.

SOUTHWEST AMBULANCE OF SOUTHEASTERN ARIZONA, INC.

SOUTHWEST AMBULANCE OF TUCSON, INC.

SOUTHWEST GENERAL SERVICES, INC.

SPRINGS AMBULANCE SERVICE, INC.

SSAG, LLC

STAT HEALTHCARE, INC.

SUNRISE HANDICAP TRANSPORT CORP.

SW GENERAL, INC.

T.M.S. MANAGEMENT GROUP INC.

TEK AMBULANCE, INC.

THE AID AMBULANCE COMPANY, INC.

THE AID COMPANY, INC.

TIDEWATER AMBULANCE SERVICE, INC.

TKG, INC.

TOWNS AMBULANCE SERVICE, INC.

TRANSPORTATION MANAGEMENT SERVICES OF BREVARD, INC.

TROUP COUNTY EMERGENCY MEDICAL SERVICES, INC.

VALLEY FIRE SERVICE, INC.

VELITA SMITH HOME HEALTH, INC.

V.I.P. PROFESSIONAL SERVICES, INC.

VISTA STAFFING SOLUTIONS, INC.

VITAL ENTERPRISES, INC.

W&W LEASING COMPANY, INC.

WP ROCKET HOLDINGS INC.

By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): ACCESS 2 CARE, LLC   By: MISSION CARE SERVICES, LLC, as
Manager of Access 2 Care, LLC   By: AMERICAN MEDICAL RESPONSE, INC., as Manager
of Mission Care Services, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary ACUTE MANAGEMENT, LLC   By:
HAWKEYE HOLDCO LLC, as Sole Member of Acute Management, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary AGAPE HEALTH CARE AGENCY,
LLC. CARE CONNECTION OF CINCINNATI LLC GEM CITY HOME CARE, LLC GUARDIAN OHIO
NEWCO, LLC   By: GUARDIAN HEALTHCARE HOLDINGS, INC., as Sole Member of Agape
Health Care Agency, LLC, Care Connection of Cincinnati LLC, Gem City Home Care,
LLC and Guardian Ohio NewCo, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

ALPHA PHYSICIAN RESOURCES, L.L.C.

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

AMERICAN MEDICAL RESPONSE DELAWARE VALLEY, LLC

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

AMERICAN MEDICAL RESPONSE HPPP, LLC

  By: AMERICAN MEDICAL RESPONSE, INC., as Sole Member of American Medical
Response HPPP, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

AMERICAN MEDICAL RESPONSE OF MARICOPA, LLC

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

AMERICAN MEDICAL RESPONSE OF PIMA, LLC

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): AMR BROCKTON, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary APEX ACQUISITION LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary BRAVO REIMBURSEMENT
SPECIALIST, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary CMORX, LLC   By: EMCARE,
INC., as Sole Member of CMORx, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary ED SOLUTIONS, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): EDIMS, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EMS MANAGEMENT LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EMS OFFSHORE MEDICAL
SERVICES, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EMSC SERVICESCO, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EVERRAD, LLC   By: TEMPLETON
READINGS, LLC, as Sole Member of EverRad, LLC   By: EMCARE, INC., as Sole Member
of Templeton Readings, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): EVOLUTION HEALTH LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EVOLUTION MOBILE IMAGING, LLC
  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary HAWKEYE HOLDCO LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary MEDASSOCIATES, LLC   By:
EMCARE, INC., as Sole Member of MedAssociates, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary MISSION CARE OF ILLINOIS, LLC
  By: MISSION CARE SERVICES, LLC, as Manager of Mission Care of Illinois, LLC  
By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC  
By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

MISSION CARE OF MISSOURI, LLC

  By: MISSION CARE SERVICES, LLC, as Manager of Mission Care of Missouri, LLC  
By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC  
By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

MISSION CARE SERVICES, LLC

  By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC
  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

MSO NEWCO, LLC

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

PHOENIX PHYSICIANS, LLC

STREAMLINED MEDICAL SOLUTIONS LLC

  By: EMCARE, INC., as Sole Member of Phoenix Physicians, LLC and Streamlined
Medical Solutions LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

PINNACLE CONSULTANTS MID-ATLANTIC, L.L.C.

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

PROVEN HEALHCARE SOLUTIONS OF NEW JERSEY, LLC

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

PROVIDACARE, L.L.C.

  By: AMERICAN MEDICAL PATHWAYS, INC., as Sole Member of ProvidaCare, L.L.C.  
By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

QRX MEDICAL MANAGEMENT, LLC

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Senior Vice President and Secretary

RMC CORPORATE CENTER, L.L.C.

  By: RURAL/METRO CORPORATION, as Member of RMC Corporate Center, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

RURAL/METRO MID-SOUTH, L.P.

  By: R/M OF TENNESSEE G.P., INC., as General Partner of Rural/Metro Mid-South,
L.P.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

RURAL/METRO OF INDIANA, L.P.

  By: THE AID AMBULANCE COMPANY, INC., as General Partner of Rural/Metro of
Indiana, L.P.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

RURAL/METRO OF TENNESSEE, L.P.

  By: R/M OF TENNESSEE G.P., INC., as General Partner of Rural/Metro of
Tennessee, L.P.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

RURAL/METRO OPERATING COMPANY, LLC

  By: RURAL/METRO CORPORATION, as Sole Member of Rural/Metro Operating Company,
LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary SAN DIEGO MEDICAL SERVICES
ENTERPRISE, LLC   By: RURAL/METRO OF SOUTHERN CALIFORNIA, INC., as Member of San
Diego Medical Services Enterprise, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary   By: RURAL/METRO OF SAN
DIEGO, INC., as Member of San Diego Medical Services Enterprise, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

REGIONAL EMERGENCY SERVICES, L.P.

  By: FLORIDA EMERGENCY PARTNERS, INC., as General Partner of Regional Emergency
Services, L.P.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary ROSE RADIOLOGY, LLC   By:
SPOTLIGHT HOLDCO LLC, as Sole Member of Rose Radiology, LLC   By: EMCARE, INC.,
as Sole Member of EmCare, Inc.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

SEAWALL ACQUISITION, LLC

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary SPOTLIGHT HOLDCO LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

SUN DEVIL ACQUISITION LLC

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

TEMPLETON READINGS, LLC

  By: EMCARE, INC., as Sole Member of Templeton Readings, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

WHITAKER PHYSICIANS SERVICES, L.L.C.

  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

AMERICAN MEDICAL RESPONSE OF NEW YORK, LLC

  By: AMERICAN MEDICAL RESPONSE, INC., as Sole Member of American Medical
Response of New York, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

METROCARE SERVICES – ABILENE, L.P.

  By: AMR OF CENTRAL TEXAS II, LLC, as General Partner of MetroCare Services –
Abilene, L.P.   By: AMERICAN MEDICAL RESPONSE, INC., as Sole Member of AMR of
Central Texas II, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

PATIENT ADVOCACY GROUP, LLC

  By: AMR HOLDCO, INC., as Sole Member of Patient Advocacy Group, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

Deutsche Bank AG New York Branch, as ABL Agent under that certain Intercreditor
Agreement dated as of May 25, 2011 (the “Intercreditor Agreement”) and Deutsche
Bank AG New York Branch, as Term Loan Agent under the Intercreditor Agreement
hereby acknowledge that the issuance of the Tranche C Term Loans will constitute
Term Loan Obligations (as defined in the Intercreditor Agreement), under the
Original Term Loan Credit Agreement (as defined in the Intercreditor Agreement).

 

DEUTSCHE BANK AG NEW YORK BRANCH

in its capacity as ABL Agent By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director

DEUTSCHE BANK AG NEW YORK BRANCH

in its capacity as Term Loan Agent

By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director

 

[Signature Page to Seventh Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Annex I

Schedule A-2

Tranche C Term Loan Commitments

 

JPMorgan Chase Bank, N.A.

   $2,676,930,416.35



--------------------------------------------------------------------------------

Annex II

[See attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

$3,495,000,000

AMENDED AND RESTATED

CREDIT AGREEMENT

among

ENVISION HEALTHCARE CORPORATION,

as Borrower,

THE LENDERS

FROM TIME TO TIME PARTIES HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

 

 

JPMORGAN CHASE BANK, N.A.

BARCLAYS BANK PLC

WELLS FARGO SECURITIES, LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers

and

Joint Bookrunners

dated as of December 1, 2016

 

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1 Definitions

     2   

1.1

 

Defined Terms

     2   

1.2

 

Other Definitional Provisions

     69   

1.3

 

Effect of Restatement

     72   

SECTION 2 Amount and Terms of Commitments

     72   

2.1

 

Term Loans

     72   

2.2

 

Notes

     72   

2.3

 

[Reserved]

     73   

2.4

 

[Reserved]

     73   

2.5

 

Repayment of Loans

     73   

2.6

 

Incremental Facilities

     74   

2.7

 

Permitted Debt Exchanges

     77   

2.8

 

Extension of Term Loans

     79   

2.9

 

Specified Refinancing Facilities

     82   

SECTION 3 [Reserved]

     84   

SECTION 4 General Provisions Applicable to Loans

     84   

4.1

 

Interest Rates and Payment Dates

     84   

4.2

 

Conversion and Continuation Options

     85   

4.3

 

Minimum Amounts; Maximum Sets

     86   

4.4

 

Optional and Mandatory Prepayments

     86   

4.5

 

Administrative Agent’s Fee; Other Fees

     96   

4.6

 

Computation of Interest and Fees

     97   

4.7

 

Inability to Determine Interest Rate

     97   

4.8

 

Pro Rata Treatment and Payments

     98   

4.9

 

Illegality

     99   

4.10

 

Requirements of Law

     99   

4.11

 

Taxes

     101   

4.12

 

Indemnity

     106   

4.13

 

Certain Rules Relating to the Payment of Additional Amounts

     106   

SECTION 5 Representations and Warranties

     108   

5.1

 

Financial Condition

     108   

5.2

 

No Change; Solvent

     109   

5.3

 

Corporate Existence; Compliance with Law

     109   

5.4

 

Corporate Power; Authorization; Enforceable Obligations

     110   

5.5

 

No Legal Bar

     110   

5.6

 

No Material Litigation

     111   

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

5.7

 

No Default

     111   

5.8

 

Ownership of Property; Liens

     111   

5.9

 

Intellectual Property

     111   

5.10

 

Taxes

     111   

5.11

 

Federal Regulations

     112   

5.12

 

ERISA

     112   

5.13

 

Collateral

     113   

5.14

 

Investment Company Act; Other Regulations

     113   

5.15

 

Subsidiaries

     113   

5.16

 

Purpose of Loans

     114   

5.17

 

Environmental Matters

     114   

5.18

 

No Material Misstatements

     115   

5.19

 

Labor Matters

     115   

5.20

 

Insurance

     115   

5.21

 

Anti-Terrorism

     115   

SECTION 6 Conditions Precedent

     116   

6.1

 

[Reserved]

     116   

6.2

 

Conditions to Each Extension of Credit After the Restatement Effective Date

     116   

SECTION 7 Affirmative Covenants

     117   

7.1

 

Financial Statements

     117   

7.2

 

Certificates; Other Information

     118   

7.3

 

Payment of Obligations

     119   

7.4

 

Conduct of Business and Maintenance of Existence; Compliance with Contractual
Obligations and Requirements of Law

     119   

7.5

 

Maintenance of Property; Insurance

     119   

7.6

 

Inspection of Property; Books and Records; Discussions

     120   

7.7

 

Notices

     121   

7.8

 

Environmental Laws

     123   

7.9

 

After-Acquired Real Property and Fixtures; Subsidiaries

     123   

7.10

 

[Reserved]

     126   

7.11

 

Use of Proceeds

     126   

7.12

 

[Reserved]

     126   

7.13

 

[Reserved]

     126   

7.14

 

Commercially Reasonable Efforts to Maintain Ratings

     126   

7.15

 

Accounting Changes

     126   

SECTION 8 Negative Covenants

     127   

8.1

 

Limitation on Indebtedness

     127   

8.2

 

Limitation on Restricted Payments

     133   

 

(ii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

8.3

 

Limitation on Restrictive Agreements

     137   

8.4

 

Limitation on Sales of Assets and Subsidiary Stock

     139   

8.5

 

Limitations on Transactions with Affiliates

     142   

8.6

 

Limitation on Liens

     143   

8.7

 

Limitation on Fundamental Changes

     144   

8.8

 

Change of Control; Limitation on Amendments

     146   

8.9

 

Limitation on Lines of Business

     146   

SECTION 9 Events of Default

     147   

9.1

 

Events of Default

     147   

9.2

 

Remedies Upon an Event of Default

     149   

SECTION 10 The Agents and the Other Representatives

     150   

10.1

 

Appointment

     150   

10.2

 

The Administrative Agent and Affiliates

     150   

10.3

 

Action by an Agent

     151   

10.4

 

Exculpatory Provisions

     151   

10.5

 

Acknowledgement and Representations by Lenders

     152   

10.6

 

Indemnity; Reimbursement by Lenders

     153   

10.7

 

Right to Request and Act on Instructions; Reliance

     153   

10.8

 

Collateral Matters

     154   

10.9

 

Successor Agent

     156   

10.10

 

Former Agent

     157   

10.11

 

Withholding Tax

     157   

10.12

 

Other Representatives

     157   

10.13

 

[Reserved]

     157   

10.14

 

Application of Proceeds

     158   

SECTION 11 Miscellaneous

     158   

11.1

 

Amendments and Waivers

     158   

11.2

 

Notices

     162   

11.3

 

No Waiver; Cumulative Remedies

     164   

11.4

 

Survival of Representations and Warranties

     164   

11.5

 

Payment of Expenses and Taxes

     164   

11.6

 

Successors and Assigns; Participations and Assignments

     165   

11.7

 

Adjustments; Set-off; Calculations; Computations

     171   

11.8

 

Judgment

     172   

11.9

 

Counterparts

     173   

11.10

 

Severability

     173   

11.11

 

Integration

     173   

11.12

 

Governing Law

     173   

 

(iii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

11.13

 

Submission to Jurisdiction; Waivers

     173   

11.14

 

Acknowledgements

     174   

11.15

 

Waiver of Jury Trial

     174   

11.16

 

Confidentiality

     175   

11.17

 

Incremental Indebtedness; Additional Indebtedness

     176   

11.18

 

USA PATRIOT Act Notice

     176   

11.19

 

Electronic Execution of Assignments and Certain Other Documents

     176   

11.20

 

Reinstatement

     177   

11.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     177   

11.22

 

Agency Assignment

     178   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES

A

 

—

  

[Reserved]

1.1(c)

 

—

  

Assumed Indebtedness

1.1(d)

 

—

  

Existing Capitalized Lease Obligations

1.1(e)

 

—

  

Existing Liens

1.1(f)

 

—

  

Existing Investments

5.1

 

—

  

Financial Condition

5.2

 

—

  

Material Adverse Effect Disclosure

5.3

 

—

  

Good Standing Disclosure

5.4

 

—

  

Consents Required

5.6

 

—

  

Litigation

5.8

 

—

  

Real Property

5.9

 

—

  

Intellectual Property Claims

5.15

 

—

  

Subsidiaries

5.17

 

—

  

Environmental Matters

5.20

 

—

  

Insurance

7.2

 

—

  

Website Address for Electronic Financial Reporting

8.1

 

—

  

Existing Indebtedness

8.5

 

—

  

Affiliate Transactions

EXHIBITS

A

 

—

  

Form of Note

B

 

—

  

[Reserved]

C

 

—

  

Form of Mortgage

D

 

—

  

Form of U.S. Tax Compliance Certificate

E

 

—

  

Form of Assignment and Acceptance

F

 

—

  

Form of Secretary’s Certificate

G

 

—

  

Form of Officer’s Certificate

H

 

—

  

Form of Solvency Certificate

I-1

 

—

  

Form of Increase Supplement

I-2

 

—

  

Form of Lender Joinder Agreement

J-1

 

—

  

[Reserved]

J-2

 

—

  

[Reserved]

J-3

 

—

  

[Reserved]

J-4

 

—

  

[Reserved]

J-5

 

—

  

[Reserved]

J-6

 

—

  

[Reserved]

J-7

 

—

  

[Reserved]

K

 

—

  

[Reserved]

L

 

—

  

Form of Junior Lien Intercreditor Agreement

M

 

—

  

Form of Affiliated Lender Assignment and Assumption

N

 

—

  

Form of Acceptance and Prepayment Notice

O

 

—

  

Form of Discount Range Prepayment Notice

P

 

—

  

Form of Discount Range Prepayment Offer

 

(v)



--------------------------------------------------------------------------------

Q

 

—

  

Form of Solicited Discounted Prepayment Notice

R

 

—

  

Form of Solicited Discounted Prepayment Offer

S

 

—

  

Form of Specified Discount Prepayment Notice

T

 

—

  

Form of Specified Discount Prepayment Response

 

(vi)



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of December 1, 2016,
as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, among Envision Healthcare Corporation, a Delaware
corporation (as further defined in Subsection 1.1, the “Borrower”), the several
banks and other financial institutions from time to time party to this Agreement
(as further defined in Subsection 1.1, the “Lenders”) and JPMorgan Chase Bank,
N.A. (“JPMCB”), as administrative agent and collateral agent for the Lenders
hereunder (in such capacities, respectively, and as further defined in
Subsection 1.1, the “Administrative Agent” and the “Collateral Agent”).

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, the Borrower is party to that certain Term Loan Credit Agreement, dated
as of May 25, 2011 (as amended by Amendment No. 1, dated as of February 7, 2013,
Amendment No. 2, dated as of February 10, 2015, Amendment No. 3, dated as of
October 28, 2015, Amendment No. 4, dated as of November 12, 2015, Amendment
No. 5, dated as of January 26, 2016, Amendment No. 6, dated as of July 25, 2016
and as further amended, supplemented, waived or otherwise modified prior to the
Restatement Effective Date (as defined below), the “Original Credit Agreement”);

WHEREAS, on the Seventh Amendment Effective Date, the Lenders party to the
Seventh Amendment made the Tranche C Term Loans available to the Borrower and a
portion of the proceeds of the Tranche C Term Loans were used to refinance all
Term Loans outstanding under the Original Credit Agreement that were not
exchanged for Tranche C Term Loans;

WHEREAS, following the Incremental Credit Agreement Amendments Effective Time
(as defined in the Seventh Amendment) and the Prepayment (as defined in the
Seventh Amendment), the Lenders party to the Seventh Amendment constitute all of
the Lenders under the Original Credit Agreement;

WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Original Credit Agreement in its entirety to read as set forth in
this Agreement, and it has been agreed by such parties that the Loans
outstanding as of the Restatement Effective Date and other “Term Loan
Obligations” under and as defined in the Original Credit Agreement shall be
governed by and deemed to be outstanding under this Agreement with the intent
that the terms of the Original Credit Agreement shall hereafter have no further
effect upon the parties thereto, and all references to the “Credit Agreement” in
any Loan Document or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1

Definitions

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“2016 Merger Agreement”: that certain Agreement and Plan of Merger among
Envision Healthcare Holdings, Inc., AmSurg Corp., a Tennessee corporation, and
New Amethyst Corp., a Delaware corporation and a wholly owned subsidiary of
AmSurg Corp., pursuant to which AmSurg Corp. and Envision Healthcare Holdings,
Inc. will combine in an all stock merger of equals.

“2016 Mergers”: the consummation of the Mergers (as defined in the 2016 Merger
Agreement) and all other transactions relating to any of the foregoing
(including payment of fees and expenses related thereto).

“ABL Agent”: Deutsche Bank AG New York Branch, in its capacity as administrative
agent and collateral agent under the ABL Facility Documents, or any successor
administrative agent or collateral agent under the ABL Facility Documents.

“ABL Facility Documents”: the “Loan Documents” as defined in the Senior ABL
Facility Agreement, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

“ABL Facility Loans”: the loans borrowed under the Senior ABL Facility.

“ABL Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

“ABL/Term Loan Intercreditor Agreement”: the Intercreditor Agreement, dated as
of the Closing Date, between the Collateral Agent (as successor to Deutsche Bank
AG New York Branch as “Collateral Agent” under the Original Credit Agreement)
and the ABL Agent (in its capacity as collateral agent under the ABL Facility
Documents), and acknowledged by certain of the Loan Parties, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“ABR”: when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

“Acceleration”: as defined in Subsection 9.1(e).

“Acceptable Discount”: as defined in Subsection 4.4(h)(iv)(2).

 

-2-



--------------------------------------------------------------------------------

“Acceptable Prepayment Amount”: as defined in Subsection 4.4(h)(iv)(3).

“Acceptance and Prepayment Notice”: a written notice from the Borrower setting
forth the Acceptable Discount pursuant to Subsection 4.4(h)(iv)(2) substantially
in the form of Exhibit N.

“Acceptance Date”: as defined in Subsection 4.4(h)(iv)(2).

“Accounts”: “accounts” as defined in the UCC (including any
“health-care-insurance receivables” as defined in the UCC) and, with respect to
any Person, all such Accounts of such Person, whether now existing or existing
in the future, including (a) all accounts receivable of such Person (whether or
not specifically listed on schedules furnished to the Administrative Agent),
including all accounts receivable created by or arising from all of such
Person’s sales of goods or rendition of services made under any of its trade
names, or through any of its divisions, (b) all unpaid rights of such Person
(including rescission, replevin, reclamation and stopping in transit) relating
to the foregoing or arising therefrom, (c) all rights to any goods represented
by any of the foregoing, including returned or repossessed goods, (d) all
reserves and credit balances held by such Person with respect to any such
accounts receivable of any Obligors, (e) all letters of credit, guarantees or
collateral for any of the foregoing and (f) all insurance policies or rights
relating to any of the foregoing.

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

“Additional ABL Credit Facility”: as defined in the ABL/Term Loan Intercreditor
Agreement.

“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any capital expenditures in respect of any property or assets already so used);
(iii) the Capital Stock of a Person that is engaged in a Related Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of
any Person that at such time is a Restricted Subsidiary acquired from a third
party.

“Additional Indebtedness”: as defined in the ABL/Term Loan Intercreditor
Agreement or the Junior Lien Intercreditor Agreement, as applicable.

“Additional Lender”: as defined in Subsection 2.6(b).

“Additional Obligations”: subordinated or senior Indebtedness (which
Indebtedness may be (x) unsecured, (y) secured by a Lien ranking pari passu to
the Lien securing the First Lien Obligations or (z) secured by a Lien ranking
junior to the Lien securing

 

-3-



--------------------------------------------------------------------------------

the First Lien Obligations), including customary bridge financings, in each case
issued or incurred by the Borrower or a Guarantor, the terms of which
Indebtedness (i) do not provide for a maturity date or weighted average life to
maturity earlier than the Maturity Date of the Initial Term Loans or shorter
than the remaining weighted average life to maturity of the Initial Term Loans,
as the case may be (other than an earlier maturity date and/or shorter weighted
average life to maturity for customary revolving financings and customary bridge
financings, which, in the case of bridge financings, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Maturity Date of
the Initial Term Loans or the remaining weighted average life to maturity of the
Initial Term Loans, as applicable), (ii) to the extent such Indebtedness is
subordinated, provide for customary payment subordination to the Term Loan
Facility Obligations under the Loan Documents as reasonably determined by the
Borrower in good faith and (iii) do not provide for any mandatory repayment or
redemption from asset sales, casualty or condemnation events or excess cash flow
on more than a ratable basis with Term Loans (other than (x) in the case of any
customary revolving facility, prepayments in such amount necessary to reduce
amounts outstanding thereunder to an amount not in excess of the facility or any
applicable sub-facility and (y) in the case of any customary bridge financing,
prepayments of such bridge financing from the issuance of equity or other
Indebtedness permitted hereunder which meets the requirements of this
definition); provided that (a) such Indebtedness shall not be secured by any
Lien on any asset of any Loan Party that does not also secure the Term Loan
Facility Obligations, or be guaranteed by any Person other than the Guarantors,
and (b) if secured by Collateral, such Indebtedness (and all related
Obligations) shall be subject to the terms of the ABL/Term Loan Intercreditor
Agreement (if such Indebtedness and related Obligations constitute First Lien
Obligations), the Junior Lien Intercreditor Agreement (if such Indebtedness and
related Obligations do not constitute First Lien Obligations) or an Other
Intercreditor Agreement (if otherwise agreed by the Administrative Agent and the
Borrower).

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered with respect to any
Additional Obligations or Rollover Indebtedness by any Loan Party.

“Additional Specified Refinancing Lender”: as defined in Subsection 2.9(b).

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to
the nearest 1/100th of 1.00%) determined by the Administrative Agent to be equal
to the higher of (a) (i) the LIBOR Rate for such Borrowing of Eurodollar Loans
in effect for such Interest Period divided by (ii) 1 minus the Statutory
Reserves (if any) for such Borrowing of Eurodollar Loans for such Interest
Period and (b) in respect of the Initial Term Loans, 0.75%.

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9;
provided that, with respect to periods prior to the Restatement Effective Time
(and the activities of the Former Agent prior to such time), such term shall
include the Former Agent. For purposes of all rights and immunities of the
“Administrative Agent”, under and/or as set forth in Sections 10 and 11,

 

-4-



--------------------------------------------------------------------------------

such term shall also include the Former Agent in connection with any actions
taken or required to be taken by such Former Agent after the Restatement
Effective Time in connection with the Agency Transfer Agreement, Section 11.22
of the Restated Credit Agreement or Sections 9 or 12 of the Seventh Amendment.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Eurodollar Rate”: as defined in Subsection 4.7.

“Affected Loans”: as defined in Subsection 4.9.

“Affiliate”: as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Affiliate Transaction”: as defined in Subsection 8.5(a).

“Affiliated Lender Assignment and Assumption”: as defined in Subsection
11.6(h)(i)(1).

“Agency Transfer Agreement”: the Agency Transfer Agreement, dated as of the
Restatement Effective Date, by and among the Borrower, JPMorgan Chase Bank, N.A.
and Deutsche Bank AG New York Branch.

“Agent Default”: an Agent has admitted in writing that it is insolvent or such
Agent becomes subject to an Agent-Related Distress Event.

“Agent-Related Distress Event”: with respect to any Agent (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under any debt relief law, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person is subject to a Bail-In
Action or makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person to be, insolvent or bankrupt;
provided that an Agent-Related Distress Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any equity
interests in any Agent or any person that directly or indirectly controls such
Agent by a Governmental Authority or an instrumentality thereof.

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them. For purposes of all rights
and immunities of the “Agents”, under and/or as set forth in Sections 10 and 11,
such term shall also include the Former Agent in connection with any actions
taken or required to be taken by such Former Agent after the Restatement
Effective Time in connection with the Agency Transfer Agreement, Section 11.22
of the Restated Credit Agreement or Sections 9 or 12 of the Seventh Amendment.

 

-5-



--------------------------------------------------------------------------------

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1%, (c) the Adjusted LIBOR Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, the Adjusted LIBOR Rate for any day shall
be based on the LIBOR Rate at approximately 11:00 a.m. London time on such day
and (d) with respect to the Initial Term Loans, 1.75%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR Rate,
respectively.

“Amendment”: as defined in Subsection 8.3(c).

“AmSurg”: AmSurg Corp., a Tennessee corporation.

“Anti-Corruption Laws”: the Foreign Corrupt Practices Act of 1977, as amended.

“Applicable Discount”: as defined in Subsection 4.4(h)(iii)(2).

“Applicable Margin”: in respect of Initial Term Loans, a percentage per annum
equal to 3.00% per annum for Eurodollar Loans, and 2.00% per annum for ABR
Loans.

“Approved Fund”: as defined in Subsection 11.6(b).

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable Requirement of Law), property or other assets (each referred to for
the purposes of this definition as a “disposition”) by the Borrower or any of
its Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction) other than (i) a disposition to the
Borrower or a Restricted Subsidiary, (ii) a disposition in the ordinary course
of business, (iii) a disposition of Cash Equivalents, Investment Grade
Securities or Temporary Cash Investments, (iv) the sale or discount (with or
without recourse, and on customary or commercially reasonable terms, as
determined by the Borrower in good faith) of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable for notes receivable, (v) any Restricted Payment
Transaction, (vi) a disposition that is governed by Subsection 8.7, (vii) any
Financing Disposition, (viii) any “fee in lieu” or other disposition of assets
to any Governmental Authority that continue in use by the Borrower or any
Restricted Subsidiary, so long as the Borrower or any Restricted Subsidiary may
obtain title to such assets upon reasonable notice by paying a nominal fee,
(ix) any exchange of property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business, (x) any
financing transaction with respect to property built or acquired by the Borrower
or any Restricted Subsidiary after the Restatement Effective Date, including
without limitation any sale/leaseback transaction or asset securitization,
(xi) any disposition arising from foreclosure, condemnation, eminent domain, or
similar action with respect to any property or other assets, or exercise of

 

-6-



--------------------------------------------------------------------------------

termination rights under any lease, license, concession or other agreement, or,
in the case of a Person, business or assets acquired or to be acquired in an
acquisition, necessary or advisable (as determined by the Borrower in good
faith) in order to consummate the acquisition of such Person, business or
assets, or pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement, or of non-core assets acquired in connection with any
acquisition of any Person, business or assets or any Investment, (xii) any
disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary, (xiii) a disposition of Capital Stock of a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a Person
(other than the Borrower or a Restricted Subsidiary) from whom such Restricted
Subsidiary was acquired, or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), entered into in connection with such acquisition, (xiv) a
disposition of not more than 5.00% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xv) any
disposition or series of related dispositions for aggregate consideration not to
exceed the greater of $100.0 million and 0.66% of Consolidated Total Assets,
(xvi) the abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole, (xvii) any
license, sublicense or other grant of right-to-use of any trademark, copyright,
patent or other intellectual property, (xviii) any disposition arising from
foreclosure or similar action with respect to any property or assets subject to
a Municipal Contract Lien, (xix) the conversion of any Restricted Subsidiary
into a Related Professional Corporation in a manner consistent with past
practices on or prior to the Restatement Effective Date or in the ordinary
course of business, including the entry into applicable Related Corporation
Contracts in connection therewith or (xx) the creation or granting of any Lien
permitted under this Agreement.

“Assignee”: as defined in Subsection 11.6(b)(i).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

“Assumed Indebtedness”: Indebtedness for borrowed money of the Borrower and its
Restricted Subsidiaries outstanding on the Restatement Effective Date and
disclosed on Schedule 1.1(c).

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions,

 

-7-



--------------------------------------------------------------------------------

return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and (d) other banking products or services as may be requested
by any Restricted Subsidiary (other than letters of credit and other than loans
and advances except indebtedness arising from services described in clauses (a)
through (c) of this definition).

“Bank Products Obligations”: of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

“Bank Recovery and Resolution Directive”: Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).

“Benefited Lender”: as defined in Subsection 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

“Borrower”: as defined in the Preamble hereto, and any successor in interest
thereto.

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Subsection 4.4(h)(ii).

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of a
voluntary prepayment of Term Loans at a specified range at a discount to par
pursuant to Subsection 4.4(h)(iii).

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of a
voluntary prepayment of Term Loans at a discount to par pursuant to Subsection
4.4(h)(iv).

“Borrowing”: the borrowing of one Type of Loans of a given Tranche from all the
Lenders having Initial Term Loan Commitments, on a given date (or resulting from
a conversion or conversions on such date) having, in the case of Eurodollar
Loans, the same Interest Period.

“Borrowing Base”: the sum of (1) 50.0% of the book value of Inventory of the
Borrower and its Restricted Subsidiaries, (2) 80.0% of the net trade and other
accounts receivables of the Borrower and its Restricted Subsidiaries (as
reported on the consolidated

 

-8-



--------------------------------------------------------------------------------

balance sheet of the Borrower in accordance with GAAP), and (3) cash, Cash
Equivalents and Temporary Cash Investments of the Borrower and its Restricted
Subsidiaries (in each case, determined as of the end of the most recently ended
fiscal month of the Borrower for which internal consolidated financial
statements of the Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including
(x) any property or assets of a type described above acquired since the end of
such fiscal month and (y) any property or assets of a type described above being
acquired in connection therewith).

“Borrowing Date”: any Business Day specified in a notice delivered pursuant to
Subsection 2.3 as a date on which the Borrower requests the Lenders to make
Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, “Business
Day” shall mean any Business Day on which dealings in Dollars between banks may
be carried on in London, England and New York, New York.

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under leases evidencing Capitalized Lease
Obligations) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as capital
expenditures on a consolidated statement of cash flows of the Borrower.

“Capital Stock”: as to any Person, any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

“Captive Insurance Subsidiary”: any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof), including
EMCA Insurance Company Ltd. and Marblehead Surety & Reinsurance Company, Ltd.

“Cash Capped Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

“Cash Equivalents”: any of the following: (a) money; (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
the European Union or any agency or instrumentality of any thereof; (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any bank or
other institutional lender under this Agreement or the Senior ABL Facility or
any affiliate thereof or (ii) any commercial bank having capital and surplus in
excess of $500.0 million (or the foreign currency equivalent thereof as of the
date of such investment) and the commercial paper of the holding company which
is rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s (or if at such

 

-9-



--------------------------------------------------------------------------------

time neither is issuing ratings, then a comparable rating of another nationally
recognized rating agency); (d) repurchase obligations with a term of not more
than seven (7) days for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above; (e) money market instruments,
commercial paper or other short-term obligations rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency); (f) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act of 1940, as amended; (g) investments
similar to any of the foregoing denominated in foreign currencies approved by
the Board of Directors; and (h) solely with respect to any Captive Insurance
Subsidiary, any investment that person is permitted to make in accordance with
applicable law.

“CHAMPVA”: collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program
including, without limitation, (a) all federal statutes (whether set forth in 38
U.S.C. § 1713 or elsewhere) affecting such program to the extent applicable to
CHAMPVA and (b) all rules, regulations (including 38 C.F.R. § 17.54), manuals,
orders and administrative, reimbursement and other guidelines of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Change in Law”: as defined in Subsection 4.11(a).

“Change of Control”: (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date),
shall be the “beneficial owner” of (A) so long as the Borrower is a Subsidiary
of any Parent Entity, shares of Voting Stock having more than 35.0% of the total
voting power of all outstanding shares of such Parent Entity (other than a
Parent Entity that is a Subsidiary of another Parent Entity) and (B) if the
Borrower is not a Subsidiary of any Parent Entity, shares of Voting Stock having
more than 35.0% of the total voting power of all outstanding shares of the
Borrower; or (ii) a “Change of Control” as defined in the Senior ABL Facility
Agreement or the Senior Notes Indenture (or any indenture or agreement governing
Refinancing Indebtedness in respect of the Senior Notes, in each case relating
to Indebtedness in an aggregate principal amount equal to or greater than $150.0
million). Notwithstanding anything to the contrary in the foregoing, the
Transactions shall not constitute or give rise to a Change of Control.

“Claim”: as defined in Subsection 11.6(h)(iv).

“Closing Date”: May 25, 2011.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

-10-



--------------------------------------------------------------------------------

“Collateral Agent”: as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9;
provided that with respect to periods prior to the Restatement Effective Time
(and the activities of the Former Agent prior to such time), such term shall
include the Former Agent. For purposes of all rights and immunities of the
“Collateral Agent”, under and/or as set forth in Sections 10 and 11, such term
shall also include the Former Agent in connection with any actions taken or
required to be taken by such Former Agent after the Restatement Effective Time
in connection with the Agency Transfer Agreement, Section 11.22 of the Restated
Credit Agreement or Sections 9 or 12 of the Seventh Amendment.

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

“Compliance Certificate”: as defined in Subsection 7.2(b).

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including without limitation Subsection
4.10, 4.11, 4.12 or 11.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Initial Term Loan Commitment or (c) be designated if such
designation would otherwise increase the costs of any Facility to the Borrower.

“Confidential Healthcare Information”: as defined in Subsection 7.6(b).

“Confidential Information Memorandum”: that certain Confidential Information
Memorandum dated November, 2016, and furnished to the Lenders.

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated

 

-11-



--------------------------------------------------------------------------------

financial statements of the Borrower are available, to (ii) Consolidated
Interest Expense for such four fiscal quarters (in each of the foregoing
clauses (i) and (ii), determined for any fiscal quarter (or portion thereof)
ending prior to the Restatement Effective Date, on a pro forma basis to give
effect to the Transactions as if they had occurred at the beginning of such
four-quarter period); provided that:

(1) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred or issued, as applicable, on the first day of
such period (except that in making such computation, the amount of Indebtedness
under any revolving credit facility outstanding on the date of such calculation
shall be computed based on (A) the average daily balance of such Indebtedness
during such four fiscal quarters or such shorter period for which such facility
was outstanding or (B) if such facility was created after the end of such four
fiscal quarters, the average daily balance of such Indebtedness during the
period from the date of creation of such facility to the date of such
calculation),

(2) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Discharge of
Indebtedness, including with the proceeds of such new Indebtedness, as if such
Discharge had occurred on the first day of such period,

(3) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business, including any such
disposition occurring in connection with a transaction causing a calculation to
be made hereunder, or designated any Restricted Subsidiary as an Unrestricted
Subsidiary (any such disposition or designation, a “Sale”), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period and Consolidated Interest
Expense for such period shall be reduced by an amount equal to (A) the
Consolidated Interest Expense attributable to any Indebtedness of the Borrower
or any Restricted Subsidiary repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged with respect to the Borrower and its
continuing Restricted Subsidiaries in connection with such Sale for such period
(including but not limited to the assumption of such Indebtedness by another
Person) plus (B) if the Capital Stock of any Restricted Subsidiary is disposed
of in such Sale or any Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the Consolidated Interest Expense for such period attributable to
the Indebtedness of such Restricted Subsidiary to the extent the Borrower and
its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such Sale,

 

-12-



--------------------------------------------------------------------------------

(4) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

(5) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period;

provided that, in the event that the Borrower shall classify Indebtedness
Incurred on any date of determination as Incurred in part under Subsection
8.1(a) and in part under Subsection 8.1(b), as provided in Subsection
8.1(c)(iii)) any such pro forma calculation of Consolidated Interest Expense on
such date of determination shall not give effect to any such Incurrence of
Indebtedness on such date of determination pursuant to Subsection 8.1(b).

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred, or Indebtedness repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged in connection therewith,
the pro forma calculations in respect thereof (including without limitation in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or a Responsible Officer of the Borrower; provided that with
respect to cost savings or synergies relating to any Sale, Purchase or other
transaction, the related actions are expected by the Borrower to be taken no
later than 18 months after the date of determination. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period (taking
into account any Interest Rate Agreement applicable to such Indebtedness). If
any Indebtedness bears, at the option of the Borrower or a Restricted
Subsidiary, a rate of interest based on a prime or similar rate, a eurocurrency
interbank offered rate or other fixed or floating rate, and such Indebtedness is
being given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Borrower or such Restricted
Subsidiary may designate. If any

 

-13-



--------------------------------------------------------------------------------

Indebtedness that is being given pro forma effect was incurred under a revolving
credit facility, the interest expense on such Indebtedness shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period. Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate determined in good faith by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any); (ii) Consolidated Interest Expense
and any Special Purpose Financing Fees; (iii) depreciation; (iv) amortization
(including but not limited to amortization of goodwill and intangibles and
amortization and write-off of financing costs); (v) any non-cash charges or
non-cash losses; (vi) any expenses or charges related to any equity offering,
Investment or Indebtedness permitted by this Agreement (whether or not
consummated or incurred, and including any offering or sale of Capital Stock to
the extent the proceeds thereof were intended to be contributed to the equity
capital of the Borrower or its Restricted Subsidiaries); (vii) the amount of any
loss attributable to non-controlling interests; (viii) all deferred financing
costs written off and premiums paid in connection with any early extinguishment
of Hedging Obligations or other derivative instruments; and (ix) [Reserved],
plus (y) the amount of net cost savings projected by the Borrower in good faith
to be realized as the result of actions taken or to be taken on or prior to the
date that is 18 months after the Restatement Effective Date, or 18 months after
the initiation or consummation of any operational change, respectively, and
prior to or during such period (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions (which
adjustments shall not be duplicative of pro forma adjustments made pursuant to
the proviso to the definition of “Consolidated Coverage Ratio” or “Consolidated
First-Lien Net Leverage Ratio”); provided that such cost savings are reasonably
identifiable and factually supportable.

“Consolidated First-Lien Net Indebtedness”: at any time, (x) the aggregate
amount of Consolidated First-Lien Secured Indebtedness at such time minus
(y) the Unrestricted Cash of the Borrower and its Restricted Subsidiaries at
such time.

“Consolidated First-Lien Net Leverage Ratio”: as of any date of determination,
the ratio of (i) Consolidated First-Lien Net Indebtedness as at such date (after
giving effect to any Incurrence or Discharge of Indebtedness on such date) to
(ii) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available (determined, for any fiscal quarter (or portion thereof) ending prior
to the Restatement Effective Date, on a pro forma basis to give effect to the
Transactions as if they had occurred at the beginning of such four-quarter
period), provided that:

(1) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

-14-



--------------------------------------------------------------------------------

(2) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;

provided that, in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to clause
(k)(1) of the “Permitted Liens” definition in respect of Indebtedness Incurred
pursuant to the Ratio Incremental Facility and in part pursuant to such clause
(k)(1) in respect of Indebtedness Incurred pursuant to Subsection 8.1(b)(i)
(other than pursuant to the Ratio Incremental Facility) or one or more other
clauses or subclauses of the definition of “Permitted Liens”), as provided in
clause (x) of the final paragraph of such definition, any calculation of the
Consolidated First Lien Leverage Ratio on the date of determination, including
in the definition of “Maximum Incremental Facilities Amount” shall not include
any such Indebtedness (and shall not give effect to any Discharge of
Indebtedness from the proceeds thereof) not Incurred pursuant to the Ratio
Incremental Facility; provided, further, that, for purposes of the foregoing
calculation, in the event that the Borrower shall classify Indebtedness Incurred
on any date of determination as Incurred in part pursuant to Subsection
8.1(b)(x) (other than by reason of subclause (2) of the proviso to such clause
(x)) and in part pursuant to one or more other clauses of Subsection 8.1(b)
and/or (unless the Borrower at its option has elected to disregard Indebtedness
being Incurred on such date of determination in part pursuant to subclause
(2) of the proviso to Subsection 8.1(b)(x) for purposes of calculating the
Consolidated Coverage Ratio for Incurring Indebtedness on such date of
determination in part under Subsection 8.1(a)) pursuant to Subsection 8.1(a) (as
provided in Subsections 8.1(c)(ii) and (iii)), Consolidated Total Indebtedness
shall not include any such Indebtedness Incurred pursuant to one or more such
other clauses of Subsection 8.1(b) and/or pursuant to Subsection 8.1(a), and
shall not give effect to any Discharge of any Indebtedness from the proceeds of
any such Indebtedness being disregarded for purposes of the calculation of the
Consolidated First-Lien Net Leverage Ratio on such date of determination that
otherwise would be included in Consolidated Total Indebtedness.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of the

 

-15-



--------------------------------------------------------------------------------

Borrower; provided that with respect to cost savings or synergies relating to
any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 18 months after the date of determination.

“Consolidated First-Lien Secured Indebtedness”: as of any date of determination,
an amount equal to the Consolidated Secured Indebtedness as of such date
(excluding any Consolidated Secured Indebtedness secured by a Lien on Collateral
ranking junior to the Lien securing the Term Loan Facility Obligations; provided
that any Indebtedness that is then being or was previously Incurred in reliance
on clause (ii) of the definition “Maximum Incremental Facilities Amount” on a
junior lien basis or on an unsecured basis (together with Refinancing
Indebtedness in respect thereof) shall be treated as, and included in the amount
of, Consolidated First-Lien Secured Indebtedness); provided that, on any date on
which Incremental Revolving Commitments are being provided pursuant to
Subsection 2.6, such Incremental Revolving Commitments will be treated as fully
drawn for purposes of determining the amount of Consolidated First-Lien Secured
Indebtedness as of and solely on such date.

“Consolidated Interest Expense”: for any period, (i) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including without limitation, any such interest
expense consisting of (A) interest expense attributable to Capitalized Lease
Obligations, (B) amortization of debt discount, (C) interest in respect of
Indebtedness of any other Person that has been Guaranteed by the Borrower or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Borrower or any Restricted Subsidiary, (D) non-cash interest
expense, (E) the interest portion of any deferred payment obligation and
(F) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus (ii) Preferred Stock
dividends paid in cash in respect of Disqualified Stock of the Borrower held by
Persons other than the Borrower or a Restricted Subsidiary (for the avoidance of
doubt, other than, on or prior to July 1, 2017, dividends paid in cash in
respect of the Existing Mandatory Convertible Preferred), and minus (iii) to the
extent otherwise included in such interest expense referred to in clause (i)
above, amortization or write-off of financing costs, in each case under
clauses (i) through (iii) above as determined on a Consolidated basis in
accordance with GAAP; provided that gross interest expense shall be determined
after giving effect to any net payments made or received by the Borrower and its
Restricted Subsidiaries with respect to Interest Rate Agreements.

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

(i) any net income (loss) of any Person if such Person is not the Borrower or a
Restricted Subsidiary, except that (A) the Borrower’s or any Restricted
Subsidiary’s equity in the net income of any such Person for such period shall
be included in such Consolidated Net Income up to the aggregate amount actually
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary, to the limitations
contained in clause (ii) below) and (B) the Borrower’s or any Restricted
Subsidiary’s equity in the net loss of such Person shall be included to the
extent of the aggregate Investment of the Borrower or any of its Restricted
Subsidiaries in such Person,

 

-16-



--------------------------------------------------------------------------------

(ii) solely for purposes of determining the amount available for Restricted
Payments under Subsection 8.2(a)(3)(A) and Excess Cash Flow, any net income (or
loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of similar distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower by operation of the terms of
such Restricted Subsidiary’s charter or any agreement, instrument, judgment,
decree, order, statute or governmental rule or regulation applicable to such
Restricted Subsidiary or its stockholders (other than (x) restrictions that have
been waived or otherwise released, (y) restrictions pursuant to this Agreement
or the other Loan Documents and (z) restrictions in effect on the Restatement
Effective Date with respect to a Restricted Subsidiary and other restrictions
with respect to such Restricted Subsidiary that taken as a whole are not
materially less favorable to the Lenders than such restrictions in effect on the
Restatement Effective Date as determined by the Borrower in good faith), except
that (A) the Borrower’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such Consolidated Net Income up
to the aggregate amount of any dividend or distribution that was or that could
have been made by such Restricted Subsidiary during such period to the Borrower
or another Restricted Subsidiary (subject, in the case of a dividend that could
have been made to another Restricted Subsidiary, to the limitation contained in
this clause (ii)) and (B) the net loss of such Restricted Subsidiary shall be
included to the extent of the aggregate Investment of the Borrower or any of its
other Restricted Subsidiaries in such Restricted Subsidiary,

(iii) any gain or loss realized upon the sale or other disposition of any asset
of the Borrower or any Restricted Subsidiary (including pursuant to any
sale/leaseback transaction) that is not sold or otherwise disposed of in the
ordinary course of business (as determined in good faith by the Board of
Directors),

(iv) any item classified as an extraordinary, unusual or nonrecurring gain, loss
or charge (including fees, expenses and charges associated with the Transactions
and any acquisition, merger or consolidation after the Restatement Effective
Date),

(v) the cumulative effect of a change in accounting principles,

(vi) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness,

(vii) any unrealized gains or losses in respect of Hedge Agreements,

(viii) any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person,

(ix) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards,

 

-17-



--------------------------------------------------------------------------------

(x) to the extent otherwise included in Consolidated Net Income, any unrealized
foreign currency translation or transaction gains or losses in respect of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
owing to the Borrower or any Restricted Subsidiary,

(xi) any non-cash charge, expense or other impact attributable to application of
the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments), and

(xii) expenses related to the conversion of various employee benefit programs in
connection with the Transactions, and non-cash compensation related expenses.

In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (iv) above in any determination
thereof, the Borrower will deliver a certificate of a Responsible Officer to the
Administrative Agent promptly after the date on which Consolidated Net Income is
so determined, setting forth the nature and amount of such unusual or
nonrecurring gain, loss or charge. Notwithstanding the foregoing, for the
purpose of Subsection 8.2(a)(3)(A) only, there shall be excluded from
Consolidated Net Income, without duplication, any income consisting of
dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary, and any
income consisting of return of capital, repayment or other proceeds from
dispositions or repayments of Investments consisting of Restricted Payments, in
each case to the extent such income would be included in Consolidated Net Income
and such related dividends, repayments, transfers, return of capital or other
proceeds are applied by the Borrower to increase the amount of Restricted
Payments permitted under Subsection 8.2(a)(3)(C) or (D).

In addition, Consolidated Net Income for any period ending on or prior to the
Restatement Effective Date shall be determined based upon the net income (loss)
reflected in the consolidated financial statements of the Borrower for such
period; and each Person that is a Restricted Subsidiary upon giving effect to
the Transactions shall be deemed to be a Restricted Subsidiary and the
Transactions shall not constitute a sale or disposition under clause (iii)
above, for purposes of such determination.

“Consolidated Net Indebtedness”: at any time, (x) the aggregate amount of
Consolidated Total Indebtedness at such time minus (y) the Unrestricted Cash of
the Borrower and its Restricted Subsidiaries at such time.

“Consolidated Net Leverage Ratio”: as of any date of determination, the ratio of
(i) Consolidated Net Indebtedness as at such date (after giving effect to any
Incurrence or Discharge of Indebtedness on such date) to (ii) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available (determined, for
any fiscal quarter (or portion thereof) ending prior to the Restatement
Effective Date, on a pro forma basis to give effect to the Transactions as if
they had occurred at the beginning of such four-quarter period); provided that:

(1) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

-18-



--------------------------------------------------------------------------------

(2) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of the
Borrower; provided that with respect to cost savings or synergies relating to
any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 18 months after the date of determination.

“Consolidated Secured Indebtedness”: as of any date of determination, an amount
equal to the Consolidated Total Indebtedness as of such date that in each case
is then secured by Liens on property or assets of the Borrower and its
Restricted Subsidiaries (other than property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby).

“Consolidated Total Assets”: as of any date of determination, the total assets
in each case of the Borrower and its Restricted Subsidiaries as at the end of
the most recently ended fiscal quarter of the Borrower for which such financial
statements of the Borrower and its Restricted Subsidiaries are available,
determined on a Consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any Incurrence of Indebtedness, Lien or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith).

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn

 

-19-



--------------------------------------------------------------------------------

amounts under funded letters of credit); Capitalized Lease Obligations; debt
obligations evidenced by bonds, debentures, notes or similar instruments;
Disqualified Stock; and (in the case of any Restricted Subsidiary that is not a
Subsidiary Guarantor) Preferred Stock, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations) minus (ii) the sum of (A) the
amount of such Indebtedness consisting of Indebtedness of a type referred to in,
or Incurred pursuant to, Subsection 8.1(b)(ix) and (B) cash, Cash Equivalents
and Temporary Cash Investments held by the Borrower and its Restricted
Subsidiaries as of the end of the most recent four consecutive fiscal quarters
ending prior to the date of such determination for which consolidated financial
statements of the Borrower are available.

“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning. For purposes of
this Agreement for periods ending on or prior to the Restatement Effective Date,
references to the consolidated financial statements of the Borrower shall be to
the consolidated financial statements of the Borrower with pro forma effect
being given to the Transactions, as the context may require.

“Contract Consideration”: as defined in the definition of “Excess Cash Flow”.

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Borrower to permit the Incurrence of Contribution Indebtedness pursuant to
Subsection 8.1(b)(xi).

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Restatement Effective Date (whether through

 

-20-



--------------------------------------------------------------------------------

the issuance or sale of Capital Stock or otherwise); provided that such
Contribution Indebtedness (a) is Incurred within 180 days after the making of
the related cash contribution and (b) is so designated as Contribution
Indebtedness pursuant to a certificate of a Responsible Officer of the Borrower
on the date of Incurrence thereof.

“Covered Liabilities”: as defined in Subsection 11.21.

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

“Default”: any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

“Default Notice”: as defined in Subsection 9.1(e).

“Defaulting Lender”: any Lender or Agent whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Agent
Default.

“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).

“Designated Noncash Consideration”: the Fair Market Value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation.

“Designation Date”: as defined in Subsection 2.8(f).

“Discharge”: as defined in clause (2) of the definition of “Consolidated
Coverage Ratio”.

“Discount Prepayment Accepting Lender”: as defined in Subsection 4.4(h)(ii)(2).

“Discount Range”: as defined in Subsection 4.4(h)(iii)(1).

“Discount Range Prepayment Amount”: as defined in Subsection 4.4(h)(iii)(1).

“Discount Range Prepayment Notice”: a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Subsection 4.4(h) substantially in the form of Exhibit O.

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit P, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

-21-



--------------------------------------------------------------------------------

“Discount Range Prepayment Response Date”: as defined in
Subsection 4.4(h)(iii)(1).

“Discount Range Proration”: as defined in Subsection 4.4(h)(iii)(3).

“Discounted Prepayment Determination Date”: as defined in Subsection
4.4(h)(iv)(3).

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five (5) Business Days following the receipt by each relevant
Lender of notice from the Administrative Agent in accordance with
Subsection 4.4(h)(ii), Subsection 4.4(h)(iii) or Subsection 4.4(h)(iv), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

“Discounted Term Loan Prepayment”: as defined in Subsection 4.4(h)(i).

“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent Entity, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower or any Parent Entity or any options, warrants or other rights in
respect of such Capital Stock.

“Disposition”: as defined in the definition of the term “Asset Disposition” in
this Subsection 1.1.

“Disqualified Lender”: (i) any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor designated
in writing by the Borrower to the Administrative Agent from time to time and
(ii) any Persons designated in writing by the Borrower to the Lead Arrangers
prior to the Restatement Effective Date (other than bona fide debt funds);
provided that (i) such written designation shall be submitted by the Borrower to
the Administrative Agent at JPMDQ_Contact@jpmorgan.com, (ii) subject to clause
(iii) below, any such written designation shall become effective on the third
Business Day following the date of receipt of such notice by the Administrative
Agent and (iii) any such written designation shall not be effective as to any
Person that is a Lender, Participant or counterparty to a pending trade at the
time such notice is provided to Lenders by the Administrative Agent. The
Borrower authorizes the Administrative Agent to post the list of Disqualified
Lenders to the Platform and agrees that the Administrative Agent shall have no
duty to ascertain, monitor or enforce such list and shall not have any liability
therefor.

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control” or an Asset Disposition) (i) matures or is mandatorily redeemable

 

-22-



--------------------------------------------------------------------------------

pursuant to a sinking fund obligation or otherwise, (ii) is convertible or
exchangeable for Indebtedness or Disqualified Stock or (iii) is redeemable at
the option of the holder thereof (other than following the occurrence of a
Change of Control or other similar event described under such terms as a “change
of control” or an Asset Disposition), in whole or in part, in each case on or
prior to the Maturity Date; provided that Capital Stock issued to any employee
benefit plan, or by any such plan to any employees of the Borrower or any
Subsidiary, shall not constitute Disqualified Stock solely because it may be
required to be repurchased or otherwise acquired or retired in order to satisfy
applicable statutory or regulatory obligations.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower which is not a Foreign
Subsidiary.

“ECF Payment Date”: as defined in Subsection 4.4(b).

“ECF Prepayment Amount”: as defined in Subsection 4.4(b).

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority;
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition and is subject to the
supervision of an EEA Resolution Authority; or (c) any institution established
in an EEA Member Country which is a Subsidiary of an institution described in
clause (a) or (b) of this definition and is subject to consolidated supervision
of an EEA Resolution Authority with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield”: as to any Term Loans of any Tranche, the effective yield on
such Term Loans as reasonably determined by the Administrative Agent in
consultation with the Borrower utilizing (a) any interest rate “floor” (or
similar device) applicable to such Term Loans on such date, (b) the interest
rate margin for such Term Loans on such date (or any recurring fee or similar
form of consideration payable in lieu thereof), and (c) the “issue price” of
such Term Loans after giving effect to any original issue discount or upfront
fees (amortized over the shorter of (x) the life of such Term Loans and (y) the
four (4) years following the date of incurrence thereof) payable generally to
Lenders making such Term Loans, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
the relevant Lenders and customary amendment and consent fees paid generally to
consenting Lenders. Any such determination by the Administrative Agent shall be
conclusive and binding on all Lenders. The Administrative Agent shall not have
any liability to any Person with respect to such determination absent gross
negligence, bad faith or willful misconduct.

 

-23-



--------------------------------------------------------------------------------

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”: any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBOR Rate.

“Event of Default”: any of the events specified in Subsection 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Excess Cash Flow”: for any period, an amount equal to the excess of:

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts to the
extent excluded in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and decreases in long-term
accounts receivable (not otherwise included in the determination of Consolidated
Working Capital) for such period (other than any such decreases arising from
acquisitions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting),

 

-24-



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash loss on Asset Dispositions
(each, an “ECF Acquisition” or “ECF Disposition”, respectively) by the Borrower
and the Restricted Subsidiaries during such period (other than Asset
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; and

(v) cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in Consolidated Net Income;

over (b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges to the extent deducted in
arriving at such Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior years, the amount of Capital Expenditures either made in cash or accrued
during such period (provided that, whether any such Capital Expenditures shall
be deducted for the period in which cash payments for such Capital Expenditures
have been paid or the period in which such Capital Expenditures have been
accrued shall be at the Borrower’s election; provided, further that, in no case
shall any accrual of a Capital Expenditure which has previously been deducted
give rise to a subsequent deduction upon the making of such Capital Expenditure
in cash in the same or any subsequent period), except to the extent that such
Capital Expenditures were financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries (unless such Indebtedness has been
repaid),

(iii) the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Lease Obligations, (B) the amount of any repayment of Term Loans pursuant to
Subsection 2.2(b) and (C) the amount of a mandatory prepayment of Term Loans
pursuant to Subsection 4.4(b)(i) to the extent required due to an Asset
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase, but excluding (w) all other prepayments
of Term Loans and Incremental Revolving Loans, (x) all prepayments of loans
under the Senior ABL Facility and (y) all prepayments of any other revolving
loans (other than Incremental Revolving Loans), to the extent there is not an
equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of other long-term
Indebtedness of the Borrower or the Restricted Subsidiaries,

 

-25-



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash gain on Asset Dispositions
(or any disposition specifically excluded from the definition of the term “Asset
Disposition”) by the Borrower and the Restricted Subsidiaries during such period
(other than Asset Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and increases in long term
accounts receivable (not otherwise included in the determination of Consolidated
Working Capital) for such period (other than any such increases arising from
acquisitions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting),

(vi) payments by the Borrower and the Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions) made during such period constituting
“Permitted Investments” (other than Investments of the type described in
clause (iii) of the definition thereof and intercompany Investments by and among
the Borrower and its Restricted Subsidiaries) or made pursuant to Subsection 8.2
to the extent that such Investments were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments (other than Investments) made in cash
during such period (on a consolidated basis) by the Borrower and the Restricted
Subsidiaries pursuant to Subsection 8.2(b) (other than Subsection 8.2(b)(vi)),
to the extent such Restricted Payments were financed with internally generated
cash flow of the Borrower and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,

(xi) at the Borrower’s election, without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration

 

-26-



--------------------------------------------------------------------------------

required to be paid in cash by the Borrower or any of the Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Investments constituting
“Permitted Investments” (other than Investments of the type described in
clause (iii) of the definition thereof and intercompany Investments by and among
the Borrower and its Restricted Subsidiaries) or made pursuant to Subsection 8.2
or Capital Expenditures to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Permitted Investments and Capital Expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(xii) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period, and

(xiii) cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Exchanged Term Loan”: as defined in the Seventh Amendment.

“Exchanging Lender”: as defined in the Seventh Amendment.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value of property
or assets, received by the Borrower as capital contributions to the Borrower
after the Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of Capital Stock (other than Disqualified Stock) of the Borrower, in
each case to the extent designated as an Excluded Contribution pursuant to a
certificate of a Responsible Officer of the Borrower and not previously included
in the calculation set forth in Subsection 8.2(a)(3)(B)(x) for purposes of
determining whether a Restricted Payment may be made.

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Excluded Subsidiary”: at any date of determination, any Subsidiary of the
Borrower that:

(a) is an Immaterial Subsidiary;

 

-27-



--------------------------------------------------------------------------------

(b) is prohibited by Requirement of Law or Contractual Obligations existing on
the Restatement Effective Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from Guaranteeing or granting Liens to secure the Term
Loan Facility Obligations or if Guaranteeing or granting Liens to secure the
Term Loan Facility Obligations would require governmental (including regulatory)
consent, approval, license or authorization unless such consent, approval,
license or authorization has been received;

(c) with respect to which the Borrower and the Administrative Agent reasonably
agree that the burden or cost or other consequences of providing a guarantee of
the Term Loan Facility Obligations shall be excessive in view of the benefits to
be obtained by the Lenders therefrom;

(d) with respect to which the provision of such guarantee of the Term Loan
Facility Obligations would result in material adverse tax consequences to the
Borrower or one of its Subsidiaries (as reasonably determined by the Borrower
and notified in writing to the Administrative Agent);

(e) is a Subsidiary of a Foreign Subsidiary;

(f) is a joint venture or any non-Wholly Owned Subsidiary;

(g) is an Unrestricted Subsidiary;

(h) is a Captive Insurance Subsidiary;

(i) is a Special Purpose Entity; or

(j) EMS Executive Investco LLC, a Delaware limited liability company;

provided, however, that no Subsidiary of the Borrower shall be an “Excluded
Subsidiary” if such Subsidiary is not an “Excluded Subsidiary” (or comparable
term) for purposes of the Senior ABL Facility. Subject to the proviso in the
preceding sentence, any Subsidiary that fails to meet the foregoing requirements
as of the last day of the period of the most recent four consecutive fiscal
quarters for which consolidated financial statements of the Borrower are
available shall continue to be deemed an Excluded Subsidiary hereunder until the
date that is sixty (60) days following the date on which such annual or
quarterly financial statements were required to be delivered pursuant to
Subsection 7.1 with respect to such period.

“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed: (i) by the jurisdiction under the laws of which such Agent
or Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any connection between the jurisdiction imposing such Tax
and such Agent or Lender, applicable lending office,

 

-28-



--------------------------------------------------------------------------------

branch or affiliate other than a connection arising solely from such Agent or
Lender having executed, delivered or performed its obligations under, or
received payment under or enforced, this Agreement or any Notes, and (b) any Tax
imposed by FATCA.

“Existing Capitalized Lease Obligations”: Capitalized Lease Obligations of the
Borrower and its Restricted Subsidiaries existing on the Restatement Effective
Date or permitted to be incurred under the 2016 Merger Agreement and disclosed
on Schedule 1.1(d).

“Existing Mandatory Convertible Preferred”: the Borrower’s 5.25% Mandatory
Convertible Preferred Stock, Series A-1, with a liquidation preference of $100
per share, issued on July 16, 2014.

“Existing Term Loans”: as defined in Subsection 2.8(a).

“Existing Term Tranche”: as defined in Subsection 2.8(a).

“Extended Term Loans”: as defined in Subsection 2.8(a).

“Extended Term Tranche”: as defined in Subsection 2.8(a).

“Extending Lender”: as defined in Subsection 2.8(b).

“Extension”: as defined in Subsection 2.8(b).

“Extension Amendment”: as defined in Subsection 2.8(c).

“Extension Date”: as defined in Subsection 2.8(d).

“Extension Election”: as defined in Subsection 2.8(b).

“Extension of Credit”: as to any Lender, the making of an Initial Term Loan
(excluding any Supplemental Term Loans being made under the same Tranche as the
Initial Term Loans).

“Extension Request”: as defined in Subsection 2.8(a).

“Extension Request Deadline”: as defined in Section 4.4(b).

“Extension Series”: all Extended Term Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be part of any previously established
Extension Series) and that provide for the same interest margins, extension fees
and amortization schedule.

“Facility”: each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder and the Initial Term Loans exchanged for Exchanged Term
Loans in accordance with the Seventh Amendment and (b) any other committed
facility hereunder and the Extensions of Credit made thereunder.

 

-29-



--------------------------------------------------------------------------------

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the senior
management of the Borrower or the Board of Directors, whose determination will
be conclusive.

“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Restatement
Effective Date (and any amended or successor provisions that are substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with any of the
foregoing and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

“Federal District Court”: as defined in Subsection 11.13(a).

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fee Letter”: the fee letter agreement, dated June 15, 2016 (as amended by that
certain Letter Agreement Pursuant to Commitment Letter dated June 15, 2016 dated
as of July 7, 2016, as amended by that certain Letter Agreement Pursuant to
Commitment Letter dated June 15, 2016 dated as of July 8, 2016 and as may be
further amended, supplemented or otherwise modified from time to time) by and
among the Borrower, AmSurg Corp., JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Wells Fargo Bank, National Association, Wells Fargo Securities, LLC, SunTrust
Bank, SunTrust Robinson Humphrey, Inc., Deutsche Bank AG New York Branch,
Deutsche Bank Securities Inc., BMO Harris Bank N.A., BMO Capital Markets Corp.,
RBC Capital Markets, LLC and Bank of America, N.A.

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets by the Borrower or
any Subsidiary thereof to or in favor of any Special Purpose Entity, or by any
Special Purpose Subsidiary, in each case in connection with the Incurrence by a
Special Purpose Entity of Indebtedness, or obligations to make payments to the
obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“First Lien Obligations”: (i) the Term Loan Facility Obligations and (ii) the
Additional Obligations, the Permitted Debt Exchange Notes, Rollover Indebtedness
and Refinancing Indebtedness in respect of the Indebtedness described in this
clause (ii) (other than any such Additional Obligations, Permitted Debt Exchange
Notes, Rollover Indebtedness and Refinancing Indebtedness that are unsecured or
secured by a Lien ranking junior to the Lien securing the Term Loan Facility
Obligations) secured by a first priority interest in the Term Loan Priority
Collateral and a second priority interest in the ABL Priority Collateral,
collectively.

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such

 

-30-



--------------------------------------------------------------------------------

Collateral is subject (subject to Permitted Liens applicable to such Collateral
which have priority over the respective Liens on such Collateral created
pursuant to the relevant Security Document (or, in the case of Collateral
constituting Pledged Stock (as defined in the Guarantee and Collateral
Agreement), Permitted Liens of the type described in clauses (a), (l), (m), (n),
(p)(1) and, solely with respect to Permitted Liens described in the foregoing
clauses, (o) of the definition thereof)). For purposes of this definition, a
Lien purported to be created in any Collateral pursuant to any Security Document
will be construed as the “most senior Lien” to which such Collateral is subject,
notwithstanding the existence of a Permitted Lien on the Collateral that is pari
passu with the Lien on such Collateral, so long as such Permitted Lien is
subject to the terms of the ABL/Term Loan Intercreditor Agreement or an Other
Intercreditor Agreement.

“Fiscal Year”: any period of 12 consecutive months ending on December 31 of any
calendar year or any other period agreed by the Borrower and the Administrative
Agent pursuant to Subsection 7.15.

“Fixed GAAP Date”: the Closing Date, provided that at any time after the
Restatement Effective Date, the Borrower may by written notice to the
Administrative Agent elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon such notice, the Fixed GAAP Date shall be
such date for all periods beginning on and after the date specified in such
notice.

“Fixed GAAP Terms”: (a) the definitions of the terms “Borrowing Base”, “Capital
Expenditures”, “Capitalized Lease Obligation”, “Consolidated Coverage Ratio”,
“Consolidated EBITDA”, “Consolidated First-Lien Net Leverage Ratio”,
“Consolidated First-Lien Net Indebtedness”, “Consolidated First-Lien Secured
Indebtedness”, “Consolidated Interest Expense”, “Consolidated Net Income”,
“Consolidated Net Leverage Ratio”, “Consolidated Secured Indebtedness”,
“Consolidated Total Assets”, “Consolidated Total Indebtedness”, “Consolidated
Working Capital”, “Consolidation”, “Excess Cash Flow”, “Inventory” or
“Receivables”, (b) all defined terms in this Agreement to the extent used in or
relating to any of the foregoing definitions, and all ratios and computations
based on any of the foregoing definitions and (c) any other term or provision of
this Agreement or the Loan Documents that, at the Borrower’s election, may be
specified by the Borrower by written notice to the Administrative Agent from
time to time.

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Restricted Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Restricted Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

 

-31-



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco and any Subsidiary of any such
Subsidiary. Any subsidiary of the Borrower which is organized and existing under
the laws of Puerto Rico or any other territory of the United States of America
shall be a Foreign Subsidiary.

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Borrower, so long
as such Restricted Subsidiary has no material assets other than securities or
Indebtedness of one or more Foreign Subsidiaries (or Subsidiaries thereof), and
intellectual property relating to such Foreign Subsidiaries (or Subsidiaries
thereof) and other assets (including cash, Cash Equivalents or Temporary Cash
Investments) relating to an ownership interest in any such securities,
Indebtedness, intellectual property or Subsidiaries; provided, that no
Subsidiary of the Borrower shall be a “Foreign Subsidiary Holdco” if such
Subsidiary is not a “Foreign Subsidiary Holdco” (or comparable term) for
purposes of the Senior ABL Facility.

“Former Agent”: Deutsche Bank AG New York Branch, in its capacity as
administrative agent and collateral agent under the Original Credit Agreement
(and the other Loan Documents) prior to the effectiveness of this Agreement on
the Restatement Effective Date.

“Funded Debt”: all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following sentence. If at any
time the SEC permits or requires U.S. domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and
(b) for prior periods, GAAP as defined in the first sentence of this definition.
All ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

 

-32-



--------------------------------------------------------------------------------

“Government Accounts Receivable”: any right to payment for goods sold or
services rendered for Restricted Government Accounts.

“Government Accounts Receivable Bank”: any bank at which a Government
Receivables Deposit Account is maintained.

“Government Receivables Deposit Account”: any Deposit Accounts containing or
receiving Government Accounts Receivable deposited or transferred by
Governmental Authorities.

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, by and among the Loan Parties and the Collateral
Agent (as successor to the Former Agent), as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such

 

-33-



--------------------------------------------------------------------------------

Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Restatement Effective Date or thereafter Incurred) that is expressly
subordinated in right of payment to the obligations of such Subsidiary Guarantor
under its Subsidiary Guaranty pursuant to a written agreement.

“Guarantors”: the collective reference to each Subsidiary Guarantor;
individually, a “Guarantor”.

“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

“Hedging Obligations”: as to any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

“HIPAA”: has the meaning provided in Subsection 7.6(b).

“Hospital Joint Venture”: a Person that (a) is owned by (i) the Borrower or any
Restricted Subsidiary and (ii) a hospital or health system or an Affiliate
thereof; (b) owns more than 50% of the outstanding Capital Stock of an Operating
Entity and (c) is not subject to any contractual obligation that limits the
ability of such Person to pay dividends or make any other distribution on any of
such Person’s Capital Stock or other equity interests owned by the Borrower or
any Restricted Subsidiary, other than restrictions comparable to those described
under Subsection 8.3 (except transactions described in clause (a), (d)(vi),
(e) or (f) of such subsection); provided, however, that the Borrower or any
Restricted Subsidiary must own no less than 40% of the outstanding Capital Stock
of such Person.

“Identified Participating Lenders”: as defined in Subsection 4.4(h)(iii)(3).

“Identified Qualifying Lenders”: as defined in Subsection 4.4(h)(iv)(3).

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: any Subsidiary of the Borrower designated as such in
writing by the Borrower to the Administrative Agent that (i) (x) contributed
2.50% or less of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available and
(y) had consolidated assets representing 2.50% or less of Consolidated Total
Assets as of the end of the most recently ended financial period for which

 

-34-



--------------------------------------------------------------------------------

consolidated financial statements of the Borrower are available; and
(ii) together with all other Immaterial Subsidiaries designated pursuant to the
preceding clause (i), (x) contributed 5.00% or less of Consolidated EBITDA for
the period of the most recent four consecutive fiscal quarters ending prior to
the date of such determination for which consolidated financial statements of
the Borrower are available and (y) had consolidated assets representing 5.00% or
less of Consolidated Total Assets as of the end of the most recently ended
financial period for which consolidated financial statements of the Borrower are
available; provided, however, that no Subsidiary of the Borrower shall be an
“Immaterial Subsidiary” if such Subsidiary is not an “Immaterial Subsidiary” (or
comparable term) for purposes of the Senior ABL Facility. Subject to the proviso
in the preceding sentence, any Subsidiary so designated as an Immaterial
Subsidiary that fails to meet the foregoing requirements as of the last day of
the period of the most recent four consecutive fiscal quarters for which
consolidated financial statements of the Borrower are available shall continue
to be deemed an “Immaterial Subsidiary” hereunder until the date that is sixty
(60) days following the date on which such annual or quarterly financial
statements were required to be delivered pursuant to Subsection 7.1 with respect
to such period.

“Impacted Interest Period”: has the meaning assigned to it in the definition of
“LIBOR Rate.”

“Increase Supplement”: as defined in Subsection 2.6(c).

“Incremental Commitment Amendment”: as defined in Subsection 2.6(d).

“Incremental Commitments”: as defined in Subsection 2.6(a).

“Incremental Indebtedness”: Indebtedness Incurred by the Borrower pursuant to
and in accordance with Subsection 2.6.

“Incremental Loans”: as defined in Subsection 2.6(d).

“Incremental Revolving Commitments”: as defined in Subsection 2.6(a).

“Incremental Revolving Loans”: any loans drawn under an Incremental Revolving
Commitment.

“Incremental Term Loan”: any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

“Incremental Term Loan Commitments”: as defined in Subsection 2.6(a).

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an

 

-35-



--------------------------------------------------------------------------------

Incurrence of Indebtedness. Any Indebtedness issued at a discount (including
Indebtedness on which interest is payable through the issuance of additional
Indebtedness) shall be deemed Incurred at the time of original issuance of the
Indebtedness at the initial accreted amount thereof.

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

(i) the principal of indebtedness of such Person for borrowed money;

(ii) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(iii) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed);

(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property (except Trade Payables), which purchase price is due more than
one year after the date of placing such property in final service or taking
final delivery and title thereto;

(v) all Capitalized Lease Obligations of such Person;

(vi) the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by senior management of
the Borrower, the Board of Directors or the board of directors or other
governing body of the issuer of such Capital Stock);

(vii) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided
that the amount of Indebtedness of such Person shall be the lesser of (A) the
fair market value of such asset at such date of determination (as determined in
good faith by the Borrower) and (B) the amount of such Indebtedness of such
other Persons;

(viii) all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person; and

(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time).

 

-36-



--------------------------------------------------------------------------------

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Agreement, or otherwise shall equal
the amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.

“Individual Lender Exposure”: of any Lender, at any time, the sum of the
aggregate principal amount of all Term Loans made by such Lender and then
outstanding.

“Initial Agreement”: as defined in Subsection 8.3(c).

“Initial Lien”: as defined in Subsection 8.6.

“Initial Term Lender”: any Lender having an Initial Term Loan Commitment or an
Initial Term Loan outstanding hereunder.

“Initial Term Loan”: on and after the Restatement Effective Date and following
the making of the Tranche C Term Loans pursuant to the Seventh Amendment, the
Tranche C Term Loans. The original aggregate amount of the Initial Term Loans on
the Restatement Effective Date is $3,495.0 million.

“Initial Term Loan Commitment”: as to any Lender, its obligation to make Initial
Term Loans to the Borrower pursuant to the Seventh Amendment.

“Initial Term Loan Percentage”: as to any Initial Term Lender at any time, the
percentage which (a) such Lender’s Initial Term Loans and unused Initial Term
Loan Commitment then outstanding constitute of (b) the sum of all of the Initial
Term Loans and unused Initial Term Loan Commitments then outstanding (or, if the
Initial Term Loan Commitments have terminated or expired in their entirety, the
percentage which such Lender’s Initial Term Loans then outstanding constitute of
the aggregate Initial Term Loans then outstanding).

“Initial Term Loan Refinancing Debt”: any Incremental Term Loans incurred under
this Agreement the proceeds of which are used to (a) voluntarily prepay all or a
portion of the Initial Term Loans on a dollar-for-dollar basis and (b) pay the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: as defined in Subsection 5.9.

“Intercreditor Agreement Supplement”: as defined in Subsection 10.8(a).

 

-37-



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, (i) each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

“Interest Period”: with respect to any Eurodollar Loan:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, three or six
months (or, if required pursuant to Subsection 2.1, or agreed to by each
affected Lender two months, 12 months or a shorter period) thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, three or six
months (or if required pursuant to Subsection 2.1 or agreed to by each affected
Lender two months, 12 months or a shorter period) thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the applicable
Maturity Date shall (for all purposes other than Subsection 4.12) end on the
applicable Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a scheduled
payment of any Eurodollar Loan during an Interest Period for such Eurodollar
Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the

 

-38-



--------------------------------------------------------------------------------

Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period for which
the LIBOR Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBOR Screen Rate for the shortest period (for which that
LIBOR Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

“Investment”: in any Person by any other Person, any direct or indirect advance,
loan or other extension of credit (other than to customers, dealers, licensees,
franchisees, suppliers, directors, officers or employees of any Person in the
ordinary course of business) or capital contribution (by means of any transfer
of cash or other property to others or any payment for property or services for
the account or use of others) to, or any purchase or acquisition of Capital
Stock, Indebtedness or other similar instruments issued by, such Person. For
purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.2 only,
(i) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary, provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (y) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation, and (ii) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its Fair
Market Value at the time of such transfer. Guarantees shall not be deemed to be
Investments. The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to Subsection 8.2(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
Subsection 8.2(a).

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade

 

-39-



--------------------------------------------------------------------------------

Rating, but excluding any debt securities or instruments constituting loans or
advances among the Borrower and its Subsidiaries; (iii) investments in any fund
that invests exclusively in investments of the type described in clauses (i) and
(ii) above, which fund may also hold cash pending investment or distribution;
and (iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“JPMCB”: as defined in the Preamble hereto.

“Junior Debt”: (i) the Senior Notes and Guarantees thereof (and Refinancing
Indebtedness in respect thereof) and (ii) any Subordinated Obligations and
Guarantor Subordinated Obligations.

“Junior Lien Intercreditor Agreement”: the intercreditor agreement substantially
in the form of Exhibit L to be entered into as required by the terms hereof, as
amended, supplemented, waived or otherwise modified, from time to time.

“LCA Election”: as defined in Subsection 1.2(i).

“LCA Test Date”: as defined in Subsection 1.2(i).

“Lead Arrangers”: in respect of the Initial Term Loans, JPMorgan Chase Bank,
N.A., Barclays Bank PLC, Wells Fargo Securities, LLC and SunTrust Robinson
Humphrey, Inc.

“Lender Joinder Agreement”: as defined in Subsection 2.6(c).

“Lenders”: the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent and the Borrower to make any Loans
available to the Borrower; provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to Subsection
11.1, the bank or financial institution making such election shall be deemed the
“Lender” rather than such affiliate, which shall not be entitled to so vote or
consent.

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

“LIBOR Rate”: with respect to any Eurodollar Borrowing for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate

 

-40-



--------------------------------------------------------------------------------

page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement; provided further that if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBOR Rate shall be the Interpolated Rate; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“LIBOR Screen Rate”: as defined in the definition of “LIBOR Rate.”

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

“Limited Condition Acquisition”: any acquisition or any other investment by one
or more of the Borrower and its Restricted Subsidiaries of, or in, any assets,
business or Person permitted by this Agreement whose consummation is not
conditioned on the availability of, or on obtaining, third party financing. In
addition, for purposes of this Agreement, the 2016 Mergers shall be deemed to be
a Limited Condition Acquisition.

“Loan”: each Initial Term Loan, Incremental Loan and/or Extended Term Loan, as
the context shall require; collectively, the “Loans”.

“Loan Documents”: this Agreement, the Seventh Amendment, any Notes, the ABL/Term
Loan Intercreditor Agreement, the Guarantee and Collateral Agreement, the Junior
Lien Intercreditor Agreement (on and after the execution thereof) each Other
Intercreditor Agreement (on and after the execution thereof) and any other
Security Documents, each as amended, supplemented, waived or otherwise modified
from time to time.

“Loan Parties”: the Borrower and the Subsidiary Guarantors; individually, a
“Loan Party”.

“Management Advances”: (1) loans or advances made to directors, officers,
employees or consultants of any Parent Entity, the Borrower or any Restricted
Subsidiary or to Related Physicians (x) in respect of travel, entertainment or
moving related expenses incurred in the ordinary course of business, (y) in
respect of moving related expenses incurred in connection with any closing or
consolidation of any facility or (z) in the ordinary course of business and (in
the case of this clause (z)) not exceeding $25.0 million in the aggregate
outstanding at any time, (2) promissory notes of Management Investors acquired
in connection with the issuance of Management Stock to such Management
Investors, (3) Management Guarantees or (4) other Guarantees of borrowings by
Management Investors in connection with the purchase of Management Stock, which
Guarantees are permitted under Subsection 8.1.

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $50.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers or employees of
any Parent Entity, the Borrower or

 

-41-



--------------------------------------------------------------------------------

any Restricted Subsidiary or to any Related Physicians (1) in respect of travel,
entertainment and moving related expenses incurred in the ordinary course of
business, or (2) in the ordinary course of business and (in the case of this
clause (2)) not exceeding $25.0 million in the aggregate outstanding at any
time.

“Management Investors”: the officers, directors, employees and other members of
the management of any Parent Entity, the Borrower or any of their respective
Subsidiaries, and Related Physicians, or family members or relatives of any of
the foregoing, or trusts, partnerships or limited liability companies for the
benefit of any of the foregoing, or any of their heirs, executors, successors
and legal representatives, who at any date beneficially own or have the right to
acquire, directly or indirectly, Capital Stock of the Borrower or any Parent
Entity.

“Management Stock”: Capital Stock of the Borrower or any Parent Entity
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability as to any Loan Party thereto of this Agreement or any of the
other Loan Documents or the rights or remedies of the Agents and the Lenders
under the Loan Documents or with respect to the Collateral taken as a whole.

“Material Subsidiaries”: Restricted Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Restricted Subsidiaries constituted
a single Subsidiary), a “significant subsidiary” in accordance with Rule 1-02
under Regulation S-X.

“Materials of Environmental Concern”: any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”: in respect of (i) the Initial Term Loans, December 1, 2023, as
the context may require and (ii) for any Specified Refinancing Tranche the
“Maturity Date” set forth in the applicable Specified Refinancing Amendment.

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) $1.3 billion (amounts Incurred pursuant to this clause (i), the “Cash
Capped Incremental Facility”) plus (ii) an additional amount if, after giving
effect to the Incurrence of such additional amount (or, after giving pro forma
effect to the Incurrence of the entire committed amount of such additional
amount), the Consolidated First-Lien Net Leverage Ratio shall not exceed 4.00 to
1.00 (as set forth in an officer’s certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at the time of such Incurrence,
together with calculations demonstrating compliance with such ratio) (amounts
Incurred pursuant to this clause (ii), the “Ratio Incremental Facility”) (it
being understood that (A) if pro forma effect is given to the entire committed
amount of any such additional amount, such committed amount may thereafter be
borrowed and reborrowed in whole or in part, from time to time, without further

 

-42-



--------------------------------------------------------------------------------

compliance with this clause (ii), (B) for purposes of so calculating the
Consolidated First-Lien Net Leverage Ratio under this clause (ii), any
additional amount Incurred pursuant to this clause (ii) shall be treated as if
such amount is Consolidated First-Lien Net Indebtedness, regardless of whether
such amount is actually secured or is secured by Liens ranking junior to the
Liens securing the First Lien Obligations and (C) for purposes of so calculating
the Consolidated First-Lien Net Leverage Ratio under this clause (ii) in
determining the amount of Ratio Incremental Facilities that may be Incurred on
any date of determination, Consolidated First-Lien Net Indebtedness shall not
include Indebtedness Incurred pursuant to the Cash Capped Incremental Facility
(and shall not give effect to any Discharge of Indebtedness from the proceeds
thereof) on such date of determination).

“Medicaid”: collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“Medicare”: collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 et
seq.) and any statutes succeeding thereto, and all laws, rules, regulations
manuals, orders or guidelines (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Minimum Exchange Tender Condition”: as defined in Subsection 2.7(b).

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

“Mortgaged Fee Properties”: the collective reference to each real property owned
in fee by the Loan Parties required to be mortgaged as Collateral pursuant to
the requirements of Subsection 7.9, including the land and all buildings,
improvements, structures and fixtures now or subsequently located thereon and
owned by any such Loan Party.

“Mortgages”: each of the mortgages and deeds of trust, or similar security
instruments executed and delivered by any Loan Party to the Collateral Agent,
substantially in the form of Exhibit C, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Municipal Contract Lien”: any Lien incurred in connection with any of the
Borrower’s or its Subsidiaries’ contracts with Governmental Authorities,
including municipalities, providing for emergency 911 ambulance services.

“Net Available Cash”: from an Asset Disposition or Recovery Event, an amount
equal to the cash payments received (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding any other consideration
received in the form of assumption by the

 

-43-



--------------------------------------------------------------------------------

acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of (i) all
legal, title and recording tax expenses, commissions and other fees and expenses
incurred, and all Federal, state, provincial, foreign and local taxes required
to be paid or to be accrued as a liability under GAAP, as a consequence of such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
Subsection 8.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (other than Indebtedness secured by Liens on the
Collateral that are expressly (pursuant to the ABL/Term Loan Intercreditor
Agreement, Junior Lien Intercreditor Agreement or an Other Intercreditor
Agreement, as applicable) pari passu with or junior to the Liens on the
Collateral securing the First Lien Obligations) (x) that is secured by any
assets subject to such Asset Disposition or involved in such Recovery Event, in
accordance with the terms of any Lien upon such assets, or (y) that must by its
terms, or in order to obtain a necessary consent to such Asset Disposition, or
by applicable law, be repaid out of the proceeds from such Asset Disposition or
Recovery Event, including but not limited to any payments required to be made to
increase borrowing availability under any revolving credit facility, (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
or Recovery Event, or to any other Person (other than the Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets disposed of in
such Asset Disposition or Recovery Event, (iv) any liabilities or obligations
associated with the assets disposed of in such Asset Disposition or involved in
such Recovery Event and retained, indemnified or insured by the Borrower or any
Restricted Subsidiary after such Asset Disposition or Recovery Event, including
without limitation pension and other post-employment benefit liabilities,
liabilities related to environmental matters, and liabilities relating to any
indemnification obligations associated with such Asset Disposition or Recovery
Event, (v) in the case of an Asset Disposition, the amount of any purchase price
or similar adjustment (x) claimed by any Person to be owed by the Borrower or
any Restricted Subsidiary, until such time as such claim shall have been settled
or otherwise finally resolved, or (y) paid or payable by the Borrower or any
Restricted Subsidiary, in either case in respect of such Asset Disposition and
(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid or to be
paid by the Borrower or any of its Subsidiaries.

“Net Cash Proceeds”: with respect to any issuance or sale of any securities of
the Borrower or any Subsidiary by the Borrower or any Subsidiary, or any capital
contribution, or any Incurrence of Indebtedness, the cash proceeds of such
issuance, sale, contribution or Incurrence net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, discounts or commissions and
brokerage, consultant and other fees actually incurred in connection with such
issuance, sale, contribution or Incurrence and net of taxes paid or payable as a
result thereof.

“New York Courts”: as defined in Subsection 11.13(a).

“New York Supreme Court”: as defined in Subsection 11.13(a).

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

 

-44-



--------------------------------------------------------------------------------

“Non-Extending Lender”: as defined in Subsection 2.8(e).

“Notes”: as defined in Subsection 2.2(a).

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day(or for any day that is not a Business Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Restricted Subsidiaries (other than any
Restricted Subsidiary that is not a Loan Party) in respect of a purchase of such
goods or services.

“Offered Amount”: as defined in Subsection 4.4(h)(iv)(1).

“Offered Discount”: as defined in Subsection 4.4(h)(iv)(1).

“Operating Entity”: a Person (i) that is an ambulatory surgery center, (ii) as
to which the Borrower or any Restricted Subsidiary or any Hospital Joint Venture
owns more than 50% of the outstanding Capital Stock and as to which a Person
other than the Borrower or a Restricted Subsidiary or a Hospital Joint Venture
has a noncontrolling or minority ownership interest and (iii) that is not
subject to any contractual obligation that limits the ability of such Person to
pay dividends or make any other distribution on any of such Person’s Capital
Stock owned by the Borrower or any Restricted Subsidiary or any Hospital Joint
Venture, other than restrictions comparable to those described in Subsection 8.3
(except transactions described in clauses (a), (d)(iv), (e) or (f) of such
subsection).

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws or operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election or duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Capital
Stock.

 

-45-



--------------------------------------------------------------------------------

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

“Other Representatives”: in respect of the Initial Term Loans, each of JPMorgan
Chase Bank, N.A., Barclays Bank PLC, Wells Fargo Securities, LLC and SunTrust
Robinson Humphrey, Inc., in their collective capacity as Lead Arrangers and
Deutsche Bank Securities Inc., BMO Capital Markets Corp. and RBC Capital
Markets, in their collective capacity as co-managers.

“Outstanding Amount”: with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Parent Entity”: any Other Parent, and any other Person that is a Subsidiary of
any Other Parent and of which the Borrower is a Subsidiary. As used herein,
“Other Parent” means a Person of which the Borrower becomes a Subsidiary after
the Restatement Effective Date, provided that either (x) immediately after the
Borrower first becomes a Subsidiary of such Person, more than 50.0% of the
Voting Stock of such Person shall be held by one or more Persons that held more
than 50.0% of the Voting Stock of the Borrower or a Parent Entity of the
Borrower immediately prior to the Borrower first becoming such Subsidiary or
(y) such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of the
Borrower first becoming a Subsidiary of such Person.

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent Entity in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent Entity in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent Entity
owing to directors, officers, employees or

 

-46-



--------------------------------------------------------------------------------

other Persons under its charter or bylaws or pursuant to written agreements with
or for the benefit of any such Person, or obligations in respect of director and
officer insurance (including premiums therefor), (iv) other administrative and
operational expenses of any Parent Entity incurred in the ordinary course of
business, and (v) fees and expenses incurred by any Parent Entity in connection
with any offering of Capital Stock or Indebtedness, (w) which offering is not
completed, or (x) where the net proceeds of such offering are intended to be
received by or contributed or loaned to the Borrower or a Restricted Subsidiary,
or (y) in a prorated amount of such expenses in proportion to the amount of such
net proceeds intended to be so received, contributed or loaned, or (z) otherwise
on an interim basis prior to completion of such offering so long as any Parent
Entity shall cause the amount of such expenses to be repaid to the Borrower or
the relevant Restricted Subsidiary out of the proceeds of such offering promptly
if completed.

“Participant”: as defined in Subsection 11.6(c).

“Participant Register”: as defined in Subsection 11.6(b)(v).

“Participating Lender”: as defined in Subsection 4.4(h)(iii)(2).

“Patient Receivables”: with respect to any Restricted Subsidiary, the patient
accounts receivable of such Restricted Subsidiary existing or hereafter created,
any and all rights to receive payments due on such accounts receivable from any
Governmental Authority payor under or in respect of such accounts receivable
(including, without limitation, Medicare, Medicaid, CHAMPVA and TRICARE), and
all proceeds of or in any way derived, whether directly or indirectly, from any
of the foregoing (including, without limitation, all interest, finance charges
and other amounts payable by any Governmental Authority obligor, directly or
indirectly, in respect thereof).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Debt Exchange”: as defined in Subsection 2.7(a).

“Permitted Debt Exchange Notes”: as defined in Subsection 2.7(a).

“Permitted Debt Exchange Offer”: as defined in Subsection 2.7(a).

“Permitted Investment”: an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

(i) a Restricted Subsidiary, the Borrower, or a Person that will, upon the
making of such Investment, become a Restricted Subsidiary (and any Investment
held by such Person that was not acquired by such Person in contemplation of so
becoming a Restricted Subsidiary);

(ii) another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

 

-47-



--------------------------------------------------------------------------------

(iii) Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

(iv) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;

(v) any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with Subsection 8.4;

(vi) securities or other Investments received in settlement of debts created in
the ordinary course of business and owing to, or of other claims asserted by,
the Borrower or any Restricted Subsidiary, or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgments,
including in connection with any bankruptcy proceeding or other reorganization
of another Person;

(vii) Investments in existence or made pursuant to legally binding written
commitments in existence on the Restatement Effective Date and set forth on
Schedule 1.1(f);

(viii) Currency Agreements, Interest Rate Agreements, Commodities Agreements and
related Hedging Obligations, which obligations are Incurred in compliance with
Subsection 8.1;

(ix) pledges or deposits (x) with respect to leases or utilities provided to
third parties in the ordinary course of business or (y) otherwise described in
the definition of “Permitted Liens” or made in connection with Liens permitted
under Subsection 8.6;

(x) (1) Investments in or by any Special Purpose Subsidiary, or in connection
with a Financing Disposition by, to, in or in favor of any Special Purpose
Entity, including Investments of funds held in accounts permitted or required by
the arrangements governing such Financing Disposition or any related
Indebtedness; or (2) any promissory note issued by the Borrower, or any Parent
Entity; provided that if such Parent Entity receives cash from the relevant
Special Purpose Entity in exchange for such note, an equal cash amount is
contributed by any Parent Entity to the Borrower;

(xi) bonds secured by assets leased to and operated by the Borrower or any
Restricted Subsidiary that were issued in connection with the financing of such
assets so long as the Borrower or any Restricted Subsidiary may obtain title to
such assets at any time by paying a nominal fee, canceling such bonds and
terminating the transaction;

(xii) [Reserved];

(xiii) any Investment to the extent made using Capital Stock of the Borrower
(other than Disqualified Stock), or Capital Stock of any Parent Entity, as
consideration;

 

-48-



--------------------------------------------------------------------------------

(xiv) Management Advances;

(xv) Investments in Related Businesses in an aggregate amount outstanding at any
time not to exceed an amount equal to the greater of $550.0 million and 3.33% of
Consolidated Total Assets;

(xvi) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Subsection 8.5(b)
(except transactions described in clauses (i), (ii)(4), (iii), (v), (vi), (ix),
(x) and (xi) therein), including any Investment pursuant to any transaction
described in Subsection 8.5(b)(ii) (whether or not any Person party thereto is
at any time an Affiliate of the Borrower);

(xvii) other Investments in an aggregate amount outstanding at any time not to
exceed an amount equal to the greater of $550.0 million and 3.33% of
Consolidated Total Assets;

(xviii) loans and advances to and other Investments in Related Corporations
(a) made on a basis consistent with past practices on or prior to the
Restatement Effective Date or made in the ordinary course of business, pursuant
to or in connection with Related Corporation Contracts, including obtaining
letters of credit on behalf of Related Corporations or (b) in connection with
the acquisition of, or Investment in, any Person that becomes a Related
Corporation (promptly following such acquisition or Investment), in any such
case by the Related Corporation in which such loans, advances or other
Investments were made in or to on a basis consistent with past practices on or
prior to the Restatement Effective Date or made in the ordinary course of
business, including the entry into applicable Related Corporation Contracts in
connection therewith; and

(xix) any Investment by any Captive Insurance Subsidiary in connection with the
provision of insurance to the Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable.

If any Investment pursuant to clause (xv) or (xvii) above, or
Subsection 8.2(b)(vi), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not
clause (xv) or (xvii) above, or Subsection 8.2(b)(vi), as applicable.

“Permitted Liens”:

(a) Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or a Subsidiary thereof, as the case may be, in accordance
with GAAP;

 

-49-



--------------------------------------------------------------------------------

(b) Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business in respect of obligations that
are not overdue for a period of more than 60 days or that are bonded or that are
being contested in good faith and by appropriate proceedings;

(c) pledges, deposits or Liens in connection with workers’ compensation,
professional liability insurance, insurance programs, unemployment insurance and
other social security and other similar legislation or other insurance related
obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);

(d) pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

(f) Liens existing on, or provided for under written arrangements existing on,
the Restatement Effective Date and set forth on Schedule 1.1(e), or (in the case
of any such Liens securing Indebtedness of the Borrower or any of its
Subsidiaries existing or arising under written arrangements existing on the
Restatement Effective Date) securing any Refinancing Indebtedness in respect of
such Indebtedness, so long as the Lien securing such Refinancing Indebtedness is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or under such written arrangements could secure) the original
Indebtedness;

(g) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which the Borrower or any Restricted
Subsidiary of the Borrower has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

(h) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Hedging Obligations, Bank Products Obligations,
Purchase Money Obligations or Capitalized Lease Obligations Incurred in
compliance with Subsection 8.1;

 

-50-



--------------------------------------------------------------------------------

(i) Liens arising out of judgments, decrees, orders or awards in respect of
which the Borrower or any Restricted Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

(j) leases, subleases, licenses or sublicenses to or from third parties;

(k) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of (1) Indebtedness Incurred in compliance with
Subsection 8.1(b)(i) pursuant to (a) this Agreement and the other Loan
Documents, (b) the Senior ABL Facility, (c) any Permitted Debt Exchange Notes
(and any Refinancing Indebtedness in respect thereof), (d) any Rollover
Indebtedness (and any Refinancing Indebtedness in respect thereof) and (e) any
Additional Obligations (and any Refinancing Indebtedness in respect thereof),
provided, that any Liens on Collateral pursuant to this clause (k)(1) shall be
subject to the ABL/Term Loan Intercreditor Agreement, the Junior Lien
Intercreditor Agreement or an Other Intercreditor Agreement, (2) Indebtedness
Incurred in compliance with clauses (b)(iv), (b)(v), (b)(vii), (b)(viii) and, so
long as same are limited to Liens on cash, Cash Equivalents and Temporary Cash
Investments, (b)(xiv)(C) and (b)(xiv)(D) of Subsection 8.1, or clauses
(b)(iii)(B) and (C) of Subsection 8.1 (other than Refinancing Indebtedness
Incurred in respect of Indebtedness described in Subsections 8.1(a) and
8.1(b)(iii)(A)), (3) any Indebtedness Incurred in compliance with Subsection
8.1(b)(xiii), provided that any Liens securing such Indebtedness shall rank
junior to the Liens securing the Term Loan Facility Obligations and shall be
subject to the Junior Lien Intercreditor Agreement or an Other Intercreditor
Agreement, (4) Indebtedness of any Restricted Subsidiary that is not a
Subsidiary Guarantor (limited, in the case of this clause (k)(4), to Liens on
any of the property and assets of any Restricted Subsidiary that is not a
Subsidiary Guarantor), or (5) obligations in respect of Management Advances or
Management Guarantees; in each case including Liens securing any Guarantee of
any thereof;

(l) Liens existing on property or assets of a Person at the time such Person
becomes a Subsidiary of the Borrower (or at the time the Borrower or a
Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary); provided, however, that such Liens are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided, further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Borrower with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Borrower;

(m) Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary that secure Indebtedness or other obligations of such Unrestricted
Subsidiary;

 

-51-



--------------------------------------------------------------------------------

(n) any encumbrance or restriction (including, but not limited to, pursuant to
put and call agreements or buy/sell arrangements) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(o) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness (other than any
Indebtedness described in clause (k)(1) above of this definition) Incurred in
respect of any Indebtedness secured by, or securing any refinancing, refunding,
extension, renewal or replacement (in whole or in part) of any other obligation
secured by, any other Permitted Liens, provided that any such new Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the obligations to which such Liens relate;

(p) Liens (1) arising by operation of law (or by agreement to the same effect)
in the ordinary course of business, including Liens arising under or by reason
of the Perishable Agricultural Commodities Act of 1930, as amended from time to
time, (2) on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets, (3) [Reserved], (4) on cash set
aside at the time of the Incurrence of any Indebtedness or government securities
purchased with such cash, in either case to the extent that such cash or
government securities prefund the payment of interest on such Indebtedness and
are held in an escrow account or similar arrangement to be applied for such
purpose, (5) securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities
(including in connection with purchase orders and other agreements with
customers), (6) in favor of the Borrower or any Subsidiary (other than Liens on
property or assets of the Borrower or any Subsidiary Guarantor in favor of any
Subsidiary that is not a Subsidiary Guarantor), (7) arising out of conditional
sale, title retention, consignment or similar arrangements for the sale of goods
entered into in the ordinary course of business, (8) on inventory or other goods
and proceeds securing obligations in respect of bankers’ acceptances issued or
created to facilitate the purchase, shipment or storage of such inventory or
other goods, (9) relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft, cash pooling or similar obligations incurred in the
ordinary course of business, (10) attaching to commodity trading or other
brokerage accounts incurred in the ordinary course of business or (11) arising
in connection with repurchase agreements permitted under Subsection 8.1 on
assets that are the subject of such repurchase agreements;

(q) other Liens securing Indebtedness or other obligations that in the aggregate
do not exceed an amount equal to the greater of $350.0 million and 2.10% of
Consolidated Total Assets at any time outstanding;

(r) Liens (1) in favor of any Special Purpose Entity in connection with any
Financing Disposition, or (2) Incurred in connection with a Special Purpose
Financing pursuant to Subsection 8.1(b)(ix);

(s) Retained Rights; and

(t) Municipal Contract Liens;

 

-52-



--------------------------------------------------------------------------------

for purposes of determining compliance with this definition, (t) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (u) the principal amount of Indebtedness secured by a Lien under any
category of Permitted Liens shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness, (v) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, the Borrower
shall, in its sole discretion, classify or reclassify such Lien (or any portion
thereof) in any manner that complies with this definition, (w) in the event that
a portion of Indebtedness secured by a Lien could be classified as secured in
part pursuant to clause (k)(1) above in respect of Indebtedness Incurred
pursuant to the Ratio Incremental Facility (giving effect to the Incurrence of
such portion of such Indebtedness), the Borrower, in its sole discretion, may
classify such portion of such Indebtedness (and any Obligations in respect
thereof) as having been secured pursuant to clause (k)(1) above in respect of
Indebtedness Incurred pursuant to the Ratio Incremental Facility and the
remainder of the Indebtedness as having been secured pursuant to such clause
(k)(1) in respect of Indebtedness Incurred pursuant to Subsection 8.1(b)(i)
(other than pursuant to the Ratio Incremental Facility) or one or more of the
other clauses of this definition, (x) if any Liens securing Indebtedness are
Incurred to refinance Liens securing Indebtedness initially Incurred (or, to
refinance Liens Incurred to refinance Liens initially Incurred) in reliance on a
basket measured by reference to a percentage of Consolidated Total Assets at the
time of Incurrence of such Indebtedness or other obligations, and is refinanced
by any Indebtedness or other obligation secured by any Lien incurred by
reference to such category of Permitted Liens, and such refinancing would cause
the percentage of Consolidated Total Assets to be exceeded if calculated based
on the Consolidated Total Assets on the date of such refinancing, such
percentage of Consolidated Total Assets shall not be deemed to be exceeded (and
such refinancing Lien shall be deemed permitted) so long as the principal amount
of such refinancing Indebtedness or other obligations does not exceed an amount
equal to the principal amount of such Indebtedness or other obligations being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing and (y) if any Indebtedness or other
obligation is secured by any Lien outstanding under any category of Permitted
Liens measured by reference to a dollar amount, and is refinanced by any
Indebtedness or other obligation secured by any Lien Incurred by reference to
such category of Permitted Liens, and such refinancing (or any subsequent
refinancing) would cause such dollar amount to be exceeded, such dollar amount
shall not be deemed to be exceeded (and such refinancing Lien shall be deemed
permitted) so long as the principal amount of such refinancing Indebtedness or
other obligation does not exceed an amount equal to the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing.

“Permitted Payment”: as defined in Subsection 8.2(b).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

-53-



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: Intralinks, SyndTrak Online or any other similar electronic
distribution system.

“Preferred Stock”: as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Prepayment Date”: as defined in Subsection 4.4(d).

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its “prime rate” (which, in the case of
JPMorgan Chase Bank, N.A. shall be its “prime rate” in effect at its office
located at 270 Park Avenue, New York, New York); each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Purchase”: as defined in clause (4) of the definition of “Consolidated Coverage
Ratio”.

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Qualifying Lender”: as defined in Subsection 4.4(h)(iv)(3).

“Ratio Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party giving rise to Net Available Cash to such Loan Party, as the case
may be, in excess of $5.0 million, to the extent that such settlement or payment
does not constitute reimbursement or compensation for amounts previously paid by
the Borrower or any other Loan Party in respect of such casualty or
condemnation.

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

-54-



--------------------------------------------------------------------------------

“Refinancing Agreement”: as defined in Subsection 8.3(c).

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance any
Indebtedness existing on the Restatement Effective Date and set forth on
Schedule 8.1 or Incurred in compliance with this Agreement (including
Indebtedness of the Borrower that refinances Indebtedness of any Restricted
Subsidiary (to the extent permitted in this Agreement) and Indebtedness of any
Restricted Subsidiary that refinances Indebtedness of another Restricted
Subsidiary) including Indebtedness that refinances Refinancing Indebtedness;
provided, that (1) if the Indebtedness being refinanced is Subordinated
Obligations or Guarantor Subordinated Obligations, the Refinancing Indebtedness
(x) has a final Stated Maturity at the time such Refinancing Indebtedness is
Incurred that is equal to or greater than the final Stated Maturity of the
Indebtedness being refinanced (or, if shorter, the Maturity Date of the Initial
Term Loans), (y) has a weighted average life to maturity at the time such
Refinancing Indebtedness is Incurred that is equal to or longer than the
remaining weighted average life to maturity of the Indebtedness being refinanced
(or, if shorter, the remaining weighted average life to maturity of the Initial
Term Loans) and (z) if an Event of Default under Subsection 9.1(a) or (f) is
continuing, is subordinated in right of payment to the Term Loan Facility
Obligations to the same extent as the Indebtedness being refinanced, (2) such
Refinancing Indebtedness is Incurred in an aggregate principal amount (or if
issued with original issue discount, an aggregate issue price) that is equal to
or less than the sum of (x) the aggregate principal amount (or if issued with
original issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being refinanced, plus (y) fees, underwriting discounts, premiums
and other costs and expenses Incurred in connection with such Refinancing
Indebtedness, (3) Refinancing Indebtedness shall not include (x) Indebtedness of
a Restricted Subsidiary that is not a Subsidiary Guarantor that refinances
Indebtedness of the Borrower or a Subsidiary Guarantor that could not have been
initially Incurred by such Restricted Subsidiary pursuant to Subsection 8.1 or
(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary, (4) if the Indebtedness being
refinanced constitutes Additional Obligations, Rollover Indebtedness, Permitted
Debt Exchange Notes or Term Loan Facility Obligations incurred pursuant to
Subsection 8.1(b)(i)(II)(a) (or Refinancing Indebtedness in respect of the
foregoing Indebtedness), (w) the Refinancing Indebtedness complies with the
requirements of the definition of “Additional Obligations”, (x) if the
Indebtedness being refinanced is unsecured and an Event of Default under
Subsection 9.1(a) or (f) is continuing, the Refinancing Indebtedness is
unsecured, (y) if the Indebtedness being refinanced is secured by a Lien ranking
junior to the Liens securing the Term Loan Facility Obligations and an Event of
Default under Subsection 9.1(a) or (f) is continuing, the Refinancing
Indebtedness is unsecured or secured by a Lien ranking junior to the Liens
securing the Term Loan Facility Obligations and (z) if the Indebtedness being
refinanced constitutes Term Loan Facility Obligations of the type described
above in this clause (4), the Refinancing Indebtedness is incurred pursuant to
(and evidenced by) Additional Obligations Documents (and not this Agreement and
the other Loan Documents), and (5) if the Indebtedness being refinanced is the
Senior Notes (or Refinancing Indebtedness in respect thereof), (x) if no Event
of Default under Subsection 9.1(a) or (f) is continuing, such Refinancing
Indebtedness shall comply with the requirements of clauses (i) and (iii) of the
definition of “Additional Obligations” and (y) in all other cases, the terms of
such Refinancing

 

-55-



--------------------------------------------------------------------------------

Indebtedness (A) shall not provide for a maturity date earlier than the maturity
date of the Senior Notes or a weighted average life to maturity shorter than the
remaining weighted average life to maturity of the Senior Notes and (B) shall
not provide for any mandatory repayment or redemption from asset sales, casualty
or condemnation events or excess cash flow on terms no less favorable to the
Lenders than those under the Senior Notes Indenture.

“Register”: as defined in Subsection 11.6(b)(iv).

“Regulation D”: Regulation D of the Board as in effect from time to time.

“Regulation S-X”: Regulation S-X promulgated by the United States Securities and
Exchange Commission, as in effect on the Restatement Effective Date.

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reinvestment Period”: as defined in Subsection 8.4(b)(i).

“Related Billing Entity”: any Person whose only substantial activity is
invoicing and collecting payments for professional medical services on behalf of
a Related Professional Corporation or a Subsidiary of the Borrower.

“Related Business”: those businesses in which the Borrower or any of its
Subsidiaries is engaged on the Restatement Effective Date, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

“Related Corporation”: (i) a Related Professional Corporation, (ii) a Related
Billing Entity, (iii) a Hospital Joint Venture or (iv) an Operating Entity.

“Related Corporation Contracts”: (i) management, practice support,
administrative support, consulting and similar agreements, entered into on a
basis consistent with past practices on or prior to the Restatement Effective
Date or entered into in the ordinary course of business, with Related
Corporations and (ii) joint venture agreements (including operating agreements
and partnership agreements) entered into on a basis consistent with past
practices on or prior to the Restatement Effective Date or entered into in the
ordinary course of business with respect to Related Corporations.

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such person and
of such person’s affiliates and “Related Party” shall mean any of them.

 

-56-



--------------------------------------------------------------------------------

“Related Physicians”: physicians or independent contractors that own, are
employed by, or are under contract with, a Related Professional Corporation or a
Subsidiary of the Borrower.

“Related Professional Corporation”: any Person that is owned by one or more
physicians and/or independent contractor physicians, in each case to whom a
Subsidiary of the Borrower or another Related Professional Corporation provides
management services pursuant to a management services, practice support or
similar agreement.

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Subsidiaries or any Parent Entity), or being a holding company parent of
the Borrower, any of its Subsidiaries or any Parent Entity or receiving
dividends from or other distributions in respect of the Capital Stock of the
Borrower, any of its Subsidiaries or any Parent Entity, or having guaranteed any
obligations of the Borrower or any Subsidiary thereof, or having made any
payment in respect of any of the items for which the Borrower or any of its
Subsidiaries is permitted to make payments to any Parent Entity pursuant to
Subsection 8.2, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes attributable to any taxable period (or portion thereof)
ending on or prior to the Restatement Effective Date, or to the consummation of
any of the Transactions, or to any Parent Entity’s receipt of (or entitlement
to) any payment in connection with the Transactions, including any payment
received after the Restatement Effective Date pursuant to any agreement related
to the Transactions or (z) any other federal, state, foreign, provincial or
local taxes measured by income for which any Parent Entity is liable up to an
amount not to exceed, with respect to federal taxes, the amount of any such
taxes that the Borrower and its Subsidiaries would have been required to pay on
a separate company basis, or on a consolidated basis as if the Borrower had
filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504 of the Code) of which it were the common parent, or with respect to
state and local taxes, the amount of any such taxes that the Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated, combined, unitary or affiliated basis as if the Borrower had
filed a consolidated, combined, unitary or affiliated return on behalf of an
affiliated group (as defined in the applicable state or local tax laws for
filing such return) consisting only of the Borrower and its Subsidiaries. Taxes
include all interest, penalties and additions relating thereto.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

-57-



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or any
successor regulation thereto.

“Repricing Transaction”: the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans (including, without
limitation, as may be effected through any amendment, waiver or modification to
this Agreement relating to the interest rate for, or weighted average yield of,
the Initial Term Loans), (a) if the primary purpose of such prepayment,
refinancing, substitution, replacement, amendment, waiver or modification is (as
reasonably determined by the Borrower in good faith) to refinance the Initial
Term Loans at a lower “effective yield” (taking into account, among other
factors, margin, upfront or similar fees or original issue discount shared with
all providers of such financing, but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all providers of such financing,
and without taking into account any fluctuations in the Adjusted LIBOR Rate, but
including any LIBOR floor or similar floor that is higher than the then Adjusted
LIBOR Rate); (b) if the prepayment, refinancing, substitution, replacement,
amendment, waiver or modification is effectuated by the incurrence by the
Borrower or any Restricted Subsidiary of new Indebtedness, such new Indebtedness
is first lien secured term loan bank financing; and (c) if such prepayment,
refinancing, substitution, replacement, amendment, waiver or modification
results in such first lien secured term loan bank financing having an “effective
yield” (as reasonably determined by the Administrative Agent, in consultation
with the Borrower, consistent with generally accepted financial practices, after
giving effect to, among other factors, margin, upfront or similar fees or
original issue discount shared with all providers of such financing (calculated
based on assumed four-year average life and without present value discount), but
excluding the effect of any arrangement, commitment, underwriting, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the Adjusted LIBOR Rate, but including any LIBOR floor or
similar floor that is higher than the then applicable Adjusted LIBOR Rate) that
is less than the “effective yield” (as reasonably determined by the
Administrative Agent, in consultation with the Borrower, on the same basis) of
the Initial Term Loans prior to being so prepaid, refinanced, substituted or
replaced or subject to such amendment, waiver or modification to this Agreement.

“Required Lenders”: Lenders, the sum of whose outstanding Individual Lender
Exposures represents a majority of the sum of the Individual Lender Exposures at
such time.

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any

 

-58-



--------------------------------------------------------------------------------

vice president of such Person or, with respect to financial matters, any
assistant treasurer or assistant controller of such Person, in each case who has
been designated in writing to the Administrative Agent or the Collateral Agent
as a Responsible Officer by such chief executive officer or president of such
Person or, with respect to financial matters, by such chief financial officer of
such Person, (c) with respect to Subsection 7.7 and without limiting the
foregoing, the general counsel of such Person and (d) with respect to ERISA
matters, the senior vice president – human resources (or substantial equivalent)
of such Person.

“Restatement Effective Date”: December 1, 2016.

“Restatement Effective Time”: as defined in the Seventh Amendment.

“Restricted Government Accounts”: collectively, any and all Accounts which are
(a) Medicare Accounts, (b) Medicaid Accounts, (c) TRICARE Accounts, (d) CHAMPVA
Accounts, in each case, pursuant to Medicare, Medicaid, TRICARE, CHAMPVA or any
other similar or replacement laws, rules or regulations of a Governmental
Authority as amended or re-enacted from time to time and (e) Accounts arising
from services provided under agreements with the U.S. Department of Health and
Human Services but only to the extent such Accounts are subject to Medicare,
Medicaid, TRICARE, CHAMPVA or any other similar or replacement laws, rules or
regulations of a Governmental Authority as amended or re-enacted from time to
time.

“Restricted Payment”: as defined in Subsection 8.2(a).

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
Subsection 8.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and
(iii) of such definition).

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Rights”: with respect to any Patient Receivable owing from any
Governmental Authority, the rights of any payee granted by applicable law and
regulation over such Patient Receivable, which in the absence of a court order
in the manner expressly contemplated by applicable state and federal law are
subject to restrictions on assignment, pledging or are otherwise encumbered by
applicable law or regulation, including, without limitation, and as applicable,
restrictions on the collection thereof and discretion over the transfer thereof,
to any party and restrictions on any such party’s ability to enforce the claim
giving rise to such Patient Receivable against such Governmental Authority.

“Rollover Indebtedness”: means Indebtedness of a Loan Party issued to any Lender
in lieu of such Lender’s pro rata portion of any repayment of Term Loans made
pursuant to Subsection 4.4(a) or (b); so long as (other than in connection with
a refinancing in full of the Facilities) such Indebtedness would not have a
weighted average life to maturity earlier than the remaining weighted average
life to maturity of the Term Loans being repaid.

 

-59-



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

“Sale”: as defined in clause (3) of the definition of “Consolidated Coverage
Ratio”.

“SEC”: the Securities and Exchange Commission.

“Secured Parties”: the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
or perfecting a Lien on any asset or assets of any Person to secure the
obligations and liabilities of the Loan Parties hereunder and/or under any of
the other Loan Documents or to secure any guarantee of any such obligations and
liabilities, including any security documents executed and delivered or caused
to be delivered to the Collateral Agent pursuant to Subsection 7.9(a), 7.9(b) or
7.9(c), in each case, as amended, supplemented, waived or otherwise modified
from time to time.

“Senior ABL Facility”: the collective reference to the Senior ABL Facility
Agreement, any ABL Facility Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Senior ABL Facility Agreement or one or more other credit agreements,
indentures (including the Senior Notes Indenture) or financing agreements or
otherwise, unless such agreement, instrument or document expressly provides that
it is not intended to be and is not a Senior ABL Facility). Without limiting the
generality of the foregoing, the term “Senior ABL Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

“Senior ABL Facility Agreement”: the Amended and Restated Credit Agreement,
dated as of the Restatement Effective Date, among the Borrower, the other
borrowers party thereto from time to time, the lenders and other financial
institutions party thereto from time to time and Deutsche Bank AG New York
Branch, as administrative agent and co-collateral agent thereunder, as such
agreement may be amended, supplemented, waived or otherwise modified from time
to time or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or

 

-60-



--------------------------------------------------------------------------------

extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Senior ABL Facility Agreement
or one or more other credit agreements or otherwise, unless such agreement,
instrument or other document expressly provides that it is not intended to be
and is not a Senior ABL Facility Agreement). Any reference to the Senior ABL
Facility Agreement hereunder shall be deemed a reference to each Senior ABL
Facility Agreement then in existence.

“Senior Notes”: 8.125% Senior Notes due 2019 of the Borrower issued on the
Closing Date, as the same may be exchanged for substantially similar senior
notes that have been registered under the Securities Act, and as the same or
such substantially similar notes may be amended, supplemented, waived or
otherwise modified from time to time.

“Senior Notes Debt Documents”: the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee, obligation, security or other right in
respect thereof.

“Senior Notes Indenture”: the Indenture dated as of the Closing Date, under
which the Senior Notes are issued, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

“Senior Notes Offering”: the issuance by the Borrower of senior unsecured notes
pursuant to Rule 144A and Regulation S under the Securities Act, under the
Senior Notes Indenture on the Closing Date.

“Set”: the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

“Settlement Service”: as defined in Subsection 11.6(b).

“Seventh Amendment”: the Seventh Amendment to Credit Agreement, dated as of the
Restatement Effective Date, among the Borrower, the Lenders party thereto, the
Administrative Agent and the other parties thereto.

“Seventh Amendment Effective Date”: December 1, 2016.

“Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

“Solicited Discount Proration”: as defined in Subsection 4.4(h)(iv)(3).

“Solicited Discounted Prepayment Amount”: as defined in
Subsection 4.4(h)(iv)(1).

 

-61-



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of the
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Subsection 4.4(h)(iv) substantially in the form of Exhibit Q.

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit R, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date”: as defined in
Subsection 4.4(h)(iv)(1).

“Solvent” and “Solvency”: with respect to the Borrower and its Restricted
Subsidiaries on the Restatement Effective Date on a consolidated basis means
(i) the Fair Value and Present Fair Salable Value of the assets of the Borrower
and its Restricted Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) the Borrower and its Restricted
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Restricted Subsidiaries taken as a whole will be able
to pay their Stated Liabilities and Identified Contingent Liabilities as they
mature (all capitalized terms used in this definition other than “Borrower” and
“Restricted Subsidiary” shall have the meaning assigned to such terms in the
form of solvency certificate attached hereto as Exhibit H).

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets.

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition.

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and

 

-62-



--------------------------------------------------------------------------------

undertakings shall not include any Guarantee of Indebtedness of a Special
Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is not a
Special Purpose Subsidiary and (iii) any Guarantee in respect of customary
recourse obligations (as determined in good faith by the Borrower, which
determination shall be conclusive) in connection with any Special Purpose
Financing or Financing Disposition, including in respect of Liabilities in the
event of any involuntary case commenced with the collusion of any Special
Purpose Subsidiary or any Affiliate thereof, or any voluntary case commenced by
any Special Purpose Subsidiary, under any applicable bankruptcy law, and
(y) subject to the preceding clause (x), any such other agreements and
undertakings shall not include any Guarantee of Indebtedness of a Special
Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is not a
Special Purpose Subsidiary.

“Special Purpose Subsidiary”: any Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto, and
(y) any business or activities incidental or related to such business, and
(b) is designated as a “Special Purpose Subsidiary” by the Borrower.

“Specified Discount”: as defined in Subsection 4.4(h)(ii)(1).

“Specified Discount Prepayment Amount”: as defined in Subsection 4.4(h)(ii)(1).

“Specified Discount Prepayment Notice”: an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Subsection
4.4(h)(ii) substantially in the form of Exhibit S.

“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit T, to a Specified Discount Prepayment
Notice.

“Specified Discount Prepayment Response Date”: as defined in
Subsection 4.4(h)(ii)(1).

“Specified Discount Proration”: as defined in Subsection 4.4(h)(ii)(3).

“Specified Existing Term Tranche”: as defined in Subsection 2.8(a).

“Specified Refinancing Amendment”: an amendment to this Agreement effecting the
incurrence of Specified Refinancing Facilities in accordance with Subsection
2.9.

“Specified Refinancing Facilities”: as defined in Subsection 2.9(a).

“Specified Refinancing Indebtedness”: Indebtedness incurred by the Borrower
pursuant to and in accordance with Subsection 2.9.

“Specified Refinancing Lenders”: as defined in Subsection 2.9(b).

 

-63-



--------------------------------------------------------------------------------

“Specified Refinancing Term Loans”: as defined in Subsection 2.11(a).

“Specified Refinancing Tranche”: Specified Refinancing Facilities with the same
terms and conditions made on the same day and any Supplemental Term Loan and
Loans in respect thereof, as applicable, added to such Tranche pursuant to
Subsection 2.9.

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Eurodollar
Loans shall be deemed to constitute Eurocurrency liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

“Strategic Investors”: physicians, hospitals, health systems, other healthcare
providers, other healthcare companies and other similar strategic joint venture
partners which joint venture partners are actively involved in the day-to-day
operations of providing surgical care and surgery-related services, or, in the
case of physicians, that have retired therefrom, individuals who are former
owners or employees of surgical care facilities purchased by the Borrower, any
of its Restricted Subsidiaries, and consulting firms that receive common stock
solely as consideration for consulting services performed.

“Submitted Amount”: as defined in Subsection 4.4(h)(iii)(1).

“Submitted Discount”: as defined in Subsection 4.4(h)(iii)(1).

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Restatement Effective Date or thereafter Incurred) that is
expressly subordinated in right of payment to the Term Loan Facility Obligations
pursuant to a written agreement.

“Subsection 2.8 Additional Amendment”: as defined in Subsection 2.8(c).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. The term

 

-64-



--------------------------------------------------------------------------------

“Subsidiary” shall not include any Related Corporation, provided that, for the
avoidance of doubt, nothing in this sentence shall limit or otherwise affect the
treatment of Related Corporations (including with respect to consolidation) for
financial reporting purposes under and in accordance with GAAP. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than any Excluded Subsidiary) of the Borrower which executes
and delivers a Subsidiary Guaranty pursuant to Subsection 7.9 or otherwise, in
each case, unless and until such time as the respective Subsidiary Guarantor
(a) ceases to constitute a Domestic Subsidiary of the Borrower in accordance
with the terms and provisions hereof, (b) is designated an Unrestricted
Subsidiary pursuant to the terms of this Agreement or (c) is released from all
of its obligations under the Subsidiary Guaranty in accordance with terms and
provisions thereof.

“Subsidiary Guaranty”: the guaranty of the Term Loan Facility Obligations of the
Borrower under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement.

“Successor Borrower”: as defined in Subsection 8.7(a)(i).

“Supplemental Term Loan Commitments”: as defined in Subsection 2.6(a).

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof, or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or any Senior ABL Facility or
any affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250.0 million (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the

 

-65-



--------------------------------------------------------------------------------

equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations with a term of not more than 30 days for underlying securities or
instruments of the types described in clause (i) or (ii) above entered into with
a bank meeting the qualifications described in clause (ii) above,
(iv) Investments in commercial paper, maturing not more than 270 days after the
date of acquisition, issued by a Person (other than that of the Borrower or any
of its Subsidiaries), with a rating at the time as of which any Investment
therein is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher)
according to S&P (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (v) Investments
in securities maturing not more than one year after the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or “A” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (vi) Preferred Stock (other than of the Borrower or any of
its Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vii) investment funds investing
95.0% of their assets in securities of the type described in clauses (i) through
(vi) above (which funds may also hold reasonable amounts of cash pending
investment and/or distribution), (viii) any money market deposit accounts issued
or offered by a domestic commercial bank or a commercial bank organized and
located in a country recognized by the United States of America, in each case,
having capital and surplus in excess of $250.0 million (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the SEC under the
Investment Company Act of 1940, as amended and (ix) similar investments approved
by the Board of Directors in the ordinary course of business.

“Term Loan Facility Obligations”: obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during (or would accrue but for) the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Term Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrower
and the other Loan Parties under this Agreement and the other Loan Documents.

“Term Loan Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement, whether or not the same remains in full force and effect.

“Term Loan Refinancing Debt”: (i) any Additional Obligations, the proceeds of
which are used to (a) repay or prepay all or a portion of the Term Loans on a
dollar-for-dollar basis and (b) pay the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing and (ii) any Refinancing Indebtedness in respect of the
Indebtedness described in preceding clause (i).

 

-66-



--------------------------------------------------------------------------------

“Term Loans”: the Initial Term Loans, Incremental Term Loans, Extended Term
Loans and/or Specified Refinancing Term Loans, as the context shall require.

“Total Liquidity”: at any time, the sum of (a) the aggregate amount available
(without duplication) to be borrowed by any Loan Party under the Senior ABL
Facility plus (b) the Unrestricted Cash of the Borrower and its Restricted
Subsidiaries (including any Person so acquired).

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Tranche”: with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Commitments with the same
terms and conditions made on the same day, (3) Extended Term Loans (of the same
Extension Series) or (4) Specified Refinancing Term Loans or Specified
Refinancing Term Loan Commitments with the same terms and conditions made on the
same day and any Supplemental Term Loans added to such Tranche pursuant to
Subsection 2.6.

“Tranche C Term Loan”: the Tranche C Term Loans made by the Lenders to the
Borrower pursuant to the Seventh Amendment.

“Transaction Documents”: collectively, (i) the 2016 Merger Agreement, (ii) the
indenture, dated as of December 1, 2016, among the Borrower and Wilmington
Trust, National Association, (iii) the purchase agreement, dated as of
November 16, 2016, among the Borrower and the initial purchasers party thereto,
(iv) the Seventh Amendment, (v) the third amendment to the Senior ABL Facility
Agreement and (vi) customary director indemnification agreements.

“Transactions”: means, collectively, any or all of the following: (i) the entry
into the indenture, dated as of December 1, 2016, among the Borrower and
Wilmington Trust, National Association, entry into the purchase agreement, dated
as of November 16, 2016, among the Borrower and the initial purchasers party
thereto and the issuance of the senior unsecured notes on December 1, 2016,
(ii) the entry into the Seventh Amendment and the Incurrence of the Initial Term
Loans, (iii) the entry into the third amendment to the Senior ABL Facility,
(iv) the consummation of the 2016 Mergers (vi) the repayment, refinancing,
defeasance and/or redemption of certain Indebtedness of each of Envision
Healthcare Holdings, Inc. and its Subsidiaries and AmSurg in connection with the
foregoing and (vii) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

“Transferee”: any Participant or Assignee.

 

-67-



--------------------------------------------------------------------------------

“TRICARE”: collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as the
Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), and all
laws, rules, regulations, manuals, orders and administrative, reimbursement and
other guidelines of all Governmental Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“Type”: the type of Term Loan determined based on the interest option applicable
thereto, with there being two Types of Term Loans hereunder, namely ABR Loans
and Eurodollar Loans.

“U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).

“UCC” the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“United States Person”: any United States person within the meaning of
Section 7701(a)(30) of the Code.

“Unrestricted Cash”: as at any date of determination, (a) the aggregate amount
of cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
prepared in accordance with GAAP as at such date to the extent such cash is not
classified as “restricted” for financial statement purposes (unless so
classified solely because of any provision under the Loan Documents or any other
agreement or instrument governing other Indebtedness that is subject to the
ABL/Term Loan Intercreditor Agreement, the Junior Lien Intercreditor Agreement
or any Other Intercreditor Agreement governing the application thereof or
because they are subject to a Lien securing the First Lien Obligations or other
Indebtedness that is subject to the ABL/Term Loan Intercreditor Agreement, the
Junior Lien Intercreditor Agreement or any Other Intercreditor Agreement), plus
(b) the proceeds from any Incurrence of Incremental Term Loans that are (in the
good faith judgment of the Borrower) intended to be used for working capital
purposes at the date of determination, plus (c) the Net Cash Proceeds from any
Excluded Contribution that are intended (in the good faith judgment of the
Borrower) to be used for working capital purposes at the date of determination.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless (x) such Subsidiary

 

-68-



--------------------------------------------------------------------------------

or any of its Subsidiaries owns any Capital Stock or Indebtedness of, or owns or
holds any Lien on any property of, the Borrower or any other Restricted
Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary to be so
designated or (y) such Subsidiary or any of its Subsidiaries is a “Restricted
Subsidiary” for the purpose of the ABL Facility Documents or the Senior Notes
Debt Documents; provided, that (A) such designation was made at or prior to the
Restatement Effective Date, or (B) the Subsidiary to be so designated has total
consolidated assets of $1,000 or less or (C) if such Subsidiary has consolidated
assets greater than $1,000, then such designation would be permitted under
Subsection 8.2 and (D) immediately before and after such designation, no Event
of Default under Subsection 9.1(a) or (f) shall have occurred and be continuing.
The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, that immediately after giving effect to such
designation (w) the Borrower could Incur at least $1.00 of additional
Indebtedness under Subsection 8.1(a) or (x) the Consolidated Coverage Ratio
would be greater than it was immediately prior to giving effect to such
designation or (y) such Subsidiary shall be a Special Purpose Subsidiary with no
Indebtedness outstanding other than Indebtedness that can be Incurred (and upon
such designation shall be deemed to be Incurred and outstanding) Subsection
8.1(b) and (z) immediately after such designation, no Event of Default under
Subsection 9.1(a) or (f) shall have occurred and be continuing. Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolution
of the Borrower’s Board of Directors giving effect to such designation and a
certificate of a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing provisions.

“Vehicles”: as defined in the Guarantee and Collateral Agreement.

“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

(a) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Restricted Subsidiaries not
defined in Subsection 1.1 and accounting terms partly defined in Subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

 

-69-



--------------------------------------------------------------------------------

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.

(c) For purposes of determining any financial ratio or making any financial
calculation for any fiscal quarter (or portion thereof) ending prior to the
Restatement Effective Date, the components of such financial ratio or financial
calculation shall be determined on a pro forma basis to give effect to the
Transactions as if they had occurred at the beginning of such four quarter
period; and each Person that is a Restricted Subsidiary upon giving effect to
the Transactions shall be deemed to be a Restricted Subsidiary for purposes of
the components of such financial ratio or financial calculation as of the
beginning of such four quarter period.

(d) For purposes of this Agreement for periods ending on or prior to the
Restatement Effective Date, references to the consolidated financial statements
of the Borrower shall be to (i) the consolidated financial statements of the
consolidated financial statements of the Borrower with pro forma effect being
given to the Transactions or (ii) the consolidated financial statements of any
Parent Entity whose financial statements satisfy the Borrower’s reporting
obligations under Subsection 7.1, as the context may require.

(e) Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

(f) Any references in this Agreement to “cash and/or Cash Equivalents”, “cash,
Cash Equivalents and/or Temporary Cash Investments” or any similar combination
of the foregoing shall be construed as not double counting cash or any other
applicable amount which would otherwise be duplicated therein.

(g) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(h) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default or Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Default or Event of Default, as applicable, exists on
the date the definitive agreements for such Limited Condition Acquisition are
entered into. For the avoidance of doubt, if the Borrower has exercised its
option under the first sentence of this clause (h), and any Default or Event of
Default occurs following the date the definitive agreements for the applicable
Limited Condition Acquisition were entered into and

 

-70-



--------------------------------------------------------------------------------

prior to the consummation of such Limited Condition Acquisition, any such
Default or Event of Default shall be deemed to not have occurred or be
continuing for purposes of determining whether any action being taken in
connection with such Limited Condition Acquisition is permitted hereunder.

(i) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

(a) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated Coverage Ratio, the Consolidated First-Lien
Net Leverage Ratio or the Consolidated Net Leverage Ratio; or

(b) testing baskets set forth in this Agreement (including baskets measured as a
percentage of Consolidated Total Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
the Borrower (or, as applicable, any Parent Entity) are available, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCA Test Date in connection with any action taken with respect to such
Limited Condition Acquisition are exceeded as a result of fluctuations in any
such ratio or basket, including due to fluctuations in exchange rates or in
Consolidated EBITDA or Consolidated Total Assets of the Borrower or the Person
subject to such Limited Condition Acquisition, at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations. If the Borrower has made
an LCA Election for any Limited Condition Acquisition, then in connection with
any subsequent calculation of any ratio or basket availability with respect to
the Incurrence of Indebtedness or Liens, or the making of Restricted Payments,
Asset Dispositions, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower or the designation of an
Unrestricted Subsidiary on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any Incurrence of Indebtedness and the use of proceeds
thereof) have been consummated.

(j) For purposes of this Agreement references to the consolidated financial
statements of the Borrower shall be deemed to include the consolidated financial
statements of any Parent Entity whose financial statements satisfy the
Borrower’s reporting obligations under Subsection 7.1, as the context may
require.

 

-71-



--------------------------------------------------------------------------------

1.3 Effect of Restatement. This Agreement shall amend and restate the Original
Credit Agreement in its entirety, with the parties to the Seventh Amendment
hereby agreeing that there is no novation of the Original Credit Agreement and
from and after the effectiveness of this Agreement, the rights and obligations
of the parties under the Original Credit Agreement shall be subsumed and
governed by this Agreement. From and after the effectiveness of this Agreement,
the Term Loan Facility Obligations under the Original Credit Agreement shall
continue as Term Loan Facility Obligations under this Agreement and the Loan
Documents until otherwise paid in accordance with the terms hereof. Without
limiting the generality of the foregoing, the Security Documents and the grant
of Liens on all of the Collateral described therein do and shall continue to
secure the payment of all Obligations (as defined in the Guarantee and
Collateral Agreement) of the Loan Parties under the Loan Documents, in each
case, as amended by this Agreement.

SECTION 2

Amount and Terms of Commitments

2.1 Term Loans.

(i) Subject to the terms and conditions of the Seventh Amendment, each Lender
with an Initial Term Loan Commitment made, in Dollars, in a single draw on the
Seventh Amendment Effective Date, a term loan to the Borrower in an aggregate
principal amount equal to its Initial Term Loan Commitment.

(ii) Subject to the terms and conditions of the Seventh Amendment, on the
Seventh Amendment Effective Date, the Exchanged Term Loan of each Exchanging
Lender was exchanged for an Initial Term Loan of like principal amount. For the
avoidance of doubt, such Initial Term Loans held by an Exchanging Lender shall
constitute “Rollover Indebtedness” for all purposes under this Agreement.

(iii) Such Initial Term Loans shall, at the option of the Borrower, be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans.

(iv) Such Initial Term Loans shall remain outstanding under this Agreement in
accordance with the terms hereof.

Once repaid, Initial Term Loans incurred hereunder may not be reborrowed.

2.2 Notes. (a) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender made on or prior to the Restatement Effective Date (in the
case of requests relating to the Initial Term Loans) or in connection with any
assignment pursuant to Subsection 11.6(b), in order to evidence such Lender’s
Loan, the Borrower will execute and deliver to such Lender a promissory note
substantially in the form of Exhibit A

 

-72-



--------------------------------------------------------------------------------

(each, as amended, supplemented, replaced or otherwise modified from time to
time, a “Note” and, collectively, the “Notes”), in each case with appropriate
insertions therein as to payee, date and principal amount, payable to such
Lender and in a principal amount equal to the unpaid principal amount of the
applicable Loans made (or acquired by assignment pursuant to Subsection 11.6(b))
by such Lender to the Borrower. Each Note in respect of an Initial Term Loan
shall be dated the Restatement Effective Date. Each Note shall be payable as
provided in Subsections 2.2(b) and provide for the payment of interest in
accordance with Subsection 4.1.

(b) Initial Term Loans of all the Lenders shall be payable in consecutive
quarterly installments beginning on March 31, 2017 up to and including the
Maturity Date in respect of the Initial Term Loans (subject to reduction as
provided in Subsection 4.4), on the dates and in the principal amounts, subject
to adjustment as set forth below, equal to the respective amounts set forth
below (together with all accrued interest thereon) opposite the applicable
installment dates (or, if less, the aggregate amount of such Initial Term Loans
then outstanding):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date in respect of the Initial Term Loans    0.25% of the aggregate
initial principal amount of the Initial Term Loans on the Restatement Effective
Date Maturity Date in respect of the Initial Term Loans    all unpaid aggregate
principal amounts of any outstanding Initial Term Loans

2.3 [Reserved].

2.4 [Reserved].

2.5 Repayment of Loans. (a) The Borrower hereby unconditionally promises to pay
to the Administrative Agent (in the currency in which such Term Loan is
denominated) for the account of each applicable Lender the then unpaid principal
amount of each Initial Term Loan of such Lender made to the Borrower, on the
Maturity Date in respect of the Initial Term Loans (or such earlier date on
which the Initial Term Loans become due and payable pursuant to Section 9). The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
such Initial Term Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Subsection 4.1.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof, the
Tranche thereof and each Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to

 

-73-



--------------------------------------------------------------------------------

become due and payable from the Borrower to each applicable Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each applicable Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Subsection 2.5(c) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

2.6 Incremental Facilities. (a) So long as no Event of Default under Subsection
9.1 (a) or (f) exists or would arise therefrom, the Borrower shall have the
right, at any time and from time to time after the Restatement Effective Date,
(i) to request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement (the “Incremental Term Loan
Commitments”), (ii) to increase the Existing Term Loans by requesting new term
loan commitments to be added to an existing Tranche of Term Loans (the
“Supplemental Term Loan Commitments”), (iii) to request new commitments under
one or more new revolving facilities to be included in this Agreement (the
“Incremental Revolving Commitments”) and (iv) to request new letter of credit
facility commitments under one or more new letter of credit facilities to be
included in this Agreement (together with the Incremental Term Loan Commitments,
Supplemental Term Loan Commitments and the Incremental Revolving Commitments,
the “Incremental Commitments”), provided that, (i) the aggregate amount of
Incremental Commitments permitted pursuant to this Subsection 2.6 shall not
exceed, at the time the respective Incremental Commitment becomes effective (and
after giving effect to the Incurrence of Indebtedness in connection therewith),
the Maximum Incremental Facilities Amount, (ii) if any portion of an Incremental
Commitment is to be incurred in reliance on clause (ii) of the definition of
“Maximum Incremental Facilities Amount”, the Borrower shall have delivered a
certificate to the Administrative Agent, certifying compliance with the
financial test set forth in such clause (together with calculations
demonstrating compliance with such ratio) and (iii) if any portion of an
Incremental Commitment is to be incurred in reliance on clause (i) of the
definition of “Maximum Incremental Facilities Amount”, the Borrower shall have
delivered a certificate to the Administrative Agent, certifying the amount of
the available basket in such clause to be used for the incurrence of such
Incremental Commitment. Any loans made in respect of any such Incremental
Commitment (other than Supplemental Term Loan Commitments) shall be made by
creating a new Tranche. Each Incremental Commitment made available pursuant to
this Subsection 2.6 shall be in a minimum aggregate amount of at least
$15,000,000 and in integral multiples of $5,000,000 in excess thereof.

(b) Each request from the Borrower pursuant to this Subsection 2.6 shall set
forth the requested amount and proposed terms of the relevant Incremental
Commitments. The Incremental Commitments (or any portion thereof) may be made by
any existing Lender or by any other bank or financial institution (any such bank
or other financial institution, an “Additional Lender”), provided, that if such
Additional Lender is not already a Lender hereunder or an Affiliate of a Lender
hereunder, to the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and the consent of any swingline lender or
issuing lender, as the case may be, that may be required pursuant to Subsection
11.6.

 

-74-



--------------------------------------------------------------------------------

(c) Supplemental Term Loan Commitments shall become commitments under this
Agreement pursuant to a supplement specifying the Term Loan Tranche to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit I-1 (the “Increase Supplement”) or by each
Additional Lender substantially in the form attached hereto as Exhibit I-2 (the
“Lender Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent for recording in the Register. An Increase Supplement or
Lender Joinder Agreement may, without the consent of any other Lender, effect
such amendments (including to Subsection 2.2(b)) to the Loan Documents as may be
necessary or appropriate, in the opinion of the Borrower and the Administrative
Agent, to effect the provisions of this Subsection 2.5. Upon effectiveness of
the Lender Joinder Agreement each Additional Lender shall be a Lender for all
intents and purposes of this Agreement and the term loan made pursuant to such
Supplemental Term Loan Commitment shall be a Term Loan.

(d) Incremental Commitments (other than Supplemental Term Loan Commitments)
shall become commitments under this Agreement pursuant to an amendment (an
“Incremental Commitment Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and each Additional Lender. An
Incremental Commitment Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Borrower and the Administrative Agent, to effect the
provisions of this Subsection 2.6, provided, however, that (i) (A) the
Incremental Commitments will not be guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors, and will be secured on a pari passu or (at
the Borrower’s option) junior basis by the same Collateral securing the Initial
Term Loans (so long as any such Incremental Commitments (and related
Obligations) are subject to the Junior Lien Intercreditor Agreement or an Other
Intercreditor Agreement or will be unsecured), (B) the Incremental Commitments
and any incremental loans drawn thereunder (the “Incremental Loans”) shall rank
pari passu in right of payment with or (at the Borrower’s option) junior to the
Initial Term Loans and (C) no Incremental Commitment Amendment may provide for
(I) any Incremental Commitment or any Incremental Loans to be secured by any
Collateral or other assets of any Loan Party that do not also secure the Term
Loans and (II) so long as any Initial Term Loans are outstanding, other than in
the case of an Incremental Revolving Commitment, any mandatory prepayment
provisions that do not also apply to the Term Loans (other than Incremental Term
Loans secured on a junior basis by the Collateral or ranking junior in right of
payment) on a pro rata basis (or otherwise provide for more favorable prepayment
treatment for the Initial Term Loans than such Incremental Term Loans as
contemplated by the proviso appearing in Subsection 4.4(c)), provided that any
Incremental Term Loans constituting Initial Term Loan Refinancing Debt may
provide for more favorable amortization payments than the Initial Term Loans;
(ii) no Lender will be required to provide any such Incremental Commitment
unless it so agrees; (iii) the maturity date and the weighted average life to
maturity of any such Incremental Term Loan Commitments shall be no earlier than
or shorter than, as the case may be, the Maturity Date or the remaining weighted
average life to maturity of the Initial Term Loans, as applicable (other than
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted

 

-75-



--------------------------------------------------------------------------------

average life to maturity than the Maturity Date of the Initial Term Loans or the
remaining weighted average life to maturity of the Initial Term Loans, as
applicable); (iv) the interest rate margins and (subject to clause (iii) above)
amortization schedule applicable to the loans made pursuant to the Incremental
Commitments shall be determined by the Borrower and the applicable Additional
Lenders; provided that in the event that the applicable interest rate margins
for any term loans Incurred by the Borrower under any Incremental Term Loan
Commitment are higher than the applicable interest rate margin for the Initial
Term Loans by more than 50 basis points, then the Applicable Margin for the
Initial Term Loans shall be increased to the extent necessary so that the
applicable interest rate margin for the Initial Term Loans is equal to the
applicable interest rate margins for such Incremental Term Loan Commitment minus
50 basis points; provided, further, that in determining the applicable interest
rate margins for the Initial Term Loans and the Incremental Term Loans,
(A) original issue discount (“OID”) or upfront fees payable generally to all
participating Additional Lenders in lieu of OID (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under the
Initial Term Loans or any Incremental Term Loan in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (provided that, if the Initial Term
Loans are issued in a manner such that all Initial Term Loans were not issued
with a uniform amount of OID or upfront fees within the Tranche of Initial Term
Loans, the amount of OID and upfront fees attributable to the entire Tranche of
Initial Term Loans shall be determined on a weighted average basis), (B) any
arrangement, structuring or other fees payable in connection with the
Incremental Term Loans that are not shared with all Additional Lenders providing
such Incremental Term Loans shall be excluded, (C) any amendments to the
Applicable Margin on Initial Term Loans that became effective subsequent to the
Restatement Effective Date but prior to the time of such Incremental Term Loans
shall also be included in such calculations, (D) if the Incremental Term Loans
include an interest rate floor greater than the interest rate floor applicable
to the Initial Term Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Margin for the Initial Term Loans shall be required, to the
extent an increase in the interest rate floor for the Initial Term Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the interest rate floor (but not the Applicable Margin) applicable to the
Initial Term Loans shall be increased by such amount, (E) if the Incremental
Term Loans include an interest rate floor lower than the interest rate floor
applicable to the Initial Term Loans or do not include any interest rate floor,
to the extent a reduction in the interest rate floor for such Initial Term Loans
would cause a reduction in the interest rate then in effect thereunder, an
amount equal to the difference between the interest rate floor applicable to the
Initial Term Loans and the interest rate floor applicable to such Incremental
Term Loans (which shall be deemed to equal 0% for any Incremental Term Loans
without any interest rate floor), but which in any event shall not exceed the
maximum amount by which a reduction in the interest rate floor applicable to the
Initial Term Loans would cause a reduction in the interest rate then in effect
thereunder, shall reduce the applicable interest rate margin of the applicable
Incremental Terms Loans for purposes of determining whether an increase to the
Applicable Margin for such Initial Term Loans shall be required, and (F) if the
applicable Initial Term Loans include a pricing grid the interest rate margins
in such pricing grid which are not in effect at the time the applicable
Incremental Commitments become effective shall also each be increased by an
amount equal to the increased amount; (v) such Incremental Commitment Amendment
may provide (1) for the inclusion, as appropriate, of Additional

 

-76-



--------------------------------------------------------------------------------

Lenders in any required vote or action of the Required Lenders or of the Lenders
of each Tranche hereunder, (2) class voting and other class protections for any
additional credit facilities, (3) for the amendment of the definitions of
“Additional Obligations” and “Refinancing Indebtedness” and Subsection 8.8(b),
in each case only to extend the maturity date and the weighted average life to
maturity requirements, from the Maturity Date of the Initial Term Loans and
remaining weighted average life to maturity of the Initial Term Loans to the
extended maturity date and the weighted average life to maturity of such
Incremental Term Loans, as applicable, and (4) in the case of an Incremental
Revolving Commitment, provide for adjustments to the definition of “Agent
Default”, “Defaulting Lender” protections and appropriate modifications to
Subsection 2.8 to provide for “amend and extend” mechanics for Incremental
Revolving Commitments (and related Obligations), in each case on terms
substantially similar to the equivalent provisions in the Senior ABL Facility
Agreement (as in effect on the Restatement Effective Date), or as otherwise
agreed by the Borrower, the Administrative Agent and the Lenders providing such
Commitments (including any swingline lender or issuing lender); and (vi) the
other terms and documentation in respect thereof, to the extent not consistent
with this Agreement as in effect prior to giving effect to the Incremental
Commitment Amendment, shall otherwise be reasonably satisfactory to the
Borrower, provided that to the extent such terms and documentation are not
consistent with, in the case of Incremental Term Loans, the terms and
documentation governing the Initial Term Loans (except to the extent permitted
by clause (iii), (iv) or (v) above), they shall be reasonably satisfactory to
the Administrative Agent.

2.7 Permitted Debt Exchanges. (a) Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower to all Lenders
(other than any Lender that, if requested by the Borrower, is unable to certify
that it is either a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an institutional “accredited investor” (as defined
in Rule 501 under the Securities Act)) with outstanding Term Loans of a
particular Tranche, as selected by the Borrower, the Borrower may from time to
time following the Restatement Effective Date consummate one or more exchanges
of Term Loans of such Tranche for Additional Obligations in the form of notes
(such notes, “Permitted Debt Exchange Notes”, and each such exchange a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:
(i) no Event of Default under Subsection 9.1(a) or (f) shall have occurred and
be continuing at the time the relevant offering document in respect of a
Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal the aggregate principal amount (calculated on the face
amount thereof) of Permitted Debt Exchange Notes issued in exchange for such
Term Loans, (iii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans exchanged by the Borrower pursuant to any Permitted
Debt Exchange shall automatically be cancelled and retired by the Borrower on
the date of the settlement thereof (and, if requested by the Administrative
Agent, any applicable exchanging Lender shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, or such other form as may be
reasonably requested by the Administrative Agent, in respect thereof pursuant to
which the respective Lender assigns its interest in the Term Loans being
exchanged pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to

 

-77-



--------------------------------------------------------------------------------

tender a principal amount of Term Loans which exceeds the principal amount of
the applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (v) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (vi) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing, and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent, and (vi) any applicable Minimum Exchange Tender Condition
shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Subsection 2.7, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Subsection 4.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $25.0 million in aggregate principal amount of Term Loans, provided
that subject to the foregoing clause (ii), the Borrower may at its election
specify as a condition (a “Minimum Exchange Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least ten Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Subsection 2.7 and without conflict with Subsection 2.7(d); provided
that the terms of any Permitted Debt Exchange Offer shall provide that the date
by which the relevant Lenders are required to indicate their election to
participate in such Permitted Debt Exchange shall be not less than five Business
Days following the date on which the Permitted Debt Exchange Offer is made (or
such shorter period as may be agreed to by the Administrative Agent in its
reasonable discretion).

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Subsection 2.7(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

 

-78-



--------------------------------------------------------------------------------

2.8 Extension of Term Loans. (a) The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of one or more Tranches
(including any Extended Term Loans) existing at the time of such request (each,
an “Existing Term Tranche” and the Term Loans of such Tranche, the “Existing
Term Loans”) be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
any Existing Term Tranche (any such Existing Term Tranche which has been so
extended, an “Extended Term Tranche” and the Term Loans of such Tranche, the
“Extended Term Loans”) and to provide for other terms consistent with this
Subsection 2.8; provided that (i) any such request shall be made by the Borrower
to all Lenders with Term Loans with a like maturity date (whether under one or
more Tranches) on a pro rata basis (based on the aggregate outstanding principal
amount of the applicable Term Loans), (ii) no Event of Default under Subsection
9.1(a) or (f) shall have occurred and be continuing at the time of any such
request and (iii) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower. Subject to the provisions of this Subsection 2.8,
the Borrower may elect to extend an Existing Term Tranche by combining the
Existing Term Loans thereunder with existing Extended Term Loans, in which case
such Existing Term Loans shall become Extended Term Loans and shall constitute
an Extension Series with such existing Extended Term Loans. In order to
establish any Extended Term Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Tranche) (an “Extension Request”)
setting forth the proposed terms of the Extended Term Tranche to be established,
which terms shall be substantially similar to those applicable to the Existing
Term Tranche from which they are to be extended (the “Specified Existing Term
Tranche”), except (x) all or any of the final maturity dates of such Extended
Term Tranches may be delayed to later dates than the final maturity dates of the
Specified Existing Term Tranche, (y) (A) the interest margins with respect to
the Extended Term Tranche may be higher or lower than the interest margins for
the Specified Existing Term Tranche and/or (B) additional fees may be payable to
the Lenders providing such Extended Term Tranche in addition to or in lieu of
any increased margins contemplated by the preceding clause (A), in each case to
the extent provided in the applicable Extension Amendment and (z) amortization
with respect to the Extended Term Tranche may be greater or lesser than
amortization for the Specified Existing Tranche, so long as the Extended Term
Tranche does not have a weighted average life to maturity shorter than the
remaining weighted average life to maturity of the Specified Existing Tranche;
provided that, notwithstanding anything to the contrary in this Subsection 2.8
or otherwise, assignments and participations of Extended Term Tranches shall be
governed by the same or, at the Borrower’s discretion, more restrictive
assignment and participation provisions than those applicable to Initial Term
Loans set forth in Subsection 11.6. No Lender shall have any obligation to agree
to have any of its Existing Term Loans converted into an Extended Term Tranche
pursuant to any Extension Request. Any Extended Term Tranche shall constitute a
separate Tranche of Term Loans from the Specified Existing Term Tranches and
from any other Existing Term Tranches (together with any other Extended Term
Tranches so established on such date).

(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Term Tranche or Existing Term Tranches are requested to
respond. Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Specified Existing Term Tranche converted into

 

-79-



--------------------------------------------------------------------------------

an Extended Term Tranche shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Term Tranche that it has elected
to convert into an Extended Term Tranche. In the event that the aggregate amount
of the Specified Existing Term Tranche subject to Extension Elections exceeds
the amount of Extended Term Tranches requested pursuant to the Extension
Request, the Specified Existing Term Tranches subject to Extension Elections
shall be converted to Extended Term Tranches on a pro rata basis based on the
amount of Specified Existing Term Tranches included in each such Extension
Election. In connection with any extension of Term Loans pursuant to this
Subsection 2.8 (each, an “Extension”), the Borrower shall agree to such
procedures regarding timing, rounding and other administrative adjustments to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension, as may be established by or acceptable to the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Subsection 2.8. The Borrower may amend, revoke or replace an Extension
Request pursuant to procedures reasonably acceptable to the Administrative Agent
at any time prior to the date (the “Extension Request Deadline”) on which
Lenders under the applicable Existing Term Tranche or Existing Term Tranches are
requested to respond to the Extension Request. Any Lender may revoke an
Extension Election at any time prior to 5:00 p.m. on the date that is two
(2) Business Days prior to the Extension Request Deadline, at which point the
Extension Request becomes irrevocable (unless otherwise agreed by the Borrower).
The revocation of an Extension Election prior to the Extension Request Deadline
shall not prejudice any Lender’s right to submit a new Extension Election prior
to the Extension Request Deadline.

(c) Extended Term Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
(i) provisions related to maturity or interest margins, fees or amortization
referenced in clauses (x), (y) and (z) of Subsection 2.8(a), (ii) the
definitions of “Additional Obligations” and “Refinancing Indebtedness” and
Subsection 8.8(b) to extend the maturity date and the weighted average life to
maturity requirements, from the Maturity Date of the Initial Term Loans and
weighted average life to maturity of the Initial Term Loans to the extended
maturity date and the weighted average life to maturity of such Extended Term
Tranche, as applicable, and which, in each case, except to the extent expressly
contemplated by the penultimate sentence of this Subsection 2.8(c) and
notwithstanding anything to the contrary set forth in Subsection 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Tranches established thereby) executed by the Loan Parties,
the Administrative Agent, and the Extending Lenders. No Extension Amendment
shall provide for any Extended Term Tranche in an aggregate principal amount
that is less than $50,000,000. Notwithstanding anything to the contrary in this
Agreement and without limiting the generality or applicability of
Subsection 11.1 to any Subsection 2.8 Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Subsection 2.8 Additional Amendment”) to this Agreement and the other Loan
Documents; provided, that such Subsection 2.8 Additional Amendments do not
become effective prior to the time that such Subsection 2.8 Additional
Amendments have been consented to (including, without limitation, pursuant to
consents applicable to holders of any Extended Term Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Subsection 2.8 Additional Amendments
to become effective in accordance with

 

-80-



--------------------------------------------------------------------------------

Subsection 11.1; provided, further, that no Extension Amendment may provide for
(i) any Extended Term Tranche to be secured by any Collateral or other assets of
any Loan Party that does not also secure the Existing Term Tranches and (ii) so
long as any Existing Term Tranches are outstanding, any mandatory prepayment
provisions that do not also apply to the Existing Term Tranches (other than
Existing Term Tranches secured on a junior basis by the Collateral or ranking
junior in right of payment) on a pro rata basis (or otherwise provide for more
favorable prepayment treatment for Existing Term Tranches than such Extended
Term Tranches as contemplated by the proviso appearing in Subsection 4.4(c)). It
is understood and agreed that each Lender has consented for all purposes
requiring its consent, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Subsection 2.8 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Subsection 2.8 Additional Amendment. In
connection with any Extension Amendment, the Borrower shall deliver an opinion
of counsel reasonably acceptable to the Administrative Agent as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Term Tranche of each Extending
Lender, the aggregate principal amount of such Specified Existing Term Tranche
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Tranche so converted by such Lender on such date, and such
Extended Term Tranches shall be established as a separate Tranche from the
Specified Existing Term Tranche and from any other Existing Term Tranches
(together with any other Extended Term Tranches so established on such date);
provided that any Extended Term Tranche or Extended Term Loans may, to the
extent provided in the applicable Extension Amendment, be designated as part of
any Tranche of Term Loans or Extension Series established on or prior to the
date of such Extension Amendment.

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Term Loans on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Existing Term Loans so
assigned shall be paid in full by the assignee Lender (or, at the Borrower’s
option, by the Borrower) to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (ii) upon notice to the Administrative Agent,
prepay the Existing Term Loans, in whole or in part, subject to Subsection 4.12,
without premium or penalty. In connection with any such replacement under

 

-81-



--------------------------------------------------------------------------------

this Subsection 2.8, if the Non-Extending Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of
(A) the date on which the replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (B) the date as of
which all obligations of the Borrower owing to the Non-Extending Lender relating
to the Existing Term Loans so assigned shall be paid in full by the assignee
Lender (or, at the Borrower’s option, by the Borrower) to such Non-Extending
Lender, then such Non-Extending Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Extending Lender.

(f) Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Term
Loans deemed to be an Extended Term Loan under the applicable Extended Term
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Term Tranche; provided that (i) such Lender shall have provided
written notice to the Borrower and the Administrative Agent at least 10 Business
Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) and (ii) no more
than three Designation Dates may occur in any one year period without the
written consent of the Administrative Agent. Following a Designation Date, the
Existing Term Loans held by such Lender so elected to be extended will be deemed
to be Extended Term Loans of the applicable Extended Term Tranche, and any
Existing Term Loans held by such Lender not elected to be extended, if any,
shall continue to be “Existing Term Loans” of the applicable Tranche.

(g) With respect to all Extensions consummated by the Borrower pursuant to this
Subsection 2.8, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Subsection 4.4 and (ii) no Extension
Request is required to be in any minimum amount or any minimum increment,
provided that the Borrower may at its election specify as a condition to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Request in the Borrower’s sole discretion
and may be waived by the Borrower) of Existing Term Loans of any or all
applicable Tranches be extended. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Subsection 2.8 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Term Loans on such terms as may be set forth in the relevant
Extension Request) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Subsections 4.4 and 4.8) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Subsection 2.8.

2.9 Specified Refinancing Facilities.

(a) The Borrower may, from time to time, add new term loan commitments under one
or more new term loan credit facilities to be included in this Agreement (the
“Specified Refinancing Term Loan Commitments”) to refinance all or any portion
of any Tranche of Loans then outstanding under this Agreement (each such
facility, a “Specified Refinancing Facility”); provided, that (i) the Specified
Refinancing Term Loan Commitments

 

-82-



--------------------------------------------------------------------------------

will not be guaranteed by any Subsidiary of the Borrower other than the
Subsidiary Guarantors, and will be secured by the same Collateral securing the
Term Loan Facility Obligations (so long as any such Specified Refinancing
Amendments (and related Obligations) are subject to the ABL/Term Loan
Intercreditor Agreement, the Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof)) or (at the Borrower’s option) will be
unsecured, (ii) the Specified Refinancing Term Loan Commitments and any term
loans drawn thereunder (the “Specified Refinancing Term Loans”) shall rank pari
passu in right of payment with or (at the Borrower’s option) junior to the Term
Loan Facility Obligations, (iii) no Specified Refinancing Amendment may provide
for any Specified Refinancing Term Loan Commitments or any Specified Refinancing
Term Loans to be secured by any Collateral or other assets of any Loan Party
that do not also secure the Term Loan Facility Obligations, (iv) the Specified
Refinancing Term Loan Commitments will have such pricing, amortization (subject
to clause (vi) below) and optional and mandatory prepayment terms as may be
agreed by the Borrower and the applicable Lenders thereof, (v) [Reserved],
(vi) the maturity date and the weighted average life to maturity of the
Specified Refinancing Term Loan Commitments shall be no earlier than or shorter
than, as the case may be, the Maturity Date of the Tranche of Term Loans being
refinanced or the remaining weighted average life to maturity of the Term Loans
being refinanced, as applicable (other than an earlier maturity date and/or
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter weighted average life to maturity than
the Maturity Date of the Tranche of Term Loans being refinanced or the remaining
weighted average life to maturity of the Term Loans being refinanced, as
applicable), (vii) the Net Cash Proceeds of such Specified Refinancing Term Loan
Commitments shall be applied, substantially concurrently with the incurrence
thereof, to the pro rata prepayment of outstanding Loans being so refinanced, in
each case pursuant to Subsection 4.4; and (viii) the Specified Refinancing Term
Loan Commitments shall not have a principal or commitment amount greater than
the Loans being refinanced plus the aggregate amount of all fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing.

(b) Each request from the Borrower pursuant to this Subsection 2.9 shall set
forth the requested amount and proposed terms of the relevant Specified
Refinancing Term Loan Commitments. The Specified Refinancing Term Loan
Commitments (or any portion thereof) may be made by any existing Lender or by
any other bank or financial institution (any such bank or other financial
institution, an “Additional Specified Refinancing Lender”, and the Additional
Specified Refinancing Lenders together with any existing Lender providing
Specified Refinancing Term Loan Commitments, the “Specified Refinancing
Lenders”); provided that if such Additional Specified Refinancing Lender is not
already a Lender hereunder or an Affiliate of a Lender hereunder or an Approved
Fund, the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required.

(c) Specified Refinancing Term Loan Commitments shall become facilities under
this Agreement pursuant to a Specified Refinancing Amendment to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender. Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Subsection 2.9, in
each case on terms consistent with this Subsection 2.9.

 

-83-



--------------------------------------------------------------------------------

(d) Any loans made in respect of any such Specified Refinancing Term Loan
Commitments shall be made by creating a new Tranche. Each Specified Refinancing
Facility made available pursuant to this Subsection 2.9 shall be in a minimum
aggregate amount of at least $25.0 million (or such lower minimum amounts as
agreed to by the Administrative Agent in its reasonable discretion).

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Specified Refinancing Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Specified
Refinancing Term Loan Commitments incurred pursuant thereto (including the
addition of such Specified Refinancing Term Loan Commitments as separate
“Facilities” and “Tranches” hereunder and treated in a manner consistent with
the Facilities being refinanced, including for purposes of prepayments and
voting). Any Specified Refinancing Amendment may, without the consent of any
Person other than the Borrower, the Administrative Agent and the Lenders
providing such Specified Refinancing Term Loan Commitments, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Subsection 2.9.

SECTION 3

[Reserved]

SECTION 4

General Provisions Applicable to Loans

4.1 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBOR Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each ABR Loan shall bear interest for each day that it is outstanding at a
rate per annum equal to the Alternate Base Rate in effect for such day plus the
Applicable Margin in effect for such day.

(c) If all or a portion of (i) the principal amount of any Term Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Subsection 4.1, plus 2.00%
and (y) in the case of overdue interest, the rate that would be otherwise
applicable to principal of the related Term Loan pursuant to the relevant
foregoing

 

-84-



--------------------------------------------------------------------------------

provisions of this Subsection 4.1 (other than clause (x) above) plus 2.00% and
(z) in the case of other amounts, the rate described in clause (b) of this
Subsection 4.1 for ABR Loans accruing interest at the Alternate Base Rate plus
2.00%, in each case from the date of such nonpayment until such amount is paid
in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to clause (c) of this Subsection 4.1
shall be payable from time to time on demand.

(e) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

4.2 Conversion and Continuation Options. (a) Subject to its obligations pursuant
to Subsection 4.12(c), the Borrower may elect from time to time to convert
outstanding Loans of a given Tranche from Eurodollar Loans to ABR Loans, by the
Borrower giving the Administrative Agent irrevocable notice of such election
prior to 1:00 P.M., New York City time on the date of such election. The
Borrower may elect from time to time to convert outstanding Term Loans of a
given Tranche from ABR Loans to Eurodollar Loans, by the Borrower giving the
Administrative Agent irrevocable notice of such election prior to 1:00 P.M., New
York City time at least three Business Days prior to such election (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion). Any such notice of conversion to Eurodollar Loans shall specify the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the Administrative Agent shall promptly notify each affected
Lender thereof. All or any part of outstanding Eurodollar Loans or ABR Loans may
be converted as provided herein; provided, that (i) (unless the Required Lenders
otherwise consent) no Loan may be converted into a Eurodollar Loan when any
Default or Event of Default has occurred and is continuing and, in the case of
any Default (other than a Default under Subsection 9.1(f)), the Administrative
Agent has given notice to the Borrower that no such conversions may be made and
(ii) no Term Loan may be converted into a Eurodollar Loan after the date that is
one month prior to the applicable Maturity Date.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving notice to
the Administrative Agent of the length of the next Interest Period to be
applicable to such Eurodollar Loan, determined in accordance with the applicable
provisions of the term “Interest Period” set forth in Subsection 1.1; provided,
that no Eurodollar Loan may be continued as such (i) (unless the Required
Lenders otherwise consent) when any Default or Event of Default has occurred and
is continuing and, in the case of any Default (other than a Default under
Subsection 9.1(f)), the Administrative Agent has given notice to the Borrower
that no such continuations may be made or (ii) after the date that is one month
prior to the applicable Maturity Date and; provided, further, that if the
Borrower shall fail to give any required notice as described above in this
clause (b) or if such continuation is not permitted pursuant to the preceding
proviso such

 

-85-



--------------------------------------------------------------------------------

Eurodollar Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice of
continuation pursuant to this Subsection 4.2(b), the Administrative Agent shall
promptly notify each affected Lender thereof.

4.3 Minimum Amounts; Maximum Sets. All borrowings, conversions and continuations
of Term Loans hereunder and all selections of Interest Periods hereunder shall
be in such amounts and be made pursuant to such elections so that, after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Set shall be equal to $1.0 million or a whole multiple of
$250,000 in excess thereof and so that there shall not be more than 15 Sets at
any one time outstanding.

4.4 Optional and Mandatory Prepayments. (a) The Borrower may at any time and
from time to time prepay the Term Loans made to it, in whole or in part, subject
to Subsection 4.12, without premium or penalty (except as provided in Subsection
4.5(b)), upon notice by the Borrower to the Administrative Agent prior to
1:00 P.M., New York City time three Business Days (or such shorter period as may
be agreed by the Administrative Agent in its reasonable discretion) prior to the
date of prepayment (in the case of Eurodollar Loans), or prior to 12:00 P.M.,
New York City time at least one Business Day (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior to the
date of prepayment (in the case of ABR Loans). Such notice shall specify, in the
case of any prepayment of Term Loans, the applicable Tranche being repaid, and
if a combination thereof, the principal amount allocable to each, the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans or a combination thereof, and, in each case if a combination thereof, the
principal amount allocable to each. Any such notice may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities), in which case
such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Upon the receipt of any such notice the
Administrative Agent shall promptly notify each affected Lender thereof. If any
such notice is given and not revoked, the amount specified in such notice shall
be due and payable on the date specified therein, together with (if a Eurodollar
Loan is prepaid other than at the end of the Interest Period applicable thereto)
any amounts payable pursuant to Subsection 4.12. Partial prepayments pursuant to
this Subsection 4.4(a) shall be in multiples of $1.0 million; provided, that
notwithstanding the foregoing, any Term Loan may be prepaid in its entirety.
Each prepayment of Initial Term Loans pursuant to this Subsection 4.4(a) made on
or prior to the twelve-month anniversary of the Restatement Effective Date in
connection with a Repricing Transaction shall be accompanied by the payment of
the fee required by Subsection 4.5(b).

(b) (i) The Borrower shall, in accordance with Subsection 4.4(c), prepay the
Term Loans to the extent required by Subsection 8.4(b) (subject to
Subsection 8.4(c)), (ii) if on or after the Restatement Effective Date, the
Borrower or any of its Restricted Subsidiaries shall Incur Indebtedness for
borrowed money (excluding Indebtedness permitted pursuant to Subsection 8.1),
the Borrower shall, in accordance with Subsection 4.4(c), prepay the Term Loans
in an amount equal to 100.0% of the Net Cash Proceeds thereof minus the portion
of such Net Cash Proceeds applied or offered (to the extent Borrower or any of
its Subsidiaries is required by the terms thereof) to prepay, repay or purchase
other Indebtedness that is pari passu with the Term Loan Facility Obligations on
a pro rata basis with the Term Loans, in each case

 

-86-



--------------------------------------------------------------------------------

with such prepayment to be made on or before the fifth Business Day following
notice given to each Lender of the Prepayment Date, as contemplated by
Subsection 4.4(d), and (iii) the Borrower shall, in accordance with
Subsection 4.4(c), prepay the Term Loans within 120 days following the last day
of the immediately preceding Fiscal Year (commencing with the Fiscal Year ending
on or about December 31, 2017) (each, an “ECF Payment Date”), in an amount equal
to (A)(1) 50.0% (as may be adjusted pursuant to the last proviso of this clause
(iii)) of the Borrower’s Excess Cash Flow for such Fiscal Year minus (2) the sum
of (w) the aggregate principal amount of Term Loans (including Incremental Term
Loans), Incremental Revolving Loans to the extent accompanied by a corresponding
permanent Incremental Revolving Commitment reduction prepaid pursuant to
Subsection 4.4(a) and pari passu Indebtedness (in the case of revolving loans,
to the extent accompanied by a corresponding permanent commitment reduction)
voluntarily prepaid, repaid, repurchased or retired and any prepayment of Term
Loans (including Incremental Term Loans, Extended Term Loans and Specified
Refinancing Term Loans) pursuant to Subsection 4.4(i) (provided that such
deduction for prepayments pursuant to Subsection 4.4(i) shall be limited to the
actual cash amount of such prepayment), in each case during such Fiscal Year
(which, in any event, shall not include any designated prepayment pursuant to
clause (x) below), (x) the aggregate principal amount of Term Loans (including
Incremental Term Loans) and Incremental Revolving Loans to the extent
accompanied by a corresponding permanent Incremental Revolving Commitment
reduction prepaid pursuant to Subsection 4.4(a) during the period beginning with
the day following the last day of such Fiscal Year and ending on the ECF Payment
Date and stated by the Borrower as prepaid pursuant to this
Subsection 4.4(b)(iii) (provided that no prepayments made pursuant to
Subsection 4.4(h) or the other clauses of this Subsection 4.4(b) shall be so
designated), (y) any ABL Facility Loans prepaid to the extent accompanied by a
corresponding permanent commitment reduction under the Senior ABL Facility
during such Fiscal Year (which, in any event, shall not include any designated
prepayment pursuant to clause (z) below), and (z) the aggregate principal amount
of ABL Facility Loans prepaid to the extent accompanied by a corresponding
permanent commitment reduction under the Senior ABL Facility during the period
beginning with the day following the last day of such Fiscal Year and ending on
the ECF Payment Date and stated by the Borrower as prepaid pursuant to this
Subsection 4.4(b)(iii) (provided that no prepayments made pursuant to the other
clauses of this Subsection 4.4(b) shall be so designated), in each case,
excluding prepayments funded with proceeds from the Incurrence of long-term
Indebtedness (including a revolving credit facility) (the amount described in
this clause (A), the “ECF Prepayment Amount”) minus (B) the portion of such ECF
Prepayment Amount applied or offered (to the extent Borrower or any of its
Subsidiaries is required by the terms thereof) to prepay, repay or purchase
other Indebtedness that is pari passu with the Term Loan Facility Obligations on
a pro rata basis with the Term Loans; provided, that such percentage in
clause (A)(1) above shall be reduced to 0% if the Consolidated Net Leverage
Ratio as of the last day of the immediately preceding Fiscal Year was less than
5.75:1.00. Nothing in this Subsection 4.4(b) shall limit the rights of the
Agents and the Lenders set forth in Section 9.

(c) Subject to the last sentence of Subsection 4.4(d) and Subsection 4.4(g),
each prepayment of Term Loans pursuant to Subsection 4.4(b) shall be allocated
pro rata among the Initial Term Loans, the Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans and shall be applied within each
Tranche of Term Loans to the respective installments of principal thereof in the
manner directed by the Borrower (or, if no such direction is given, in direct
order of maturity); provided, that at the request of the Borrower, in

 

-87-



--------------------------------------------------------------------------------

lieu of such application on a pro rata basis among all Tranches of Term Loans,
such prepayment may be applied to any Tranche of Term Loans so long as the
maturity date of such Tranche of Term Loans precedes the maturity date of each
other Tranche of Term Loans then outstanding or, in the event more than one
Tranche of Term Loans shall have an identical maturity date that precedes the
maturity date of each other Tranche of Term Loans then outstanding, to such
Tranches on a pro rata basis.

(d) Notwithstanding any other provision of this Subsection 4.4, a Lender may, at
its option, and if agreed by the Borrower, in connection with any prepayment of
Term Loans pursuant to Subsection 4.4(a) or (b), exchange such Lender’s portion
of the Term Loan to be prepaid for Rollover Indebtedness, in lieu of such
Lender’s pro rata portion of such prepayment (and any such Term Loans so
exchanged shall be deemed repaid for all purposes under the Loan Documents).

(e) The Borrower shall give notice to the Administrative Agent of any mandatory
prepayment of the Term Loans (x) pursuant to Subsection 4.4(b)(iii), three
Business Days prior to the date on which such payment is due and (y) pursuant to
Subsection 4.4(b)(i) or (ii), promptly (and in any event within five Business
Days) upon becoming obligated to make such prepayment. Such notice shall state
that the Borrower is offering to make or will make such mandatory prepayment
(i) in the case of mandatory prepayments pursuant to Subsection 4.4(b)(i), on or
before the date specified in Subsection 8.4(b) and (ii) in the case of mandatory
prepayments pursuant to Subsection 4.4(b)(ii) or (iii), on or before the date
specified in Subsection 4.4(b)(ii) or (iii), as the case may be (each, a
“Prepayment Date”). Subject to the following sentence, once given, such notice
shall be irrevocable and all amounts subject to such notice shall be due and
payable on the Prepayment Date (except as otherwise provided in the last
sentence of this Subsection 4.4(d)). Any such notice of prepayment pursuant to
Subsection 4.4(b) may state that such notice is conditioned upon the occurrence
or non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent, on or prior to the
specified effective date) if such condition is not satisfied. Upon receipt by
the Administrative Agent of such notice, the Administrative Agent shall
immediately give notice to each Lender of the prepayment and the Prepayment
Date. The Borrower (in its sole discretion) may give each Lender the option (in
its sole discretion) to elect to decline any such prepayment by giving notice of
such election in writing to the Administrative Agent by 11:00 A.M., New York
City time, on the date that is three Business Days prior to the Prepayment Date
(or such shorter period as may be agreed to by the Administrative Agent in its
reasonable discretion). Upon receipt by the Administrative Agent of such notice,
the Administrative Agent shall immediately notify the Borrower of such election.
Any amount so declined by any Lender may, at the option of the Borrower, be
applied to pay or prepay other obligations under other Credit Facilities, or
otherwise be retained by the Borrower and its Restricted Subsidiaries and/or
applied by the Borrower or any of its Restricted Subsidiaries in any manner not
inconsistent with this Agreement.

(f) Amounts prepaid on account of Term Loans pursuant to Subsection 4.4(a),
(b) or (h) may not be reborrowed.

 

-88-



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing provisions of this Subsection 4.4, if at any
time any prepayment of the Term Loans pursuant to Subsection 4.4(a) or (b) would
result, after giving effect to the procedures set forth in this Agreement, in
the Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans being prepaid other than on the last day of an Interest Period
with respect thereto, then, the Borrower may, so long as no Default or Event of
Default shall have occurred and be continuing, in its sole discretion, initially
(i) deposit a portion (up to 100.0%) of the amounts that otherwise would have
been paid in respect of such Eurodollar Loans with the Administrative Agent
(which deposit must be equal in amount to the amount of such Eurodollar Loans
not immediately prepaid), to be held as security for the obligations of the
Borrower to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurodollar Loans (or
such earlier date or dates as shall be requested by the Borrower) or (ii) make a
prepayment of the Term Loans in accordance with Subsection 4.4(a) with an amount
equal to a portion (up to 100.0%) of the amounts that otherwise would have been
paid in respect of such Eurodollar Loans (which prepayment, together with any
deposits pursuant to clause (i) above, must be equal in amount to the amount of
such Eurodollar Loans not immediately prepaid); provided, that in the case of
either clause (i) or (ii) above, such unpaid Eurodollar Loans shall continue to
bear interest in accordance with Subsection 4.1 until such unpaid Eurodollar
Loans or the related portion of such Eurodollar Loans, as the case may be, have
or has been prepaid.

(h) Notwithstanding anything to the contrary herein, this Subsection 4.4 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of Term Loans added pursuant to Subsections 2.6, 2.8 and
2.9, as applicable.

(i) Notwithstanding anything in any Loan Document to the contrary, so long as no
Event of Default under Subsection 9.1(a) or (f) has occurred and is continuing,
the Borrower may prepay the outstanding Term Loans on the following basis:

(i) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Subsection 4.4(h); provided that (x) at the time of such Discounted
Term Loan Prepayment, after giving effect thereto, Total Liquidity is equal to
or greater than $100.0 million, (y) the Borrower shall not initiate any action
under this Subsection 4.4(h) in order to make a Discounted Term Loan Prepayment
unless (1) at least ten Business Days shall have passed since the consummation
of the most recent Discounted Term Loan Prepayment as a result of a prepayment
made by the Borrower on the applicable Discounted Prepayment Effective Date (or
such shorter period as may be agreed to by the Administrative Agent in its
reasonable discretion) or (2) at least three Business Days shall have passed
since the date the Borrower was notified that no Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par

 

-89-



--------------------------------------------------------------------------------

value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Lender (or such shorter period
as may be agreed to by the Administrative Agent in its reasonable discretion).
Any Term Loans prepaid pursuant to this Subsection 4.4(h) shall be immediately
and automatically cancelled.

(ii) Borrower Offer of Specified Discount Prepayment.

(1) The Borrower may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Administrative Agent with three Business Day’s (or
such shorter period as may be agreed to by the Administrative Agent in its
reasonable discretion) notice in the form of a Specified Discount Prepayment
Notice; provided, that (I) any such offer shall be made available, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on an individual Tranche basis, (II) any such offer shall specify the
aggregate Outstanding Amount offered to be prepaid (the “Specified Discount
Prepayment Amount”), the Tranches of Term Loans subject to such offer and the
specific percentage discount to par value (the “Specified Discount”) of the
Outstanding Amount of such Term Loans to be prepaid, (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than $10.0
million and whole increments of $1.0 million, and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date designated by the Administrative Agent and
approved by the Borrower) (the “Specified Discount Prepayment Response Date”).

(2) Each relevant Lender receiving such offer shall notify the Administrative
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount of such Lender’s
Outstanding Amount and Tranches of Term Loans to be prepaid at such offered
discount. Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Administrative Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept such Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this
Subsection 4.4(h)(ii) to each Discount Prepayment Accepting Lender in accordance
with the respective Outstanding Amount and Tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to the
foregoing clause (2); provided that, if the aggregate Outstanding Amount of Term
Loans accepted

 

-90-



--------------------------------------------------------------------------------

for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(h)(vi) below (subject to Subsection 4.4(h)(x) below).

(iii) Borrower Solicitation of Discount Range Prepayment Offers.

(1) The Borrower may from time to time solicit Discount Range Prepayment Offers
by providing the Administrative Agent with three Business Day’s (or such shorter
period as may be agreed to by the Administrative Agent in its reasonable
discretion) notice in the form of a Discount Range Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the relevant Term Loans that the Borrower is
willing to prepay at a discount (the “Discount Range Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the Outstanding Amount of
such Term Loans willing to be prepaid by the Borrower, (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $10.0 million
and whole increments of $1.0 million, and (IV) each such solicitation by the
Borrower shall remain outstanding through the Discount Range Prepayment Response
Date. The Administrative Agent will promptly provide each relevant Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the

 

-91-



--------------------------------------------------------------------------------

Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans and the
maximum aggregate Outstanding Amount and Tranches of such Term Loans such Lender
is willing to have prepaid at the Submitted Discount (the “Submitted Amount”).
Any Lender whose Discount Range Prepayment Offer is not received by the
Administrative Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(2) The Administrative Agent shall review all Discount Range Prepayment Offers
received by it by the Discount Range Prepayment Response Date and will determine
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the Applicable Discount
and Term Loans to be prepaid at such Applicable Discount in accordance with this
Subsection 4.4(h)(iii). The Borrower agrees to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by
Administrative Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following Subsection 4.4(h)(iii)(3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
Outstanding Amount and of the Tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided, that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the Outstanding Amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Administrative
Agent shall promptly, and in any case within three Business Days following the
Discount Range Prepayment Response Date, notify (w) the Borrower of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount of
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Lender of the

 

-92-



--------------------------------------------------------------------------------

Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
Outstanding Amount and Tranches of all Term Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
Outstanding Amount and Tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by such Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(h)(vi) below (subject to Subsection 4.4(h)(x) below).

(iv) Borrower Solicitation of Discounted Prepayment Offers.

(1) The Borrower may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Administrative Agent with one Business Day’s (or such
shorter period as may be agreed to by the Administrative Agent in its reasonable
discretion) notice in the form of a Solicited Discounted Prepayment Notice;
provided, that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on an individual Tranche basis, (II) any such notice shall specify the
maximum aggregate Outstanding Amount of the Term Loans and the Tranches of Term
Loans the Borrower is willing to prepay at a discount (the “Solicited Discounted
Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate amount not less than $10.0 million and whole increments of
$1.0 million, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York time
on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by Borrower) (the “Solicited Discounted Prepayment Response
Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Term Loans and the maximum aggregate
Outstanding Amount and Tranches of such Term Loans (the “Offered Amount”) such
Lender is willing to have prepaid at the Offered Discount. Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date shall be deemed to
have declined prepayment of any of its Term Loans at any discount to their par
value.

(2) The Administrative Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the

 

-93-



--------------------------------------------------------------------------------

Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that the Borrower is willing to accept (the
“Acceptable Discount”), if any. If the Borrower elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the
Administrative Agent of a copy of all Solicited Discounted Prepayment Offers
pursuant to the first sentence of this clause (2) (the “Acceptance Date”), the
Borrower shall submit an Acceptance and Prepayment Notice to the Administrative
Agent setting forth the Acceptable Discount. If the Administrative Agent shall
fail to receive an Acceptance and Prepayment Notice from the Borrower by the
Acceptance Date, the Borrower shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this Subsection 4.4(h)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this Subsection 4.4(h)(iv) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided, that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date,

 

-94-



--------------------------------------------------------------------------------

the Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans
and the Tranches to be prepaid at the Applicable Discount on such date, (y) each
Qualifying Lender of the aggregate Outstanding Amount and the Tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(h)(vi)
below (subject to Subsection 4.4(h)(x) below).

(v) Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

(vi) Payment. If any Term Loan is prepaid in accordance with
Subsections 4.4(h)(ii) through (iv) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the Term Loans in inverse order of maturity. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Subsection 4.4(h) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
Outstanding Amount of the Tranches of the Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate Outstanding Amount of the
Tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment. The Lenders hereby agree that, in
connection with a prepayment of Term Loans pursuant to this Subsection 4.4(h)
and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Term Loans to reflect the payment of accrued
interest to certain Lenders as provided in this Subsection 4.4(h)(vi) and
(ii) all subsequent prepayments and repayments of the Term Loans (except as
otherwise contemplated by this Agreement) shall be made on a pro rata basis
among the respective Lenders based upon the then outstanding principal amounts
of the Term Loans then held by the respective Lenders after giving effect to any
prepayment pursuant to this Subsection 4.4(h) as if made at par. It is also
understood and agreed that prepayments pursuant to this Subsection 4.4(h) shall
not be subject to Subsection 4.4(a), or, for the avoidance of doubt, Subsection
11.7(a) or the pro rata allocation requirements of Subsection 4.8(a).

 

-95-



--------------------------------------------------------------------------------

(vii) Other Procedures. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Subsection 4.4(h), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

(viii) Notice. Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Subsection 4.4(h), each notice or other communication
required to be delivered or otherwise provided to the Administrative Agent (or
its delegate) shall be deemed to have been given upon the Administrative Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

(ix) Actions of Administrative Agent. Each of the Borrower and the Lenders
acknowledges and agrees that Administrative Agent may perform any and all of its
duties under this Subsection 4.4(h) by itself or through any Affiliate of the
Administrative Agent and expressly consents to any such delegation of duties by
the Administrative Agent to such Affiliate and the performance of such delegated
duties by such Affiliate. The exculpatory provisions in this Agreement shall
apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Subsection 4.4(h) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
Subsection 4.4(h).

(x) Revocation. The Borrower shall have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Subsection 4.4(h) shall not constitute a Default or Event of Default
under Subsection 9.1 or otherwise).

(xi) No Obligation. This Subsection 4.4(h) shall not (i) require the Borrower to
undertake any prepayment pursuant to this Subsection 4.4(h) or (ii) limit or
restrict the Borrower from making voluntary prepayments of the Term Loans in
accordance with the other provisions of this Agreement.

4.5 Administrative Agent’s Fee; Other Fees. (a) The Borrower agrees to pay to
the Administrative Agent the fees set forth in the eighth paragraph under the
heading “Term Loan Facilities Secured Facilities Fees” of the Fee Letter (as
though this Agreement constituted the “Term Loan Facilities” referred to
therein).

(b) If on or prior to the twelve-month anniversary of the Restatement Effective
Date the Borrower makes an optional prepayment of the Initial Term Loans in an
amount equal to, or with the Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary from,

 

-96-



--------------------------------------------------------------------------------

its incurrence of new Indebtedness under first lien secured bank term loan
financing in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Initial Term Lender, a
prepayment premium of 1.0% of the aggregate principal amount of Initial Term
Loans being prepaid. If, on or prior to the twelve-month anniversary of the
Restatement Effective Date, any Lender is replaced pursuant to
Subsection 11.1(g) in connection with any amendment of this Agreement (including
in connection with any refinancing transaction permitted under Subsection
11.6(g) to replace the Initial Term Loans) that results in a Repricing
Transaction, such Lender (and not any Person who replaces such Lender pursuant
to Subsection 2.8(e) or 11.1(g)) shall receive a fee equal to 1.0% of the
principal amount of the Initial Term Loans of such Lender assigned to a
replacement Lender pursuant to Subsection 2.8(e) or 11.1(g).

4.6 Computation of Interest and Fees. (a) Interest (other than interest based on
the Prime Rate) shall be calculated on the basis of a 360-day year for the
actual days elapsed; and interest based on the Prime Rate shall be calculated on
the basis of a 365-day year (or 366-day year, as the case may be) for the actual
days elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of each determination of an Adjusted LIBOR
Rate. Any change in the interest rate on a Term Loan resulting from a change in
the Alternate Base Rate or the Statutory Reserves shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of the effective date and the amount of each such change in
interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender a statement showing in reasonable detail the
calculations used by the Administrative Agent in determining any interest rate
pursuant to Subsection 4.1.

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate with respect to any
Eurodollar Loan for such Interest Period (the “Affected Eurodollar Rate”), the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (a) any Eurodollar Loans the rate of interest applicable to which is based
on the Affected Eurodollar Rate requested to be made on the first day of such
Interest Period shall be made as ABR Loans and (b) any Term Loans that were to
have been converted on the first day of such Interest Period to or continued as
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be converted to or continued as ABR Loans. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans, the rate of
interest applicable to which is based upon the Affected Eurodollar Rate.

 

-97-



--------------------------------------------------------------------------------

4.8 Pro Rata Treatment and Payments. (a) Except as expressly otherwise provided
herein, each payment (including each prepayment, but excluding payments made
pursuant to Subsection 2.6, 2.7, 2.8, 2.9, 4.5(b), 4.9, 4.10, 4.11, 4.12,
4.13(d), 11.1(g) or 11.6) by the Borrower on account of principal of and
interest on any Term Loans of a given Tranche (other than (x) any payments
pursuant to Subsection 4.4(b) to the extent declined by any Lender in accordance
with Subsection 4.4(d) and (y) any payments pursuant to Subsection 4.4(h) which
shall be allocated as set forth in Subsection 4.4(h)) shall be allocated by the
Administrative Agent pro rata according to the respective outstanding principal
amounts of such Term Loans then held by the respective Lenders; provided that a
Lender may, at its option, and if agreed by the Borrower, exchange such Lender’s
portion of a Term Loan to be prepaid for Rollover Indebtedness in lieu of such
Lender’s pro rata portion of such prepayment, pursuant to the last sentence in
Subsection 4.4(c). All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set-off or counterclaim and shall be made on or
prior to the time expressly required hereunder or under such other Loan Document
for such payment (or, if no such time is expressly required, prior to 2:00 P.M.,
New York City time), on the due date thereof to the Administrative Agent for the
account of the Lenders holding the relevant Term Loans, the Lenders, the
Administrative Agent, or the Other Representatives, as the case may be, at the
Administrative Agent’s office specified in Subsection 11.2, in Dollars in
immediately available funds. Payments received by the Administrative Agent after
such time shall be deemed to have been received on the next Business Day. The
Administrative Agent shall distribute such payments to such Lenders or Other
Representatives, as the case may be, if any such payment is received prior to
2:00 P.M., New York City time, on a Business Day, in like funds as received
prior to the end of such Business Day and otherwise the Administrative Agent
shall distribute such payment to such Lenders or Other Representatives, as the
case may be, on the next succeeding Business Day. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day (and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension) unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. This Subsection 4.8(a) may be amended in
accordance with Subsection 11.1(d) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
Tranches added pursuant to Subsections 2.6, 2.8 and 2.9, as applicable.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower in respect of such
borrowing a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such

 

-98-



--------------------------------------------------------------------------------

amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Subsection 4.8(b) shall be conclusive in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall notify the Borrower of the failure of such
Lender to make such amount available to the Administrative Agent and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder on demand from
the Borrower; provided, that the foregoing notice and recovery provisions shall
not apply to the funding of Initial Term Loans on the Restatement Effective
Date.

4.9 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof in each case occurring after the Restatement Effective Date shall make
it unlawful for any Lender to make or maintain any Eurodollar Loans as
contemplated by this Agreement (“Affected Loans”): (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist); (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan when an
Affected Loan is requested; and (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Affected Loans or within such earlier period as required by law. If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Subsection 4.12.

4.10 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Restatement Effective Date (or,
if later, the date on which such Lender becomes a Lender):

(1) shall subject such Lender to any Tax of any kind whatsoever with respect to
any Eurodollar Loans made or maintained by it or its obligation to make or
maintain Eurodollar Loans, or change the basis of taxation of payments to such
Lender in respect thereof, in each case, except for Non-Excluded Taxes, Taxes
imposed by FATCA and Taxes measured by or imposed upon net income, or franchise
Taxes, or Taxes measured by or imposed upon overall capital or net worth, or
branch Taxes (in the case of such capital, net worth or branch Taxes, imposed in
lieu of such net income Tax), of such Lender or its applicable lending office,
branch, or any affiliate thereof;

(2) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

 

-99-



--------------------------------------------------------------------------------

(3) shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurodollar Loans; provided
that, in any such case, the Borrower may elect to convert the Eurodollar Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s notice of such election (or such shorter period as may
be agreed to by the Administrative Agent in its reasonable discretion), in which
case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this clause (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this
Subsection 4.10(a) submitted by such Lender, through the Administrative Agent,
to the Borrower shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Term Loans and all other amounts payable hereunder.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority, in each case, made
subsequent to the Restatement Effective Date, does or shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such corporation could have achieved but for such change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within ten Business Days after submission
by such Lender to the Borrower (through the Administrative Agent) of a written
request therefor certifying (x) that one of the events described in this
clause (b) has occurred and describing in reasonable detail the nature of such
event, (y) as to the reduction of the rate of return on capital resulting from
such event and (z) as to the additional amount or amounts demanded by such
Lender or corporation and a reasonably detailed explanation of the calculation
thereof, the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or corporation for such reduction. Such a
certificate as to any

 

-100-



--------------------------------------------------------------------------------

additional amounts payable pursuant to this Subsection 4.10(b) submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

(c) Notwithstanding anything herein to the contrary, (x) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to have been enacted, adopted or issued, as applicable,
subsequent to the Restatement Effective Date for all purposes herein.

4.11 Taxes. (a) Except as provided below in this Subsection 4.11 or as required
by law, all payments made by the Borrower or the Agents under this Agreement and
any Notes shall be made free and clear of, and without deduction or withholding
for or on account of any Taxes; provided that if any Non-Excluded Taxes are
required to be withheld from any amounts payable by the Borrower to any Agent or
any Lender hereunder or under any Notes, the amounts so payable by the Borrower
shall be increased to the extent necessary to yield to such Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that the Borrower shall be entitled to deduct and withhold,
and the Borrower shall not be required to indemnify for any Non-Excluded Taxes,
and any such amounts payable by the Borrower to or for the account of any Agent
or Lender, shall not be increased (x) if such Agent or Lender fails to comply
with the requirements of clause (b), (c) or (d) of this Subsection 4.11 or with
the requirements of Subsection 4.13, or (y) with respect to any Non-Excluded
Taxes imposed in connection with the payment of any fees paid under this
Agreement unless such Non-Excluded Taxes are imposed as a result of a Change in
Law, or (z) with respect to any Non-Excluded Taxes imposed by the United States
or any state or political subdivision thereof, unless such Non-Excluded Taxes
are imposed as a result of a change in treaty, law or regulation that occurred
after such Agent became an Agent hereunder or such Lender became a Lender
hereunder (or, if such Agent or Lender is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent or Lender became such a beneficiary or
member, if later) (any such change, at such time, a “Change in Law”). Whenever
any Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of the respective Lender or Agent, as the case may
be, a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate Governmental Authority in accordance with applicable
law or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent, the Lenders and the Agents for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this Subsection 4.11 shall survive
the termination of this Agreement and the payment of the Term Loans and all
other amounts payable hereunder.

 

-101-



--------------------------------------------------------------------------------

(b) Each Agent and each Lender that is not a United States Person shall:

(i) (1) on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent (A) two duly completed copies of
Internal Revenue Service Form W-8BEN (certifying that it is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country) or Form W-8ECI, or successor applicable form, as
the case may be, in each case certifying that it is entitled to receive all
payments under this Agreement and any Notes without deduction or withholding of
any United States federal income taxes, and (B) such other forms, documentation
or certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes;

(2) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification provided in Subsection 4.11(b)(i)(1) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower;

(3) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

(4) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from withholding with respect to payments under this
Agreement and any Notes, provided that in determining the reasonableness of a
request under this clause (4) such Lender shall be entitled to consider the cost
(to the extent unreimbursed by any Loan Party) which would be imposed on such
Lender of complying with such request; or

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption”;

(1) represent to the Borrower and the Administrative Agent that it is not (A) a
bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code;

(2) deliver to the Borrower on or before the date of any payment by the Borrower
with a copy to the Administrative Agent, (A) two certificates substantially in
the form of Exhibit D hereto (any such certificate a “U.S. Tax Compliance
Certificate”), (B) two accurate and complete original signed copies of

 

-102-



--------------------------------------------------------------------------------

Internal Revenue Service Form W-8BEN, or successor applicable form, certifying
to such Lender’s legal entitlement at the date of such form to an exemption from
U.S. withholding tax under the provisions of Section 871(h) or Section 881(c) of
the Code with respect to payments to be made under this Agreement and any Notes
and (C) such other forms, documentation or certifications, as the case may be
certifying that it is entitled to an exemption from United States backup
withholding tax with respect to payments under this Agreement and any Notes (and
shall also deliver to the Borrower and the Administrative Agent two further
copies of such form or certificate on or before the date it expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recently provided form or certificate and, if necessary, obtain any extensions
of time reasonably requested by the Borrower or the Administrative Agent for
filing and completing such forms or certificates); and

(3) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from withholding with respect to payments under this
Agreement and any Notes; provided that in determining the reasonableness of a
request under this clause (3) such Lender shall be entitled to consider the cost
(to the extent unreimbursed by the Borrower) which would be imposed on such
Lender of complying with such request; or

(iii) in the case of any such Agent or Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,

(1) on or before the date of any payment by the Borrower under this Agreement or
any Notes to, or for the account of, such Agent or Lender, deliver to the
Borrower and the Administrative Agent two accurate and complete original signed
copies of Internal Revenue Service Form W-8IMY and, if any beneficiary or member
of such Lender is claiming the so-called “portfolio interest exemption”,
(I) represent to the Borrower and the Administrative Agent that such Lender is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates certifying to such
Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Code with
respect to payments to be made under this Agreement and any Notes; and

(A) with respect to each beneficiary or member of such Agent or Lender that is
not claiming the so-called “portfolio interest exemption”, also deliver to the
Borrower and the Administrative Agent (I) two duly completed copies of Internal
Revenue Service Form W-8BEN (certifying that such beneficiary or member is a
resident of the applicable country within the meaning of the income tax treaty
between the United States and that country), Form W-8ECI or Form W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments

 

-103-



--------------------------------------------------------------------------------

under this Agreement and any Notes without deduction or withholding of any
United States federal income taxes and (II) such other forms, documentation or
certifications, as the case may be, certifying that each such beneficiary or
member is entitled to an exemption from United States backup withholding tax
with respect to all payments under this Agreement and any Notes; and

(B) with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption”, (I) represent to the Borrower and
the Administrative Agent that such beneficiary or member is not (1) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN, or successor applicable form, certifying to such
beneficiary’s or member’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes, and (III) also delivers to Borrower and the
Administrative Agent such other forms, documentation or certifications, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax with respect to payments under this Agreement and any
Notes;

(2) deliver to the Borrower and the Administrative Agent two further copies of
any such forms, certificates or certifications referred to above on or before
the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and obtain such extensions of time reasonably requested by the
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

(3) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Agent or Lender (or beneficiary or member) to an exemption from withholding with
respect to payments under this Agreement and any Notes; provided, that in
determining the reasonableness of a request under this clause (3) such Agent or
Lender shall be entitled to consider the cost (to the extent unreimbursed by the
Borrower) which would be imposed on such Agent or Lender (or beneficiary or
member) of complying with such request;

unless in any such case there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

 

-104-



--------------------------------------------------------------------------------

(c) Each Lender and each Agent, in each case that is a United States Person
shall on or before the date of any payment by the Borrower under this Agreement
or any Notes to such Lender or Agent, deliver to the Borrower and the
Administrative Agent two duly completed copies of Internal Revenue Service Form
W-9, or successor form, certifying that such Lender or Agent is a United States
Person and that such Lender or Agent is entitled to complete exemption from
United States backup withholding tax.

(d) Notwithstanding the foregoing, on or before the date of any payment by the
Borrower under this Agreement or any Notes to the Administrative Agent, the
Administrative Agent shall:

(i) deliver to the Borrower (A) two duly completed copies of Internal Revenue
Service Form W-8ECI, or successor applicable form, with respect to any amounts
payable to the Administrative Agent for its own account, (B) two duly completed
copies of Internal Revenue Service Form W-8IMY, or successor applicable form,
with respect to any amounts payable to the Administrative Agent for the account
of others, certifying that it is a “U.S. branch” and that the payments it
receives for the account of others are not effectively connected with the
conduct of its trade or business in the United States and that it is using such
form as evidence of its agreement with the Borrower to be treated as a U.S.
person with respect to such payments (and the Borrower and the Administrative
Agent agree to so treat the Administrative Agent as a U.S. person with respect
to such payments as contemplated by U.S. Treasury Regulation
§ 1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as may be
sufficient under applicable law to establish that the Administrative Agent is
entitled to receive any payment by the Borrower under this Agreement or any
Notes (whether for its own account or for the account of others) without
deduction or withholding of any United States federal income taxes;

(ii) deliver to the Borrower two further copies of any such form or
certification provided in Subsection 4.11(d)(i) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form or certificate
previously delivered by it to the Borrower; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

-105-



--------------------------------------------------------------------------------

4.12 Indemnity. The Borrower agrees to indemnify each Lender in respect of
Extensions of Credit made, or requested to be made, to the Borrower, and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable decision) as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurodollar Loans or the conversion of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurodollar Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. If any Lender becomes entitled to claim any amounts under the indemnity
contained in this Subsection 4.12, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred by such Lender as a consequence thereof and (z) as to the
amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of the calculation thereof. Such a certificate as to any
indemnification pursuant to this Subsection 4.12 submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error. The Borrower shall pay such Lender the amount shown
as due on any such certificate within five Business Days after receipt thereof.
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

4.13 Certain Rules Relating to the Payment of Additional Amounts. (a) Upon the
request, and at the expense of the Borrower, each Lender to which the Borrower
is required to pay any additional amount pursuant to Subsection 4.10 or 4.11,
and any Participant in respect of whose participation such payment is required,
shall reasonably afford the Borrower the opportunity to contest, and reasonably
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Tax giving rise to such payment; provided that (i) such Lender shall not be
required to afford the Borrower the opportunity to so contest unless the
Borrower shall have confirmed in writing to such Lender its obligation to pay
such amounts pursuant to this Agreement; and (ii) the Borrower shall reimburse
such Lender for its reasonable attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Borrower in contesting

 

-106-



--------------------------------------------------------------------------------

the imposition of such Non-Excluded Tax; provided, however, that notwithstanding
the foregoing no Lender shall be required to afford the Borrower the opportunity
to contest, or cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Lender in its sole discretion in good faith
determines that to do so would have an adverse effect on it.

(b) If a Lender changes its applicable lending office (other than (i) pursuant
to clause (c) below or (ii) after an Event of Default under Subsection 9.1(a) or
(f) has occurred and is continuing) and the effect of such change, as of the
date of such change, would be to cause the Borrower to become obligated to pay
any additional amount under Subsection 4.10 or 4.11, the Borrower shall not be
obligated to pay such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by the Borrower pursuant to Subsection 4.10 or 4.11 or result in Affected
Loans or commitments to make Affected Loans being automatically converted to ABR
Loans or commitments to make ABR Loans, as the case may be, pursuant to
Subsection 4.9, such Lender shall promptly notify the Borrower and the
Administrative Agent and shall take such steps as may reasonably be available to
it to mitigate the effects of such condition or event (which shall include
efforts to rebook the Term Loans held by such Lender at another lending office,
or through another branch or an affiliate, of such Lender); provided that such
Lender shall not be required to take any step that, in its reasonable judgment,
would be materially disadvantageous to its business or operations or would
require it to incur additional costs (unless the Borrower agrees to reimburse
such Lender for the reasonable incremental out-of-pocket costs thereof).

(d) If the Borrower shall become obligated to pay additional amounts pursuant to
Subsection 4.10 or 4.11 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under Subsection 4.10 or 4.11 or
if Affected Loans or commitments to make Affected Loans are automatically
converted to ABR Loans or commitments to make ABR Loans, as the case may be,
under Subsection 4.9 and any affected Lender shall not have promptly taken steps
necessary to avoid the need for such conversion under Subsection 4.9, the
Borrower shall have the right, for so long as such obligation remains, (i) with
the assistance of the Administrative Agent to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Borrower to
purchase the affected Term Loan, in whole or in part, at an aggregate price no
less than such Term Loan’s principal amount plus accrued interest, and assume
the affected obligations under this Agreement, or (ii) so long as no Event of
Default under Subsection 9.1(a) or (f) then exists or will exist immediately
after giving effect to the respective prepayment, upon notice to the
Administrative Agent to prepay the affected Term Loan, in whole or in part,
subject to Subsection 4.12, without premium or penalty. In the case of the
substitution of a Lender, then, the Borrower, the Administrative Agent, the
affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Acceptance pursuant to Subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided, that any fees required to be paid by Subsection
11.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Term Loan, the
amount specified in the notice shall be due and payable on the date specified
therein, together with any accrued interest to such date on the amount prepaid.
In the

 

-107-



--------------------------------------------------------------------------------

case of each of the substitution of a Lender and of the prepayment of an
affected Term Loan, the Borrower shall first pay the affected Lender any
additional amounts owing under Subsections 4.10 and 4.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this Subsection 4.13) prior to such substitution or
prepayment. In the case of the substitution of a Lender pursuant to this
Subsection 4.13(d), if the Lender being replaced does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of
(a) the date on which the assignee Lender executes and delivers such Assignment
and Acceptance and/or such other documentation; and (b) the date as of which all
obligations of the Borrower owing to such replaced Lender relating to the Term
Loans and participations so assigned shall be paid in full by the assignee
Lender and/or the Borrower to such Lender being replaced, then the Lender being
replaced shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Lender.

(e) If any Agent or any Lender receives a refund directly attributable to Taxes
for which the Borrower has made additional payments pursuant to
Subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

(f) The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Term Loans and all amounts payable hereunder.

SECTION 5

Representations and Warranties

To induce the Administrative Agent and each Lender to enter into this Agreement
on the Restatement Effective Date and to make any Extension of Credit on each
other date thereafter on which an Extension of Credit is made, the Borrower with
respect to itself and its Restricted Subsidiaries, hereby represents and
warrants, on the Restatement Effective Date, in each case after giving effect to
the Transactions, and on every other date thereafter on which an Extension of
Credit is made (solely to the extent required to be true and correct for such
Extension of Credit pursuant to Subsection 6.2), to the Administrative Agent and
each Lender that:

5.1 Financial Condition. (a) (i) The audited consolidated balance sheets of the
Borrower as of December 31, 2015, December 31, 2014 and December 31, 2013 and
the related consolidated related statements of operations, comprehensive income
(loss) and cash flows for the Fiscal Years ended December 31, 2015, December 31,
2014 and December 31, 2013,

 

-108-



--------------------------------------------------------------------------------

reported on by and accompanied by unqualified reports from Ernst & Young LLP;
(ii) the unaudited consolidated balance sheets of the Borrower and the related
statements of operations, comprehensive income (loss) and cash flows for the
fiscal quarter ended September 30, 2016, June 30, 2016 and March 31, 2016,
(iii) audited consolidated balance sheets of AmSurg and its Subsidiaries as of
December 31, 2015, December 31, 2014 and December 31, 2013 and the related
consolidated related statements of earnings and cash flows for the Fiscal Years
ended December 31, 2015, December 31, 2014 and December 31, 2013, reported on by
and accompanied by unqualified reports from Deloitte & Touche LLP and (iv) the
unaudited consolidated balance sheets of AmSurg and its Subsidiaries and the
related statements of earnings and cash flows for the fiscal quarter ended
September 30, 2016, June 30, 2016 and March 31, 2016. The financial statements
referred to in clauses (i) and (ii) above present fairly, in all material
respects, the consolidated financial condition as at such dates, and the
consolidated statements of operations and consolidated cash flows for the
respective Fiscal Years then ended, of Envision Healthcare Holdings, Inc. The
financial statements referred to in clauses (iii) and (iv) above present fairly,
in all material respects, the consolidated financial condition as at such dates,
and the consolidated statements of operations and consolidated cash flows for
the respective Fiscal Years then ended, of AmSurg. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer, and disclosed in
any such schedules and notes).

(b) As of the Restatement Effective Date, except as set forth in the financial
statements referred to in Subsection 5.1(a), there are no liabilities of any
Loan Party of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect.

(c) The pro forma balance sheet and statements of operations of the Borrower,
copies of which have heretofore been furnished to each Lender, are the balance
sheet and statements of operations of the Borrower as of September 30, 2016,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of operations), , which shall be
prepared in all material respects in compliance with Regulation S-X.

5.2 No Change; Solvent. Since the Restatement Effective Date, except as and to
the extent disclosed on Schedule 5.2, there has been no development or event
relating to or affecting any Loan Party which has had or would be reasonably
expected to have a Material Adverse Effect (after giving effect to (i) the
consummation of the Transactions, (ii) the making of the Extensions of Credit to
be made on the Restatement Effective Date and the application of the proceeds
thereof as contemplated hereby, and (iii) the payment of actual or estimated
fees, expenses, financing costs and tax payments related to the Transactions
contemplated hereby). As of the Restatement Effective Date, after giving effect
to the consummation of the transactions described in preceding clauses
(i) through (iii) of the preceding sentence, the Borrower, together with its
Subsidiaries on a consolidated basis, is Solvent.

5.3 Corporate Existence; Compliance with Law. Each of the Loan Parties
(a) except as set forth on Schedule 5.3, is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation (to the extent applicable in the

 

-109-



--------------------------------------------------------------------------------

relevant jurisdiction) except (other than with respect to the Borrower or any
Material Subsidiary), to the extent that the failure to be in good standing
would not reasonably be expected to have a Material Adverse Effect, (b) has the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

5.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain Extensions of Credit hereunder, and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
Extensions of Credit to it, if any, on the terms and conditions of this
Agreement and any Notes. No consent or authorization of, filing with, notice to
or other similar act by or in respect of, any Governmental Authority or any
other Person is required to be obtained or made by or on behalf of any Loan
Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Restatement Effective Date,
(b) filings to perfect the Liens created by the Security Documents, (c) filings
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727
et seq.), in respect of Accounts of the Borrower and its Restricted Subsidiaries
the Obligor in respect of which is the United States of America or any
department, agency or instrumentality thereof, (d) establishment of assignment
of Restricted Government Accounts by or pursuant to the order of a court of
competent jurisdiction and (e) consents, authorizations, notices and filings
which the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect. This Agreement has been duly executed and delivered by
the Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes a legal, valid and binding obligation of the Borrower and each other
Loan Document to which any Loan Party is a party when executed and delivered
will constitute a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, in each case
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Extensions of Credit hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect,

 

-110-



--------------------------------------------------------------------------------

(b) will not result in, or require the creation or imposition of any Lien (other
than Liens securing the Term Loan Facility Obligations) on any of its properties
or revenues pursuant to any such Requirement of Law or Contractual Obligation
and (c) will not violate any provision of the Organizational Documents of such
Loan Party or any of the Restricted Subsidiaries, except (other than with
respect to the Borrower or any Material Subsidiary) as would not reasonably be
expected to have Material Adverse Effect.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues,
(a) except as described on Schedule 5.6, which is so pending or threatened at
any time on or prior to the Restatement Effective Date and relates to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or
(b) which would be reasonably expected to have a Material Adverse Effect.

5.7 No Default. Neither the Borrower nor any of its Restricted Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect which would be reasonably expected to have a Material Adverse Effect.
Since the Restatement Effective Date, no Default or Event of Default has
occurred and is continuing.

5.8 Ownership of Property; Liens. Each of the Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property, except those for which the failure to have
such good title or have such leasehold interest in would not be reasonably
expected to have a Material Adverse Effect, and none of such real or other
property is subject to any Lien, except for Permitted Liens. Schedule 5.8 sets
forth all Mortgaged Fee Properties as of the Restatement Effective Date.

5.9 Intellectual Property. The Borrower and each of its Restricted Subsidiaries
owns, or has the legal right to use, all United States and foreign patents,
patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for each of them to
conduct its business as currently conducted (the “Intellectual Property”) except
for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person against
the Borrower or any of its Restricted Subsidiaries challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Borrower know of any such claim,
and, to the knowledge of the Borrower, the use of such Intellectual Property by
the Borrower and its Restricted Subsidiaries does not infringe on the rights of
any Person, except for such claims and infringements which in the aggregate,
would not be reasonably expected to have a Material Adverse Effect.

5.10 Taxes. To the knowledge of the Borrower, (1) the Borrower and each of its
Restricted Subsidiaries has filed or caused to be filed all material tax returns
which are required to be filed by it and has paid (a) all Taxes shown to be due
and payable on such returns and (b) all Taxes shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property (including the Mortgaged Fee Properties) and all

 

-111-



--------------------------------------------------------------------------------

other Taxes imposed on it or any of its property by any Governmental Authority
and (2) no Tax Liens have been filed (except for Liens for Taxes not yet due and
payable), and no claim is being asserted in writing, with respect to any such
Taxes (in each case other than in respect of any such (i) Taxes with respect to
which the failure to pay, in the aggregate, would not have a Material Adverse
Effect or (ii) Taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Restricted Subsidiaries, as the case may be).

5.11 Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose which violates the provisions of the Regulations of
the Board, including without limitation, Regulation T, Regulation U or
Regulation X of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, referred to in said Regulation U.

5.12 ERISA. (a) During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan, none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event; (ii) a failure to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA); (iii) any
noncompliance with the applicable provisions of ERISA or the Code; (iv) a
termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of the
Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) a
complete or partial withdrawal from any Multiemployer Plan by the Borrower or
any Commonly Controlled Entity; (vii) the Reorganization or Insolvency of any
Multiemployer Plan; or (viii) any transactions that resulted or could reasonably
be expected to result in any liability to the Borrower or any Commonly
Controlled Entity under Section 4069 of ERISA or Section 4212(c) of ERISA.

(b) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan; (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan; (v) for each Foreign Plan which is
a funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Borrower or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Borrower or any of its Restricted Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law.

 

-112-



--------------------------------------------------------------------------------

5.13 Collateral. the Guarantee and Collateral Agreement and the Mortgages (if
any) are effective to create (to the extent described therein) in favor of the
Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in or liens on the Collateral described therein,
except as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing (and with respect to
Restricted Government Accounts, only after assignment thereof has been
established by or pursuant to the order of a court of competent jurisdiction).
When (a) the actions specified in Schedule 3 to the Guarantee and Collateral
Agreement have been duly taken, (b) all applicable Instruments, Chattel Paper
and Documents (each as described therein) a security interest in which is
perfected by possession have been delivered to, and/or are in the continued
possession of, the Collateral Agent, (c) all Deposit Accounts and Pledged Stock
(each as defined in the Guarantee and Collateral Agreement) a security interest
in which is required to be or is perfected by “control” (as described in the
Uniform Commercial Code as in effect in each applicable jurisdiction (in the
case of Deposit Accounts) and the State of New York (in the case of Pledged
Stock) from time to time) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent, and (d) the Mortgages (if any) have been duly recorded in the
proper recorders’ offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof, if any, are paid and compliance is
otherwise had with the formal requirements of state or local law applicable to
the recording of real property mortgages generally, the security interests and
liens granted pursuant thereto shall constitute (to the extent described therein
and with respect to the Mortgages, only as relates to the real property security
interests and liens granted pursuant thereto) a perfected security interest in
(to the extent intended to be created thereby and required to be perfected under
the Loan Documents), all right, title and interest of each pledgor or mortgagor
(as applicable) party thereto in the Collateral described therein (excluding
Commercial Tort Claims, as defined in the Guarantee and Collateral Agreement,
other than such Commercial Tort Claims set forth on Schedule 6 thereto (if any))
with respect to such pledgor or mortgagor (as applicable). Notwithstanding any
other provision of this Agreement, capitalized terms that are used in this
Subsection 5.13 and not defined in this Agreement are so used as defined in the
applicable Security Document.

5.14 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act. The Borrower is not subject to
regulation under any federal or state statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness as
contemplated hereby.

5.15 Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the Borrower
at the Restatement Effective Date (after giving pro forma effect to the
Transactions), the jurisdiction of their organization and the direct or indirect
ownership interest of the Borrower therein.

 

-113-



--------------------------------------------------------------------------------

5.16 Purpose of Loans The proceeds of Term Loans shall be used by the Borrower
(i) in the case of the Initial Term Loans, to finance (x) the Transactions and
to pay fees, premiums and expenses incurred in connection with the Transactions
and (y) the working capital, capital expenditures, business requirements,
acquisitions and other general corporate purposes of the Borrower and its
Restricted Subsidiaries and (ii) in the case of all other Term Loans, to finance
the working capital, capital expenditures, business requirements and other
general corporate purposes of the Borrower and its Restricted Subsidiaries.

5.17 Environmental Matters. Other than as disclosed on Schedule 5.17 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

(a) The Borrower and its Restricted Subsidiaries: (i) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.

(b) Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to or
at any real property presently or formerly owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries or at any other location, which
would reasonably be expected to (i) give rise to liability or other
Environmental Costs of the Borrower or any of its Restricted Subsidiaries under
any applicable Environmental Law, or (ii) interfere with the planned or
continued operations of the Borrower and its Restricted Subsidiaries, or
(iii) impair the fair saleable value of any real property owned by the Borrower
or any of its Restricted Subsidiaries that is part of the Collateral.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Borrower or any of its Restricted Subsidiaries is, or to the knowledge of
the Borrower or any of its Restricted Subsidiaries is reasonably likely to be,
named as a party that is pending or, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, threatened.

(d) Neither the Borrower nor any of its Restricted Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party, under the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or received
any other written request for information from any Governmental Authority with
respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Restricted Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, nor is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.

 

-114-



--------------------------------------------------------------------------------

5.18 No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements, exhibits
and schedules furnished by or on behalf of the Borrower to the Administrative
Agent, the Other Representatives and the Lenders on or prior to the Restatement
Effective Date in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, taken as a whole, did not
contain as of the Restatement Effective Date any material misstatement of fact
and did not omit to state as of the Restatement Effective Date any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading in their presentation of
the Borrower and its Restricted Subsidiaries taken as a whole. It is understood
that (a) no representation or warranty is made concerning the forecasts,
estimates, pro forma information, projections and statements as to anticipated
future performance or conditions, and the assumptions on which they were based
or concerning any information of a general economic nature or general
information about Borrower’s and its Subsidiaries’ industry, contained in any
such information, reports, financial statements, exhibits or schedules, except
that, in the case of such forecasts, estimates, pro forma information,
projections and statements, as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

5.19 Labor Matters. There are no strikes pending or, to the knowledge of the
Borrower, reasonably expected to be commenced against the Borrower or any of its
Restricted Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

5.20 Insurance. Schedule 5.20 sets forth a complete and correct listing of all
insurance that is (a) maintained by the Loan Parties and (b) material to the
business and operations of the Borrower and its Restricted Subsidiaries, in each
case, taken as a whole as of the Restatement Effective Date, with the amounts
insured (and any deductibles) set forth therein.

5.21 Anti-Terrorism. To the extent applicable, each of the Borrower and each
Restricted Subsidiary is in compliance, in all material respects, with (i) the
PATRIOT Act, (ii) the Trading with the Enemy Act, as amended and (iii) any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) and any other enabling legislation or executive
order relating thereto. Neither the Borrower, or any Restricted Subsidiary nor,
to the knowledge of the Borrower, any director, officer or employee of the
Borrower or any Restricted Subsidiary, is the target of any U.S. sanctions
administered by OFAC or a person on the list of “Specially Designated Nationals
and Blocked Persons.” No proceeds of the Term Loans will knowingly be used for
the purpose of funding or financing any activities or

 

-115-



--------------------------------------------------------------------------------

business of or with any Person that at the time of such funding or financing is
either the target of any U.S. sanctions administered by OFAC or a person on the
list of “Specially Designated Nationals and Blocked Persons” or in any country
or territory that is the target of any U.S. sanctions administered by OFAC.
Except as would not reasonably be expected to have a Material Adverse Effect,
each of the Borrower, each Restricted Subsidiary and to the knowledge of the
Borrower, their respective officers and directors, are in compliance with
Anti-Corruption Laws. No proceeds of the Loans or the Letters of Credit will
knowingly be used by the Borrower or any Restricted Subsidiary in violation of
any Anti-Corruption Law.

SECTION 6

Conditions Precedent

6.1 [Reserved].

6.2 Conditions to Each Extension of Credit After the Restatement Effective Date.
The agreement of each Lender to make any Extension of Credit requested to be
made by it on any date after the Restatement Effective Date is subject to the
satisfaction or waiver of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party pursuant to this Agreement or any other Loan Document (or
in any amendment, modification or supplement hereto or thereto) to which it is a
party, and each of the representations and warranties contained in any
certificate furnished at any time by or on behalf of any Loan Party pursuant to
this Agreement or any other Loan Document shall, except to the extent that they
relate to a particular date, be true and correct in all material respects on and
as of such date as if made on and as of such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

Each Extension of Credit of Term Loans by the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date of such
borrowing that the conditions contained in this Subsection 6.2 have been
satisfied.

 

-116-



--------------------------------------------------------------------------------

SECTION 7

Affirmative Covenants

The Borrower hereby agrees that, from and after the Restatement Effective Date
until payment in full of the Term Loans and all other Term Loan Facility
Obligations then due and owing to any Lender or Agent hereunder, the Borrower
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its respective Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the fifth Business Day
after the 90th day following the end of each Fiscal Year of the Borrower ending
on or after the Restatement Effective Date, a copy of the consolidated balance
sheet of the Borrower as at the end of such year and the related consolidated
statements of operations, changes in common stockholders’ equity and cash flows
for such year, setting forth, in each case, in comparative form the figures for
and as of the end of the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing not unacceptable to the
Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of the Borrower’s or any Parent Entity’s annual report on Form 10-K
for such year, as filed with the United States Securities and Exchange
Commission or any successor or analogous Governmental Authority, will satisfy
the Borrower’s obligation under this Subsection 7.1(a) with respect to such year
except with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit);

(b) as soon as available, but in any event not later than the fifth Business Day
after the 45th day following the end of each of the first three quarterly
periods of each Fiscal Year of the Borrower, the unaudited consolidated balance
sheet of the Borrower as at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of the Borrower for such
quarter and the portion of the Fiscal Year through the end of such quarter,
setting forth, in each case, in comparative form the figures for and as of the
corresponding periods of the previous year, certified by a Responsible Officer
of the Borrower as being fairly stated in all material respects (subject to
normal year-end audit and other adjustments) (it being agreed that the
furnishing of the Borrower’s or any Parent Entity’s quarterly report on
Form 10-Q for such quarter, as filed with the United States Securities and
Exchange Commission or any successor or analogous Governmental Authority, will
satisfy the Borrower’s obligations under this Subsection 7.1(b) with respect to
such quarter);

(c) all such financial statements delivered pursuant to Subsection 7.1(a) or
(b) to (and, in the case of any financial statements delivered pursuant to
Subsection 7.1(b) shall be certified by a Responsible Officer of the Borrower
to) fairly present in all material respects the financial condition of the
Borrower in conformity with GAAP and to be (and, in the case of any financial
statements delivered pursuant to Subsection 7.1(b) shall be certified by a
Responsible Officer of the Borrower as being) in reasonable detail and prepared
in accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Restatement Effective
Date (except as disclosed therein, and except, in the case of any financial
statements delivered pursuant to Subsection 7.1(b), for the absence of certain
notes); and

(d) to the extent applicable, concurrently with any delivery of consolidated
financial statements referred to in Subsections 7.1(a) and (b) above, related
unaudited condensed consolidating financial statements and appropriate
reconciliations reflecting the material adjustments necessary (as determined by
the Borrower in good faith) to eliminate the accounts of Unrestricted
Subsidiaries (if any) and, if applicable, any Parent Entity and its Subsidiaries
(other than the Borrower and its Subsidiaries) from such consolidated financial
statements.

 

-117-



--------------------------------------------------------------------------------

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) [Reserved].

(b) concurrently with the delivery of the financial statements and reports
referred to in Subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of the Borrower (a “Compliance Certificate”) (i) stating that, to the
best of such Responsible Officer’s knowledge, the Borrower and its Restricted
Subsidiaries during such period has observed or performed all of its covenants
and other agreements, and satisfied every condition, contained in this Agreement
or the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, except, in each case, as specified in such
certificate and (ii) if (A) delivered with the financial statements required by
Subsection 7.1(a) and (B) the Consolidated Net Leverage Ratio as of the last day
of the immediately preceding Fiscal Year was greater than or equal to 5.75:1.00,
set forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective Fiscal Year covered
by such financial statements;

(c) [Reserved];

(d) within five Business Days after the same are filed, copies of all financial
statements and periodic reports which the Borrower may file with the United
States Securities and Exchange Commission or any successor or analogous
Governmental Authority;

(e) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Borrower may file with the United States Securities and Exchange Commission or
any successor or analogous Governmental Authority;

(f) promptly, such additional financial and other information as any Agent or
Lender may from time to time reasonably request; and

(g) promptly upon reasonable request from the Administrative Agent calculations
of Consolidated EBITDA and other Fixed GAAP Terms as reasonably requested by the
Administrative Agent upon receipt of a written notice from the Borrower electing
to change the Fixed GAAP Date, which calculations shall show the calculations of
the respective Fixed GAAP Terms both before and after giving effect to the
change in the Fixed GAAP Date and identify the material change(s) in GAAP giving
rise to the change in such calculations.

Documents required to be delivered pursuant to Subsection 7.1 or 7.2 may at the
Borrower’s option be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s (or any Parent Entity’s)
website on the Internet at the website address listed on Schedule 7.2 (or such
other website address as the Borrower may specify by written notice to the
Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or any Parent Entity’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

-118-



--------------------------------------------------------------------------------

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or any
of its Restricted Subsidiaries, as the case may be, and except in each case to
the extent that failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

7.4 Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law. Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, except as otherwise permitted pursuant to Subsection 8.4 or 8.7;
provided, that the Borrower and its Restricted Subsidiaries shall not be
required to maintain any such rights, privileges or franchises and the
Borrower’s Restricted Subsidiaries shall not be required to maintain such
existence, if the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

7.5 Maintenance of Property; Insurance. (a) (i) Keep all property useful and
necessary in the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, in good working order and condition, except where failure to do so
would not reasonably be expected to have a Material Adverse Effect;
(ii) maintain with financially sound and reputable insurance companies (or any
Captive Insurance Subsidiary) insurance on, or self-insure, all property
material to the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, in at least such amounts and against at least such risks (but
including in any event public liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business; (iii) furnish to the Administrative Agent, upon
written request, information in reasonable detail as to the insurance carried;
(iv) use commercially reasonable efforts to maintain property and liability
policies that provide that in the event of any cancellation thereof during the
term of the policy, either by the insured or by the insurance company, the
insurance company shall provide to the secured party at least 30 days prior
written notice thereof, or in the case of cancellation for non-payment of
premium, ten days prior written notice thereof; (v) in the event of any material
change in any of the property or liability policies referenced in the preceding
clause (iv), use commercially reasonable efforts to provide the Administrative
Agent with at least 30 days prior written notice thereof; and (vi) use
commercially reasonable efforts to ensure that subject to the ABL/Term Loan
Intercreditor Agreement, at all times the Collateral Agent for the benefit of
the Secured Parties shall be named as an additional insured with respect to
liability policies and the Collateral Agent for the benefit of the Secured
Parties shall be named as loss payee with respect to the property insurance
maintained by the Borrower and each Subsidiary Guarantor; provided, that unless
an Event of Default shall have occurred and be continuing, (A) the Collateral
Agent shall turn over to the Borrower any amounts received by it as loss payee
under any property insurance maintained by

 

-119-



--------------------------------------------------------------------------------

the Borrower and its Restricted Subsidiaries, (B) the Collateral Agent agrees
that the Borrower and/or the applicable Subsidiary shall have the sole right to
adjust or settle any claims under such insurance and (C) all proceeds from a
Recovery Event shall be paid to the Borrower.

(b) With respect to each property of the Loan Parties subject to a Mortgage:

(i) If any portion of any such property is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, such Loan Party shall maintain or cause to be maintained,
flood insurance to the extent required by, and in compliance with, applicable
law.

(ii) The applicable Loan Party promptly shall comply with and conform to (i) all
provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to such party or to such property or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration or repair of such
property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The applicable Loan Party shall not use or permit the use of
such property in any manner which would reasonably be expected to result in the
cancellation of any insurance policy or would reasonably be expected to void
coverage required to be maintained with respect to such property pursuant to
clause (a) of this Subsection 7.5.

(iii) If the Borrower is in default of its obligations to insure or deliver any
such prepaid policy or policies, the result of which would reasonably be
expected to have a Material Adverse Effect, then the Administrative Agent, at
its option upon ten days’ written notice to the Borrower, may effect such
insurance from year to year at rates substantially similar to the rate at which
the Borrower or any Restricted Subsidiary had insured such property, and pay the
premium or premiums therefor, and the Borrower shall pay to the Administrative
Agent on demand such premium or premiums so paid by the Administrative Agent
with interest from the time of payment at a rate per annum equal to 2.00%.

(iv) If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $10.0 million, the Borrower
shall give prompt notice thereof to the Administrative Agent. All insurance
proceeds paid or payable in connection with any damage or casualty to any
property shall be applied in the manner specified in the proviso to
Subsection 7.5(a).

7.6 Inspection of Property; Books and Records; Discussions. (a) In the case of
the Borrower, keep proper books of records in a manner to allow financial
statements to be prepared in conformity with GAAP consistently applied in
respect of all material financial transactions and matters involving the
material assets and business of the Borrower and its Restricted Subsidiaries,
taken as a whole; and permit representatives of the Administrative Agent to
visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers of the Borrower and its
Restricted Subsidiaries and with its independent certified public

 

-120-



--------------------------------------------------------------------------------

accountants, in each case at any reasonable time, upon reasonable notice, and as
often as may reasonably be desired; provided, that representatives of the
Borrower may be present during any such visits, discussions and inspections.

(b) During the course of the above-described visits, inspections, examinations
and discussions, representatives of the Administrative Agent and the Lenders may
encounter individually identifiable healthcare information as defined under the
Administrative Simplification (including privacy and security) regulations
promulgated pursuant to the Health Insurance Portability and Accountability Act
of 1996, as amended (collectively, “HIPAA”), or other confidential information
relating to healthcare patients whether protected under HIPAA or otherwise
(collectively, the “Confidential Healthcare Information”). The Borrower or any
Restricted Subsidiary shall, consistent with HIPAA’s “minimum necessary”
provisions, permit such disclosure of Confidential Healthcare Information to
representatives of the Administrative Agent or the Lenders for their “healthcare
operations” purposes only to the extent permissible under applicable laws,
regulations or ordinances intended to protect the privacy rights of healthcare
patients, including, without limitation, HIPAA and its “minimum necessary”
provision. Unless otherwise required by law, the Administrative Agent, the
Lenders and their respective representatives shall not require or perform any
act that would cause the Borrower or any of its Subsidiaries to violate any
laws, regulations or ordinances intended to protect the privacy rights of
healthcare patients, including, without limitation, HIPAA.

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Borrower knows
thereof, the occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of the Borrower knows
thereof, any default or event of default under any Contractual Obligation of the
Borrower or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, which, if not cured, would reasonably be
expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Borrower knows
thereof, the occurrence of (i) any default or event of default under the Senior
ABL Facility Agreement or the Senior Notes Indenture (or any agreement or
indenture governing Refinancing Indebtedness in respect of the Senior Notes, in
each case relating to Indebtedness in an aggregate principal amount equal to or
greater than $150.0 million) or (ii) any payment default under any Additional
Obligations Documents or under any agreement or document governing other
Indebtedness, in each case relating to Indebtedness in an aggregate principal
amount equal to or greater than $150.0 million;

(d) as soon as possible after a Responsible Officer of the Borrower knows
thereof, any litigation, investigation or proceeding affecting the Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;

(e) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower knows thereof: (i) the occurrence or
expected

 

-121-



--------------------------------------------------------------------------------

occurrence of any Reportable Event (or similar event) with respect to any Single
Employer Plan (or Foreign Plan), a failure to make any required contribution to
a Single Employer Plan, Multiemployer Plan or Foreign Plan, the creation of any
Lien on the property of the Borrower or its Restricted Subsidiaries in favor of
the PBGC, a Plan or a Foreign Plan or any withdrawal from, or the full or
partial termination, Reorganization or Insolvency of, any Multiemployer Plan or
Foreign Plan; (ii) the institution of proceedings or the taking of any other
formal action by the PBGC or the Borrower or any of its Restricted Subsidiaries
or any Commonly Controlled Entity or any Multiemployer Plan which would
reasonably be expected to result in the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan, Multiemployer Plan or
Foreign Plan; provided, however, that no such notice will be required under
clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; or (iii) the first
occurrence after the Restatement Effective Date of an Underfunding under a
Single Employer Plan or Foreign Plan that exceeds 10.0% of the value of the
assets of such Single Employer Plan or Foreign Plan, in each case, determined as
of the most recent annual valuation date of such Single Employer Plan or Foreign
Plan on the basis of the actuarial assumptions used to determine the funding
requirements of such Single Employer Plan or Foreign Plan as of such date;

(f) as soon as possible after a Responsible Officer of the Borrower knows
thereof, (i) any release or discharge by the Borrower or any of its Restricted
Subsidiaries of any Materials of Environmental Concern required to be reported
under applicable Environmental Laws to any Governmental Authority, unless the
Borrower reasonably determines that the total Environmental Costs arising out of
such release or discharge would not reasonably be expected to have a Material
Adverse Effect; (ii) any condition, circumstance, occurrence or event not
previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and (iii) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such proposed action would not reasonably be expected to have a
Material Adverse Effect; and

(g) as soon as possible after a Responsible Officer of the Borrower knows
thereof, any loss, damage, or destruction to a significant portion of the Term
Loan Priority Collateral, whether or not covered by insurance.

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Restricted Subsidiary) setting forth details of
the occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Restricted Subsidiary)
proposes to take with respect thereto.

 

-122-



--------------------------------------------------------------------------------

7.8 Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries. For purposes of this
Subsection 7.8(a), noncompliance shall not constitute a breach of this covenant;
provided, that upon learning of any actual or suspected noncompliance, the
Borrower and any such affected Restricted Subsidiary shall promptly undertake
and diligently pursue reasonable efforts, if any, to achieve compliance; and
provided, further, that in any case such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

(b) Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives (i) as to which the failure to comply would not reasonably
be expected to result in a Material Adverse Effect or (ii) as to which:
(x) appropriate reserves have been established in accordance with GAAP; (y) an
appeal or other appropriate contest is or has been timely and properly taken and
is being diligently pursued in good faith; and (z) if the effectiveness of such
order or directive has not been stayed, the failure to comply with such order or
directive during the pendency of such appeal or contest would not reasonably be
expected to have a Material Adverse Effect.

7.9 After-Acquired Real Property and Fixtures; Subsidiaries. (a) With respect to
any owned real property or fixtures thereon, in each case with a purchase price
or a Fair Market Value at the time of acquisition of at least $100.0 million, in
which any Loan Party acquires ownership rights at any time after the Restatement
Effective Date (or owned by any Subsidiary that becomes a Loan Party after the
Restatement Effective Date), promptly grant to the Collateral Agent for the
benefit of the Secured Parties, a Lien of record on all such owned real property
and fixtures pursuant to a Mortgage or otherwise, upon terms reasonably
satisfactory in form and substance to the Collateral Agent and in accordance
with any applicable requirements of any Governmental Authority (including any
required appraisals of such property under FIRREA and flood determinations under
Regulation H of the Board); provided, that (i) nothing in this Subsection 7.9
shall defer or impair the attachment or perfection of any security interest in
any Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by the Borrower, any of
its Restricted Subsidiaries or any other Person; and (ii) no such Lien shall be
required to be granted as contemplated by this Subsection 7.9 on any owned real
property or fixtures the acquisition of which is, or is to be, within 180 days
of such acquisition, financed or refinanced, in whole or in part through the
incurrence of Indebtedness, until such Indebtedness is repaid in full (and not
refinanced) or, as the case may be, the Borrower determines not to proceed with
such financing or refinancing. In connection with any such grant to the
Collateral Agent, for the benefit of the Secured Parties, of a Lien of record on
any such real property pursuant to a Mortgage or

 

-123-



--------------------------------------------------------------------------------

otherwise in accordance with this Subsection 7.9, the Borrower or such
Restricted Subsidiary shall deliver or cause to be delivered to the Collateral
Agent corresponding UCC fixture filings and any surveys, appraisals (including
any required appraisals of such property under FIRREA or in connection with
flood determinations under Regulation H of the Board), title insurance policies,
environmental reports, legal opinions and other documents in connection with
such grant of such Lien obtained by it in connection with the acquisition of
such ownership rights in such real property or as the Collateral Agent shall
reasonably request (in light of the value of such real property and the cost and
availability of such UCC fixture filings, surveys, appraisals, title insurance
policies, environmental reports, legal opinions and other documents and whether
the delivery of such UCC fixture filings, surveys, appraisals, title insurance
policies, environmental reports, legal opinions and other documents would be
customary in connection with such grant of such Lien in similar circumstances).

(b) With respect to (i) any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than (x) an Excluded Subsidiary and (y) a Subsidiary that will
be (and, unless the Administrative Agent shall otherwise agree in its sole
discretion, within 90 days following its creation or acquisition, is) converted
into a Related Professional Corporation in a manner consistent with past
practices on or prior to the Restatement Effective Date or in the ordinary
course of business) created or acquired (including by reason of any Foreign
Subsidiary Holdco ceasing to constitute same) subsequent to the Restatement
Effective Date by the Borrower or any of its Domestic Subsidiaries that are
Wholly Owned Subsidiaries (other than an Excluded Subsidiary), (ii) any
Unrestricted Subsidiary that is a Wholly Owned Subsidiary being designated as a
Restricted Subsidiary (and not otherwise constituting an Excluded Subsidiary),
(iii) any Excluded Subsidiary that is a Wholly Owned Subsidiary ceasing to be an
“Excluded Subsidiary” as provided in the definition thereof after the expiry of
any applicable period referred to in such definition and (iv) any entity
becoming a Domestic Subsidiary that is a Wholly Owned Subsidiary as a result of
a transaction pursuant to, and permitted by, Subsection 8.2 or 8.7 (other than
an Excluded Subsidiary or a Subsidiary of the type described in sub-clause
(y) of the first parenthetical in preceding clause (i)), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly (i) execute and deliver to the Collateral
Agent for the benefit of the Secured Parties such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent shall reasonably deem necessary
or reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary, (ii) deliver to the Collateral Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Domestic Subsidiary that is directly owned by any
Borrower or any Domestic Subsidiary that is a Wholly Owned Subsidiary (other
than any Excluded Subsidiary and other than a Subsidiary that will be (and,
unless the Administrative Agent shall otherwise agree in its sole discretion,
within 90 days following its creation or acquisition, is) converted into a
Related Professional Corporation in a manner consistent with past practices on
or prior to the Restatement Effective Date or in the ordinary course of
business) and (iii) cause such new Domestic Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement and (B) to take all actions reasonably
deemed by the Collateral Agent to be necessary or advisable to cause the Lien
created by the Guarantee and Collateral Agreement in such new Domestic
Subsidiary’s Collateral to be duly perfected in accordance with all applicable
Requirements of

 

-124-



--------------------------------------------------------------------------------

Law (as and to the extent provided in the Guarantee and Collateral Agreement),
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Collateral Agent. In addition, the Borrower may
cause any Domestic Subsidiary that is not required to become a Subsidiary
Guarantor to become a Subsidiary Guarantor by executing and delivering a
Subsidiary Guaranty.

(c) With respect to any Foreign Subsidiary or Domestic Subsidiary that is not a
Wholly Owned Subsidiary created or acquired subsequent to the Restatement
Effective Date by the Borrower or any of its Domestic Subsidiaries that are
Wholly Owned Subsidiaries (in each case, other than any Excluded Subsidiary and
other than a Subsidiary that will be (and, unless the Administrative Agent shall
otherwise agree in its sole discretion, within 90 days following its creation or
acquisition, is) converted into a Related Professional Corporation in a manner
consistent with past practices on or prior to the Restatement Effective Date or
in the ordinary course of business), the Capital Stock of which is owned
directly by the Borrower or a Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary or a Subsidiary referred to in the
immediately preceding parenthetical), promptly notify the Administrative Agent
of such occurrence and if the Administrative Agent or the Required Lenders so
request, promptly (i) execute and deliver to the Collateral Agent a new pledge
agreement or such amendments to the Guarantee and Collateral Agreement as the
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (as and to the extent provided in the
Guarantee and Collateral Agreement) in the Capital Stock of such new Subsidiary
that is directly owned by the Borrower or any Domestic Subsidiary that is a
Wholly Owned Subsidiary (other than an Excluded Subsidiary or a Subsidiary
referred to in the third preceding parenthetical) and (ii) to the extent
reasonably deemed advisable by the Collateral Agent, deliver to the Collateral
Agent the certificates, if any, representing such Capital Stock, together with
undated stock powers, executed and delivered in blank by a duly authorized
officer of the relevant parent of such new Subsidiary and take such other action
as may be reasonably deemed by the Collateral Agent to be necessary or desirable
to perfect the Collateral Agent’s security interest therein (in each case as and
to the extent required by the Guarantee and Collateral Agreement); provided,
that in either case in no event shall more than 65.0% of each series of Capital
Stock of any new Foreign Subsidiary be required to be so pledged and; provided,
further, that in either case no such pledge or security shall be required with
respect to any Subsidiary that is not a Wholly Owned Subsidiary and a Restricted
Subsidiary to the extent that the grant of such pledge or security interest
would violate the terms of any agreements under which the Investment by the
Borrower or any of its Restricted Subsidiaries was made therein.

(d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement.

 

-125-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement and, in the event of any conflict with such terms, the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement, as applicable,
shall control, (B) no security interest is or will be granted pursuant to any
Loan Document or otherwise in any right, title or interest of any of the
Borrower or any of its Subsidiaries in, and “Collateral” shall not include, any
Excluded Asset (as defined in the Guarantee and Collateral Agreement); (C) no
Loan Party or any Affiliate thereof shall be required to take any action in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction in
order to create any security interests in assets located or titled outside of
the U.S. or to perfect any security interests (it being understood that there
shall be no security agreements or pledge agreements governed under the laws of
any non-U.S. jurisdiction); and (D) nothing in this Subsection 7.9 shall require
that any Subsidiary grant a Lien with respect to any property or assets in which
such Subsidiary acquires ownership rights to the extent that the Administrative
Agent, in its reasonable judgment, determines that the granting of such a Lien
is impracticable.

7.10 [Reserved].

7.11 Use of Proceeds. Use the proceeds of the Term Loans only for the purposes
set forth in Subsection 5.16.

7.12 [Reserved].

7.13 [Reserved].

7.14 Commercially Reasonable Efforts to Maintain Ratings. At all times, the
Borrower shall use commercially reasonable efforts to maintain ratings of the
Initial Term Loans and a corporate rating and corporate family rating, as
applicable, for the Borrower by each of S&P and Moody’s.

7.15 Accounting Changes. The Borrower will, for financial reporting purposes,
cause the Borrower’s and each of its Subsidiaries’ Fiscal Years to end on
December 31st of each calendar year; provided that the Borrower may, upon
written notice to the Administrative Agent, change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

 

-126-



--------------------------------------------------------------------------------

SECTION 8

Negative Covenants

The Borrower hereby agrees that, from and after the Restatement Effective Date
until payment in full of the Term Loans and all other Term Loan Facility
Obligations then due and owing to any Lender or any Agent hereunder:

8.1 Limitation on Indebtedness. (a) The Borrower will not, and will not permit
any Restricted Subsidiary to, Incur any Indebtedness; provided, however, that
the Borrower or any Restricted Subsidiary may Incur Indebtedness if on the date
of the Incurrence of such Indebtedness, after giving effect to the Incurrence
thereof, the Consolidated Coverage Ratio would be equal to or greater than
2.00:1.00; provided, further, that the amount of Indebtedness that may be
Incurred pursuant to this Subsection 8.1(a), together with any amounts Incurred
under Subsections 8.1(b)(x) and 8.1(b)(xiii) and Subsection 8.1(b)(iii)(C) (but
only with respect to Refinancing Indebtedness in respect of Indebtedness of
Restricted Subsidiaries that are not Subsidiary Guarantors incurred in reliance
on Subsection 8.1(a) and Refinancing Indebtedness in respect thereof), in each
case by Restricted Subsidiaries that are not Subsidiary Guarantors shall not
exceed the greater of $400 million and 2.25% of Consolidated Total Assets at any
one time outstanding.

(b) Notwithstanding the foregoing Subsection 8.1(a), the Borrower and its
Restricted Subsidiaries may Incur the following Indebtedness:

(i) Indebtedness Incurred by the Borrower and the Guarantors (a) pursuant to
this Agreement and the other Loan Documents, (b) pursuant to the Senior ABL
Facility, (c) constituting Additional Obligations (and Refinancing Indebtedness
in respect thereof), (d) constituting Rollover Indebtedness (and Refinancing
Indebtedness in respect thereof) and (e) in respect of Permitted Debt Exchange
Notes Incurred pursuant to a Permitted Debt Exchange in accordance with
Subsection 2.7 (and which does not generate any additional proceeds) and any
Refinancing Indebtedness in respect thereof, in a maximum principal amount for
all such Indebtedness at any time outstanding not exceeding in the aggregate the
amount equal to the sum of (A) $4,595.0 million, plus (B) the greater of
(x) $1,000.0 million and (y) an amount equal to (1) the Borrowing Base less
(2) the aggregate principal amount of Indebtedness Incurred by Special Purpose
Entities that are Restricted Subsidiaries and then outstanding pursuant to
Subsection 8.1(b)(ix), plus (C) without duplication of incremental amounts
included in the definition of “Refinancing Indebtedness”, in the event of any
refinancing of any such Indebtedness, the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing, and (II) Indebtedness Incurred by the Borrower and the
Guarantors (a) pursuant to this Agreement and the other Loan Documents,
(b) pursuant to the Senior ABL Facility, (c) constituting Additional
Obligations, (d) constituting Rollover Indebtedness and (e) in respect of
Permitted Debt Exchange Notes Incurred pursuant to a Permitted Debt Exchange in
accordance with Subsection 2.7 (and which does not generate any additional
proceeds) in an aggregate principal amount for all such Indebtedness outstanding
after giving effect to such Incurrence not in excess of the Maximum Incremental
Facilities Amount (for purposes of determining the amount outstanding pursuant
to clause (i) of the definition of “Maximum Incremental Facilities Amount”,
treating (x) any then unused portion of Incremental Revolving Commitments made
available in reliance on such clause as outstanding Indebtedness and
(y) Refinancing Indebtedness and Permitted Debt Exchange Notes Incurred in
respect of Indebtedness Incurred in reliance on clause (i) of the definition of
“Maximum Incremental Facilities Amount” (and Refinancing Indebtedness and
Permitted Debt Exchange Notes Incurred in respect of such Refinancing
Indebtedness and/or Permitted Debt Exchange Notes) as outstanding pursuant to
such clause), together with

 

-127-



--------------------------------------------------------------------------------

Refinancing Indebtedness in respect of the Indebtedness described in subclauses
(a), (b), (c) and (d) of this clause (II) (but, in the case of clause (a), only
to the extent constituting Term Loan Facility Obligations (or previous
Refinancing Indebtedness in respect thereof) plus without duplication of
incremental amounts included in the definition of “Refinancing Indebtedness”,
the aggregate amount of all fees, underwriting discounts, premiums and other
costs and expenses incurred in connection with such Refinancing Indebtedness);

(ii) Indebtedness (A) of any Restricted Subsidiary to the Borrower, or (B) of
the Borrower or any Restricted Subsidiary to any Restricted Subsidiary; provided
that in the case of this Subsection 8.1(b)(ii), any subsequent issuance or
transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to the Borrower or a Restricted Subsidiary) will be deemed,
in each case, an Incurrence of such Indebtedness by the issuer thereof not
permitted by this Subsection 8.1(b)(ii);

(iii) Indebtedness represented by (A) the Senior Notes, (B) any Indebtedness
(other than the Indebtedness described in Subsections 8.1(b)(i) and (ii))
outstanding on the Restatement Effective Date and set forth on Schedule 8.1 and
(C) any Refinancing Indebtedness Incurred in respect of any Indebtedness
described in this Subsection 8.1(b)(iii) or Subsection 8.1(a); provided, that
the amount of Indebtedness that may be Incurred pursuant to this Subsection
8.1(b)(iii)(C) (but only with respect to Refinancing Indebtedness in respect of
Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
incurred in reliance on Subsection 8.1(a) and Refinancing Indebtedness in
respect thereof), together with any amounts Incurred under Subsections 8.1(a),
8.1(b)(x) and 8.1(b)(xiii), in each case by Restricted Subsidiaries that are not
Subsidiary Guarantors shall not exceed the greater of $400.0 million and 2.25%
of Consolidated Total Assets at any one time outstanding;

(iv) Purchase Money Obligations, Capitalized Lease Obligations, and in each case
any Refinancing Indebtedness with respect thereto, in an aggregate principal
amount at any time outstanding not exceeding an amount equal to the greater of
$325.0 million and 2.00% of Consolidated Total Assets;

(v) Indebtedness consisting of accommodation guarantees for the benefit of trade
creditors of the Borrower or any of its Restricted Subsidiaries;

(vi) (A) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
or any other obligation or liability of the Borrower or any Restricted
Subsidiary (other than any Indebtedness Incurred by the Borrower or such
Restricted Subsidiary, as the case may be, in violation of this Subsection 8.1),
or (B) without limiting Subsection 8.6, Indebtedness of the Borrower or any
Restricted Subsidiary arising by reason of any Lien granted by or applicable to
such Person securing Indebtedness of the Borrower or any Restricted Subsidiary
(other than any Indebtedness Incurred by the Borrower or such Restricted
Subsidiary, as the case may be, in violation of this Subsection 8.1); provided
that Guarantees by, and other Indebtedness of the type

 

-128-



--------------------------------------------------------------------------------

described in preceding clause (B) of, Restricted Subsidiaries of the Borrower
that are not Subsidiary Guarantors of or securing, as the case may be, other
Indebtedness of the Borrower and its Restricted Subsidiaries Incurred pursuant
to Subsections 8.1(a), 8.1(b)(x) and 8.1(b)(xiii) and Subsection 8.1(b)(iii)(C)
(but only with respect to Refinancing Indebtedness in respect of Indebtedness of
Restricted Subsidiaries that are not Subsidiary Guarantors incurred in reliance
on Subsection 8.1(a) and Refinancing Indebtedness in respect thereof) are
subject to the limitations on Indebtedness of non-Subsidiary Guarantors set
forth in such Subsections;

(vii) Indebtedness of the Borrower or any Restricted Subsidiary (A) arising from
the honoring of a check, draft or similar instrument of such Person drawn
against insufficient funds in the ordinary course of business, or (B) consisting
of guarantees, indemnities, obligations in respect of earnouts or other purchase
price adjustments, or similar obligations, Incurred in connection with the
acquisition or disposition of any business, assets or Person;

(viii) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
(A) letters of credit, bankers’ acceptances or other similar instruments or
obligations issued, or relating to liabilities or obligations incurred, in the
ordinary course of business (including those issued to governmental entities in
connection with self-insurance under applicable workers’ compensation statutes),
or (B) completion guarantees, surety, judgment, appeal or performance bonds, or
other similar bonds, instruments or obligations, provided, or relating to
liabilities or obligations incurred, in the ordinary course of business, or
(C) Hedging Obligations entered into for bona fide hedging purposes, or
(D) Management Guarantees, or (E) the financing of insurance premiums in the
ordinary course of business, or (F) take-or-pay obligations under supply
arrangements incurred in the ordinary course of business, or (G) netting,
overdraft protection and other arrangements arising under standard business
terms of any bank at which the Borrower or any Restricted Subsidiary maintains
an overdraft, cash pooling or other similar facility or arrangement or (H) Bank
Products Obligations;

(ix) Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien on all
or part of the assets disposed of in, or otherwise Incurred in connection with,
a Financing Disposition or (B) otherwise Incurred in connection with a Special
Purpose Financing; provided that (1) such Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings); (2) in the
event such Indebtedness shall become recourse to the Borrower or any Restricted
Subsidiary that is not a Special Purpose Subsidiary (other than with respect to
Special Purpose Financing Undertakings), such Indebtedness will be deemed to be,
and must be classified by the Borrower as, Incurred at such time (or at the time
initially Incurred) under one or more of the other provisions of this
Subsection 8.1 for so long as such Indebtedness shall be so recourse; and (3) in
the event that at any time thereafter such Indebtedness shall comply with the
provisions of the preceding subclause (1), the Borrower may classify such
Indebtedness in whole or in part as Incurred under this Subsection 8.1(b)(ix);

 

-129-



--------------------------------------------------------------------------------

(x) Indebtedness of (A) the Borrower or any Restricted Subsidiary Incurred to
finance or refinance, or otherwise Incurred in connection with, any acquisition
of assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary; or (B) any Person that is acquired by or merged or consolidated with
or into the Borrower or any Restricted Subsidiary (including Indebtedness
thereof Incurred in connection with any such acquisition, merger or
consolidation); provided, that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower could Incur
at least $1.00 of additional Indebtedness pursuant to Subsection 8.1(a) or
(2) the Consolidated Coverage Ratio of the Borrower would equal or exceed the
Consolidated Coverage Ratio of the Borrower immediately prior to giving effect
thereto; and any Refinancing Indebtedness with respect to any such Indebtedness;
provided, further, that the amount of Indebtedness that may be Incurred pursuant
to this Subsection 8.1(b)(x), together with any amounts Incurred under
Subsections 8.1(a) and (b)(xiii) and Subsection 8.1(b)(iii)(C) (but only with
respect to Refinancing Indebtedness in respect of Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors incurred in reliance on
Subsection 8.1(a) and Refinancing Indebtedness in respect thereof), in each case
by Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
the greater of $400.0 million and 2.25% of Consolidated Total Assets at any one
time outstanding;

(xi) Contribution Indebtedness and any Refinancing Indebtedness with respect
thereto;

(xii) Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with Subsection 8.1(a), and any
Refinancing Indebtedness with respect thereto;

(xiii) Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate
principal amount at any time outstanding not exceeding an amount equal to the
greater of $775.0 million and 4.75% of Consolidated Total Assets; provided that
the amount of Indebtedness that may be Incurred pursuant to this
Subsection 8.1(b)(xiii), together with any amounts Incurred under
Subsections 8.1(a) and (b)(x) and Subsection 8.1(b)(iii)(C) (but only with
respect to Refinancing Indebtedness in respect of Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors incurred in reliance on
Subsection 8.1(a) and Refinancing Indebtedness in respect thereof), in each case
by Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
the greater of $400 million and 2.25% of Consolidated Total Assets at any one
time outstanding;

(xiv) (A) Indebtedness of the Borrower or any Restricted Subsidiary to any
Related Corporation, incurred consistent with past practices on or prior to the
Restatement Effective Date or in the ordinary course of business, pursuant to or
in connection with Related Corporation Contracts, (B) Guarantees by the Borrower
or any Restricted Subsidiary of Indebtedness or any other obligation or
liability of any Related Corporation, incurred consistent with past practices on
or prior to the Restatement Effective Date or in the ordinary course of
business, pursuant to or in connection with

 

-130-



--------------------------------------------------------------------------------

Related Corporation Contracts, (C) without limiting Subsection 8.6, Indebtedness
of the Borrower or any Restricted Subsidiary arising by reason of any Lien
granted by or applicable to such Person securing Indebtedness of any Related
Corporation, incurred consistent with past practices on or prior to the
Restatement Effective Date or in the ordinary course of business, pursuant to or
in connection with Related Corporation Contracts, and (D) Indebtedness of the
Borrower or any Restricted Subsidiary in respect of letters of credit, banker’s
acceptances or other similar instruments or obligations, issued, or relating to
liabilities or obligations incurred on behalf of any Related Corporation,
incurred consistent with past practices on or prior to the Restatement Effective
Date or in the ordinary course of business, pursuant to or in connection with
Related Corporation Contracts; and

(xv) Indebtedness representing Guarantees of Indebtedness of partnerships or
joint ventures of the Borrower or of any of its Restricted Subsidiaries in an
aggregate amount, when added to all other Indebtedness Incurred pursuant to this
clause (xv) and then outstanding, not to exceed the greater of $260.0 million
and 1.60% of Consolidated Total Assets.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Subsection 8.1, (i) any other obligation of the obligor on such
Indebtedness (or of any other Person who could have Incurred such Indebtedness
under this Subsection 8.1) arising under any Guarantee, Lien or letter of
credit, bankers’ acceptance or other similar instrument or obligation supporting
such Indebtedness shall be disregarded to the extent that such Guarantee, Lien
or letter of credit, bankers’ acceptance or other similar instrument or
obligation secures the principal amount of such Indebtedness; (ii) in the event
that Indebtedness Incurred pursuant to Subsection 8.1(b) meets the criteria of
more than one of the types of Indebtedness described in Subsection 8.1(b), the
Borrower, in its sole discretion, shall classify such item of Indebtedness and
may include the amount and type of such Indebtedness in one or more of the
clauses or subclauses of Subsection 8.1(b) (including in part under one such
clause or subclause and in part under another such clause or subclause);
provided, that (if the Borrower shall so determine) any Indebtedness Incurred
pursuant to Subsection 8.1(b)(xiii) shall cease to be deemed Incurred or
outstanding for purposes of such clause or subclause but shall be deemed
Incurred for the purposes of Subsection 8.1(a) from and after the first date on
which the Borrower or any Restricted Subsidiary could have Incurred such
Indebtedness under Subsection 8.1(a) without reliance on such clause or
subclause; (iii) in the event that Indebtedness could be Incurred in part under
Subsection 8.1(a), the Borrower, in its sole discretion, may classify a portion
of such Indebtedness as having been Incurred under Subsection 8.1(a) and the
remainder of such Indebtedness as having been Incurred under Subsection 8.1(b);
(iv) the amount of Indebtedness issued at a price that is less than the
principal amount thereof shall be equal to the amount of the liability in
respect thereof determined in accordance with GAAP; (v) the principal amount of
Indebtedness outstanding under any subclause of Subsection 8.1, including for
purposes of any determination of the “Maximum Incremental Facilities Amount”
except as otherwise expressly, set forth herein, shall be determined after
giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness, (vi) if any Indebtedness is Incurred to
refinance Indebtedness initially Incurred (or, to refinance Indebtedness
Incurred to refinance Indebtedness initially Incurred) in reliance on any
provision of Subsection 8.1(b) measured by reference to a percentage of
Consolidated Total Assets at the time of Incurrence, and such

 

-131-



--------------------------------------------------------------------------------

refinancing would cause such percentage of Consolidated Total Assets to be
exceeded if calculated based on the Consolidated Total Assets on the date of
such refinancing, such percentage of Consolidated Total Assets shall not be
deemed to be exceeded (and such refinancing Indebtedness shall be deemed
permitted) so long as the principal amount of such refinancing Indebtedness does
not exceed an amount equal to the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing; and (vii) if any Indebtedness is
Incurred to refinance Indebtedness initially Incurred (or, Indebtedness Incurred
to refinance Indebtedness initially Incurred) in reliance on any provision of
Subsection 8.1(b) measured by a dollar amount, such dollar amount shall not be
deemed to be exceeded (and such refinancing Indebtedness shall be deemed
permitted) to the extent the principal amount of such newly Incurred
Indebtedness does not exceed an amount equal to the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing.
Notwithstanding anything herein to the contrary, Indebtedness Incurred by the
Borrower on the Seventh Amendment Effective Date under the Seventh Amendment
shall be classified as Incurred under Subsection 8.1(b), and not under
Subsection 8.1(a).

(d) For purposes of determining compliance with any dollar denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the dollar equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided, that (x) the dollar equivalent principal amount of any such
Indebtedness outstanding on the Restatement Effective Date shall be calculated
based on the relevant currency exchange rate in effect on the Restatement
Effective Date, (y) if such Indebtedness is Incurred to refinance other
Indebtedness denominated in a foreign currency (or in a different currency from
such Indebtedness so being Incurred), and such refinancing would cause the
applicable dollar denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
dollar denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses Incurred in
connection with such refinancing and (z) the dollar equivalent principal amount
of Indebtedness denominated in a foreign currency and Incurred pursuant to this
Agreement or any Senior ABL Facility shall be calculated based on the relevant
currency exchange rate in effect on, at the Borrower’s option, (A) the
Restatement Effective Date, (B) any date on which any of the respective
commitments under this Agreement or the applicable Senior ABL Facility shall be
reallocated between or among facilities or subfacilities thereunder, or on which
such rate is otherwise calculated for any purpose thereunder, or (C) the date of
such Incurrence. The principal amount of any Indebtedness Incurred to refinance
other Indebtedness, if Incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing.

 

-132-



--------------------------------------------------------------------------------

8.2 Limitation on Restricted Payments. (a) The Borrower shall not, and shall not
permit any Restricted Subsidiary, directly or indirectly, to (i) declare or pay
any dividend or make any distribution on or in respect of its Capital Stock
(including any such payment in connection with any merger or consolidation to
which the Borrower is a party) except (x) dividends or distributions payable
solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options if such Capital Stock represents a portion of the exercise
price thereof), (iii) voluntarily purchase, repurchase, redeem, defease or
otherwise voluntarily acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any Junior Debt (other
than a purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value), or (iv) make any Investment (other than a Permitted
Investment) in any Person (any such dividend, distribution, purchase,
repurchase, redemption, defeasance, other acquisition or retirement or
Investment being herein referred to as a “Restricted Payment”), if at the time
the Borrower or such Restricted Subsidiary makes such Restricted Payment and
after giving effect thereto:

(1) an Event of Default under Subsection 9.1(a), (c), (e), (f), (h), (i), (j) or
(k), or another Event of Default known to the Borrower, shall have occurred and
be continuing (or would result therefrom);

(2) the Borrower could not Incur at least an additional $1.00 of Indebtedness
pursuant to Subsection 8.1(a); or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be as determined in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a resolution of the Board of Directors) declared or made
subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

(A) (i) $275.0 million plus (ii) 50.0% of the Consolidated Net Income accrued
during the period (treated as one accounting period) beginning on October 1,
2016 to the end of the most recent fiscal quarter ending prior to the date of
such Restricted Payment for which consolidated financial statements of the
Borrower are available (or, in case such Consolidated Net Income shall be a
negative number, 100.0% of such negative number);

(B) the aggregate Net Cash Proceeds and the Fair Market Value of property or
assets received (x) by the Borrower as capital contributions to the Borrower
after the Restatement Effective Date or from the issuance or sale (other than to
a Restricted Subsidiary) of its Capital Stock (other than Disqualified

 

-133-



--------------------------------------------------------------------------------

Stock) after the Restatement Effective Date (other than Excluded Contributions
and Contribution Amounts) or (y) by the Borrower or any Restricted Subsidiary
from the Incurrence by the Borrower or any Restricted Subsidiary after the
Restatement Effective Date of Indebtedness that shall have been converted into
or exchanged for Capital Stock of the Borrower (other than Disqualified Stock)
or Capital Stock of any Parent Entity, plus the amount of any cash and the Fair
Market Value of any property or assets, received by the Borrower or any
Restricted Subsidiary upon such conversion or exchange;

(C) the aggregate amount of cash and the Fair Market Value of any property or
assets received from (i) dividends, distributions, interest payments, return of
capital, repayments of Investments or other transfers of assets to the Borrower
or any Restricted Subsidiary from any Unrestricted Subsidiary, including
dividends or other distributions related to dividends or other distributions
made pursuant to Subsection 8.2(b)(ix), plus (ii) the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary (valued in each case as
provided in the definition of “Investment”); and

(D) in the case of any disposition or repayment of any Investment constituting a
Restricted Payment (without duplication of any amount deducted in calculating
the amount of Investments at any time outstanding included in the amount of
Restricted Payments), the aggregate amount of cash and the Fair Market Value of
any property or assets received by the Borrower or a Restricted Subsidiary with
respect to all such dispositions and repayments received by the Borrower or a
Restricted Subsidiary.

(b) The provisions of Subsection 8.2(a) do not prohibit any of the following
(each, a “Permitted Payment”):

(i) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Capital Stock of the Borrower or any Junior Debt made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the issuance or sale of,
Capital Stock of the Borrower (other than Disqualified Stock and other than
Capital Stock issued or sold to a Subsidiary) or a capital contribution to the
Borrower, in each case other than Excluded Contributions and Contribution
Amounts; provided, that the Net Cash Proceeds from such issuance, sale or
capital contribution shall be excluded in subsequent calculations under
Subsection 8.2(a)(3)(B); provided, further, that, if the Net Cash Proceeds from
any such issuance, sale or contribution or any related series of issuances,
sales or contributions at any time exceeds $100.0 million in the aggregate, the
Borrower at its option may, within 180 days of such Net Cash Proceeds exceeding
$100.0 million in the aggregate (and so long as such Net Cash Proceeds have not
theretofore been used to effect a purchase, redemption, repurchase, defeasance
or other acquisition or retirement pursuant to this Subsection 8.2(b)(i)),
designate such Net Cash Proceeds as an Excluded Contribution pursuant to an
Officer’s Certificate and if the Borrower chooses not to make such a designation
such Net Cash Proceeds will no longer be available under this
Subsection 8.2(b)(i) and will be included in calculations under
Subsection 8.2(a)(3)(B);

 

-134-



--------------------------------------------------------------------------------

(ii) any dividend paid or the consummation of any irrevocable redemption within
60 days after the date of declaration thereof or of giving of any irrevocable
notice of redemption, as applicable, if at such date of declaration or the
giving of such notice, such dividend or redemption would have complied with
Subsection 8.2;

(iii) Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;

(iv) loans, advances, dividends or distributions by the Borrower to any Parent
Entity to permit any Parent Entity to repurchase or otherwise acquire its
Capital Stock (including any options, warrants or other rights in respect
thereof), or payments by the Borrower to repurchase or otherwise acquire Capital
Stock of any Parent Entity or the Borrower (including any options, warrants or
other rights in respect thereof), in each case from Management Investors
(including any repurchase or acquisition by reason of the Borrower or any Parent
Entity retaining any Capital Stock, option, warrant or other right in respect of
tax withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed in any calendar year (net of repayments of any such loans or advances)
$100.0 million (with unused amounts in any calendar year being carried over to
the next two succeeding calendar years; provided, that if any amount is so
carried over, the application of the amount available in any calendar year under
this Subsection 8.2(b)(iv) will be applied (1) first, from any amount carried
over from the second preceding calendar year, (2) second, from any amount
carried over from the immediately preceding calendar year, and (3) third, from
the amount for such calendar year); provided that such amount in any calendar
year may be increased by an amount not to exceed (x) the Net Cash Proceeds
received by the Borrower since the Restatement Effective Date from, or as a
capital contribution from, the issuance or sale to Management Investors of
Capital Stock (including any options, warrants or other rights in respect
thereof), to the extent such Net Cash Proceeds are not included in any
calculation under Subsection 8.2(a)(3)(B)(x), plus (y) the cash proceeds of key
man life insurance policies received by the Borrower or any Restricted
Subsidiary (or by any Parent Entity and contributed to the Borrower) since the
Restatement Effective Date to the extent such cash proceeds are not included in
any calculation under Subsection 8.2(a)(3)(A);

(v) the payment by the Borrower of dividends on the common stock, units or
equity of the Borrower in an amount not to exceed the greater of $75.0 million
and 5.5% of Consolidated EBITDA in any Fiscal Year;

(vi) Restricted Payments (including loans or advances) in an aggregate amount
outstanding at any time not to exceed an amount (net of repayments of any such
loans or advances) equal to the greater of $425.0 million and 2.50% of
Consolidated Total Assets;

 

-135-



--------------------------------------------------------------------------------

(vii) loans, advances, dividends or distributions to any Parent Entity or other
payments by the Borrower or any Restricted Subsidiary (A) to satisfy or permit
any Parent Entity to satisfy obligations under the Transaction Documents, or
(B) to pay or permit any Parent Entity to pay (but without duplication) any
Parent Expenses or any Related Taxes;

(viii) payments by the Borrower, or loans, advances, dividends or distributions
by the Borrower to any Parent Entity to make payments to holders of Capital
Stock of the Borrower or any Parent Entity in lieu of issuance of fractional
shares of such Capital Stock;

(ix) dividends or other distributions of, or Investments paid for or made with,
Capital Stock, Indebtedness or other securities of Unrestricted Subsidiaries;

(x) any Restricted Payment pursuant to or in connection with the Transactions;

(xi) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock, or of any Preferred Stock of a Restricted Subsidiary,
Incurred in accordance with the terms of Subsection 8.1;

(xii) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of any Junior Debt (v) made by exchange for, or out of the proceeds
of the Incurrence of, (1) Refinancing Indebtedness Incurred in compliance with
Subsection 8.1 or (2) new Indebtedness of the Borrower, or a Guarantor, as the
case may be, Incurred in compliance with Subsection 8.1, so long as such new
Indebtedness satisfies all requirements for “Refinancing Indebtedness” set forth
in the definition thereof applicable to a refinancing of such Junior Debt,
(w) from Net Available Cash or any equivalent amount to the extent permitted by
Subsection 8.4, (x) from declined amounts as contemplated by Subsection 4.4(d),
(y) following the occurrence of a Change of Control (or other similar event
described therein as a “change of control”), but only if the Borrower shall have
complied with Subsection 8.8(a) prior to purchasing, redeeming, repurchasing,
defeasing, acquiring or retiring such Junior Debt or (z) constituting Acquired
Indebtedness;

(xiii) any Restricted Payment; provided, that on a pro forma basis after giving
effect to such Restricted Payment the Consolidated Total Net Leverage Ratio
would be equal to or less than 3.50:1.00;

(xiv) any purchase, redemption or other acquisition or retirement for value of
shares of Capital Stock of a Restricted Subsidiary owned by a Strategic Investor
if such purchase, redemption or other acquisition or retirement for value is
made for consideration not in excess of the Fair Market Value of such Capital
Stock; and

(xv) on or prior to July 1, 2017, the declaration and payment of dividends with
respect to the Existing Mandatory Convertible Preferred in accordance with the
terms thereof as in effect on the Issue Date;

 

-136-



--------------------------------------------------------------------------------

provided that (A) in the case of Subsections 8.2(b)(ii), (v) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in the case of
Subsection 8.2(b)(iv), at the time of any calculation of the amount of
Restricted Payments, the net amount of Permitted Payments that have then
actually been made under Subsection 8.2(b)(iv) that is in excess of 50.0% of the
total amount of Permitted Payments then permitted under
Subsection 8.2(b)(iv) shall be included in such calculation of the amount of
Restricted Payments, (C) in all cases other than pursuant to clauses (A) and
(B) immediately above, the net amount of any such Permitted Payment shall be
excluded in subsequent calculations of the amount of Restricted Payments, and
(D) solely with respect to Subsections 8.2(b)(vi), (xii) and (xiii), no Event of
Default under Subsection 9.1(a), (c), (e), (f), (h), (i), (j) or (k) or other
Event of Default known to the Borrower shall have occurred and be continuing at
the time of any such Permitted Payment after giving effect thereto. The
Borrower, in its sole discretion, may classify any Investment or other
Restricted Payment as being made in part under one of the clauses or subclauses
of this Subsection 8.2(b) (or, in the case of any Investment, the clauses or
subclauses of Permitted Investments) and in part under one or more other such
provisions (or, as applicable, clauses or subclauses).

8.3 Limitation on Restrictive Agreements. The Borrower will not, and will not
permit any Restricted Subsidiary to, create or otherwise cause to exist or
become effective any consensual encumbrance or restriction on (i) the ability of
the Borrower or any of its Restricted Subsidiaries (other than any Foreign
Subsidiaries or any Excluded Subsidiaries) to create, incur, assume or suffer to
exist any Lien in favor of the Lenders in respect of obligations and liabilities
under this Agreement or any other Loan Documents upon any of its property,
assets or revenues constituting Term Loan Priority Collateral as and to the
extent contemplated by this Agreement and the other Loan Documents, whether now
owned or hereafter acquired or (ii) the ability of any Restricted Subsidiary to
(x) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower, (y) make any loans
or advances to the Borrower or (z) transfer any of its property or assets to the
Borrower (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation, will not be deemed to
constitute such an encumbrance or restriction), except any encumbrance or
restriction:

(a) pursuant to an agreement or instrument in effect at or entered into on the
Restatement Effective Date, this Agreement and the other Loan Documents, the ABL
Facility Documents, the ABL/Term Loan Intercreditor Agreement, the Senior Notes
Debt Documents and, on and after the execution and delivery thereof, the Junior
Lien Intercreditor Agreement, any Other Intercreditor Agreement, any Permitted
Debt Exchange Notes (and any related documents) and any Additional Obligations
Documents;

(b) pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Borrower or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets from such Person or any other
transaction entered into in connection with any such acquisition, merger or
consolidation, as in effect at the time of such acquisition, merger,
consolidation or transaction (except to the extent that such Indebtedness was
incurred to finance,

 

-137-



--------------------------------------------------------------------------------

or otherwise in connection with, such acquisition, merger, consolidation or
transaction); provided that for purposes of this Subsection 8.3(b), if a Person
other than the Borrower is the Successor Borrower with respect thereto, any
Subsidiary thereof or agreement or instrument of such Person or any such
Subsidiary shall be deemed acquired or assumed, as the case may be, by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Borrower;

(c) pursuant to an agreement or instrument (a “Refinancing Agreement”) effecting
a refinancing of Indebtedness Incurred or outstanding pursuant or relating to,
or that otherwise extends, renews, refunds, refinances or replaces, any
agreement or instrument referred to in Subsection 8.3(a) or (b) or this
Subsection 8.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower);

(d) (i) pursuant to any agreement or instrument that restricts in a customary
manner (as determined by the Borrower in good faith) the assignment or transfer
thereof, or the subletting, assignment or transfer of any property or asset
subject thereto, (ii) by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii) contained in mortgages, pledges or other security agreements
securing Indebtedness or other obligations of the Borrower or a Restricted
Subsidiary to the extent restricting the transfer of the property or assets
subject thereto, (iv) pursuant to customary provisions (as determined by the
Borrower in good faith) restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the Borrower or any Restricted
Subsidiary, (v) pursuant to Purchase Money Obligations that impose encumbrances
or restrictions on the property or assets so acquired, (vi) on cash or other
deposits or net worth or inventory imposed by customers or suppliers under
agreements entered into in the ordinary course of business, (vii) pursuant to
customary provisions (as determined by the Borrower in good faith) contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements or in shareholder, partnership, limited liability company and
other similar agreements in respect of non-wholly owned Restricted Subsidiaries,
(viii) that arises or is agreed to in the ordinary course of business and does
not detract from the value of property or assets of the Borrower or any
Restricted Subsidiary in any manner material to the Borrower or such Restricted
Subsidiary (ix) pursuant to Hedging Obligations or Bank Products Obligations or
(x) pursuant to Related Corporation Contracts;

(e) with respect to any agreement for the direct or indirect disposition of
Capital Stock of any Person, property or assets, imposing restrictions with
respect to such Person, Capital Stock, property or assets pending the closing of
such disposition;

(f) by reason of any applicable law, rule, regulation or order, or required by
any regulatory authority having jurisdiction over the Borrower or any Restricted
Subsidiary or any of

 

-138-



--------------------------------------------------------------------------------

their businesses, including any such law, rule, regulation, order or requirement
applicable in connection with such Restricted Subsidiary’s status (or the status
of any Subsidiary of such Restricted Subsidiary) as a Captive Insurance
Subsidiary;

(g) pursuant to an agreement or instrument (i) relating to any Indebtedness
permitted to be Incurred subsequent to the Restatement Effective Date pursuant
to Subsection 8.1 (x) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in the Initial
Agreements (as determined in good faith by the Borrower), or (y) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower) and either (1) the Borrower determines in good faith that such
encumbrance or restriction will not materially affect the Borrower’s ability to
create and maintain the Liens on the Term Loan Priority Collateral pursuant to
the Security Documents and make principal or interest payments on the Term Loans
or (2) such encumbrance or restriction applies only if a default occurs in
respect of a payment or financial covenant relating to such Indebtedness,
(ii) relating to any sale of receivables by a Foreign Subsidiary or
(iii) relating to Indebtedness of or a Financing Disposition by or to or in
favor of any Special Purpose Entity;

(h) any agreement relating to intercreditor arrangements and related rights and
obligations, to or by which the Lenders and/or the Administrative Agent, the
Collateral Agent or any other agent, trustee or representative on their behalf
may be party or bound at any time or from time to time, and any agreement
providing that in the event that a Lien is granted for the benefit of the
Lenders, another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.6; or

(i) any agreement governing or relating to Indebtedness and/or other obligations
and liabilities secured by a Lien permitted by Subsection 8.6 (in which case any
restriction shall only be effective against the assets subject to such Lien,
except as may be otherwise permitted under this Subsection 8.3).

8.4 Limitation on Sales of Assets and Subsidiary Stock. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, make any Asset
Disposition unless:

(i) the Borrower or such Restricted Subsidiary receives consideration (including
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at the time of such Asset Disposition at
least equal to the fair market value of the shares and assets subject to such
Asset Disposition, as such fair market value (as of the date on which a legally
binding commitment for such Asset Disposition was entered into) may be
determined (and shall be determined, to the extent such Asset Disposition or any
series of related Asset Dispositions involves aggregate consideration in excess
of $100.0 million) in good faith by the senior management of the Borrower or the
Board of Directors, whose determination shall be conclusive (including as to the
value of all noncash consideration);

(ii) in the case of any Asset Disposition (or series of related Asset
Dispositions) having a Fair Market Value (as of the date on which a legally
binding

 

-139-



--------------------------------------------------------------------------------

commitment for such Asset Disposition was entered into) of $100.0 million or
more, at least 75.0% of the consideration therefor (excluding, in the case of an
Asset Disposition (or series of related Asset Dispositions), any consideration
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) received by the
Borrower or such Restricted Subsidiary is in the form of cash; and

(iii) to the extent required by Subsection 8.4(b), an amount equal to 100.0% of
the Net Available Cash from such Asset Disposition is applied by the Borrower
(or any Restricted Subsidiary, as the case may be) as provided therein.

(b) In the event that on or after the Restatement Effective Date the Borrower or
any Restricted Subsidiary shall make an Asset Disposition or a Recovery Event
shall occur, subject to Subsection 8.4(a), an amount equal to 100.0% of the Net
Available Cash from such Asset Disposition or Recovery Event shall be applied by
the Borrower (or any Restricted Subsidiary, as the case may be) as follows:

(i) first, to the extent the Borrower or such Restricted Subsidiary elects (by
delivery of an officer’s certificate by a Responsible Officer to the
Administrative Agent promptly following such Asset Disposition or Recovery Event
that it is exercising its reinvestment option under this Subsection 8.4(b)(i))
to invest in Additional Assets (including by means of an investment in
Additional Assets by a Restricted Subsidiary with an amount equal to Net
Available Cash received by the Borrower or another Restricted Subsidiary) within
365 days after the later of the date of such Asset Disposition or Recovery
Event, as the case may be, and the date of receipt of such Net Available Cash
(such period, the “Reinvestment Period”) or, if such investment in Additional
Assets is a project authorized by the Board of Directors that will take longer
than such 365 days to complete and is subject to a binding written commitment
entered into during the Reinvestment Period, an additional 180 days after the
last day of the Reinvestment Period (it being understood and agreed that if no
such investment is made within the Reinvestment Period as extended by this
clause (y), the Borrower shall make the prepayments required by Subsection
8.4(b)(ii) on the earlier to occur of (I) the last day of such Reinvestment
Period and (II) the date the Borrower elects not to pursue such investment);

(ii) second, (1) if no application of Net Available Cash election is made
pursuant to preceding clause (i) with respect to such Asset Disposition or
Recovery Event or (2) if such election is made to the extent of the balance of
such Net Available Cash or equivalent amount after application in accordance
with Subsection 8.4(b)(i), within ten Business Days after the end of the
Reinvestment Period specified in clause (i) above (as extended pursuant to
clause (y) of such clause (i)) (x) to the extent such Asset Disposition or
Recovery Event is an Asset Disposition or Recovery Event of assets that
constitute Collateral, to purchase, redeem, repay, prepay, make an offer to
prepay or repurchase, or deliver a notice of redemption, in accordance with
Subsection 4.4(b)(i) (subject to Subsection 4.4(d)) or the agreements or
instruments governing the relevant Indebtedness described in clause (B) below
(subject to any provision under such agreement or instrument analogous to
Subsection 4.4(d)), as applicable, (A) the Term Loans and (B) to

 

-140-



--------------------------------------------------------------------------------

the extent the Borrower or any Restricted Subsidiary is required by the terms
thereof, any Permitted Debt Exchange Notes, Additional Obligations and any
Refinancing Indebtedness in respect of the foregoing with, in each case, a Lien
on the Collateral ranking pari passu with the Liens securing the Term Facility
Obligations on a pro rata basis with the Term Loans and (y) to the extent such
Asset Disposition is an Asset Disposition of assets that do not constitute
Collateral, to purchase, redeem, repay, prepay, make an offer to prepay or
repurchase, or deliver a notice of redemption, in accordance with Subsection
4.4(b)(i) (subject to Subsection 4.4(d)) or the agreements or instruments
governing any relevant Indebtedness permitted under Subsection 8.1 (subject to
any provision under such agreement or instrument analogous to Subsection
4.4(d)), as applicable, (A) the Term Loans and (B) to the extent the Borrower or
any Restricted Subsidiary is required by the terms thereof, any other
Indebtedness (other than Indebtedness subordinated in right of payment to the
First Lien Obligations) on a pro rata basis with the Term Loans; and

(iii) third, to the extent of the balance of such Net Available Cash or
equivalent amount after application in accordance with Subsections 8.4(b)(i) and
(ii) above (including an amount equal to the amount of any prepayment otherwise
contemplated by clause (ii) above in connection with such Asset Disposition or
Recovery Event that is declined by any Lender), to fund (to the extent
consistent with any other applicable provision of this Agreement) any general
corporate purpose (including but not limited to the repurchase, repayment or
other acquisition or retirement of Junior Debt);

provided, however, that in connection with any prepayment, repayment, purchase
or redemption of Indebtedness pursuant to clause (ii) above, the Borrower or
such Restricted Subsidiary will retire such Indebtedness and will cause the
related loan commitment (if any) to be permanently reduced in an amount equal to
the principal amount so prepaid, repaid, purchased or redeemed.

(c) Notwithstanding the foregoing provisions of this Subsection 8.4, the
Borrower and the Restricted Subsidiaries shall not be required to apply any Net
Available Cash or equivalent amount in accordance with this Subsection 8.4
except to the extent that (x) the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events or equivalent amount that is not applied in
accordance with this Subsection 8.4 exceeds $100.0 million, in which case the
Borrower and its Subsidiaries shall apply all such Net Available Cash from such
Asset Dispositions and Recovery Events or equivalent amount in accordance with
Subsection 8.4(b) or (y) the terms of any Permitted Debt Exchange Notes,
Additional Obligations or any Refinancing Indebtedness in respect of the
foregoing with, in each case, a Lien on the Collateral ranking pari passu with
the Liens securing the Term Loan Facility Obligations would require Net
Available Cash or the equivalent amount to be applied to purchase, redeem, repay
or prepay such Indebtedness prior to reaching such $100.0 million threshold.

(d) For the purposes of Subsection 8.4(a)(ii), the following are deemed to be
cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the assumption of
Indebtedness of the Borrower (other than Disqualified Stock of the Borrower) or
any Restricted Subsidiary and the release of the Borrower or such Restricted
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Asset

 

-141-



--------------------------------------------------------------------------------

Disposition, (3) Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Disposition, to the extent that
the Borrower and each other Restricted Subsidiary are released from any
Guarantee of payment of the principal amount of such Indebtedness in connection
with such Asset Disposition, (4) securities received by the Borrower or any
Restricted Subsidiary from the transferee that are converted by the Borrower or
such Restricted Subsidiary into cash within 180 days, (5) consideration
consisting of Indebtedness of the Borrower or any Restricted Subsidiary,
(6) Additional Assets, and (7) any Designated Noncash Consideration received by
the Borrower or any of its Restricted Subsidiaries in an Asset Disposition
having an aggregate Fair Market Value, taken together with all other Designated
Noncash Consideration received pursuant to this clause (7), not to exceed an
aggregate amount at any time outstanding equal to the greater of $425.0 million
and 2.50% of Consolidated Total Assets (with the Fair Market Value of each item
of Designated Noncash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

8.5 Limitations on Transactions with Affiliates. (a) The Borrower will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, enter into
or conduct any transaction or series of related transactions (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Borrower (an “Affiliate Transaction”)
involving aggregate consideration in excess of $100.0 million unless (i) the
terms of such Affiliate Transaction are not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained at the time in a transaction with a Person who is not such an
Affiliate and (ii) if such Affiliate Transaction involves aggregate
consideration in excess of $100.0 million, the terms of such Affiliate
Transaction have been approved by a majority of the Disinterested Directors. For
purposes of this Subsection 8.5(a), any Affiliate Transaction shall be deemed to
have satisfied the requirements set forth in this Subsection 8.5(a) if (x) such
Affiliate Transaction is approved by a majority of the Disinterested Directors
or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.

(b) The provisions of Subsection 8.5(a) will not apply to:

(i) any Restricted Payment Transaction,

(ii) (1) the entering into, maintaining or performance of any employment or
consulting contract, collective bargaining agreement, benefit plan, program or
arrangement, related trust agreement or any other similar arrangement for or
with any current or former employee, officer or director or consultant of or to
the Borrower, any Restricted Subsidiary or any Parent Entity heretofore or
hereafter entered into in the ordinary course of business, including vacation,
health, insurance, deferred compensation, severance, retirement, savings or
other similar plans, programs or arrangements, (2) payments, compensation,
performance of indemnification or contribution obligations, the making or
cancellation of loans or any issuance, grant or award of stock, options, other
equity related interests or other securities, to any such employees, officers,
directors or consultants in the ordinary course of business, (3) the payment of
reasonable fees to directors of the Borrower or any of its Subsidiaries or any

 

-142-



--------------------------------------------------------------------------------

Parent Entity (as determined in good faith by the Borrower, such Subsidiary or
such Parent Entity), or (4) Management Advances and payments in respect thereof
(or in reimbursement of any expenses referred to in the definition of such
term),

(iii) any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities,

(iv) any transaction arising out of agreements or instruments in existence on
the Restatement Effective Date and set forth on Schedule 8.5 (other than any
Transaction Documents referred to in Subsection 8.5(b)(vii)), and any payments
made pursuant thereto,

(v) any transaction in the ordinary course of business on terms that are fair to
the Borrower and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or senior management of the Borrower, or are not
materially less favorable to the Borrower or the relevant Restricted Subsidiary
than those that could be obtained at the time in a transaction with a Person who
is not an Affiliate of the Borrower,

(vi) any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

(vii) the execution, delivery and performance of any Transaction Document,

(viii) the Transactions, all transactions in connection therewith (including but
not limited to the financing thereof), and all fees and expenses paid or payable
in connection with the Transactions,

(ix) any issuance or sale of Capital Stock (other than Disqualified Stock) of
the Borrower or any capital contribution to the Borrower,

(x) [Reserved], and

(xi) any transaction between or among the Borrower or any Restricted Subsidiary
and any Related Corporation pursuant to or in connection with a Related
Corporation Contract.

8.6 Limitation on Liens. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create or permit to exist any
Lien (other than Permitted Liens) on any of its property or assets (including
Capital Stock of any other Person), whether owned on the Restatement Effective
Date or thereafter acquired, securing any Indebtedness (the “Initial Lien”)
unless, in the case of Initial Liens on any asset or property other than
Collateral, the Term Loan Facility Obligations are equally and ratably secured
with (or on a senior basis to, in the case such Initial Lien secures any Junior
Debt) the obligations secured by such Initial Lien. Any such Lien created in
favor of the Term Loan Facility Obligations pursuant

 

-143-



--------------------------------------------------------------------------------

to the subclause in the preceding sentence requiring an equal and ratable (or
senior, as applicable) Lien for the benefit of the Term Loan Facility
Obligations will be automatically and unconditionally released and discharged
upon (i) the release and discharge of the Initial Lien to which it relates,
(ii) in the case of any such Lien in favor of any Subsidiary Guaranty, upon the
termination and discharge of such Subsidiary Guaranty in accordance with the
terms thereof, hereof and the ABL/Term Loan Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or any Other Intercreditor Agreement, or (iii) any
sale, exchange or transfer (other than a transfer constituting a transfer of all
or substantially all of the assets of the Borrower that is governed by the
provisions of Subsection 8.7) to any Person not an Affiliate of the Borrower of
the property or assets secured by such Initial Lien, or of all of the Capital
Stock held by the Borrower or any Restricted Subsidiary in, or all or
substantially all the assets of, any Restricted Subsidiary creating such Initial
Lien.

8.7 Limitation on Fundamental Changes. (a) The Borrower will not consolidate
with or merge with or into, or convey, transfer or lease all or substantially
all its assets to, any Person, unless:

(i) the resulting, surviving or transferee Person (the “Successor Borrower”)
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor
Borrower (if not the Borrower) will expressly assume all the obligations of the
Borrower under this Agreement and the Loan Documents to which it is a party by
executing and delivering to the Administrative Agent a joinder or one or more
other documents or instruments in form reasonably satisfactory to the
Administrative Agent;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Borrower or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Borrower or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

(iii) immediately after giving effect to such transaction, either (A) the
Borrower (or, if applicable, the Successor Borrower with respect thereto) could
Incur at least $1.00 of additional Indebtedness pursuant to Subsection 8.1(a) or
(B) the Consolidated Coverage Ratio of the Borrower (or, if applicable, the
Successor Borrower with respect thereto) would equal or exceed the Consolidated
Coverage Ratio of the Borrower immediately prior to giving effect to such
transaction;

(iv) each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor that
will be released from its obligations under its Subsidiary Guaranty in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its Subsidiary
Guaranty (other than any Subsidiary Guaranty that will be discharged or
terminated in connection with such transaction);

(v) each Subsidiary Guarantor (other than (x) any Subsidiary that will be
released from its grant or pledge of Collateral under the Guarantee and
Collateral

 

-144-



--------------------------------------------------------------------------------

Agreement in connection with such transaction and (y) any party to any such
consolidation or merger) shall have by a supplement to the Guarantee and
Collateral Agreement or another document or instrument affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (iv) above;

(vi) each mortgagor of a Mortgaged Fee Property (other than (x) any Subsidiary
that will be released from its grant or pledge of Collateral under the Guarantee
and Collateral Agreement in connection with such transaction and (y) any party
to any such consolidation or merger) shall have affirmed that its obligations
under the applicable Mortgage shall apply to its Guarantee as reaffirmed
pursuant to clause (iv); and

(vii) the Borrower will have delivered to the Administrative Agent a certificate
signed by a Responsible Officer and a legal opinion, each to the effect that
such consolidation, merger or transfer complies with the provisions described in
this Subsection 8.7(a), provided that (x) in giving such opinion such counsel
may rely on such certificate of such Responsible Officer as to compliance with
the foregoing clauses (ii) and (iii) of this Subsection 8.7(a) and as to any
matters of fact, and (y) no such legal opinion will be required for a
consolidation, merger or transfer described in Subsection 8.7(d).

(b) Any Indebtedness that becomes an obligation of the Borrower, any Successor
Borrower or any Restricted Subsidiary (or that is deemed to be Incurred by any
Restricted Subsidiary that becomes a Restricted Subsidiary) as a result of any
such transaction undertaken in compliance with this Subsection 8.7, and any
Refinancing Indebtedness with respect thereto, shall be deemed to have been
Incurred in compliance with Subsection 8.1(b)(x).

(c) Upon any transaction involving the Borrower in accordance with
Subsection 8.7(a) in which the Borrower is not the Successor Borrower, the
Successor Borrower will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under the Loan Documents, and thereafter
the predecessor Borrower shall be relieved of all obligations and covenants
under the Loan Documents, except that the predecessor Borrower in the case of a
lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Term Loans.

(d) Clauses (ii) and (iii) of Subsection 8.7(a) will not apply to any
transaction in which the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation or other entity or (y) a Restricted Subsidiary of the Borrower so
long as all assets of the Borrower and the Restricted Subsidiaries immediately
prior to such transaction (other than Capital Stock of such Restricted
Subsidiary) are owned by such Restricted Subsidiary and its Restricted
Subsidiaries immediately after the consummation thereof. Subsection 8.7(a) will
not apply to any transaction in which any Restricted Subsidiary consolidates
with, merges into or transfers all or part of its assets to the Borrower or the
Transactions.

 

-145-



--------------------------------------------------------------------------------

8.8 Change of Control; Limitation on Amendments. The Borrower shall not and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

(a) in the event of the occurrence of a Change of Control, repurchase or repay
any Indebtedness then outstanding pursuant to any Junior Debt or any portion
thereof, unless the Borrower shall have (i) made payment in full of the Term
Loans and any other amounts then due and owing to any Lender or the
Administrative Agent hereunder and under any Note or (ii) made an offer to pay
the Term Loans and any amounts then due and owing to each Lender and the
Administrative Agent hereunder and under any Note and shall have made payment in
full thereof to each such Lender or the Administrative Agent which has accepted
such offer. Upon the Borrower having made all payments of Term Loans and any
other amounts then due and owing to any Lender required by the preceding
sentence, any Event of Default arising under Subsection 9(j) by reason of such
Change of Control shall be deemed not to have occurred or be continuing;

(b) (1) amend, supplement, waive or otherwise modify any of the provisions of
any Senior Notes Debt Documents or any indenture, instrument or agreement
governing any Refinancing Indebtedness in respect thereof in a manner that
shortens the maturity date of such Indebtedness to a date prior to the Maturity
Date of the Initial Term Loans or provides for a shorter weighted average life
to maturity than the Initial Term Loans and (2) if an Event of Default under
Subsection 9.1(a) or (f) is continuing, amend, supplement, waive or otherwise
modify any of the provisions of any indenture, instrument or agreement
evidencing Subordinated Obligations or Guarantor Obligations in a manner that
(i) changes the subordination provisions of such Indebtedness or (ii) shortens
the maturity date of such Indebtedness to a date prior to the Maturity Date of
the Initial Term Loans or provides for a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Initial
Term Loans; provided that, notwithstanding the foregoing, the provisions of this
Subsection 8.8(b) shall not restrict or prohibit any refinancing of Indebtedness
(in whole or in part) permitted pursuant to Subsection 8.1; or

(c) amend, supplement, waive or otherwise modify the terms of any Permitted Debt
Exchange Notes, any Additional Obligations or any Refinancing Indebtedness in
respect of the foregoing or any indenture or agreement pursuant to which such
Permitted Debt Exchange Notes, Additional Obligations or Refinancing
Indebtedness have been issued or incurred in any manner inconsistent with the
terms of Subsection 2.7(a), Subsection 8.1(b), Subsection 8.6 or the definitions
of “Additional Obligations”, “Refinancing Indebtedness” and “Permitted Liens” or
that would result in a Default hereunder if such Permitted Debt Exchange Notes,
Additional Obligations or Refinancing Indebtedness (as so amended or modified)
were then being issued or incurred or, if such Permitted Debt Exchange Notes,
Additional Obligations or Refinancing Indebtedness is unsecured or secured by a
Lien ranking junior to the Liens securing the Term Loan Facility Obligations and
an Event of Default under Subsection 9.1(a) or (f) is then continuing, that
would provide for the addition of security or a Lien ranking pari passu to the
Liens securing the Term Loan Facility Obligations, as the case may be.

8.9 Limitation on Lines of Business. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter into
any business, either directly or through any Restricted Subsidiary, except for
those businesses of the same general type as those in which the Borrower and its
Restricted Subsidiaries are engaged in on the Restatement Effective Date or
which are reasonably related thereto and any business related thereto.

 

-146-



--------------------------------------------------------------------------------

SECTION 9

Events of Default

9.1 Events of Default. Any of the following from and after the Restatement
Effective Date shall constitute an event of default:

(a) The Borrower shall fail to pay any principal of any Term Loan when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Term Loan, or any other amount payable hereunder, within five Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

(c) Any Loan Party shall default in the payment, observance or performance of
any term, covenant or agreement contained in Section 8; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in clauses (a) through (c) of this Subsection 9.1), and such default
shall continue unremedied for a period of 30 days after the earlier of (A) the
date on which a Responsible Officer of the Borrower becomes aware of such
failure and (B) the date on which written notice thereof shall have been given
to the Borrower by the Administrative Agent or the Required Lenders; or

(e) Any Loan Party or any of its Restricted Subsidiaries shall (i) default in
(x) any payment of principal of or interest on any Indebtedness (excluding the
Term Loans) in excess of $150.0 million or (y) in the payment of any Guarantee
Obligation of Indebtedness in excess of $150.0 million, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness or Guarantee Obligation was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (excluding the Term Loans) or Guarantee Obligation referred to in
clause (i) above or contained in any instrument or agreement evidencing,
securing or relating thereto (other than a failure to provide notice of a
default or an event of default under such instrument or agreement), or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable (an “Acceleration”), and such time shall have
lapsed and, if any notice (a “Default Notice”) shall be required to commence a
grace period or declare the occurrence of an event of default before notice of
Acceleration may be delivered, such Default Notice shall have been given and
such default, event of default or condition shall not have been remedied or
waived by

 

-147-



--------------------------------------------------------------------------------

or on behalf of such holder or holders and, in the case of any such Indebtedness
under the Senior ABL Facility or any Additional ABL Credit Facility only, either
(x) such default (if other than a default in the observance or performance of a
financial maintenance covenant) remains unremedied and not waived by or on
behalf of such holders of such Indebtedness for a period of 60 days or (y) such
Indebtedness under the Senior ABL Facility or such Additional ABL Credit
Facility shall have been Accelerated and such Acceleration shall not have been
rescinded (provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder); or

(f) If (i) the Borrower or any Material Subsidiaries of the Borrower shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of the Borrower that is not a Loan Party), or (B) seeking
appointment of a receiver, interim receiver, receivers, receiver and manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Material Subsidiaries
of the Borrower shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any Material
Subsidiaries of the Borrower any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged, unstayed or unbonded for a period of 60 days; or (iii) there shall
be commenced against the Borrower or any Material Subsidiaries of the Borrower
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Material Subsidiaries of the Borrower shall take any corporate or other
similar organizational action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower or any Material Subsidiaries of the Borrower
shall be generally unable to, or shall admit in writing its general inability
to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of the Borrower or any Commonly
Controlled Entity shall, or in the

 

-148-



--------------------------------------------------------------------------------

reasonable opinion of the Administrative Agent is reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could be reasonably expected to result in a Material
Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Borrower or
any of its Restricted Subsidiaries involving in the aggregate at any time a
liability (net of any insurance or indemnity payments actually received in
respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $150.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i) (i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or any
Loan Party which is a party to any such Security Document shall so assert in
writing or (ii) the Lien created by any of the Security Documents shall cease to
be perfected and enforceable in accordance with its terms or of the same effect
as to perfection and priority purported to be created thereby with respect to
any significant portion of the Term Loan Priority Collateral (other than in
connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document) and such failure of such Lien to
be perfected and enforceable with such priority shall have continued unremedied
for a period of 20 days; or

(j) Any Loan Party shall assert in writing that any of the ABL/Term Loan
Intercreditor Agreement, the Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or

(k) A Change of Control shall have occurred.

9.2 Remedies Upon an Event of Default. (a) If any Event of Default occurs and is
continuing, then, and in any such event, (A) if such event is an Event of
Default specified in clause (i) or (ii) of Subsection 9.1(f) with respect to the
Borrower, automatically the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement shall immediately become due and
payable, and (B) if such event is any other Event of Default, with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Term Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

(b) Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

-149-



--------------------------------------------------------------------------------

SECTION 10

The Agents and the Other Representatives

10.1 Appointment. (a) Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement, the other Loan Documents and the Agency Transfer Agreement and to
exercise such powers and perform such duties as are expressly delegated to or
required of such Agent by the terms of this Agreement, the other Loan Documents
and the Agency Transfer Agreement, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agents and the Other Representatives shall not
have any duties or responsibilities, except, in the case of the Administrative
Agent and the Collateral Agent, those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement, any other Loan Document or the Agency Transfer Agreement or otherwise
exist against any Agent or the Other Representatives.

(b) Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein (including the Agency Transfer Agreement) by or
through its respective officers, directors, agents, employees or affiliates, or
delegate any and all such rights and powers to, any one or more sub-agents
appointed by such Agent (it being understood and agreed, for the avoidance of
doubt and without limiting the generality of the foregoing, that the
Administrative Agent and the Collateral Agent may perform any of their
respective duties under the Security Documents by or through one or more of
their respective affiliates). Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as its
activities as Agent.

(c) Except solely to the extent of the Borrower’s rights to consent pursuant to
and subject to the conditions in Subsection 10.9 and except for Subsections
10.8(a), (b), (c) and (e), the provisions of this Section 10 are solely for the
benefit of the Agents and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.2 The Administrative Agent and Affiliates. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such person were not
an Agent hereunder and without any duty to account therefor to the Lenders.

 

-150-



--------------------------------------------------------------------------------

10.3 Action by an Agent. Each Agent may execute any of its duties under this
Agreement, the other Loan Documents and the Agency Transfer Agreement by or
through agents or attorneys-in-fact (including the Collateral Agent in the case
of the Administrative Agent), and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact or counsel
selected by it with reasonable care.

10.4 Exculpatory Provisions. (a) No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents and the
Agency Transfer Agreement. Without limiting the generality of the foregoing, no
Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) or, in the case of the Former Agent, as expressly required
by the Agency Transfer Agreement; provided that such Agent shall not be required
to take any action that, in its judgment or the judgment of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document, the
Agency Transfer Agreement or applicable Requirement of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Subsection 11.1) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Borrower or a
Lender.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document or the Agency Transfer Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any

 

-151-



--------------------------------------------------------------------------------

other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(d) Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrower and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider.

10.5 Acknowledgement and Representations by Lenders. Each Lender expressly
acknowledges that none of the Agents or the Other Representatives nor any of
their officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by any Agent or
any Other Representative hereafter taken, including any review of the affairs of
the Borrower or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender. Each Lender further represents and warrants that it has had the
opportunity to review the Confidential Information Memorandum and each other
document made available to it on the Platform in connection with this Agreement
and has acknowledged and accepted the terms and conditions applicable to the
recipients thereof. Absent manifest error, the Administrative Agent may
conclusively rely on information provided to it by the Former Agent and the
Borrower with respect to the Credit Agreement prior to the Restatement Effective
Date. Each Lender represents to the Agents, the Other Representatives and each
of the Loan Parties that, independently and without reliance upon any Agent, the
Other Representatives or any other Lender, and based on such documents and
information as it has deemed appropriate, it has made and will make its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Loan Parties, it has made its own decision to make its Loans hereunder and enter
into this Agreement and it will make its own decisions in taking or not taking
any action under this Agreement and the other Loan Documents and, except as
expressly provided in this Agreement, neither the Agents nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
Each Lender represents to each other party hereto that it is a bank, savings and
loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or
acquires commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and that it
has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder. Each Lender acknowledges and agrees to
comply with the provisions of Subsection 11.6 applicable to the Lenders
hereunder.

 

-152-



--------------------------------------------------------------------------------

10.6 Indemnity; Reimbursement by Lenders. (a) To the extent that the Borrower or
any other Loan Party for any reason fails to indefeasibly pay any amount
required under Subsection 11.5 to be paid by it to the Administrative Agent (or
any sub-agent thereof) or the Collateral Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay
ratably according to their respective outstanding Term Loans on the date on
which the applicable unreimbursed expense or indemnity payment is sought under
this Subsection 10.6 such unpaid amount (such indemnity shall be effective
whether or not the related losses, claims, damages, liabilities and related
expenses are incurred or asserted by any party hereto or any third party);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Collateral Agent
(or any sub-agent thereof) or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the Collateral
Agent (or any sub-agent thereof) in connection with such capacity. The
obligations of the Lenders under this Subsection 10.6 are subject to the
provisions of Subsection 4.8.

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document or the Agency Transfer Agreement
(except actions expressly required to be taken by it hereunder or under the Loan
Documents or Agency Transfer Agreement) unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

(c) All amounts due under this Subsection 10.6 shall be payable not later than
three Business Days after demand therefor. The agreements in this Subsection
10.6 shall survive the payment of the Loans and all other amounts payable
hereunder.

10.7 Right to Request and Act on Instructions; Reliance. (a) Each Agent may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the Loan Documents
or an Agency Transfer Agreement an Agent is permitted or desires to take or to
grant, and if such instructions are promptly requested, the requesting Agent
shall be absolutely entitled as between itself and the Lenders to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Lender for refraining from any action or withholding
any approval under any of the Loan Documents or the Agency Transfer Agreement
until it shall have received such instructions from Required Lenders or all or
such other portion of the Lenders as shall be prescribed by this Agreement.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against any Agent as a result of an Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents or the Agency
Transfer Agreement in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), an Agent shall have no obligation to
any Lender to take any action if it believes, in good faith, that such action
would violate applicable law or expose an Agent to any liability for which it
has not received satisfactory indemnification in accordance with the provisions
of Subsection 10.6.

 

-153-



--------------------------------------------------------------------------------

(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.

10.8 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into (x) the Security Documents and the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any Other
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties, (y) any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to the Security Documents
and the ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and any Other Intercreditor Agreement or enter into other
intercreditor agreements in connection with the incurrence by any Loan Party or
any Subsidiary thereof of Additional Indebtedness (each an “Intercreditor
Agreement Supplement”) to permit such Additional Indebtedness to be secured by a
valid, perfected lien (with such priority as may be designated by the Borrower
or relevant Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any Incremental Commitment Amendment as provided in
Subsection 2.6, any Increase Supplement as provided in Subsection 2.6, any
Lender Joinder Agreement as provided in Subsection 2.6, any Specified
Refinancing Amendment as provided in Subsection 2.9, any agreement required in
connection with a Permitted Debt Exchange Offer pursuant to Subsection 2.7 and
any Extension Amendment as provided in Subsection 2.8. Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Collateral Agent or the Required Lenders in accordance with the provisions of
this Agreement, the Security Documents, the ABL/Term Loan Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement, any Intercreditor Agreement Supplement, any Incremental Commitment
Amendment, any Increase Supplement, any Lender Joinder Agreement, any agreement
required in connection with a Permitted Debt Exchange Offer or any Specified
Refinancing Amendment and the exercise by the Agents or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any applicable
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. Each Lender agrees that it will not have any
right individually to enforce or seek to enforce any Security Document or to
realize upon any Collateral for the Term Loans unless instructed to do

 

-154-



--------------------------------------------------------------------------------

so by the Collateral Agent, it being understood and agreed that such rights and
remedies may be exercised only by the Collateral Agent. The Collateral Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables
with respect to particular assets or the provision of any guarantee by any
Subsidiary (including extensions beyond the Restatement Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Restatement Effective Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents. Each Lender consents to the releases of Collateral for the Original
Credit Agreement contemplated by the Seventh Amendment and the Agency Transfer
Agreement.

(b) The Lenders hereby authorize each Agent, in each case at its option and in
its discretion, (A) to release any Lien granted to or held by such Agent upon
any Collateral (i) upon termination of the Initial Term Loan Commitments and
payment and satisfaction of all of the Term Loan Facility Obligations under the
Loan Documents at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby that are then
due and unpaid, (ii) constituting property being sold or otherwise disposed of
(to Persons other than a Loan Party) upon the sale or other disposition thereof,
(iii) owned by any Subsidiary Guarantor which becomes an Excluded Subsidiary or
ceases to be a Restricted Subsidiary of the Borrower or constituting Capital
Stock or other equity interests that are Excluded Assets (as defined in the
Guarantee and Collateral Agreement), (iv) if approved, authorized or ratified in
writing by the Required Lenders (or such greater amount, to the extent required
by Subsection 11.1) or (iv) as otherwise may be expressly provided in the
relevant Security Documents or the Agency Transfer Agreement; (B) enter into any
intercreditor agreement (including the ABL/Term Loan Intercreditor Agreement,
the Junior Lien Intercreditor Agreement, any Other Intercreditor Agreement) on
behalf of, and binding with respect to, the Lenders and their interest in
designated assets, to give effect to any Special Purpose Financing, including to
clarify the respective rights of all parties in and to designated assets; (C) to
subordinate any Lien (or confirm the absence of any Lien) on any Excluded Assets
or any other property granted to or held by such Agent, as the case may be under
any Loan Document to the holder of any Permitted Lien and (D) to release any
Subsidiary Guarantor from its Obligations under any Loan Documents to which it
is a party if such Person ceases to be a Restricted Subsidiary of the Borrower
or becomes an Excluded Subsidiary. Upon request by any Agent, at any time, the
Lenders will confirm in writing any Agent’s authority to release particular
types or items of Collateral pursuant to this Subsection 10.8.

(c) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as the case may be, in each case at its option and in its discretion, to
enter into any amendment, amendment and restatement, restatement, waiver,
supplement or modification, and to make or consent to any filings or to take any
other actions, in each case as contemplated by Subsection 11.17. Upon request by
any Agent, at any time, the Lenders will confirm in writing the Administrative
Agent’s and the Collateral Agent’s authority under this Subsection 10.8(c).

(d) No Agent shall have any obligation whatsoever to the Lenders to assure that
the Collateral exists or is owned by the Borrower, any of its Restricted
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have

 

-155-



--------------------------------------------------------------------------------

been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Agents in this Subsection 10.8 or in any of the Security
Documents, it being understood and agreed by the Lenders that in respect of the
Collateral, or any act, omission or event related thereto, each Agent may act in
any manner it may deem appropriate, in its sole discretion, given such Agent’s
own interest in the Collateral as a Lender and that no Agent shall have any duty
or liability whatsoever to the Lenders, except for its gross negligence or
willful misconduct.

(e) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by and in accordance with either Subsection 11.1 or
11.17, as applicable, with the written consent of the Agent party thereto and
the Loan Party party thereto.

(f) The Collateral Agent may, and hereby does, appoint the Administrative Agent
as its agent for the purposes of holding any Collateral and/or perfecting the
Collateral Agent’s security interest therein and for the purpose of taking such
other action with respect to the collateral as such Agents may from time to time
agree.

10.9 Successor Agent. Subject to the appointment of a successor as set forth
herein, (i) the Administrative Agent or the Collateral Agent may be removed by
the Required Lenders if the Administrative Agent, the Collateral Agent or a
controlling affiliate of the Administrative Agent or the Collateral Agent is a
Defaulting Lender and (ii) the Administrative Agent and the Collateral Agent may
resign as Administrative Agent or Collateral Agent, respectively, in each case
upon ten days’ notice to the Lenders and the Borrower. If the Administrative
Agent or the Collateral Agent shall be removed by the Required Lenders pursuant
to clause (i) above or if the Administrative Agent or the Collateral Agent shall
resign as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which such successor
agent shall be subject to approval by the Borrower; provided, that such approval
by the Borrower in connection with the appointment of any successor
Administrative Agent shall only be required so long as no Event of Default under
Subsection 9.1(a) or (f) has occurred and is continuing; provided further, that
the Borrower shall not unreasonably withhold its approval of any successor
Administrative Agent if such successor is a commercial bank with a consolidated
combined capital and surplus of at least $5.0 billion; provided, further, that
if no successor shall have been so appointed in accordance with the foregoing
requirements and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent, in consultation with the Borrower, may appoint a successor
Administrative Agent which shall be a commercial bank with a consolidated
combined capital and surplus of at least $5.0 billion with an office in New
York, New York, or an Affiliate of any such bank. Upon the successful
appointment of a successor agent, such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent or the Collateral Agent,
as applicable, and the term “Administrative Agent” or “Collateral Agent”, as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without

 

-156-



--------------------------------------------------------------------------------

any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Term Loans. After any retiring
Agent’s resignation or removal as Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents. Additionally,
after such retiring Agent’s resignation as such Agent, the provisions of this
Subsection 10.9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was such Agent under this Agreement and the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.

10.10 Former Agent. For the avoidance of doubt, the Former Agent shall be
entitled to all rights, privileges and immunities provided to an “Agent” under
this Agreement and the other Loan Documents in connection with (i) its service
as Administrative Agent and Collateral Agent prior to the Restatement Effective
Time and (ii) its representations, warranties, undertakings and activities
pursuant to the Agency Transfer Agreement.

10.11 Withholding Tax. To the extent required by any applicable law, each Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such issuing lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Subsection 10.11. The agreements in this Subsection 10.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Term Loan Facility Obligations.

10.12 Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender. At any time that any Lender serving as
an Other Representative shall have transferred to any other Person (other than
any of its affiliates) all of its interests in the Loans, such Lender shall be
deemed to have concurrently resigned as such Other Representative.

10.13 [Reserved].

 

-157-



--------------------------------------------------------------------------------

10.14 Application of Proceeds. The Lenders, the Administrative Agent and the
Collateral Agent agree, as among such parties, as follows: subject to the terms
of the ABL/Term Loan Intercreditor Agreement, the Junior Lien Intercreditor
Agreement, any Other Intercreditor Agreement or any Intercreditor Agreement
Supplement, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Administrative Agent, the
Collateral Agent or any Lender on account of amounts then due and outstanding
under any of the Loan Documents shall, except as otherwise expressly provided
herein, be applied as follows: first, to pay all reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees to the extent provided
herein) due and owing hereunder of the Administrative Agent and the Collateral
Agent in connection with enforcing the rights of the Agents and the Lenders
under the Loan Documents (including all expenses of sale or other realization of
or in respect of the Collateral and any sums advanced to the Collateral Agent or
to preserve its security interest in the Collateral), second, to pay all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees to the extent provided herein) due and owing hereunder of each of the
Lenders in connection with enforcing such Lender’s rights under the Loan
Documents, third, to pay interest on Loans then outstanding, fourth, to pay
principal of Loans then outstanding and obligations under Interest Rate
Agreements, Currency Agreements, Commodity Agreements and Bank Product
Agreements permitted hereunder and secured by the Guarantee and Collateral
Agreement, ratably among the applicable Secured Parties in proportion to the
respective amounts described in this clause “fourth” payable to them, and fifth,
to pay the surplus, if any, to whomever may be lawfully entitled to receive such
surplus. To the extent any amounts available for distribution pursuant to clause
“third” or “fourth” above are insufficient to pay all obligations described
therein in full, such moneys shall be allocated pro rata among the applicable
Secured Parties in proportion to the respective amounts described in this
applicable clause at such time. This Subsection 10.14 may be amended (and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into any
such amendment) to the extent necessary to reflect differing amounts payable,
and priorities of payments, to Lenders participating in any new classes or
tranches of loans added pursuant to Subsections 2.6, 2.8 and 2.9 as applicable.

SECTION 11

Miscellaneous

11.1 Amendments and Waivers. (a) Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this
Subsection 11.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (x) enter
into with the respective Loan Parties hereto or thereto, as the case may be,
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or to the
other Loan Documents or changing, in any manner the rights or obligations of the
Lenders or the Loan Parties hereunder or thereunder or (y) waive at any Loan
Party’s request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Subsections 11.1(d) and (f) may be effected without the consent of
the Required Lenders to

 

-158-



--------------------------------------------------------------------------------

the extent provided therein; provided further, that no such waiver and no such
amendment, supplement or modification shall:

(i) (A) reduce or forgive the amount or extend the scheduled date of maturity of
any Loan or of any scheduled installment thereof (including extending the
Maturity Date), (B) reduce the stated rate of any interest, commission or fee
payable hereunder (other than as a result of any waiver of the applicability of
any post-default increase in interest rates) or postpone any date scheduled for
any for payment of any interest on any Loan, (C) (except as provided in
Subsection 11.1(d)) increase the principal amount or extend the expiration date
of any Lender’s Loans or extend the scheduled date of any payment thereof or
(D) change the currency in which any Loan is payable, in each case without the
consent of each Lender directly and adversely affected thereby (it being
understood that amendments to, or waivers or modifications of any conditions
precedent, representations, warranties, covenants, Defaults or Events of Default
or of a mandatory repayment of the Loans of all Lenders shall not constitute an
extension of the scheduled date of maturity, any scheduled installment, or the
scheduled date of payment of the Loans of any Lender);

(ii) amend, modify or waive any provision of this Subsection 11.1(a) or reduce
the percentage specified in the definition of “Required Lenders,” or consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, in each case without the
written consent of all the Lenders; provided that, as further provided in
Subsection 11.1(d), the definition of “Required Lenders” may be amended in
connection with any amendment, supplement or joinder pursuant to Subsection 2.6,
2.8 or 2.9 to include appropriately the Lenders participating in such
incremental facility, refinancing, or extension in any required vote or action
of the Required Lenders;

(iii) release all or substantially all of the Guarantors under any Security
Document, or, in the aggregate (in a single transaction or a series of related
transactions), all or substantially all of the Collateral without the consent of
all of the Lenders, except as expressly permitted hereby or by any Security
Document (as such documents are in effect on the date hereof or, if later, the
date of execution and delivery thereof in accordance with the terms hereof);

(iv) require any Lender to make Loans having an Interest Period of longer than
six (6) months or shorter than one month without the consent of such Lender;

(v) amend, modify or waive any provision of Section 10 without the written
consent of the then Agents;

(vi) amend, modify or waive any provision of Subsection 10.1(a), 10.5 or 10.12
without the written consent of any Other Representative directly and adversely
affected thereby;

(vii) amend, modify or waive any provision of Section 10 relating to the Former
Agent without the written consent of the Former Agent;

 

-159-



--------------------------------------------------------------------------------

(viii) [Reserved]; or

(ix) amend, modify or waive the order of application of payments set forth in
the penultimate sentence of Subsection 4.4(a) or Subsection 4.4(d), 4.8(a),
10.14 or 11.7, in each case without the consent of each lender directly and
adversely affected thereby; provided that, as more fully set forth in Subsection
11.1(d), these sections may be amended or modified in connection with any
amendment, supplement or joinder pursuant to Subsection 2.6, 2.8 or 2.9 to
reflect the priorities as permitted by, and contemplated by, such Subsections
with the consent of the Administrative Agent and the Lenders participating in
such incremental facility, refinancing, or extension.

provided further that, notwithstanding and in addition to the foregoing, and in
addition to Liens the Collateral Agent is authorized to release pursuant to
Subsection 10.8(b), the Collateral Agent may, in its discretion, release the
Lien on Collateral valued in the aggregate not in excess of $30.0 million in any
Fiscal Year without the consent of any Lender.

(b) Any waiver and any amendment, supplement or modification pursuant to this
Subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Agents and all future holders of the Loans. In
the case of any waiver, each of the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

(c) [Reserved].

(d) Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended (i) to cure any ambiguity, mistake,
omission, defect, or inconsistency, (ii) in accordance with Subsection 2.6 to
incorporate the terms of any Incremental Commitments (including to add a new
revolving facility under this Agreement with respect to any Incremental
Revolving Commitment, (iii) in accordance with Subsection 2.6 to incorporate the
terms of any Incremental Commitments (including to add a new revolving facility
under this Agreement with respect to any Incremental Revolving Commitment,
(iv) in accordance with Subsection 2.8 to effectuate an Extension and to provide
for non-pro rata borrowings and payments of any amounts hereunder as between the
Loans and any commitments in connection therewith (v) in accordance with
Subsection 2.9 to incorporate the terms of any Specified Refinancing Facilities
with the consent of the Borrower and the applicable Specified Refinancing
Lenders, (vi) in accordance with Subsection 7.15, to change the financial
reporting convention, (vii) with the consent of the Borrower and the
Administrative Agent (in each case such consent not to be unreasonably withheld
or delayed), in the event any mandatory prepayment or redemption provision in
respect of the Net Cash Proceeds of Asset Dispositions or Recovery Events or
from Excess Cash Flow included or to be included in any Incremental Commitment
Amendment or any Indebtedness constituting Additional Obligations or that would
constitute Additional Obligations would result in Incremental Term Loans or
Additional Obligations, as applicable, being prepaid or redeemed on a more than
ratable basis with the Term Loans in respect of the Net Cash Proceeds from any
such Asset Disposition or Recovery Event or Excess Cash Flow prepayment to the
extent such Net Cash Proceeds or Excess Cash Flow are

 

-160-



--------------------------------------------------------------------------------

required to be applied to repay Term Loans hereunder pursuant to Subsection
4.4(b), to provide for mandatory prepayments of the Initial Term Loans such
that, after giving effect thereto, the prepayments made in respect of such
Incremental Term Loans or Additional Obligations, as applicable, are not on more
than a ratable basis and (viii) to waive, amend or modify this Agreement or any
other Loan Document in a manner that by its terms affects the rights or duties
under this Agreement or any other Loan Document of Lenders holding Loans or
Commitments of a particular Tranche (but not the Lenders holding Loans or
Commitments of any other Tranche), by an agreement or agreements in writing
entered into by the Borrower and the requisite percentage in interest of the
Lenders with respect to such Tranche that would be required to consent thereto
under this Subsection if such Lenders were the only Lenders hereunder at the
time, in each case with the consent of the Administrative Agent but without the
consent of any Lender (except as expressly provided in Subsection 2.6, 2.8 or
2.9 as applicable) required, including, without limitation, as provided in
Subsection 4.4(g).

(e) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or deemed amended) or amended and restated with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities.

(f) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by Subsection 11.17 with the written consent of the
Agent party thereto and the Loan Party party thereto.

(g) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by Subsection 11.1(a), the consent of each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such Lender, a
“Non-Consenting Lender”), then the Borrower may, on notice to the Administrative
Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender (or, at the Borrower’s option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance or (B) so long as no
Event of Default under Subsection 9.1(a) or (f) then exists or will exist
immediately after giving effect to the

 

-161-



--------------------------------------------------------------------------------

respective prepayment, upon notice to the Administrative Agent, prepay the Loans
and, if applicable, terminate the commitments of such Non-Consenting Lender, in
whole or in part, subject to Subsection 4.12, without premium or penalty. In
connection with any such replacement under this Subsection 11.1(g), if the
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

11.2 Notices. (a) All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, or, in
the case of delivery by a nationally recognized overnight courier, when
received, addressed as follows in the case of the Borrower, the Administrative
Agent and the Collateral Agent, and as set forth in the applicable
Administrative Questionnaire in the case of any Lender, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Loans:

 

The Borrower    Envision Healthcare Corporation    6363 S. Fiddlers Green Circle
   14th Floor    Greenwood Village, Colorado 80111    Attention: General Counsel
   Facsimile: (303) 495-1800    Telephone: (303) 495-1254    and    Envision
Healthcare Corporation   

1 Burton Hills Blvd.

Nashville, TN 37215

   Attention: Chief Financial Officer    Facsimile: (615) 234-1426    Telephone:
(615) 665-1283

 

-162-



--------------------------------------------------------------------------------

With copies to:    Debevoise & Plimpton LLP    919 Third Avenue    New York, New
York 10022    Attention: Jeffrey E. Ross, Esq.    Facsimile: (212) 521-7465   
Telephone: (212) 909-6465 The Administrative Agent/the Collateral    JPMorgan
Chase Bank, N.A.    10 S Dearborn St L2    Chicago IL 60603   
Attention: Leonida Mischke   

Facsimile: 844-490-5663

EMAIL: leonida.g.mischke@jpmorgan.com; jpm.agency.cri@jpmorgan.com

   Telephone: 312-385-7055

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 4.2, 4.4 or 4.8 shall not be effective
until received.

(b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may, prior to receipt of written
confirmation, act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent in good faith to be from a Responsible
Officer of a Loan Party.

(c) Loan Documents may be transmitted and/or signed by facsimile or other
electronic means (i.e., a “pdf” or “tif”). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

(d) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including electronic mail and Internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent. Unless the Administrative Agent otherwise prescribes (with the Borrower’s
consent), (i) notices and other communications sent to an e-mail address shall
be deemed to have been duly made or given when delivered, provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the posting thereof.

 

-163-



--------------------------------------------------------------------------------

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent, any Lender or any Loan Party, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith (including the Agency Transfer Agreement), (ii) the consummation and
administration of the transactions (including the syndication of the Initial
Term Loan Commitments) contemplated hereby and thereby (including the Agency
Transfer Agreement) and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral, and (2) the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP (and, with respect to the Former Agent’s activities
pursuant to the Agency Transfer Agreement, White & Case LLP), and such other
special or local counsel, consultants, advisors, appraisers and auditors whose
retention (other than during the continuance of an Event of Default) is approved
by the Borrower, (b) to pay or reimburse each Lender, each Lead Arranger and the
Agents for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents and the
Lenders, (c) to pay, indemnify, or reimburse each Lender, each Lead Arranger and
the Agents for, and hold each Lender, each Lead Arranger and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, any stamp, documentary,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Lead
Arranger, each Agent (and any sub-agent thereof) and each Related Party of any
of the foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents, the Agency Transfer Agreement and any such other documents, including
any of the foregoing relating to the use of proceeds of the Loans, the

 

-164-



--------------------------------------------------------------------------------

violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower or any of its Restricted
Subsidiaries or any of the property of the Borrower or any of its Restricted
Subsidiaries, of any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party and regardless of whether any Indemnitee is a party thereto
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided that the Borrower shall not have any obligation
hereunder to the Administrative Agent, any Other Representative, any other Agent
or any Lender (or any Related Party of any of the foregoing Persons) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct of such Agent (and any sub-agent thereof), such
Other Representative or any such Lender (or any Related Party of such Agent,
Other Representative or Lender), as the case may be, as determined by a court of
competent jurisdiction in a final and non-appealable decision, (ii) a material
breach of the Loan Documents or the Agency Transfer Agreement by such Agent,
Other Representative or Lender (or any Related Party of such Agent, Other
Representative or Lender), as the case may be, as determined by a court of
competent jurisdiction in a final and non-appealable decision or (iii) claims
against such Indemnitee or any Related Party brought by any other Indemnitee
that do not involve any Lead Arranger or Agent in its capacity as such and
claims arising out of or in connection with or by reason of any act or omission
of any Loan Party or any of its Affiliates. No Indemnitee shall be liable for
any consequential or punitive damages in connection with the Facilities. All
amounts due under this Subsection 11.5 shall be payable not later than 30 days
after written demand therefor. Statements reflecting amounts payable by the Loan
Parties pursuant to this Subsection 11.5 shall be submitted to the address of
the Borrower set forth in Subsection 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a notice to the Administrative
Agent. Notwithstanding the foregoing, except as provided in Subsections 11.5(b)
and (c) above, the Borrower shall have no obligation under this Subsection 11.5
to any Indemnitee with respect to any tax, levy, impost, duty, charge, fee,
deduction or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority. The agreements in this Subsection 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) other than in accordance with Subsection 8.7, none of the Loan Parties may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Subsection 11.6.

 

-165-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in Subsection 11.6(b)(ii) below, any
Lender other than a Conduit Lender may, in the ordinary course of business and
in accordance with applicable law, assign (other than to a Disqualified Lender
or any natural person) to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including its Term
Loans, pursuant to an Assignment and Acceptance) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (x) to a Lender, an Affiliate of a Lender, or an Approved Fund (as
defined below); provided, that if any Lender assigns all or a portion of its
rights and obligations under this Agreement to one of its Affiliates in
connection with or in contemplation of the sale or other disposition of its
interest in such Affiliate, the Borrower’s prior written consent shall be
required for such assignment, and, (y) if an Event of Default under Subsection
9.1(a) or (f) has occurred and is continuing, to any other Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment (x) to a Lender, an Affiliate of a Lender, or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Initial Term Loan Commitments, Incremental Commitments or
Loans under any Facility, the amount of the Initial Term Loan Commitments,
Incremental Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
amount of an integral multiple of $1.0 million unless the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Subsection 9.1(a) or
(f) has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) any assignment of Incremental Commitments or Loans to any Parent Entity, the
Borrower or any Subsidiary of the Borrower shall also be subject to the
requirements of Subsections 11.6(h).

For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender.

 

-166-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5, and
bound by its continuing obligations under Subsection 11.16). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Subsection 11.6 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with clause (c) of this Subsection 11.6.

(iv) The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Initial
Term Loan Commitments or Incremental Commitments of, and interest and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and a Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

-167-



--------------------------------------------------------------------------------

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee (unless such assignment is being made in
accordance with Subsection 2.8(e), Subsection 4.13(d), Subsection 11.1(g) or
Subsection 11.6(f) in which case the effectiveness of such Assignment and
Acceptance shall not require execution by the assigning Lender), the Assignee’s
completed Administrative Questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Subsection 11.6(b) and any written consent to such assignment required by
Subsection 11.6(b), the Administrative Agent shall accept such Assignment and
Acceptance, record the information contained therein in the Register and give
prompt notice of such assignment and recordation to the Borrower. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (vi).

(vii) On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender any outstanding Notes
held by it, all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Borrower marked “cancelled”.

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental
Commitments and Initial Term Loan Commitments via an electronic settlement
system acceptable to Administrative Agent and the Borrower as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this Subsection 11.6(b). Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans, Incremental Commitments
and Initial Term Loan Commitments pursuant to the Settlement Service.
Assignments and assumptions of Loans, Incremental Commitments and Initial Term
Loan Commitments shall be effected by the provisions otherwise set forth herein
until the Administrative Agent notifies the Lenders of the Settlement Service as
set forth herein. The Borrower may withdraw its consent to the use of the
Settlement Service at any time upon notice to the Administrative Agent, and
thereafter assignments and assumptions of the Loans, Incremental Commitments and
Initial Term Loan Commitments shall be effected by the provisions otherwise set
forth herein. All notices and consents required pursuant to this paragraph shall
be deemed to have been provided on the Restatement Effective Date with respect
to ClearPar.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11, 4.12 or 11.5 than the assigning Lender would have
been entitled to receive as of such date under such Subsections with respect to
the rights assigned, shall, notwithstanding anything to the contrary in this
Agreement, be entitled to receive such greater payments unless the assignment

 

-168-



--------------------------------------------------------------------------------

was made after an Event of Default under Subsection 9.1(a) or (f) has occurred
and is continuing or the Borrower has expressly consented in writing to waive
the benefit of this provision at the time of such assignment.

Notwithstanding the foregoing provisions of this Subsection 11.6(b), nothing in
this Subsection 11.6(b) is intended to or should be construed to limit the
Borrower’s right to prepay the Term Loans as provided in Subsection 4.4(c),
4.4(h), 4.13(d) or 11.1(g).

(c) (i) Any Lender other than a Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of the
Borrower or the Administrative Agent, sell participations (other than to any
Disqualified Lender, or a natural person or the Borrower or any of the
Borrower’s Affiliates or its Subsidiaries to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Initial Term Loan
Commitments, Incremental Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan Documents
and (D) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the second proviso to the second
sentence of Subsection 11.1(a) and (2) directly affects such Participant.
Subject to Subsection 11.6(c)(ii), the Borrower agrees that each Participant
shall be entitled to the benefits of (and shall have the related obligations
under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Subsection
11.6(b). To the extent permitted by law, each Participant also shall be entitled
to the benefits of Subsection 11.7(b) as though it were a Lender, provided that
such Participant shall be subject to Subsection 11.7(a) as though it were a
Lender. Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender.

(ii) No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation. Any Participant
that is not incorporated under the laws of the United States of America or a
state thereof shall not be entitled to the benefits of Subsection 4.11 unless
such Participant complies with Subsection 4.11(b) and provides the forms and
certificates referenced therein to the Lender that granted such participation.

(d) Any Lender, without the consent of the Borrower or the Administrative Agent,
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Subsection 11.6 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute (by foreclosure or otherwise) any such pledgee or Assignee for such
Lender as a party hereto.

 

-169-



--------------------------------------------------------------------------------

(e) No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Subsection 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this Subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error. Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this Subsection 11.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.

(g) If the Borrower wishes to replace the Loans under any Facility with ones
having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion) advance notice to the Lenders under such Facility, instead of
prepaying the Loans to be replaced, to (i) require the Lenders under such
Facility to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Subsection 11.1. Pursuant to any
such assignment, all Loans to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid by the Borrower), accompanied by
payment of any accrued interest and fees thereon and any amounts owing pursuant
to Subsection 4.12. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans under such
Facility pursuant to the terms of the form of the Assignment and Acceptance, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

-170-



--------------------------------------------------------------------------------

(h) (i) Notwithstanding anything to the contrary contained herein, (x) any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Loans or Commitments to any Parent
Entity, the Borrower or any Subsidiary and (y) any Parent Entity, the Borrower
and any Subsidiary may, from time to time, purchase or prepay Loans, in each
case, on a non-pro rata basis through (1) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction); provided that (A) any such Dutch
auction by the Borrower or its Subsidiaries shall be made in accordance with
Subsection 4.4(h) and (B) any such Dutch auction by any Parent Entity shall be
made on terms substantially similar to Subsection 4.4(h) or on other terms to be
agreed between such Parent Entity and the Administrative Agent (or other
applicable agent managing such auction) or (2) open market purchases; provided
further that:

(ii) any such assignment shall not be permitted so long as an Event of Default
under Subsection 9.1(a) or (f) has occurred and is continuing; and

(iii) the Borrower or a Subsidiary execute and deliver to the Administrative
Agent an assignment agreement substantially in the form of Exhibit M hereto (an
“Affiliated Lender Assignment and Assumption”);

(iv) any such Term Loans acquired by the Borrower or a Subsidiary shall be
retired or cancelled promptly upon the acquisition thereof.

11.7 Adjustments; Set-off; Calculations; Computations. (a) If any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.7, 2.8, 2.9 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12,
4.13(d), 4.14 11.1(g) or 11.6)), in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by the Borrower any and all deposits (general or

 

-171-



--------------------------------------------------------------------------------

special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application. Notwithstanding anything to the
contrary in any Loan Document, any Secured Party and its Affiliates (and each
Participant of any Lender or any of its Affiliates) that is a Government
Accounts Receivable Bank shall not have the right and hereby expressly waives
any rights it might otherwise have, to set off or appropriate and apply any or
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held by or owing to such Secured Party or its Affiliates
(and each Participant of any Lender or any of its Affiliates) or any branch or
agency thereof in a Government Receivables Deposit Account (but no other deposit
account or any subsequent accounts to which the proceeds of Government Accounts
Receivable may be transferred) to or for the credit or the account of the
Borrower or any Guarantor, in each case to the extent necessary for the Loan
Parties to remain in compliance with Medicare, Medicaid, TRICARE, CHAMPVA or any
other similar or replacement laws, rules or regulations of a Governmental
Authority, as amended or reenacted from time to time.

11.8 Judgment. (a) If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
Subsection 11.8 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any other
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Subsection 11.8 being hereinafter in this
Subsection 11.8 referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Subsection 11.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from any
Loan Party under this Subsection 11.8(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this Subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

-172-



--------------------------------------------------------------------------------

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
and other electronic transmission), and all of such counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be delivered to the Borrower
and the Administrative Agent.

11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by any of the Loan
Parties party hereto, the Administrative Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.12 Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

11.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Term Loan Facility Obligations (in
which case any party shall be entitled to assert any claim or defense, including
any claim or defense that this Subsection 11.13 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of

 

-173-



--------------------------------------------------------------------------------

any judgment, (iii) if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Subsection 11.13(a) would otherwise require to be
asserted in a legal proceeding in a New York Court) in any such action or
proceeding.

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Subsection 11.13 any consequential or punitive damages.

11.14 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither any Agent nor any Other Representative or Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among the Borrower and the Lenders.

11.15 Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

-174-



--------------------------------------------------------------------------------

11.16 Confidentiality. (a) Each Agent and each Lender agrees to keep
confidential any information (a) provided to it by or on behalf of the Borrower
or any of their respective Subsidiaries pursuant to or in connection with the
Loan Documents or (b) obtained by such Lender based on a review of the books and
records of the Borrower or any of their respective Subsidiaries; provided that
nothing herein shall prevent any Lender from disclosing any such information
(i) to any Agent, any Other Representative or any other Lender, (ii) to any
Transferee, or prospective Transferee or any creditor or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations which agrees to comply with the
provisions of this Subsection 11.16 pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this
clause (ii), in respect to any electronic information (whether posted or
otherwise distributed on any Platform)) for the benefit of the Borrower (it
being understood that each relevant Lender shall be solely responsible for
obtaining such instrument (or such electronically recorded agreement)), (iii) to
its affiliates and the employees, officers, partners, directors, agents,
attorneys, accountants and other professional advisors of it and its affiliates,
provided that such Lender shall inform each such Person of the agreement under
this Subsection 11.16 and take reasonable actions to cause compliance by any
such Person referred to in this clause (iii) with this agreement (including,
where appropriate, to cause any such Person to acknowledge its agreement to be
bound by the agreement under this Subsection 11.16), (iv) upon the request or
demand of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that, other than with respect to any disclosure to
any bank regulatory authority, such Lender shall, unless prohibited by any
Requirement of Law, notify the Borrower of any disclosure pursuant to this
clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder,
under any Loan Document or under any Interest Rate Agreement, (vii) in
connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Agreement, any affiliate of any Lender party
thereto) may be a party subject to the proviso in clause (iv) above, and
(ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s or a Lender’s possession on a
non-confidential basis other than from a third party that is, to such agent’s or
Lender’s knowledge, in breach of any confidentiality obligation owing to the
Parent Borrower or any of its Subsidiaries with respect to such information.
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Subsection 11.16 shall
survive with respect to each Agent and Lender until the second anniversary of
such Agent or Lender ceasing to be an Agent or a Lender, respectively.

(b) Each Lender acknowledges that any such information referred to in
Subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or the Administrative Agent pursuant to or
in connection with this

 

-175-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, may include material non-public
information concerning the Borrower, the other Loan Parties and their respective
Affiliates or their respective securities. Each Lender represents and confirms
that such Lender has developed compliance procedures regarding the use of
material non-public information; that such Lender will handle such material
non-public information in accordance with those procedures and applicable law,
including United States federal and state securities laws; and that such Lender
has identified to the Administrative Agent a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law. The Borrower hereby agrees that,
subject to Subsection 11.16(a), the Administrative Agent may post the Loan
Documents, any financial statements delivered pursuant to Subsection 7.1(a) or
(b) and the list of Disqualified Institutions (collectively, the “Public
Materials”) to a portion of the Platform available to Lenders that wish to
receive only information that (i) is publicly available or (ii) is not material
with respect to the Borrower, its Affiliates or any of their respective
securities for purposes of United States federal and state securities laws
(“Public Information”) and authorizes Lenders that receive such Public Materials
to treat such Public Materials as not containing information that is not Public
Information.

11.17 Incremental Indebtedness; Additional Indebtedness. In connection with the
Incurrence by any Loan Party or any Subsidiary thereof of any Incremental
Indebtedness, Specified Refinancing Indebtedness or Additional Indebtedness,
each of the Administrative Agent and the Collateral Agent agree to execute and
deliver the ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement, or any Other Intercreditor Agreement or any Intercreditor Agreement
Supplement and amendments, amendments and restatements, restatements or waivers
of or supplements to or other modifications to, any Security Document (including
but not limited to any Mortgages and UCC fixture filings), and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on the assets of any Loan Party permitted to secure such Incremental
Indebtedness, Specified Refinancing Indebtedness or Additional Indebtedness to
become a valid, perfected lien (with such priority as may be designated by the
relevant Loan Party or Subsidiary, to the extent such priority is permitted by
the Loan Documents) pursuant to the Security Document being so amended, amended
and restated, restated, waived, supplemented or otherwise modified or otherwise.

11.18 USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act,
and the Borrower agrees to provide such information from time to time to any
Lender.

11.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution”, “signed”, “signature”, and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and

 

-176-



--------------------------------------------------------------------------------

as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

11.20 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Loan Party for liquidation or reorganization, should any Loan Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrower under the
Loan Documents, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the obligations, whether as a fraudulent preference, reviewable transaction
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the obligations of the Borrower hereunder shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary herein or in any other Loan Document,
each party hereto acknowledges that any liability of any party hereto that is an
EEA Financial Institution arising hereunder or under any other Loan Document, to
the extent such liability is unsecured (all such liabilities, other than any
Excluded Liability, the “Covered Liabilities”), may be subject to Write-down and
Conversion Powers and agrees and consents to, and acknowledges and agrees to be
bound by:

(i) the application of Write-Down and Conversion Powers to any Covered Liability
arising hereunder or under any other Loan Document which may be payable to it by
any party hereto that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such Covered Liability, including,
if applicable:

(A) a reduction in full or in part or cancellation of any such Covered
Liability;

(B) a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or

(C) the variation of the terms of such Covered Liability in connection with the
exercise of Write-Down and Conversion Powers.

 

-177-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, nothing contained in this
Subsection 11.21 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.

11.22 Agency Assignment. On the Restatement Effective Date at the Restatement
Effective Time, (i) the Former Agent hereby resigns and is released and
discharged from any responsibilities or obligations or duties as Administrative
Agent and Collateral Agent under the Credit Agreement and the other Loan
Documents, shall cease to be a party to all such documents in such capacities
and shall have no further obligations or duties thereunder in such capacities
(other than as specified in the Agency Transfer Agreement) but shall be entitled
to all rights, privileges and immunities provided to the “Former Agent”
hereunder, (ii) JPMCB is hereby appointed by each Loan Party, the Required
Lenders (under and as defined in the Credit Agreement) and Lenders party hereto
to serve as “Administrative Agent” and “Collateral Agent” under this Agreement
and the other Loan Documents and (iii) JPMCB hereby accepts such appointment and
succeeds to and becomes vested with all the rights, powers, privileges and
duties of the “Administrative Agent” and “Collateral Agent” under the Credit
Agreement and the other Loan Documents.

 

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

-178-



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

Assumed Indebtedness

 

1. Credit Agreements

None.

 

2. Bonds

 

(a) Indenture, dated as of December 1, 2016, among the New Amethyst Corp. (to be
renamed Envision Healthcare Corporation), a Delaware corporation (the “Issuer”),
the Subsidiary Guarantors (as defined therein) from time to time parties thereto
and Wilmington Trust, National Association, as trustee (the “Trustee”), as
supplemented by the First Supplemental Indenture, dated as of December 1, 2016
and the Second Supplemental Indenture, dated as of December 1, 2016.

 

(b) Indenture, dated as of July 16, 2014, among AmSurg Escrow Corp., the
guarantors party thereto and U.S. Bank National Association, as trustee, as
supplemented by the First Supplemental Indenture, dated as of July 16, 2014, the
Second Supplemental Indenture, dated as of August 17, 2016, the Third
Supplemental Indenture, dated as of December 1, 2016 and the Fourth Supplemental
Indenture, dated as of December 1, 2016.

 

(c) Indenture, dated as of June 18, 2014, among Envision Healthcare Corporation,
a Delaware corporation (the “Issuer”), the Subsidiary Guarantors (as defined
therein) from time to time parties thereto and Wilmington Trust, National
Association, as trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture, dated as of June 18, 2014, the Second Supplemental
Indenture, dated as of September 10, 2014, the Third Supplemental Indenture,
dated as of May 4, 2015, the Fourth Supplemental Indenture, dated as of
November 23, 2015, the Fifth Supplemental Indenture, dated as of January 25,
2015, the Sixth Supplemental Indenture, dated as of November 30, 2015, the
Seventh Supplemental Indenture, dated as of December 1, 2016, the Eighth
Supplemental Indenture, dated as of December 1, 2016 and the Ninth Supplemental
Indenture, dated as of December 1, 2016.

 

3. Swaps

 

(a) ISDA Master Agreement and Schedule between Barclays Bank PLC and Emergency
Medical Services Corporation, dated as of July 18, 2012.

 

4. Guarantees

Guarantee, dated 2012, by the Guarantors under the Credit Agreement of all
obligations and liabilities of EMS under the EMS ISDA Master Agreement.

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

5. Financing Leases

 

(a) Building Lease, with Sahuarita Rancho XX LLC.

 

(b) Equipment Lease, with Pima County, Arizona.

 

(c) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
39966).

 

(d) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
45583).

 

(e) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
48135).

 

(f) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
48275).

 

(g) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
48956).

 

(h) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
60410).

 

(i) Equipment Lease, with Pitney Bowes (regarding Asset #68363).

 

(j) Equipment Lease, with Pitney Bowes (regarding Asset #68364)

 

(k) Master Lease, with Enterprise FM Trust (regarding Motor Vehicles).

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%   

Vendor

   Balance per
Ledger @
09/30/16      Collateral Amount

2217

   Phoenix/NorthValley    North Valley Orthopedic Surgery Center, LLC    55   
Konica    $ 431.84       Individual
Equipment

2266

   Norwich    Eastern Connecticut Endoscopy Center, LLC    40    De Lage Landen
     1,260.91       Individual
Equipment

2130

   St George GI    St George Endoscopy Center, LLC    51    De Lage Landen     
1,495.58       Individual
Equipment

2267

   Milburn NJ Multi    Short Hills Surgery Center, LLC    55    De Lage Landen
     1,696.89       Individual
Equipment

2268

   Fort Lee NJ Multi    Hudson Crossing Surgery Center, LLC    55    Stryker   
  3,143.18       Individual
Equipment

2058

   Louisville GI    Louisville Endoscopy Center, PLLC    51    Konica     
3,155.17       Individual
Equipment

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%   

Vendor

   Balance per
Ledger @
09/30/16      Collateral Amount

2267

   Milburn NJ Multi    Short Hills Surgery Center, LLC    55   
ProHealth Carl Zeiss      3,592.66       Individual
Equipment

2268

   Fort Lee NJ Multi    Hudson Crossing Surgery Center, LLC    55    TCF-PDS   
  4,245.14       Individual
Equipment

2307

   Pascagoula MS Multi    Mississippi Coast Endoscopy and Ambulatory Surgery
Center, LLC    51    Hancock Lease: Copier      5,000.78       Individual
Equipment

2268

   Fort Lee NJ Multi    Hudson Crossing Surgery Center, LLC    55   
TCF-Medtronic      5,948.20       Individual
Equipment

2267

   Milburn NJ Multi    Short Hills Surgery Center, LLC    55   
ProHealth Carl Zeiss      6,802.24       Individual
Equipment

2301

   Tualatin OR Multi    South Portland Surgical Center, LLC    55    Stryker   
  7,513.19       Individual
Equipment

2132

   Temecula    Temecula CA Endoscopy ASC, L.P.    51    De Lage Landen     
8,256.00       Individual
Equipment

2306

   Ocean Springs MS Multi    Ocean Springs Surgical &amp; Endoscopy Center, LLC
   51    Hancock Leasing      8,328.05       Individual
Equipment

2194

   Baltimore-Greene Tree MD GI    Pikesville MD Endoscopy ASC, LLC    51   
Olympus      8,962.50       Individual
Equipment

2267

   Milburn NJ Multi    Short Hills Surgery Center, LLC    55    ProHealth     
10,017.83       Individual
Equipment

2138

   Gainesville    The Gainesville FL Orthopaedic ASC, LLC    51    GE Healthcare
     10,070.70       Individual
Equipment

2195

   Glen Burnie MD GI    Glen Burnie MD Endoscopy ASC, LLC    51    Olympus     
12,864.92       Individual
Equipment

2268

   Fort Lee NJ Multi    Hudson Crossing Surgery Center, LLC    55    ProHealth
     15,192.66       Individual
Equipment

2236

   Bend Urology    Doctors Park Surgery Center, LLC    51    Boston Scientific
     15,837.42       Individual
Equipment

2116

   Tulsa Eye    The Tulsa OK Ophthalmology ASC, LLC    51    Alcon     
15,922.44       Individual
Equipment

2138

   Gainesville    The Gainesville FL Orthopaedic ASC, LLC    51    Cisco     
16,958.29       Individual
Equipment

2194

   Baltimore-Greene Tree MD GI    Pikesville MD Endoscopy ASC, LLC    51   
Olympus      17,416.00       Individual
Equipment

2285

   Allentown PA GI    College Heights Endoscopy Center, LLC    51    Olympus   
  20,188.51       Individual
Equipment

2185

   Mesquite GI    Mesquite TX Endoscopy ASC, LLC    51    Mesquite GI Medivators
     20,796.53       Individual
Equipment

2232

   Pioneer Valley Multi    Pioneer Valley Surgicenter, LLC    65    Karl Storz
lease      21,466.72       Individual
Equipment

2194

   Baltimore-Greene Tree MD GI    Pikesville MD Endoscopy ASC, LLC    51   
Olympus      24,415.71       Individual
Equipment

2167

   Torrance    The Torrance CA Multi-Specialty ASC LLC    51    Stryker     
25,131.28       Individual
Equipment

 

3



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%   

Vendor

   Balance per
Ledger @
09/30/16      Collateral Amount

2265

   Harvey LA Multi    WB Surgery Center, LLC    57    DeLage/ Linvatec     
27,720.16       Individual
Equipment

2226

   Port ST Lucie FL Eye    Hillmoor Eye Surgery Center, LLC    55    Alcon     
30,053.17       Individual
Equipment

2281

   Boca Raton FL Multi    South Palm Ambulatory Surgery Center, LLC    49   
Americorp      38,263.53       Individual
Equipment

2069

   Burbank Eye    The Burbank Ophthalmology ASC, L.P.    51    Alcon     
44,183.29       Individual
Equipment

2238

   Coral Springs Multi    Coral Springs Ambulatory Surgery Center, LLC    64.51
   Byline Financial      45,864.93       Individual
Equipment

2303

   Morehead City    Center of Morehead City, LLC    60    GE Healthcare     
46,724.82       Individual
Equipment

2095

   Dover Multi    The Dover Ophthalmology ASC, LLC    51    Alcon      49,989.56
      Individual
Equipment

2300

   Forty Fort PA Multi    Surgical Specialty Center of Northeastern
Pennsylvania, LLC    51    Alcon      53,985.13       Individual
Equipment

2303

   Morehead City    Center of Morehead City, LLC    60    Stryker      54,744.39
      Individual
Equipment

2167

   Torrance    The Torrance CA Multi-Specialty ASC LLC    51    Alcon     
59,418.94       Individual
Equipment

2055

   Boca Raton    The Boca Raton Ophthalmology ASC, LLC    51    Alcon     
72,734.83       Individual
Equipment

2238

   Coral Springs Multi    Coral Springs Ambulatory Surgery Center, LLC    64.51
   Baytree lease      79,041.42       Individual
Equipment

2307

   Pascagoula MS Multi    Mississippi Coast Endoscopy and Ambulatory Surgery
Center, LLC    51    Hancock Lease      79,441.21       Individual
Equipment

2294

   Millburn East Willow NJ Multi    Surgical Center at Millburn, LLC    55   
Stryker      98,350.55       Individual
Equipment

2306

   Ocean Springs MS Multi    Ocean Springs Surgical &amp; Endoscopy Center, LLC
   51    Alcon Labs      103,272.65       Individual
Equipment

2268

   Fort Lee NJ Multi    Hudson Crossing Surgery Center, LLC    55    Arthrex   
  105,042.69       Individual
Equipment

2151

   Puyallup GI - 003    Western Washington Endoscopy Centers, LLC    51   
Olympus      108,169.51       Individual
Equipment

2080

   Clemson Multi    The Blue Ridge/Clemson Orthopaedic ASC, LLC    51    Alcon
     109,339.59       Individual
Equipment

2268

   Fort Lee NJ Multi    Hudson Crossing Surgery Center, LLC    55    Olympus   
  111,536.87       Individual
Equipment

2276

   Charleston Eye    Physicians’ Eye Surgery Center, LLC    56    First Citizens
     111,647.80       Individual
Equipment

2121

   Lewes GI    The Lewes DE Endoscopy ASC, LLC    51    Olympus      116,185.93
      Individual
Equipment

2280

   Bend Multi    Bend Surgery Center, LLC    51    Mindray      116,516.87      
Individual
Equipment

 

4



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%   

Vendor

   Balance per
Ledger @
09/30/16      Collateral Amount

2133

   Lakeland    The Lakeland FL Endoscopy ASC, LLC    51    Olympus     
125,138.31       Individual
Equipment

2151

   Gig Harbor GI - 004    Western Washington Endoscopy Centers, LLC    51   
Olympus      130,387.06       Individual
Equipment

2151

   Tacoma GI - 002    Western Washington Endoscopy Centers, LLC    51    Olympus
     158,960.30       Individual
Equipment

2306

   Ocean Springs MS Multi    Ocean Springs Surgical &amp; Endoscopy Center, LLC
   51    Hancock Leasing      160,538.97       Individual
Equipment

2291

   Elmwood Park NJ Eye    River Drive Surgery Center, LLC    59    Abbott     
167,286.46       Individual
Equipment

2257

   Newark Mid Atlantic DE GI    Mid-Atlantic Endoscopy Center, LLC    51   
Olympus      170,054.31       Individual
Equipment

2306

   Ocean Springs MS Multi    Ocean Springs Surgical &amp; Endoscopy Center, LLC
   51    Hancock Leasing      177,291.17       Individual
Equipment

2291

   Elmwood Park NJ Eye    River Drive Surgery Center, LLC    59    Alcon     
179,378.57       Individual
Equipment

2307

   Pascagoula MS Multi    Mississippi Coast Endoscopy and Ambulatory Surgery
Center, LLC    51    Hancock Leasing      179,433.31       Individual
Equipment

2183

   Kissimme GI    The Kissimmee FL Endoscopy ASC, LLC    51    Olympus     
182,295.19       Individual
Equipment

N/A

   Sheridan    Sheridan    N/A    Toshiba Software      50,024.49      
Individual
Equipment

2151

   Waldron GI - 001    Western Washington Endoscopy Centers, LLC    51   
Olympus      273,775.11       Individual
Equipment

2246

   Torrance Crenshaw CA Multi    Torrance Surgery Center, LP    62.49    Alcon
     173,884.07       Individual
Equipment

2003

   Ocala GI    The Endoscopy Center of St. Thomas, L.P.    60    K2 Capital
Group      253,798.27       Individual
Equipment

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%   

Vendor

   Balance per Ledger
@ 09/30/16  

2306

   Ocean Springs MS Multi    Ocean Springs Surgical &amp; Endoscopy Center, LLC
   51    Building Capital Lease 8.16-7.31      5,085,017.91   

2228

   Phoenix AZ GI    Arizona Endoscopy Center, LLC    55    Building Lease     
1,289,389.96   

2282

   Bradenton FL Multi    Manatee Surgical Center, LLC    49.9    Building Lease
     4,249,202.85   

2294

   Millburn East Willow NJ Multi    Surgical Center at Millburn, LLC    55   
Building Lease      3,049,364.83   

2217

   Phoenix/NorthValley    North Valley Orthopedic Surgery Center, LLC    55   
Building Lease (2217NOR01)      5,679,302.77   

2307

   Pascagoula MS Multi    Mississippi Coast Endoscopy and Ambulatory Surgery
Center, LLC    51    Building Lease: 8/16-7/2031      6,589,752.38   

 

5



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

6. Earn-out obligations under the following agreements:

 

(a) Agreement and Plan of Merger, dated as of August 6, 2015, by and among
Northwest Tucson Emergency Physicians, P.C., Arizona EM-I Medical Services,
P.C., Bear Down Merger, P.C., and Jim Hassen, MD.

 

(b) Asset Purchase Agreement dated November 1, 2014, among Southeast Perinatal
Associates, Inc., Sheridan Healthcorp, Inc., Laurie Scott, M.D. and Scott MFM,
LLC.

 

7. Letters of Credit

 

Beneficiary

   Date Issued    Date Renewed    Expiration Date    Current Amount ($)  

City of Arlington

   02/10/05    02/01/11    02/01/17      1,750,000.00   

Kaiser Foundation Health Plan

   03/10/05    02/01/11    02/01/17      268,528.57   

City of Akron

   03/10/05    02/01/11    02/01/17      500,000.00   

County of Sonoma

   03/10/05    02/01/11    02/01/17      1,500,000.00   

City of Spokane Fire Department

   03/10/05    02/01/11    02/01/17      2,000,000.00   

City of Seattle

   03/10/05    02/01/11    02/01/17      2,000,000.00   

Multnomah County Emergency

   09/23/05    09/01/10    09/01/17      2,750,000.00   

County of Clackamas, Oregon

   05/05/06    02/01/11    02/01/17      1,500,000.00   

Vista Insurance Plan, Inc.

   08/30/07    08/21/10    08/21/17      68,000.00   

El Paso County Emergency Services Agency

   12/24/08    12/24/10    12/24/16      3,000,000.00   

Laramie County EMS Joint Powers Board

   05/15/09    02/01/11    02/01/17      400,000.00   

City of Amarillo

   01/15/10    01/05/11    01/15/17      625,000.00   

Ambulance Service Boards, Representing Specified Municipalities in Spokane
County

   06/24/10    n/a    06/17/17      2,000,000.00   

Sentry Insurance

   10/04/11       09/28/17      1,350,000.00   

County of Monterey

   10/06/11    n/a    07/15/17      1,500,000.00   

Pacific Employers Insurance Co

   02/17/12    n/a    02/17/17      60,590,588.00   

 

6



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

Beneficiary

   Date Issued      Date Renewed      Expiration Date      Current Amount ($)  

FSP Galleria North Limited

     03/15/12         n/a         12/31/16         440,000.00   

Continental Casualty Company

     05/29/12         n/a         05/24/17         17,979,208.00   

CapitalSource Bank

     12/05/12         n/a         12/05/16         804,140.00   

Aetna Health Management, LLC

     02/28/13         n/a         02/26/17         250,000.00   

Emergency Medical Services Authority

     10/15/13         n/a         10/01/17         5,000,000.00   

Texas Dept of State Health Services – Milam County

     01/09/14         n/a         12/31/16         75,000.00   

Texas Dept of State Health Services – Farmers Branch

     01/09/14         n/a         12/31/16         50,000.00   

Texas Dept of State Health Services – Amarillo

     01/28/14         n/a         01/31/17         75,000.00   

Texas Dept of State Health Services – AASI

     06/04/14         n/a         06/12/17         25,000.00   

Texas Dept of Health Services – Collin County

     12/09/14         n/a         11/30/16         50,000.00   

Continental Casualty Company

     01/16/15         n/a         12/31/16         3,939,984.00   

Nero Equipment CO, Inc.

     06/17/15         n/a         12/01/16         120,000.00   

Reliance Insurance Company

     11/16/15         n/a         11/16/17         569,049.00   

County of Santa Clara

     11/16/15         n/a         11/16/17         5,000,000.00   

Ohio Bureau of Workers Comp

     11/16/15         n/a         11/16/17         330,000.00   

ACE American Insurance Company

     01/11/16         n/a         01/11/17         17,415,648.00               

 

 

       Subtotal               133,925,145.57               

 

 

 

Letter of Credit issued by Western Alliance Bank in favor of PPG MOB Fund 1A,
LLC, in the amount of $912,216.06.

 

15. Other Indebtedness

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor   Balance per Ledger @
09/30/16     Collateral Amount

2197

  Orlando Mills FL   Orlando Mills FL Endoscopy ASC, LLC   100   BBVA   Y   $
16,484.36      Individual
Equipment

2152

  Central FL GI - 001   The Orlando FL Endoscopy ASC LLC   100   BBVA   Y    
17,684.47      Individual
Equipment

2152

  Citrus GI - 002   The Orlando FL Endoscopy ASC LLC   100   BBVA   Y    
17,684.47      Individual
Equipment

2223

  Waltham   Boston Out-Patient Surgical Suites, LLC   100   BBVA   Y    
20,234.01      Individual
Equipment

 

7



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor   Balance per Ledger @
09/30/16     Collateral Amount

2250

  Weston   Weston Outpatient Surgical Center, LTD   100   BBVA   Y     23,749.54
     Individual
Equipment

2291

  Elmwood Park NJ Eye   River Drive Surgery Center, LLC   100   BBVA   Y    
25,506.00      Individual
Equipment

2122

  Rodgers Eye   The Rogers AR Ophthalmology ASC, LLC   100   BBVA   Y    
26,006.25      Individual
Equipment

2250

  Weston   Weston Outpatient Surgical Center, LTD   100   BBVA   Y     27,034.48
     Individual
Equipment

2236

  Bend OR Urology   Doctors Park Surgery Center, LLC   100   BBVA   Y    
28,007.80      Individual
Equipment

2200

  Pomona CA Multi   Casa Colina Surgery Center, LLC   100   BBVA   Y    
31,433.34      Individual
Equipment

2167

  Torrance Multi   The Torrance CA Multi-Specialty ASC LLC   100   BBVA   Y    
36,595.71      Individual
Equipment

2229

  ColumbusOH Eye   COA ASC of Franklin County, LLC   100   BBVA   Y    
38,468.33      Individual
Equipment

2132

  Temecula   Temecula CA Endoscopy ASC, L.P.   100   BBVA   Y     44,605.24     
Individual
Equipment

2229

  ColumbusOH Eye   COA ASC of Franklin County, LLC   100   BBVA   Y    
48,794.95      Individual
Equipment

2229

  ColumbusOH Eye   COA ASC of Franklin County, LLC   100   BBVA   Y    
49,173.84      Individual
Equipment

2205

  Silver Spring MD Eye   Eye Sugery Center, LLC   100   BBVA   Y     51,712.61
     Individual
Equipment

2070

  Waldorf GI   The Waldorf Endoscopy ASC, LLC   100   BBVA   Y     54,582.61   
  Individual
Equipment

2223

  Waltham   Boston Out-Patient Surgical Suites, LLC   100   BBVA   Y    
63,105.87      Individual
Equipment

2275

  Mountainside NJ Multi   Center for Ambulatory Surgery, LLC   100   BBVA   Y  
  66,714.61      Individual
Equipment

2223

  Waltham   Boston Out-Patient Surgical Suites, LLC   100   BBVA   Y    
70,956.34      Individual
Equipment

2122

  Rodgers Eye   The Rogers AR Ophthalmology ASC, LLC   100   BBVA   Y    
88,682.26      Individual
Equipment

2242

  Long Beach CA Multi   Long Beach Surgery Center, LP   100   BBVA   Y    
125,219.06      Individual
Equipment

2186

  Conroe GI   The Conroe TX Endoscopy ASC, LLC   100   BBVA   Y     130,725.96
     Individual
Equipment

2291

  Elmwood Park NJ Eye   River Drive Surgery Center, LLC   100   BBVA   Y    
615,723.13      Individual
Equipment

2005

  Beaumont GI   The Endoscopy Center of Southeast Texas, L.P.   100   BBVA   Y  
  27,255.77      Individual
Equipment

2066

  Crestview Hills GI   AmSurg Northern Kentucky GI, LLC   100   BBVA   Y    
70,826.17      Individual
Equipment

2113

  Paducah Eye   The Paducah Ophthalmology ASC, LLC   100   BBVA   Y    
47,185.99      Individual
Equipment

 

8



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor   Balance per Ledger @
09/30/16     Collateral Amount

2207

  Bryan TX GI   Central Texas Endoscopy Center, LLC   100   BBVA   Y    
231,378.50      Individual
Equipment

2232

  Pioneer Valley MA Multi   Pioneer Valley Surgicenter, LLC   100   BBVA   Y    
30,798.06      Individual
Equipment

2267

  Milburn NJ Multi   Short Hills Surgery Center, LLC   100   BBVA   Y    
243,753.26      Individual
Equipment

2267

  Milburn NJ Multi   Short Hills Surgery Center, LLC   100   BBVA   Y    
48,883.71      Individual
Equipment

2267

  Milburn NJ Multi   Short Hills Surgery Center, LLC   100   BBVA   Y    
75,989.61      Individual
Equipment

2093

  Columbia Multi   The Surgery Center of Middle Tennessee, LLC   100   BBVA   Y
    74,436.80      Individual
Equipment

2093

  Columbia Multi   The Surgery Center of Middle Tennessee, LLC   100   BBVA   Y
    40,731.00      Individual
Equipment

2093

  Columbia Multi   The Surgery Center of Middle Tennessee, LLC   100   BBVA   Y
    61,917.15      Individual
Equipment

2093

  Columbia Multi   The Surgery Center of Middle Tennessee, LLC   100   BBVA   Y
    79,303.40      Individual
Equipment

2062

  Indianapolis GI   Northside Gastroenterology Endoscopy Center, LLC   100  
BBVA   Y     931,152.31      Individual
Equipment

2026

  Springfield GI   The Hillmont ASC, L.P.   100   BBVA   Y     35,746.40     
Individual
Equipment

2196

  St Clair Shores MI Eye   St. Clair Shores MI Ophthalmology ASC, LLC   100  
Fifth Third   Y     23,500.00      Individual
Equipment

2279

  Rancho Pueblo CA GI   Temecula CA United Surgery Center, L.P.   100   Fifth
Third   Y     23,552.93      Individual
Equipment

2167

  Torrance Multi   The Torrance CA Multi-Specialty ASC LLC   100   Fifth Third  
Y     43,750.76      Individual
Equipment

2271

  Colton CA Multispecialty   Colton CA Multi ASC, LP   100   Fifth Third   Y    
46,990.85      Individual
Equipment

2279

  Rancho Pueblo CA GI   Temecula CA United Surgery Center, L.P.   100   Fifth
Third   Y     51,678.72      Individual
Equipment

2068

  La Jolla GI   The La Jolla Endoscopy Center, L.P.   100   Fifth Third   Y    
54,400.04      Individual
Equipment

2100

  Bloomfield Eye   Bloomfield Eye Surgery Center, LLC   100   Fifth Third   Y  
  66,181.87      Individual
Equipment

2093

  Columbia Multi   The Surgery Center of Middle Tennessee, LLC   100   Fifth
Third   Y     72,741.89      Individual
Equipment

2202

  Akron   Digestive Health Center, LLC   100   Fifth Third   Y     77,416.23   
  Individual
Equipment

2203

  Redding   Gastroenterology Associates Endoscopy Center, LLC   100   Fifth
Third   Y     77,494.37      Individual
Equipment

2242

  Long Beach CA Multi   Long Beach Surgery Center, LP   100   Fifth Third   Y  
  105,663.90      Individual
Equipment

2275

  Mountainside NJ Multi   Center for Ambulatory Surgery, LLC   100   Fifth Third
  Y     122,342.68      Individual
Equipment

2231

  MDSine MA Multi   MDSine, LLC   100   Fifth Third   Y     132,343.23     
Individual
Equipment

 

9



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor   Balance per Ledger @
09/30/16     Collateral Amount

2081

  Las Vegas East   The Las Vegas East Ophthalmology ASC, LLC   100   Fifth Third
  Y     143,839.50      Individual
Equipment

2279

  Rancho Pueblo CA GI   Temecula CA United Surgery Center, L.P.   100   Fifth
Third   Y     164,896.62      Individual
Equipment

2191

  San Diego Ortho   San Diego CA Multi Specialty ASC, LLC   100   Fifth Third  
Y     165,840.00      Individual
Equipment

2269

  Allentown PA Multi   Surgery Center of Allentown, LLC   100   Fifth Third   Y
    277,358.20      Individual
Equipment

2172

  Main Line (002)   The Main Line PA Endoscopy ASC, LP   100   Fifth Third   Y  
  84,304.21      Individual
Equipment

2172

  Main Line (001)   The Main Line PA Endoscopy ASC, LP   100   Fifth Third   Y  
  27,613.80      Individual
Equipment

2278

  Wichita KS Eye   Eye Surgery Center of Wichita, LLC   100   Whitney
Hancock   Y     21,534.88      Individual
Equipment

2202

  Akron   Digestive Health Center, LLC   100   Whitney
Hancock   Y     25,064.97      Individual
Equipment

2275

  Mountainside NJ Multi   Center for Ambulatory Surgery, LLC   100   Whitney
Hancock   Y     25,785.53      Individual
Equipment

2283

  Rutherford NJ Multi   Meadows Surgery Center, LLC   100   Whitney
Hancock   Y     27,062.16      Individual
Equipment

2191

  San Diego Ortho   San Diego CA Multi Specialty ASC, LLC   100   Whitney
Hancock   Y     37,935.26      Individual
Equipment

2129

  Tampa GI   The Tampa FL Endoscopy ASC, LLC   100   Whitney
Hancock   Y     48,578.56      Individual
Equipment

2136

  Reno GI   The Northern NV Endoscopy ASC, LLC   100   Whitney
Hancock   Y     88,879.75      Individual
Equipment

2041

  Cincinnati GI   The Cincinnati ASC, LLC   100   Whitney
Hancock   Y     184,747.56      Individual
Equipment

2280

  Bend Surgery Center   Bend Surgery Center, LLC   100   Whitney
Hancock   Y     374,485.03      Individual
Equipment

2063

  Chattanooga GI   The Chattanooga Endoscopy ASC, LLC   100   Whitney
Hancock   Y     643,990.34      Individual
Equipment

2107

  Alexandria   The Alexandria Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     46,067.19      Individual
Equipment

2120

  Kingsport   The Kingsport TN Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     197,174.90      Individual
Equipment

2288

  Texarkana TX   Surgery Center of Northeast Texas, LLC   100   Whitney
Hancock   Y     3,969.85      Individual
Equipment

2001

  Knoxville West GI - 002   The Endoscopy Center of Knoxville, L.P.   100  
Whitney
Hancock   Y     397,950.26      Individual
Equipment

2006

  Santa Fe   The Endoscopy Center of Santa Fe, L.P.   100   Whitney
Hancock   Y     17,257.10      Individual
Equipment

2009

  Washington D.C.   The Endoscopy Center of Washington, D.C., L.P.   100  
Whitney
Hancock   Y     86,295.32      Individual
Equipment

2013

  Abilene ASC, L.P.   The Abilene ASC, L.P.   100   Whitney
Hancock   Y     73,124.41      Individual
Equipment

 

10



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor   Balance per Ledger @
09/30/16     Collateral Amount

2015

  Shawnee GI   The Westglen Endoscopy Center, LLC   100   Whitney
Hancock   Y     11,452.91      Individual
Equipment

2015

  Shawnee GI   The Westglen Endoscopy Center, LLC   100   Whitney
Hancock   Y     14,109.35      Individual
Equipment

2015

  Shawnee GI   The Westglen Endoscopy Center, LLC   100   Whitney
Hancock   Y     66,268.62      Individual
Equipment

2018

  Knoxville Eye   The Knoxville Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     17,440.51      Individual
Equipment

2018

  Knoxville Eye   The Knoxville Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     22,033.78      Individual
Equipment

2024

  Melbourne GI   The Melbourne ASC, L.P.   100   Whitney
Hancock   Y     126,240.93      Individual
Equipment

2028

  Panama City GI   The Northwest Florida ASC, L.P.   100   Whitney
Hancock   Y     36,877.85      Individual
Equipment

2035

  Wichita   The Wichita Orthopaedic ASC, LLC   100   Whitney
Hancock   Y     10,361.20      Individual
Equipment

2035

  Wichita   The Wichita Orthopaedic ASC, LLC   100   Whitney
Hancock   Y     29,558.44      Individual
Equipment

2035

  Wichita   The Wichita Orthopaedic ASC, LLC   100   Whitney
Hancock   Y     23,633.35      Individual
Equipment

2035

  Wichita   The Wichita Orthopaedic ASC, LLC   100   Whitney
Hancock   Y     20,386.44      Individual
Equipment

2038

  Chevy Chase   The Chevy Chase ASC, LLC   100   Whitney
Hancock   Y     215,492.77      Individual
Equipment

2043

  Crystal River GI   The Crystal River Endoscopy ASC, L.P.   100   Whitney
Hancock   Y     143,677.83      Individual
Equipment

2046

  Independence GI -001   The Independence ASC, LLC   100   Whitney
Hancock   Y     206,741.90      Individual
Equipment

2047

  Phoenix Eye   The Phoenix Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     25,170.68      Individual
Equipment

2047

  Phoenix Eye   The Phoenix Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     24,864.60      Individual
Equipment

2051

  Sun City Eye   The Sun City Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     15,462.98      Individual
Equipment

2051

  Sun City Eye   The Sun City Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     98,380.36      Individual
Equipment

2051

  Sun City Eye   The Sun City Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     212,744.13      Individual
Equipment

2051

  Sun City Eye   The Sun City Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     13,809.47      Individual
Equipment

2062

  Indianapolis GI   Northside Gastroenterology Endoscopy Center, LLC   100  
Whitney
Hancock   Y     13,394.12      Individual
Equipment

2064

  Mt Dora Eye   The Mount Dora Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     23,674.76      Individual
Equipment

2064

  Mt Dora Eye   The Mount Dora Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     14,160.86      Individual
Equipment

 

11



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor   Balance per Ledger @
09/30/16     Collateral Amount

2068

  La Jolla GI   The La Jolla Endoscopy Center, L.P.   100   Whitney
Hancock   Y     22,115.54      Individual
Equipment

2072

  Sarasota GI   The Sarasota Endoscopy ASC, LLC   100   Whitney
Hancock   Y     12,322.14      Individual
Equipment

2081

  Las Vegas East   The Las Vegas East Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     101,387.99      Individual
Equipment

2082

  Hutchinson Multi   The Hutchinson Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     9,809.35      Individual
Equipment

2084

  Metairie Eye   The Metairie Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     20,794.34      Individual
Equipment

2089

  Inverness GI   The Suncoast Endoscopy ASC, L.P.   100   Whitney
Hancock   Y     11,075.19      Individual
Equipment

2093

  Columbia Multi   The Surgery Center of Middle Tennessee, LLC   100   Whitney
Hancock   Y     11,460.30      Individual
Equipment

2093

  Columbia Multi   The Surgery Center of Middle Tennessee, LLC   100   Whitney
Hancock   Y     13,105.88      Individual
Equipment

2094

  Bel Air   The Bel Air Endoscopy ASC, LLC   100   Whitney
Hancock   Y     42,310.07      Individual
Equipment

2105

  Newark   The Newark Endoscopy ASC, LLC   100   Whitney
Hancock   Y     25,058.42      Individual
Equipment

2107

  Alexandria   The Alexandria Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     13,481.88      Individual
Equipment

2110

  Troy GI   The Southfield Endoscopy ASC, LLC   100   Whitney
Hancock   Y     115,846.91      Individual
Equipment

2113

  Paducah Eye   The Paducah Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     133,336.12      Individual
Equipment

2132

  Temecula   Temecula CA Endoscopy ASC, L.P.   100   Whitney
Hancock   Y     11,947.85      Individual
Equipment

2135

  Rockledge GI   The Rockledge FL Endoscopy ASC, LLC   100   Whitney
Hancock   Y     8,046.64      Individual
Equipment

2135

  Rockledge GI   The Rockledge FL Endoscopy ASC, LLC   100   Whitney
Hancock   Y     39,383.42      Individual
Equipment

2136

  Reno GI   The Northern NV Endoscopy ASC, LLC   100   Whitney
Hancock   Y     124,200.04      Individual
Equipment

2138

  Gainesville   The Gainesville FL Orthopaedic ASC, LLC   100   Whitney
Hancock   Y     13,653.03      Individual
Equipment

2138

  Gainesville   The Gainesville FL Orthopaedic ASC, LLC   100   Whitney
Hancock   Y     67,034.64      Individual
Equipment

2140

  Raleigh GI   The Raleigh NC Endoscopy ASC,LLC   100   Whitney
Hancock   Y     28,847.14      Individual
Equipment

2142

  Port Huron   Blue Water ASC LLC   100   Whitney
Hancock   Y     43,931.24      Individual
Equipment

2146

  Rockville GI   The Rockville MD Endoscopy ASC, LLC   100   Whitney
Hancock   Y     100,144.32      Individual
Equipment

2146

  Rockville GI   The Rockville MD Endoscopy ASC, LLC   100   Whitney
Hancock   Y     17,123.61      Individual
Equipment

 

12



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor   Balance per Ledger @
09/30/16     Collateral Amount

2147

  Overland Park GI   The Overland Park KS Endoscopy ASC, LLC   100   Whitney
Hancock   Y     142,433.07      Individual
Equipment

2155

  Towson-West Road GI   Maryland Endoscopy Center LLC   100   Whitney
Hancock   Y     45,743.49      Individual
Equipment

2159

  Salem Eye   The Salem OR Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     56,784.56      Individual
Equipment

2159

  Salem Eye   The Salem OR Ophthalmology ASC, LLC   100   Whitney
Hancock   Y     11,762.55      Individual
Equipment

2163

  Laurel   The Laurel MD Endoscopy ASC, LLC   100   Whitney
Hancock   Y     514,145.92      Individual
Equipment

2164

  El Dorado   The El Dorado AR Multispecialty ASC, LLC   100   Whitney
Hancock   Y     9,210.85      Individual
Equipment

2164

  El Dorado   The El Dorado AR Multispecialty ASC, LLC   100   Whitney
Hancock   Y     66,968.20      Individual
Equipment

2167

  Torrance Multi   The Torrance CA Multi-Specialty ASC LLC   100   Whitney
Hancock   Y     31,370.82      Individual
Equipment

2167

  Torrance Multi   The Torrance CA Multi-Specialty ASC LLC   100   Whitney
Hancock   Y     17,691.71      Individual
Equipment

2169

  Arcadia   The Arcadia CA Endoscopy ASC, LP   100   Whitney
Hancock   Y     275,580.40      Individual
Equipment

2172

  Main Line (003)   The Main Line PA Endoscopy ASC, LP   100   Whitney
Hancock   Y     49,695.66      Individual
Equipment

2172

  Main Line (002)   The Main Line PA Endoscopy ASC, LP   100   Whitney
Hancock   Y     50,486.05      Individual
Equipment

2172

  Main Line (001)   The Main Line PA Endoscopy ASC, LP   100   Whitney
Hancock   Y     72,958.11      Individual
Equipment

2178

  New Orleans GI - 001   The New Orleans LA Uptown West Bank Endoscopy ASC, LLC
  100   Whitney
Hancock   Y     26,743.56      Individual
Equipment

2178

  New Orleans GI - 002   The New Orleans LA Uptown West Bank Endoscopy ASC, LLC
  100   Whitney
Hancock   Y     22,848.21      Individual
Equipment

2179

  Metairie GI   The Metairie LA Endoscopy ASC, LLC   100   Whitney
Hancock   Y     227,650.36      Individual
Equipment

2186

  Conroe GI   The Conroe TX Endoscopy ASC, LLC   100   Whitney
Hancock   Y     71,950.63      Individual
Equipment

2196

  St Clair Shores MI Eye   St. Clair Shores MI Ophthalmology ASC, LLC   100  
Whitney
Hancock   Y     35,609.38      Individual
Equipment

2205

  Silver Spring MD Eye   Eye Sugery Center, LLC   100   Whitney
Hancock   Y     31,040.94      Individual
Equipment

2207

  Bryan TX GI   Central Texas Endoscopy Center, LLC   100   Whitney
Hancock   Y     149,696.05      Individual
Equipment

2211

  Dayton - 004   Digestive Endoscopy Center, LLC   100   Whitney
Hancock   Y     120,483.79      Individual
Equipment

2219

  Dallas-Redbird Sq. TX GI   Redbird Square Endoscopy Center, LLC   100  
Whitney
Hancock   Y     424,018.02      Individual
Equipment

 

13



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor   Balance per Ledger @
09/30/16     Collateral Amount

2224

  Boynton Beach   Bethesda Outpatient Surgery Center, LLC   100   Whitney
Hancock   Y     27,784.29      Individual
Equipment

2226

  Port St Lucie FL Eye   Hillmoor Eye Surgery Center, LLC   100   Whitney
Hancock   Y     309,323.48      Individual
Equipment

2227

  Port Orange Multi   Surgery Center of Volusia, LLC   100   Whitney
Hancock   Y     198,853.31      Individual
Equipment

2228

  Phoenix McDowell AZ   Arizona Endoscopy Center, LLC   100   Whitney
Hancock   Y     17,249.17      Individual
Equipment

2229

  ColumbusOH Eye   COA ASC of Franklin County, LLC   100   Whitney
Hancock   Y     86,267.31      Individual
Equipment

2235

  Meridian ID Eye   Eagle Eye Surgery and Laser Center, LLC   100   Whitney
Hancock   Y     37,284.39      Individual
Equipment

2242

  Long Beach CA Multi   Long Beach Surgery Center, LP   100   Whitney
Hancock   Y     14,090.13      Individual
Equipment

2244

  San Antonio   San Antonio ASC, LP   100   Whitney
Hancock   Y     16,513.62      Individual
Equipment

2244

  San Antonio   San Antonio ASC, LP   100   Whitney
Hancock   Y     96,259.86      Individual
Equipment

2244

  San Antonio   San Antonio ASC, LP   100   Whitney
Hancock   Y     13,415.68      Individual
Equipment

2244

  San Antonio   San Antonio ASC, LP   100   Whitney
Hancock   Y     43,069.09      Individual
Equipment

2248

  Twin Falls Multi   Southern Idaho Ambulatory Surgery Center, LLC   100  
Whitney
Hancock   Y     95,816.82      Individual
Equipment

2250

  Weston   Weston Outpatient Surgical Center, LTD   100   Whitney
Hancock   Y     82,948.62      Individual
Equipment

2261

  Wellesley Hills MA GI   Boston Endoscopy Center, LLC   100   Whitney
Hancock   Y     23,891.60      Individual
Equipment

2263

  Shreveport LA Multi   Red River Surgery Center, LLC   100   Whitney
Hancock   Y     36,322.66      Individual
Equipment

2265

  Harvey LA Multi   WB Surgery Center, LLC   100   Whitney
Hancock   Y     11,726.89      Individual
Equipment

2265

  Harvey LA Multi   WB Surgery Center, LLC   100   Whitney
Hancock   Y     68,085.04      Individual
Equipment

2275

  Mountainside NJ Multi   Center for Ambulatory Surgery, LLC   100   Whitney
Hancock   Y     16,912.97      Individual
Equipment

2275

  Mountainside NJ Multi   Center for Ambulatory Surgery, LLC   100   Whitney
Hancock   Y     48,187.72      Individual
Equipment

2276

  Charleston Eye   Physicians’ Eye Surgery Center, LLC   100   Whitney
Hancock   Y     47,315.42      Individual
Equipment

2276

  Charleston Eye   Physicians’ Eye Surgery Center, LLC   100   Whitney
Hancock   Y     20,216.36      Individual
Equipment

2276

  Charleston Eye   Physicians’ Eye Surgery Center, LLC   100   Whitney
Hancock   Y     26,784.19      Individual
Equipment

2276

  Charleston Eye   Physicians’ Eye Surgery Center, LLC   100   Whitney
Hancock   Y     32,624.38      Individual
Equipment

 

14



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %   Vendor   AmSurg Master
Guarantor     Balance per Ledger @
09/30/16     Collateral Amount

2253

  Norwood Multi   Eastern Massachusetts Surgery Center, LLC   100   Whitney
Hancock     Y        18,872.46      Individual
Equipment

2048

  Toledo GI   The Toledo Endoscopy ASC, LLC   100   Whitney
Hancock     Y        21,751.77      Individual
Equipment

2022

  Evansville Eye   EyeCare Consultants Surgery Center, LLC   100   Whitney
Hancock     Y        43,157.34      Individual
Equipment

2135

  Rockledge GI   The Rockledge FL Endoscopy ASC, LLC   100   Whitney
Hancock     Y        65,978.61      Individual
Equipment

2047

  Phoenix Eye   The Phoenix Ophthalmology ASC, LLC   100   Whitney
Hancock     Y        82,231.38      Individual
Equipment

2288

  Texarkana TX   Surgery Center of Northeast Texas, LLC   100   Whitney
Hancock     Y        91,198.74      Individual
Equipment

2149

  San Luis Obispo GI - 001   The San Luis Obispo CA Endoscopy ASC, LP   100  
Whitney
Hancock     Y        99,764.70      Individual
Equipment

2120

  Kingsport   The Kingsport TN Ophthalmology ASC, LLC   100   Whitney
Hancock     Y        104,199.00      Individual
Equipment

2095

  Dover Multi   The Dover Ophthalmology ASC, LLC   100   Whitney
Hancock     Y        194,947.88      Individual
Equipment

2045

  Fayetteville GI   The Fayetteville ASC, LLC   100   Whitney
Hancock     Y        417,127.84      Individual
Equipment

2215

  Cannon City CO Multi   Canon City CO Multispecialty ASC, LLC   51   Whitney
Hancock     Y        24,252.72      Individual
Equipment

2114

  Columbia TN GI   The Columbia TN Endoscopy ASC, LLC   51   Community
1st Bank &
Trust       328,054.31      Individual
Equipment

2248

  Twin Falls Multi   Southern Idaho Ambulatory Surgery Center, LLC   54.78   DL
Evans
Bank       43,178.94      Individual
Equipment

2161

  St. Cloud   The St. Cloud MN Ophthalmology ASC, LLC   51   Everbank
Commercial
Finance       13,996.70      Individual
Equipment

2276

  Charleston Eye   Physicians’ Eye Surgery Center, LLC   56   First Citizens    
  747,937.90      All Assets

2093

  Columbia Multi   The Surgery Center of Middle Tennessee, LLC   51  
First Farmers
& Merchants
Bank       1,267,400.36      All Assets

2268

  Fort Lee NJ Multi   Hudson Crossing Surgery Center, LLC   55   GE Loan      
43,193.26      Individual
Equipment

2035

  Wichita   The Wichita Orthopaedic ASC, LLC   51   InTrust Bank       67,385.51
     All Assets

2211

  Dayton - 002   Digestive Endoscopy Center, LLC   51   JP Morgan
Chase       844,880.10      All Assets

2301

  Tualatin OR Multi   South Portland Surgical Center, LLC   55   Key Bank      
604,276.07      All Assets

2301

  Tualatin OR Multi   South Portland Surgical Center, LLC   55   Key Bank      
879,333.13      All Assets

2301

  Tualatin OR Multi   South Portland Surgical Center, LLC   55   Key Bank      
45,694.38      All Assets

 

15



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %     Vendor     AmSurg Master
Guarantor     Balance per Ledger @
09/30/16     Collateral Amount

2268

  Fort Lee NJ Multi   Hudson Crossing Surgery Center, LLC     55       
ProHealth          4,270.90      Individual
Equipment

2268

  Fort Lee NJ Multi   Hudson Crossing Surgery Center, LLC     55       
ProHealth          29,392.94      Individual
Equipment

2018

  Knoxville Eye   The Knoxville Ophthalmology ASC, LLC     51        Suntrust   
      46,300.38      Individual
Equipment

2268

  Fort Lee NJ Multi   Hudson Crossing Surgery Center, LLC     55        GE Loan
         1,918.07      Individual
Equipment

2221

  Plano   Park Ventura Endoscopy Center, LLC     57       
 
  Tenant
Allowance
Debt 4th   
  
         105,907.12      No Security
Interest

2086

  Kingston   The Kingston Ophthalmology ASC, LLC     51        Wells Fargo     
    186,724.35      Individual
Equipment            

 

 

      Total             20,401,552.33                 

 

 

   

 

16



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)

Existing Capitalized Lease Obligations

Item 5 on Schedule 1.1(c) is incorporated herein by reference.

 

17



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

Existing Liens

 

Debtor

  

Jurisdiction

  

Secured Party /

Other Obligee

  

Collateral /

Amount

  

File Date

  

File Number

Air Ambulance Specialists, Inc.    Colorado    CapitalSource Bank    Equipment
  

12/7/12

1/11/13

  

20122075348

20132004029

American Medical Response Ambulance Service, Inc.    Delaware    Var Resources,
LLC.    Equipment    12/6/13    2013 4951852 American Medical Response of
Southern California    US District Court    National Emergency Medical Services
Association    Judgment    8/1/11    Case No. 2:10-cv-09672-JHN-MANx American
Medical Response West    US District Court    National Emergency Medical
Services Association    Judgment    1/31/12    Case No. 1:11-CV-00077-AWI-GSA
Bowers Companies, Inc.    California    Timepayment Corporation    Equipment   
10/15/12    12-7333728329 Gem City Home Care, LLC.    Ohio    U.S. Bank
Equipment Finance, A Division of U.S. Bank National Association    Equipment   
2/13/13    OH00164820671 Gem City Home Care, LLC.    Ohio    U.S. Bank Equipment
Finance, A Division of U.S. Bank National Association    Equipment    2/22/13   
OH00164996389 Guardian Healthcare Holdings, Inc.    Delaware    Ricoh USA Inc   
Equipment    1/18/13    2013 0253105 Guardian Health Care, Inc.    Travis County
District Court    Texas State Board of Nurse Examiners    Judgment    4/5/07   
Cause No. D-1-GN-06-003773 Medstat Ems, Inc.    Mississippi    Dell Financial
Services L.L.C.    Equipment   

12/30/08

9/17/13

  

20080282957E

20131141453B

Medstat Ems, Inc.    Mississippi    Dell Financial Services L.L.C.    Equipment
  

2/1/11

1/13/16

  

20110309857A

20161870135B

Physicians & Surgeons Ambulance Service, Inc.    Summit County Recorder, OH   
Ohio Department of Job and Family Services    Tax    6/6/15    UC130106
Professional Medical Transport, Inc.    Maricopa County Superior Court, AZ   
Virgil Nephew    Judgment    8/7/15    TJ2015-005165

 

18



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

 

Debtor

  

Jurisdiction

  

Secured Party /

Other Obligee

  

Collateral /

Amount

  

File Date

  

File Number

Randle Eastern Ambulance Service, Inc.    Florida    State of Florida,
Department of Revenue    Judgment    10/5/16    J16000658694 Rose Radiology, LLC
   US District Court    Lisa Corbett and Avant & Mitchell, P.C.    Judgment   
10/26/11    Case No. 1:10-cv-00773-SS Rural/Metro Corporation    Delaware    CCA
Financial, LLC    All personal property subject to the Master Lease Agreement
dated 12/14/05   

12/15/05

10/29/15

  

5389321 2

20155217186

Rural/Metro Corporation    Delaware    CCA Financial, LLC    All personal
property subject to the Master Lease Agreement dated 1/14/10   

1/25/10

12/1/14

  

2010 0255665

2014 4821732

Rural/Metro Corporation    Delaware    Qwest Communications Company, LLC   
Equipment    12/15/11    2011 4828433 Rural/Metro Corporation    Delaware   
Team Financial Group, Inc.    Equipment    6/11/14    2014 2264208 Rural/Metro
of Northern California, Inc.    Delaware    BMO Harris Bank National Association
   Lease   

6/10/13

7/29/13

  

2013 2290295

2013 3034619

Rural/Metro Operating Company, LLC    Delaware    Northwest Savings Bank   
Equipment   

6/6/12

12/10/12

  

2012 2160838

2012 4778314

Rural/Metro Operating Company, LLC    Delaware    U.S. Bank Equipment Finance, A
Division of U.S. Bank National Association    Equipment    3/1/13    2013
0813353 Rural/Metro Operating Company, LLC    Delaware    U.S. Bank Equipment
Finance, A Division of U.S. Bank National Association    Equipment    3/1/13   
2013 0814989 SW General, Inc.    Maricopa County Recorder, AZ    Steve M.
Tidmore, Tidmore Law Offices, L.L.P. and Daniel S. Ho, Law Offices of Ho &
Greene, P.L.L.C.    Judgment    12/5/13    20131038640

 

19



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

 

Debtor

  

Jurisdiction

  

Secured Party /

Other Obligee

  

Collateral /

Amount

  

File Date

  

File Number

T.M.S. Management Group, Inc.    Florida    Dell Financial Services L.L.C.   
Equipment    1/18/13    201308276670 Troup County Emergency Medical Services,
Inc.    Georgia    Bank of America, N.A.    Equipment    2/14/05   
033-2005-001450 North Florida Perinatal Associates, Inc.    Florida Secretary of
State    General Electric Capital Corporation    Equipment    3/26/14   
201401000175 Physician Office Partners, Inc.    Kansas Secretary of State   
Sumner Group, Inc.    Equipment   

5/13/13

6/5/13

8/10/15

2/16/16

4/11/16

9/20/16

  

100368953

100456071

104411964

106478102

107364566

109241481

Physician Office Partners, Inc.    Kansas Secretary of State    Toshiba
Financial Services    Equipment    1/4/16    72119220 Sheridan Healthcorp, Inc.
   Florida Secured Transaction Registry    Xerox Financial Services    Equipment
  

7/25/14

2/26/15

11/17/15

12/21/15

4/29/16

9/23/16

  

201401881147

201503157804

20150573888X

201506038032

20160746455X

201608948429

Sheridan Healthcorp, Inc.    Florida Secured Transaction Registry    General
Electric Capital Corporation    Equipment   

6/29/15

6/29/15

6/29/15

6/29/15

6/29/15

6/30/15

6/30/15

6/30/15

6/30/15

8/19/15

9/29/15

11/5/15

11/16/15

  

201504257144

201504257438

201504257489

201504257527

201504266119

20150427572X

201504275738

201504276076

201504273581

201504754156

201505166053

201505643293

201505724811

Sheridan Healthcorp, Inc.    Florida Secured Transaction Registry    GE HFS, LLC
   Equipment    8/5/16    201608377731 Valley Anesthesiology Consultants, Ltd.
   Arizona Secretary of State    CIT Finance, LLC    Equipment    7/10/12   
201216984418 Valley Anesthesiology Consultants, Ltd.    Arizona Secretary of
State    Cisco Systems Capital CRP    Equipment    12/14/12    201217201232

 

20



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

 

Debtor

  

Jurisdiction

  

Secured Party /

Other Obligee

  

Collateral /

Amount

  

File Date

  

File Number

Valley Anesthesiology Consultants, Ltd.    Arizona Secretary of State    GE HFS,
LLC    Equipment   

5/30/13

5/30/13

11/24/14

  

201317413236

201317413329

201400364850

Valley Anesthesiology Consultants, Ltd.    Arizona Secretary of State   
Everbank Commercial Finance, Inc.    Equipment    5/12/15    201500164137 AmSurg
Corp. (predecessor by merger to Envision Healthcare Corporation)    Tennessee
Secretary of State    Kingsbridge Holdings, LLC    Equipment    10/4/13   
420535029

Liens securing debt listed on Schedule 1.1(a).

Pledge, Collateral Assignment and Control Agreement dated November 30, 2016,
among AmSurg Corp., Citibank, N.A., as Secured Party, and Citibank, N.A., as
Collateral Agent, which collateralizes continuing letter of credit obligations.

 

21



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

Existing Investments

1. Ownership interests in the following limited liability companies or limited
partnerships, as the case may be:

 

Legal Owner

  

Issuer

  

Direct Percentage

Ownership

  

Indirect Percentage

Ownership of Borrower,

if applicable

Evolution Health LLC    Vivify Health, Inc.    14.29% Series B-1 Shares    N/A
Evolution Health LLC    Vivify Health, Inc.    14.29% Series B-2 Shares    N/A
EMSC    Ziqitza Healthcare Limited    0.3%    N/A Evolution Health LLC   
Ascension Health at Home, LLC    50%    N/A EmCare, Inc.    UHS-Evolution
Homecare, LLC    50%    N/A EmCare, Inc.    HCA-EmCare Holdings, LLC    50%   
N/A EmCare, Inc.    Integrated Health Ventures LLC    50%    N/A San Antonio
NSC, LLC    SSPC Building, LP    1%    N/A Austin NSC, LP    Austin Endoscopy
Center I, LP    20%    N/A Austin NSC, LP    Austin Endoscopy Center II, LP   
20%    N/A AmSurg Holdings, Inc.    The Chattanooga Endoscopy ASC, LLC    35%   
N/A The Chattanooga Endoscopy ASC, LLC    AmSurg Chattanooga Anesthesia, LLC   
35%    35% AmSurg Holdings, Inc.    Banner Arizona ASC, LLC    49%    N/A AmSurg
Holdings, Inc.    Baycare Surgery Centers, LLC    49%    N/A Baycare Surgery
Centers, LLC    Trinity Surgery Center, LLC    56%    28.46% Baycare Surgery
Centers, LLC    Bardmoor Surgery Center, LLC    64%    31.36% AmSurg Holdings,
Inc.    Jersey ASC Ventures, LLC    49%    N/A Jersey ASC Ventures, LLC    The
Florham Park Endoscopy ASC, LLC    51%    24.99% Jersey ASC Ventures, LLC    The
Hanover NJ Endoscopy ASC, L.L.C.    51%    24.99% Jersey ASC Ventures, LLC   
Livingston ASC, LLC    100%    49% Jersey ASC Ventures, LLC    May Street Surgi
Center, L.L.C.    51%    24.99% Jersey ASC Ventures, LLC    West Orange NJ
Endoscopy ASC, LLC    51%    24.99% Jersey ASC Ventures, LLC    West Orange ASC,
LLC    100%    49% AmSurg Holdings, Inc.    AmSurg Baptist Network Alliance, LLC
   49%    N/A AmSurg Baptist Network Alliance, LLC    Baptist Surgery and
Endoscopy Centers, L.L.C.    52.7342% interest in a division of the Series LLC
   25.84% AmSurg Holdings, Inc.    CHIC/AMSURG Surgery Centers, LLC    49%   
N/A CHIC/AMSURG Surgery Centers, LLC    Canon City CO Multi-Speciality ASC, LLC
   51%    24.99%

 

22



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

 

Legal Owner

  

Issuer

  

Direct Percentage

Ownership

  

Indirect Percentage

Ownership of Borrower,

if applicable

Torrance NSC, LLC    Torrance Memorial Surgical Center, LLC I    49%    49%
Torrance Memorial Surgical Center, LLC I    Torrance Surgery Center, LP    51%
   36.16% AmSurg Holdings, Inc.    Voorhees Endoscopy Holding Co., LLC    49%   
N/A Voorhees Endoscopy Holding Co., LLC    The Voorhees NJ Endoscopy ASC, LLC   
51%    24.99% AmSurg Holdings, Inc.    Central California Healthcare Holdings,
LLC    26.89745%    N/A Central California Healthcare Holdings, LLC    Sierra
Pacific Surgery Center, LLC    99.99%    26.89% AmSurg Holdings, Inc.    Sierra
Pacific Surgery Center, LLC    0.01%    N/A

Central California Healthcare Holdings, LLC

AmSurg Fresno CA, Inc.

   Fresno CA Multi ASC, L.P.   

47.24%

52.76%

   26.89745% Central California Healthcare Holdings, LLC    AmSurg Fresno CA,
Inc.    100%    26.89745%

Central California Healthcare Holdings, LLC

FSC Hospital, LLC

   Fresno Surgery Center, L.P.   

24.887788%

75.102212%

   26.89745% Central California Healthcare Holdings, LLC    FSC Hospital, LLC   
100%    26.89745% AmSurg Holdings, Inc.    MASC Partners, L.L.C.    20.69%   
N/A MASC Partners, L.L.C.    Manchester Ambulatory Surgery Center, LP    100%   
20.69% AmSurg Holdings, Inc.    Duke Triangle Endoscopy Center, LLC    49%   
N/A Sheridan InvestCo, LLC    HCA-Sheridan Holdings, LLC    51%    N/A
HCA-Sheridan Holdings, LLC    Anesthesia Physician Solutions of North Florida,
LLC    100%    51% HCA-Sheridan Holdings, LLC    Anesthesia Physician Solutions
of South Florida, LLC    100%    51% HCA-Sheridan Holdings, LLC    Anesthesia
Physician Solutions of West Florida, LLC    100%    51% HCA-Sheridan Holdings,
LLC    Emergency Physician Solutions of South Florida, LLC    100%    51%
HCA-Sheridan Holdings, LLC    Emergency Physician Solutions of North Florida,
LLC    100%    51% HCA-Sheridan Holdings, LLC    Emergency Physician Solutions
of South Florida Peds, LLC    100%    51% HCA-Sheridan Holdings, LLC   
Neonatology Physician Solutions of South Florida, LLC    100%    51%
HCA-Sheridan Holdings, LLC    Radiology Physician Solutions of Florida, LLC   
100%    51% HCA-Sheridan Holdings, LLC    Radiology Physician Solutions of North
Florida, LLC    100%    51%

 

23



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

 

Legal Owner

  

Issuer

  

Direct Percentage

Ownership

  

Indirect Percentage

Ownership of Borrower,

if applicable

HCA-Sheridan Holdings, LLC    Radiology Physician Solutions of West Florida, LLC
   100%    51% Jupiter Healthcare, LLC    Jupiter Medical Specialists, LLC   
60%    N/A Jupiter Medical Specialists, LLC    General Surgery of Jupiter
Medical Specialists, LLC    100%    60% Jupiter Medical Specialists, LLC   
Nephrology Services of Jupiter Medical Specialists, LLC    100%    60% Jupiter
Medical Specialists, LLC    Primary Care Services of Jupiter Medical
Specialists, LLC    100%    60% Jupiter Medical Specialists, LLC    Radiology
Services of Jupiter Medical Specialists, LLC (f/k/a Radiology Oncology Services
of Jupiter Medical Specialists, LLC)    100%    60% Jupiter Medical Specialists,
LLC    Women’s Health and Wellness of Jupiter Medical Specialists, LLC    100%
   60% Valley Anesthesia Consultants, Inc.    RBG – Risk Retention Interest   
<5%    N/A Chandler Emergency Medical Group, L.L.C.    Applied Medico-Legal
Solutions Risk Retention Group, Inc.    <1%    N/A Sheridan CADR Solutions, Inc.
   Anesthesia Business Group, LLC    20%    N/A Global Surgical Partners of
Sarasota, L.L.C.    Sarasota Physicians Surgical Center, LLC    10%    10%
Medical Information Management Solutions, LLC    VPC North Scottsdale, LLC   
24%    N/A Medi-Bill of North Florida, Inc.    Surgicare of Orange Park, Ltd.   
1%    N/A

 

24



--------------------------------------------------------------------------------

SCHEDULE 5.2

Material Adverse Effect Disclosure

None.

 

25



--------------------------------------------------------------------------------

SCHEDULE 5.3

Good Standing Disclosure

None.

 

26



--------------------------------------------------------------------------------

SCHEDULE 5.4

Consents Required

 

1. Under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”), the 2016 Mergers may not be completed until the Company and
Holdings each file a notification and report form under the HSR Act with the
Federal Trade Commission (the “FTC”), and the Antitrust Division of the
Department of Justice (the “DOJ”), and the applicable waiting period has expired
or been terminated. The notification and report forms under the HSR Act were
filed with the FTC and DOJ on June 29, 2016 and the HSR waiting period expired
on September 1, 2016.

 

2. The Federal Communications Commission must consent to the transfer of control
of AMR Holdco, Inc. and various of its Subsidiaries that hold Federal
Communications Commission licenses under Title III of the Communications Act of
1934, as amended, 47 U.S.C. Sec. 301, authorizing it to use radio spectrum.

 

3. The Mergers may require consents from, or notice to, Governmental Entities
with which Subsidiaries of Holdings do business or in connection with
certificates of need or licenses (or exemptions therefrom) issued or granted to
such Subsidiaries by Governmental Entities.

 

4. That certain Reaffirmation and Ratification of Continuing Guarantees by and
between Fifth Third Bank and AmSurg Corp. dated as of November 14, 2016,
consenting to revisions to seventeen (17) Master Loan and Security Agreements.

 

5. That certain Letter Agreement for AmSurg Corp. Mergers with New Amethyst
Corp. and Envision Healthcare Holdings, Inc. by and between Whitney Bank and
AmSurg Corp. dated as of September 27, 2016.

 

6. That certain Letter Agreement for AmSurg Corp. Mergers with New Amethyst
Corp. and Envision Healthcare Holdings, Inc. by and between BBVA Compass
Financial Corporation and AmSurg Corp. dated as of November 14, 2016.

 

27



--------------------------------------------------------------------------------

SCHEDULE 5.6

Litigation

Following the announcement of the 2016 Mergers, a purported stockholder of the
Envision Healthcare Holdings, Inc. (the “Company”) filed a putative stockholder
class action lawsuit against the members of the Company’s board of directors
(the “Board”) and Barclays PLC in the Court of Chancery of the state of Delaware
on July 15, 2016. The case is captioned Anderson v. Sanger et al., C.A.No.
12561-CB (Del. Ch.). On September 22, 2016, the plaintiff filed an amended
complaint, which alleges that the members of the Company’s Board violated their
fiduciary duties in connection with the 2016 Mergers and that Barclays PLC aided
and abetted those breaches. Among other remedies, the plaintiff seeks to enjoin
the 2016 Mergers from proceeding or, alternatively, damages in the event the
2016 Mergers are consummated. The time for defendants to respond to the motion
or to move or answer with respect to the complaint has not yet expired.

On August 31, 2016, a purported Company stockholder filed a putative stockholder
class action against the Company, the members of the Board, AmSurg and New
Amethyst Corp. in the United States District Court for the District of Colorado,
captioned Voth v. Envision Healthcare Holdings, Inc. et al., No. 1:16-cv-02213
(D. Colo.). On September 8, 2016, another purported Company stockholder filed a
similar putative stockholder class action against the Company, the members of
the Board, AmSurg and New Amethyst Corp. in the United States District Court for
the District of Colorado, captioned LeMay v. Envision Healthcare Holdings, Inc.
et al., No. 1:16-cv-02265 (D. Colo.). The complaint in each lawsuit (the
“Related Actions”) alleges that the Company and the members of the Board
violated Section 14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder
by disseminating a false and misleading registration statement in connection
with the 2016 Mergers and that the members of Envision Healthcare’s Board,
AmSurg and New Amethyst violated Section 20(a) of the Exchange Act by virtue of
their purported status as controlling persons of the Company. Among other
remedies, the plaintiffs seek to enjoin the 2016 Mergers from proceeding or,
alternatively, rescission of the 2016 Mergers or damages in the event the 2016
Mergers are consummated. On September 30, 2016, the plaintiff in the Voth action
filed a motion for expedited discovery. On October 20, 2016, the plaintiff filed
a notice of withdrawal of the motion for expedited discovery, and on October 21,
2016, the Court denied the motion as moot. On October 27, 2016, the plaintiff in
the Voth action filed an unopposed motion to consolidate the Related Actions,
which the court granted on November 15, 2016. The motion to consolidate stated
that the plaintiffs plan to dismiss the Related Actions as moot, but will
request that the Court retain continuing jurisdiction solely for purposes of
further proceedings related to the adjudication of plaintiffs’ anticipated
application for an award of attorneys’ fees and expenses based on supplemental
disclosure provided by the Company. On November 14, 2016, the court granted the
defendants’ unopposed motions in both of the Related Actions to extend
Defendants’ time to answer or otherwise respond to each complaint until
January 10, 2017. The time for defendants to respond to the motion or to move or
answer with respect to the complaint therefore has not yet expired.

 

28



--------------------------------------------------------------------------------

SCHEDULE 5.8

Real Property

None.

 

29



--------------------------------------------------------------------------------

SCHEDULE 5.9

Intellectual Property Claims

None.

 

30



--------------------------------------------------------------------------------

SCHEDULE 5.15

Subsidiaries

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

A1 Leasing, Inc.    Regional Emergency Services, L.P.    Florida    100% Abbott
Ambulance, Inc.    Mission Care of Missouri, LLC    Missouri    100% Accent Home
Health Care Inc.    Guardian Healthcare Holdings, Inc.    Indiana    100% Access
2 Care, LLC    Mission Care Services, LLC    Missouri    100% Acute Management,
LLC    Hawkeye HoldCo, LLC    Texas    100% Adam Transportation Service, Inc.   
American Medical Response, Inc.    New York    100% Affilion, Inc.    Sun Devil
Acquisition LLC    Delaware    100% Agape Health Care Agency, LLC.    Guardian
Healthcare Holdings, Inc.    Ohio    100% Air Ambulance Specialists, Inc.   
American Medical Response, Inc.    Colorado    100% Alpha Physician Resources,
L.L.C. (a/k/a Alpha Group I, LLC)    EmCare, Inc.    New Jersey    100%
Ambulance Acquisition, Inc.    American Medical Response, Inc.    Delaware   
100% American Emergency Physicians Management, Inc.    EmCare of California,
Inc.    California    100% American Investment Enterprises, Inc.    Mercy, Inc.
   Nevada    100% American Medical Pathways, Inc.    American Medical Response,
Inc.    Delaware    100% American Medical Response Ambulance Service, Inc.   
American Medical Response, Inc.    Delaware    100% American Medical Response
Delaware Valley, LLC    American Medical Response Mid-Atlantic, Inc.    Delaware
   100% American Medical Response Holdings, Inc.    American Medical Response,
Inc.    Delaware    100% American Medical Response HPPP, LLC    American Medical
Response, Inc. (Sole Member)    Delaware    100% American Medical Response
Management, Inc.    American Medical Response, Inc.    Delaware    100% American
Medical Response Mid-Atlantic, Inc.    American Medical Response, Inc.   
Pennsylvania    100% American Medical Response Northwest, Inc.    American
Medical Response, Inc.    Oregon    100% American Medical Response of Colorado,
Inc.    American Medical Response, Inc.    Delaware    100% American Medical
Response of Connecticut, Incorporated    American Medical Response, Inc.   
Connecticut    100% American Medical Response of Georgia, Inc.    American
Medical Response, Inc.    Delaware    100% American Medical Response of
Illinois, Inc.    American Medical Response, Inc.    Delaware    100% American
Medical Response of Inland Empire    American Medical Response, Inc.   
California    100% American Medical Response of Maricopa, LLC    American
Medical Response, Inc.    Delaware    100% American Medical Response of
Massachusetts, Inc.    American Medical Response, Inc.    Massachusetts    100%

 

31



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

American Medical Response of New York, LLC    American Medical Response, Inc.
(sole member)    New York    100% American Medical Response of North Carolina,
Inc.    American Medical Response, Inc.    Delaware    100% American Medical
Response of Oklahoma, Inc.    American Medical Response, Inc.    Delaware   
100% American Medical Response of Pima, LLC    American Medical Response, Inc.
   Delaware    100% American Medical Response of South Carolina, Inc.   
American Medical Response, Inc.    Delaware    100% American Medical Response of
Southern California    American Medical Response Ambulance Service, Inc.   
California    100% American Medical Response of Tennessee, Inc.    American
Medical Response, Inc.    Delaware    100% American Medical Response of Texas,
Inc.    American Medical Response, Inc.    Delaware    100% American Medical
Response West    American Medical Response, Inc.    California    100% American
Medical Response, Inc.    AMR HoldCo, Inc.    Delaware    100% AMR Bay State,
LLC    American Medical Response, Inc. (Sole Member)    Delaware    100% AMR
Brockton, L.L.C.    American Medical Response of Massachusetts, Inc.    Delaware
   100% AMR HoldCo, Inc. (f/k/a EMSC Management, Inc.)    Emergency Medical
Services L.P.    Delaware    100% AMR of Central Texas I, LLC    American
Medical Response, Inc.    Texas    100% AMR of Central Texas II, LLC    AMR of
Central Texas I, LLC    Texas    100% Apex Acquisition LLC    EmCare, Inc.   
Delaware    100% APH Laboratory Services, Inc.    Evolution Health, LLC    Texas
   100% Arizona EMS Holdings, Inc.    R/M Arizona Holdings, Inc.    Arizona   
100% Associated Ambulance Service, Inc.    American Medical Response, Inc.   
New York    100% Atlantic Ambulance Services Acquisition, Inc.    American
Medical Response, Inc.    Delaware    100% Atlantic/Key West Ambulance, Inc.   
American Medical Response, Inc.    Delaware    100% Atlantic/Palm Beach
Ambulance, Inc.    American Medical Response, Inc.    Delaware    100% Beacon
Transportation, Inc.    Rural/Metro of Rochester, Inc.    New York    100%
BestPractices, Inc.    Holiday Acquisition Company, Inc.    Virginia    100%
Blythe Ambulance Service    Springs Ambulance Service, Inc.    California   
100% Bowers Companies, Inc.    Rural/Metro of Northern California, Inc.   
California    100% Bravo Reimbursement Specialist, L.L.C. (a/k/a Bravo
Associates, L.L.C.)    Alpha Physician Resources, L.L.C    New Jersey    100%
Broward Ambulance, Inc.    American Medical Response, Inc.    Delaware    100%
Care Connection of Cincinnati LLC    Guardian Healthcare Holdings, Inc.    Ohio
   100%

 

32



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Clinical Partners Management Company, LLC    EmCare, Inc.    Texas    100%
CMORx, LLC    EmCare, Inc.    Texas    100% Community Auto and Fleet Services,
L.L.C.    Gila HoldCo, LLC    Delaware    100% Community EMS, Inc.    AMR Bay
State, LLC    Massachusetts    100% ComTrans Ambulance Service, Inc.    Arizona
EMS Holdings, Inc.    Arizona    100% ComTrans, Inc.    Gila HoldCo, LLC   
Delaware    100% Corning Ambulance Service Inc.    Rural/Metro of New York, Inc.
   New York    100% Desert Valley Medical Transport, Inc.    American Medical
Response of Inland Empire    California    100% Donlock, Ltd.    Rural/Metro
Operating Company, LLC    Pennsylvania    100% E.M.S. Ventures, Inc.   
Rural/Metro Corporation (AZ)    Georgia    100% Eastern Ambulance Service, Inc.
   Rural/Metro Corporation (AZ)    Nebraska    100% Eastern Paramedics, Inc.   
Rural/Metro of New York, Inc.    Delaware    100% ED Solutions, LLC    Alpha
Physician Resources, L.L.C    New Jersey    100% EDIMS, L.L.C.    Alpha
Physician Resources, L.L.C    New Jersey    100% EHR Management Co.    EmCare,
Inc.    Delaware    100% EmCare Anesthesia Providers, Inc.    EmCare, Inc.   
Delaware    100% EmCare HoldCo, Inc.    Emergency Medical Services L.P.   
Delaware    100% EmCare Holdings Inc.    EmCare HoldCo, Inc.    Delaware    100%
EmCare of California, Inc.    EmCare, Inc.    California    100% EmCare
Physician Providers, Inc.    EmCare, Inc.    Missouri    100% EmCare Physician
Services, Inc.    EmCare, Inc.    Delaware    100% EmCare, Inc.    EmCare
Holdings Inc.    Delaware    100%

Emergency Medical Services LP Corporation

(f/k/a Emergency Medical Services L.P.)

   Emergency Medical Services Corporation / EMS Executive Investco LLC   
Delaware    97% / 3% Emergency Medical Transport, Inc.    Arizona EMS Holdings,
Inc.    Arizona    100% Emergency Medical Transportation, Inc.    AMR Bay State,
LLC    Massachusetts    100% Emergency Medicine Education Systems, Inc.   
EmCare, Inc.    Texas    100% EMS Management LLC    AMR HoldCo, Inc. / EmCare
HoldCo, Inc.    Delaware    50% / 50% EMS Offshore Medical Services, LLC   
American Medical Response, Inc.    Delaware    100% EMS Ventures of South
Carolina, Inc.    Rural/Metro Corporation (AZ)    South Carolina    100% EMSC
ServicesCo, LLC (f/k/a EMSC TransactionCo, LLC)    Envision Healthcare
Corporation (sole member)    Delaware    100% Epsilon Management Group, Inc.   
EmCare, Inc. (Majority Shareholder)    Delaware    100%

 

33



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

ERgency Staffing and Recruiting, LLC    Epsilon Management Group, Inc.   
Michigan    100% EverRad, LLC    Templeton Readings, LLC    Florida    100%
Evolution Health LLC    Emergency Medical Services LP Corporation    Delaware   
100% Evolution Mobile Imaging, LLC    Evolution Health, LLC (Sole Member)   
Delaware    100% Five Counties Ambulance Service, Inc.    American Medical
Response, Inc.    New York    100% Florida Emergency Partners, Inc.    American
Medical Response, Inc.    Texas    100% Fountain Ambulance Service, Inc.   
Hank’s Acquisition Corp.    Alabama    100% Gem City Home Care, LLC.    Guardian
Healthcare Holdings, Inc.    Ohio    100% Gila Holdco LLC    American Medical
Response, Inc.    Delaware    100% Gold Coast Ambulance Service    V.I.P.
Professional Services, Inc.    California    100% Gold Cross Ambulance Service
of Pa., Inc.    Gold Cross Ambulance Services, Inc.    Ohio    100% Gold Cross
Ambulance Services, Inc.    Rural/Metro of Ohio, Inc.    Delaware    100% Grace
Behavioral Health, L.L.C.    Gila HoldCo, LLC    Delaware    100% Greater
Pinellas Transportation Management Services, Inc.    Transportation Management
Services of Brevard, Inc.    Florida    100% Guardian Health Care, Inc.   
Guardian Healthcare Holdings, Inc.    Texas    100% Guardian Healthcare Group,
Inc.    Evolution Health, LLC    Delaware    100% Guardian Healthcare Holdings,
Inc.    Guardian Healthcare Group, Inc.    Delaware    100% Guardian Ohio Newco,
LLC    Guardian Healthcare Holdings, Inc.    Ohio    100% Hank’s Acquisition
Corp.    American Medical Response, Inc.    Alabama    100% Hawkeye Holdco LLC
   EmCare, Inc. is Sole Member    Delaware    100% Health Priority Home Care,
Inc.    Guardian Health Care, Inc.    Texas    100% Healthcare Administrative
Services, Inc.    EmCare, Inc.    Delaware    100% Hemet Valley Ambulance
Service, Inc.    American Medical Response Ambulance Service, Inc.    California
   100% Herren Enterprises, Inc.    American Medical Response Ambulance Service,
Inc.    California    100% Holiday Acquisition Company, Inc.    EmCare, Inc.   
Colorado    100% International Life Support, Inc.    American Medical Response
of Colorado, Inc.    Hawaii    100% JLM Healthcare, Inc.    Guardian Healthcare
Holdings, Inc.    Texas    100% KMAC, Inc.    Guardian Healthcare Holdings, Inc.
   Texas    100% Kutz Ambulance Service, Inc.    American Medical Response, Inc.
   Wisconsin    100% LaSalle Ambulance Inc.    Rural/Metro of New York, Inc.   
New York    100% Life Line Ambulance Service, Inc.    American Medical Response,
Inc.    Arizona    100% LifeCare Ambulance Service, Inc.    American Medical
Response Ambulance Service, Inc.    Illinois    100% LifeFleet Southeast, Inc.
   American Medical Response, Inc.    Florida    100%

 

34



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Mainstay Solutions, LLC    R/M Management Co., Inc. & Rural/Metor Corporation   
Arizona    100% Marlboro Hudson Ambulance & Wheelchair Service, Inc.    AMR Bay
State, LLC    Massachusetts    100% MedAssociates, LLC    EmCare, Inc.    Texas
   100% Medevac Medical Response, Inc.    American Medical Response, Inc.   
Missouri    100% Medevac MidAmerica, Inc.    American Medical Response, Inc.   
Missouri    100% Medic One Ambulance Services, Inc.    American Medical
Response, Inc.    Delaware    100% Medic One of Cobb, Inc.    American Medical
Response Ambulance Service, Inc.    Georgia    100% Medical Emergency Devices
and Services (MEDS), Inc.    Rural/Metro Operating Company, LLC    Arizona   
100% Medi-Car Ambulance Service, Inc.    Medi-Car Systems, Inc.    Florida   
100% Medi-Car Systems, Inc.    American Medical Response, Inc.    Florida   
100% Medics Ambulance Service (Dade), Inc.    American Medical Response, Inc.   
Florida    100% Medics Ambulance Service, Inc.    American Medical Response,
Inc.    Florida    100% Medics Ambulance, Inc.    American Medical Response,
Inc.    Florida    100% Medics Emergency Services of Palm Beach County, Inc.   
American Medical Response, Inc.    Florida    100% Medics Subscription Services,
Inc.    American Medical Response, Inc.    Florida    100% Medics Transport
Services, Inc.    American Medical Response, Inc.    Florida    100% MedicWest
Ambulance, Inc.    MedicWest Holdings, Inc.    Nevada    100% MedicWest
Holdings, Inc.    Nevada Red Rock Ambulance, Inc.    Delaware    100% MedLife
Emergency Medical Service, Inc.    Hank’s Acquisition Corp.    Alabama    100%
MedStat EMS, Inc.    American Medical Response, Inc.    Mississippi    100%
Mercury Ambulance Service, Inc.    Rural/Metro Corporation (AZ)    Kentucky   
100% Mercy Ambulance of Evansville, Inc.    Paramed, Inc.    Indiana    100%
Mercy Life Care    American Medical Response Ambulance Service, Inc.   
California    100% Mercy, Inc.    American Medical Response Ambulance Service,
Inc.    Nevada    100% Metro Ambulance Service (Rural), Inc.    American Medical
Response, Inc.    Delaware    100% Metro Ambulance Service, Inc.    American
Medical Response, Inc.    Delaware    100% Metro Ambulance Services, Inc.   
American Medical Response, Inc.    Georgia    100% Metro Care Corp.   
Rural/Metro Operating Company, LLC    Ohio    100% MetroCare Services – Abilene,
L.P.    AMR of Central Texas I, LLC    Texas    100% Metropolitan Ambulance
Service    American Medical Response West    California    100% Midwest
Ambulance Management Company    American Medical Response, Inc.    Delaware   
100% Mission Care of Illinois, LLC    Mission Care Services, LLC    Illinois   
100%

 

35



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Mission Care of Missouri, LLC    Mission Care Services, LLC    Missouri    100%
Mission Care Services, LLC    American Medical Response, Inc.    Missouri   
100% Mobile Medic Ambulance Service, Inc.    American Medical Response, Inc.   
Delaware    100% MSO Newco, LLC    Apex Acquisition LLC    Delaware    100%
National Ambulance & Oxygen Service, Inc.    Rural/Metro of Rochester, Inc.   
New York    100% Nevada Red Rock Ambulance, Inc.    Nevada Red Rock Holdings,
Inc.    Delaware    100% Nevada Red Rock Holdings, Inc.    American Medical
Response, Inc.    Delaware    100% North Miss. Ambulance Service, Inc.   
Rural/Metro Operating Company, LLC    Mississippi    100% Northwood Anesthesia
Associates, L.L.C.    EmCare, Inc.    Florida    100% Oherbst, Inc.    Guardian
Healthcare Holdings, Inc.    Texas    100% Pacific Ambulance, Inc.   
Rural/Metro of Northern California, Inc.    California    100% Paramed, Inc.   
American Medical Response, Inc.    Michigan    100% Park Ambulance Service Inc.
   American Medical Response, Inc.    New York    100% Patient Advocacy Group,
LLC    AMR Holdco, Inc.    Delaware    100% Phoenix Physicians, LLC    EmCare,
Inc. (sole Member)    Florida    100% Physician Account Management, Inc.   
EmCare Physician Providers, Inc.    Florida    100% Physicians & Surgeons
Ambulance Service, Inc.    American Medical Response, Inc.    Ohio    100%
Pinnacle Consultants Mid-Atlantic, L.L.C.    Apex Acquisition LLC    Delaware   
100% Professional Medical Transport, Inc.    Arizona EMS Holdings, Inc.   
Arizona    100% Proven Healthcare Solutions of New Jersey, LLC (a/k/a Proven
Healthcare Solutions)    Alpha Physician Resources, L.L.C    New Jersey    100%
ProvidaCare, L.L.C.    American Medical Pathways, Inc.    Texas    100% Provider
Account Management, Inc.    EmCare Physician Services, Inc.    Delaware    100%
Puckett Ambulance Service, Inc.    American Medical Response Ambulance Service,
Inc.    Georgia    100% QRx Medical Management, LLC    EmCare, Inc. (sole
Member)    Delaware    100% R/M Arizona Holdings, Inc.    Rural/Metro
Corporation (AZ)    Arizona    100% R/M Management Co., Inc.    Rural/Metro
Corporation (AZ)    Arizona    100% R/M of Tennessee G.P., Inc.    Rural/Metro
Corporation of Tennessee    Delaware    100% R/M of Tennessee L.P., Inc.   
Rural/Metro Corporation of Tennessee    Delaware    100% Radiology Staffing
Solutions, Inc.    EmCare, Inc.    Delaware    100% Radstaffing Management
Solutions, Inc.    EmCare, Inc.    Delaware    100% Randle Eastern Ambulance
Service, Inc.    American Medical Response, Inc.    Florida    100%

 

36



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Regional Emergency Services, L.P.    Florida Emergency Partners, Inc. / American
Medical Response Management, Inc.    Delaware    1% / 99% Reimbursement
Technologies, Inc.    EmCare, Inc.    Pennsylvania    100% River Medical
Incorporated    Arizona Oasis Acquisition, Inc.    Arizona    100% RMC Corporate
Center, L.L.C.    Rural/Metro Corporation    Arizona    100% Rose Radiology, LLC
   Spotlight HoldCo, LLC    Texas    100% Rural/Metro (Delaware) Inc.   
Rural/Metro Operating Company, LLC    Delaware    100% Rural/Metro Corporation
   WP Rocket Holdings, Inc.    Delaware    100% Rural/Metro Corporation   
Rural/Metro Operating Company, LLC    Arizona    100% Rural/Metro Corporation of
Florida    Rural/Metro Corporation (AZ)    Florida    100% Rural/Metro
Corporation of Tennessee    Rural/Metro Corporation (AZ)    Tennessee    100%
Rural/Metro Fire Dept., Inc.    Rural/Metro Corporation (AZ)    Arizona    100%
Rural/Metro Mid-South, L.P.    North Miss. Ambulance Service, Inc. / R/M of
Tennesseee, G.P., Inc.    Delaware    99% / 1% Rural/Metro of Brewerton, Inc.   
Eastern Paramedics, Inc.    New York    100% Rural/Metro of California, Inc.   
Rural/Metro Corporation (AZ)    Delaware    100% Rural/Metro of Central Alabama,
Inc.    Rural/Metro Corporation (AZ)    Delaware    100% Rural/Metro of Central
Colorado, Inc.    Rural/Metro Operating Company, LLC    Delaware    100%
Rural/Metro of Central Ohio, Inc.    Rural/Metro of Ohio, Inc.    Delaware   
100% Rural/Metro of Greater Seattle, Inc.    Rural/Metro Operating Company, LLC
   Washington    100% Rural/Metro of Indiana, L.P.    The Aid Ambulance Company,
Inc. / The Aid Company, Inc.    Delaware    100% Rural/Metro of New York, Inc.
   Rural/Metro Corporation (AZ)    Delaware    100% Rural/Metro of Northern
California, Inc.    Rual/Metro of California, Inc.    Delaware    100%
Rural/Metro of Northern Ohio, Inc.    Rural/Metro of Ohio, Inc.    Delaware   
100% Rural/Metro of Ohio, Inc.    Rural/Metro Corporation (AZ)    Delaware   
100% Rural/Metro of Oregon, Inc.    Rural/Metro Corporation (AZ)    Delaware   
100% Rural/Metro of Rochester, Inc.    Rural/Metro of New York, Inc.    New York
   100% Rural/Metro of San Diego, Inc.    Rural/Metro of California, Inc.   
California    100% Rural/Metro of Southern California, Inc.    Rural/Metro of
California, Inc.    Delaware    100% Rural/Metro of Southern Ohio, Inc.   
Rural/Metro Operating Company, LLC    Ohio    100% Rural/Metro of Tennessee,
L.P.    R/M of Tennessee, L.P., Inc. / R/M of Tennessee, G.P., Inc.    Delaware
   99% / 1% Rural/Metro Operating Company, LLC    Rural/Metro Corporation (DE)
   Delaware    100% S. Fisher & S. Thomas Inc.    Guardian Healthcare Holdings,
Inc.    Texas    100%

 

37



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

San Diego Medical Services Enterprise, LLC    Rural/Metro of Southern
California, Inc. & Rural/Metro of San Diego, Inc.    California    100% Seawall
Acquisition, LLC    American Medical Response, Inc.    Delaware    100% Seminole
County Ambulance, Inc.    American Medical Response, Inc.    Delaware    100%
Sioux Falls Ambulance, Inc.    Rural.Metro Corporation (AZ)    South Dakota   
100% Southwest Ambulance and Rescue of Arizona, Inc.    Southwest Ambulance of
Casa Grande, Inc.    Arizona    100% Southwest Ambulance of Casa Grande, Inc.   
Rural/Metro Operating Company, LLC    Arizona    100% Southwest Ambulance of New
Mexico, Inc.    Rural/Metro Operating Company, LLC    New Mexico    100%
Southwest Ambulance of Southeastern Arizona, Inc.    Southwest Ambulance of Casa
Grande, Inc.    Arizona    100% Southwest Ambulance of Tucson, Inc.   
Rural/Metro Operating Company, LLC    Arizona    100% Southwest General
Services, Inc.    Rural/Metro Operating Company, LLC    Arizona    100%
Spotlight Holdco LLC    EmCare, Inc.    Delaware    100% Springs Ambulance
Service, Inc.    American Medical Response, Inc.    California    100% SSAG, LLC
   Gila HoldCo, LLC    Delaware    STAT Healthcare, Inc.    American Medical
Response, Inc.    Delaware    100% Streamlined Medical Solutions LLC    EmCare,
Inc. (sole member)    Texas    100% Sun Devil Acquisition LLC    EmCare, Inc.   
Delaware    100% Sunrise Handicap Transport Corp.    American Medical Response,
Inc.    New York    100% SW General, Inc.    Rural/Metro Operating Company, LLC
   Arizona    100% T.M.S. Management Group, Inc.    Access2Care, LLC    Florida
   100% TEK Ambulance, Inc.    American Medical Response Ambulance Service, Inc.
   Illinois    100% Templeton Readings, LLC    EmCare, Inc.    Maryland    100%
The Aid Ambulance Company, Inc.    Rural/Metro Corporation (AZ)    Delaware   
100% The Aid Company, Inc.    Rural/Metro Operating Company, LLC    Indiana   
100% Tidewater Ambulance Service, Inc.    Paramed, Inc.    Virginia    100% TKG,
Inc.    Guardian Healthcare Holdings, Inc.    Oklahoma    100% Towns Ambulance
Service, Inc.    Rural/Metro of New York, Inc.    New York    100%
Transportation Management Services of Brevard, Inc.    Access2Care, LLC   
Florida    100% Troup County Emergency Medical Services, Inc.    American
Medical Response of Georgia, Inc.    Georgia    100% V.I.P. Professional
Services, Inc.    Seawall Acquisition, LLC    California    100% Valley Fire
Service, Inc.    Rural/Metro of Oregon, Inc.    Delaware    100% Velita Smith
Home Health, Inc.    Guardian Health Care, Inc.    Texas    100% Vista Staffing
Solutions, Inc.    EmCare, Inc.    Delaware    100%

 

38



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Vital Enterprises, Inc.    AMR Bay State, LLC    Massachusetts    100% W & W
Leasing Company, Inc.    Rural/Metro Corporation (AZ)    Arizona    100%
Whitaker Physicians Services, L.L.C.    Vista Staffing Solutions, Inc.    Texas
   100% WP Rocket Holdings Inc.    AMR HoldCo, Inc.    Delaware    100% AmSurg
KEC, Inc.    Envision Healthcare Corporation    Tennessee    100% AmSurg EC
Topeka, Inc.    Envision Healthcare Corporation    Tennessee    100% AmSurg EC
St. Thomas, Inc.    Envision Healthcare Corporation    Tennessee    100% AmSurg
EC Beaumont, Inc.    Envision Healthcare Corporation    Tennessee    100% AmSurg
EC Santa Fe, Inc.    Envision Healthcare Corporation    Tennessee    100% AmSurg
EC Washington, Inc.    Envision Healthcare Corporation    Tennessee    100%
AmSurg Finance, Inc.    Envision Healthcare Corporation    Tennessee    100%
AmSurg Torrance, Inc.    Envision Healthcare Corporation    Tennessee    100%
AmSurg Abilene, Inc.    Envision Healthcare Corporation    Tennessee    100%
AmSurg Maryville, Inc.    Envision Healthcare Corporation    Tennessee    100%
AmSurg Melbourne, Inc.    Envision Healthcare Corporation    Tennessee    100%
AmSurg Hillmont, Inc.    Envision Healthcare Corporation    Tennessee    100%
AmSurg Northwest Florida, Inc.    Envision Healthcare Corporation    Tennessee
   100% AmSurg Palmetto, Inc.    Envision Healthcare Corporation    Tennessee   
100% AmSurg Ocala, Inc.    Envision Healthcare Corporation    Tennessee    100%
AmSurg Crystal River, Inc.    Envision Healthcare Corporation    Tennessee   
100% AmSurg Abilene Eye, Inc.    Envision Healthcare Corporation    Tennessee   
100% AmSurg El Paso, Inc.    Envision Healthcare Corporation    Tennessee   
100% AmSurg La Jolla, Inc.    Envision Healthcare Corporation    Tennessee   
100% AmSurg Burbank, Inc.    Envision Healthcare Corporation    Tennessee   
100% AmSurg Inglewood, Inc.    Envision Healthcare Corporation    Tennessee   
100% AmSurg Suncoast, Inc.    Envision Healthcare Corporation    Tennessee   
100% AmSurg San Antonio TX, Inc.    Envision Healthcare Corporation    Tennessee
   100% AmSurg Temecula CA, Inc.    Envision Healthcare Corporation    Tennessee
   100% AmSurg Escondido CA, Inc.    Envision Healthcare Corporation   
Tennessee    100% AmSurg San Luis Obispo CA, Inc.    Envision Healthcare
Corporation    Tennessee    100% AmSurg Scranton PA, Inc.    AmSurg Holdings,
Inc.    Tennessee    100% AmSurg Arcadia CA, Inc.    Envision Healthcare
Corporation    Tennessee    100% AmSurg Main Line PA, LLC    ASDH I, LLC   
Tennessee    100% AmSurg Oakland CA, Inc.    Envision Healthcare Corporation   
Tennessee    100% AmSurg Lancaster PA, LLC    ASDH I, LLC    Tennessee    100%
AmSurg Pottsville PA, LLC    ASDH I, LLC    Tennessee    100% AmSurg Glendora
CA, Inc.    Envision Healthcare Corporation    Tennessee    100% AmSurg
Holdings, Inc.    Envision Healthcare Corporation    Delaware    100% AmSurg
Anesthesia Management Services, LLC    Envision Healthcare Corporation   
Tennessee    100% ASDH I, LLC   

Sheridan Healthcare, Inc.

Envision Healthcare Corporation

   Tennessee   

5%

95%

Long Beach NSC, LLC    AmSurg Holdings, Inc.    Tennessee    100% Torrance NSC,
LLC    AmSurg Holdings, Inc.    Tennessee    100% Davis NSC, LLC    AmSurg
Holdings, Inc.    Tennessee    100%

 

39



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Fullerton NSC, LLC    AmSurg Holdings, Inc.    Tennessee    100% San Antonio
NSC, LLC    AmSurg Holdings, Inc.    Tennessee    100% Austin NSC, LLC    AmSurg
Holdings, Inc.    Tennessee    100% Austin NSC, LP   

AmSurg Holdings, Inc.

Austin NSC, LLC

   Texas   

99%

1%

Twin Falls NSC, LLC    AmSurg Holdings, Inc.    Tennessee    100% Kenwood NSC,
LLC    AmSurg Holdings, Inc.    Tennessee    100% Towson NSC, LLC    AmSurg
Holdings, Inc.    Tennessee    100% Wilton NSC, LLC    AmSurg Holdings, Inc.   
Connecticut    100% NSC West Palm, LLC    AmSurg Holdings, Inc.    Tennessee   
100% Tampa Bay NSC, LLC    AmSurg Holdings, Inc.    Tennessee    100% Coral
Springs NSC, LLC    AmSurg Holdings, Inc.    Tennessee    100% Weston NSC, LLC
   AmSurg Holdings, Inc.    Tennessee    100% SHI II, LLC    Sheridan Holdings,
Inc.    Tennessee    100% NSC RBO East, LLC    AmSurg Holdings, Inc.   
Tennessee    100% AmSurg Colton CA, Inc.    Envision Healthcare Corporation   
Tennessee    100% AmSurg Fresno Endoscopy, Inc.    Envision Healthcare
Corporation    Tennessee    100% AmSurg Temecula II, Inc.    Envision Healthcare
Corporation    Tennessee    100% AmSurg Kissimmee FL, Inc.    Envision
Healthcare Corporation    Tennessee    100% AmSurg Altamonte Springs FL, Inc.   
Envision Healthcare Corporation    Tennessee    100% All Women’s Healthcare
Holdings, Inc.    Sheridan Holdings, Inc.    Delaware    100% All Women’s
Healthcare, Inc.    All Women’s Healthcare Holdings, Inc.    Florida    100% All
Women’s Healthcare of Dade, Inc.    All Women’s Healthcare Holdings, Inc.   
Florida    100% All Women’s Healthcare of Sawgrass, Inc.    All Women’s
Healthcare Holdings, Inc.    Florida    100% All Women’s Healthcare of West
Broward, Inc.    All Women’s Healthcare Holdings, Inc.    Florida    100% All
Women’s Healthcare Services, Inc.    All Women’s Healthcare Holdings, Inc.   
Florida    100% AllegiantMD, Inc.    Sheridan Healthcorp, Inc.    Florida   
100% Anesthesiologists of Greater Orlando, Inc.    Sheridan Healthcorp, Inc.   
Florida    100% Arizona Perinatal Care Centers, LLC    Sheridan Healthcorp, Inc.
   Arizona    100% Anesthesiology Associates of Tallahassee, Inc.    Sheridan
Healthcorp, Inc.    Florida    100% Bay Area Anesthesia, L.L.C.    Sheridan
Healthcorp, Inc.    Florida    100% Bethesda Anesthesia Associates, Inc.   
Sheridan Healthcorp, Inc.    Florida    100% Boca Anesthesia Service, Inc.   
Sheridan Healthcorp, Inc.    Florida    100% Broad Midwest Anesthesia, LLC   
Sheridan Healthcorp, Inc.    Missouri    100% Coastal Anesthesia Staffing, LLC
   Coastal Anesthesiology Consultants, LLC    Florida    100%

 

40



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Coastal Anesthesiology Consultants, LLC    Sheridan Healthcorp, Inc.    Florida
   100% Chandler Emergency Medical Group, L.L.C. d/b/a Premier Emergency Medical
Specialists    Sheridan Emergency Physician Services, Inc.    Arizona    100%
Discovery Clinical Research, Inc.    All Women’s Healthcare Holdings, Inc.   
Florida    100% Doctors Billing Service, Inc.    Partners in Medical Billing,
Inc.    California    100% Drs. Ellis, Rojas, Ross & Debs, Inc.    Sheridan
Healthcorp, Inc.    Florida    100% Flamingo Anesthesia Associates, Inc.   
Sheridan Healthcorp, Inc.    Florida    100% FM Healthcare Services, Inc.    FMO
Healthcare Holdings, Inc.    Florida    100% FO Investments, Inc.    FMO
Healthcare Holdings, Inc.    Florida    100% FO Investments II, Inc.    FMO
Healthcare Holdings, Inc.    Florida    100% FO Investments III, Inc.    FMO
Healthcare Holdings, Inc.    Florida    100% FMO Healthcare Holdings, Inc.   
Sheridan Holdings, Inc.    Delaware    100% Global Surgical Partners, Inc.    FM
Healthcare Services, Inc.    Florida    100% Greater Florida Anesthesiologists,
LLC    Sheridan Healthcorp, Inc.    Florida    100% Gynecologic Oncology
Associates, Inc.    Sheridan Healthcare, Inc.    Florida    100% Jacksonville
Beaches Anesthesia Associates, Inc.    Sheridan Healthcorp, Inc.    Florida   
100% Jupiter Anesthesia Associates, L.L.C.    Sunbeam Asset, LLC    Florida   
100% Jupiter Healthcare, LLC    Sheridan Healthcorp, Inc.    Florida    100%
Medi-Bill of North Florida, Inc.    Sheridan Healthcorp, Inc.    Florida    100%
Medical Information Management Solutions, LLC    Sheridan Healthcorp, Inc.   
Arizona    100% NAC Properties, LLC    Sheridan Healthcorp, Inc.    Georgia   
100% New Generations Babee Bag, Inc.    Sheridan Healthcorp, Inc.    Florida   
100% North Florida Anesthesia Consultants, Inc.    Sheridan Healthcorp, Inc.   
Florida    100% North Florida Perinatal Associates, Inc.    Sheridan Healthcorp,
Inc.    Florida    100% Parity Healthcare, Inc.    Sheridan Healthcare, Inc.   
Florida    100% Partners in Medical Billing, Inc.    Sheridan Holdings, Inc.   
Florida    100% Physician Office Partners, Inc.    Partners in Medical Billing,
Inc.    Kansas    100% Sentinel Healthcare Services, LLC    Sheridan Healthcorp,
Inc.    Georgia    100% Sheridan Anesthesia Services of Alabama, Inc.   
Sheridan Healthcorp, Inc.    Florida    100% Sheridan Anesthesia Services of
Louisiana, Inc.    Sheridan Healthcorp, Inc.    Florida    100% Sheridan
Anesthesia Services of Virginia, Inc.    Sheridan Healthcare of Virginia, Inc.
   Florida    100% Sheridan CADR Solutions, Inc.    Sheridan Healthcorp, Inc.   
Florida    100%

 

41



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Sheridan Children’s Healthcare Services, Inc.    Sheridan Healthcare, Inc.   
Florida    100% Sheridan Children’s Healthcare Services of Arizona, Inc.   
Sheridan Children’s Healthcare Services, Inc.    Florida    100% Sheridan
Children’s Healthcare Services of Louisiana, Inc.    Sheridan Children’s
Healthcare Services, Inc.    Florida    100% Sheridan Children’s Healthcare
Services of New Mexico, Inc.    Sheridan Children’s Healthcare Services, Inc.   
Florida    100% Sheridan Children’s Healthcare Services of Kentucky, Inc.   
Sheridan Children’s Healthcare Services, Inc.    Florida    100% Sheridan
Children’s Healthcare Services of Ohio, Inc.    Sheridan Children’s Healthcare
Services, Inc.    Florida    100% Sheridan Children’s Healthcare Services of
Virginia, Inc.    Sheridan Children’s Healthcare Services, Inc.    Florida   
100% Sheridan Clinical Research, Inc.    Sheridan Healthcorp, Inc.    Florida   
100% Sheridan Emergency Physician Services, Inc.    Sheridan Healthcorp, Inc.   
Florida    100% Sheridan Emergency Physician Services of North Missouri, Inc.   
Sheridan Emergency Physician Services, Inc.    Florida    100% Sheridan
Emergency Physician Services of Missouri, Inc.    Sheridan Emergency Physician
Services, Inc.    Florida    100% Sheridan Emergency Physician Services of South
Florida, Inc.    Sheridan Emergency Physician Services, Inc.    Florida    100%
Sheridan Healthcare, Inc.    Sheridan Holdings, Inc.    Delaware    100%
Sheridan Healthcare of Louisiana, Inc.    Sheridan Healthcorp, Inc.    Florida
   100% Sheridan Healthcare of Missouri, Inc.    Sheridan Healthcorp, Inc.   
Florida    100% Sheridan Healthcare of Vermont, Inc.    Sheridan Healthcorp,
Inc.    Florida    100% Sheridan Healthcare of Virginia, Inc.    Sheridan
Healthcorp, Inc.    Florida    100% Sheridan Healthcare of West Virginia, Inc.
   Sheridan Healthcorp, Inc.    West Virginia    100% Sheridan Healthcorp, Inc.
   Sheridan Healthcare, Inc.    Florida    100% Sheridan Healthcorp of
California, Inc.    Sheridan Healthcorp, Inc.    California    100% Sheridan
Healthy Hearing Services, Inc.    Sheridan Children’s Healthcare Services, Inc.
   Florida    100% Sheridan Holdings, Inc.    Envision Healthcare Corporation   
Delaware    100% Sheridan Hospitalist Services of Florida, Inc.    Sheridan
Emergency Physician Services, Inc.    Florida    100% Sheridan InvestCo, LLC   

Sheridan Healthcorp, Inc.

Sheridan Emergency Physician Services, Inc.

Florida United Radiology, L.C.

   Delaware   

33.333%

33.333%

33.333%

Sheridan Leadership Academy, Inc.    Sheridan Holdings, Inc.    Florida    100%

 

42



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Sheridan Radiology Services, Inc.    Sheridan Holdings, Inc.    Delaware    100%
Sheridan Radiology Management Services, Inc.    Sheridan Radiology Services,
Inc.    Delaware    100% Sheridan ROP Services of Florida, Inc.    Sheridan
Children’s Healthcare Services, Inc.    Florida    100% Sheridan ROP Services of
Virginia, Inc.    Sheridan Children’s Healthcare Services, Inc.    Florida   
100% Sheridan Scientific Intelligence, Inc.    Sheridan Healthcorp, Inc.   
Florida    100% Southeast Perinatal Associates, Inc.    Sheridan Healthcorp,
Inc.    Florida    100% Sunbeam Asset LLC    Sheridan Healthcorp, Inc.   
Delaware    100% Tennessee Valley Neonatology, Inc.    Sheridan Children’s
Healthcare Services, Inc.    Florida    100% Tiva Healthcare, Inc.    Sheridan
Healthcare, Inc.    Florida    100% Valley Anesthesiology Consultants, Inc.   
Sheridan Healthcorp, Inc.    Arizona    100% Valley Clinical Research, Inc.   
Sheridan Healthcorp, Inc.    Florida    100% St. Lucie Anesthesia Associates,
LLC    Sheridan Healthcorp, Inc.    Florida    100% Sheridan Children’s Services
of Alabama, Inc.    Sheridan Children’s Healthcare Services, Inc.    Florida   
100% The Kissimmee FL Endoscopy ASC, LLC    AmSurg Kissimmee FL, Inc.   
Tennessee    51% The Altamonte Springs FL Endoscopy ASC, LLC    AmSurg Altamonte
Springs FL, Inc.    Tennessee    51% Southern Idaho Ambulatory Surgery Center,
LLC    Twin Falls NSC, LLC    Idaho    54.78% Kenwood ASC, LLC    Kenwood NSC,
LLC    Ohio    75.94% Towson Surgical Center, LLC    Towson NSC, LLC    Maryland
   66.18% Coral Springs Ambulatory Surgery Center, LLC    Coral Springs NSC, LLC
   Florida    63.72% Stamford/NSC Management, LLC    Wilton NSC, LLC   
Connecticut    50.0% Wilton Surgery Center, LLC    Stamford/NSC Management, LLC
   Connecticut    54.92% Center of Morehead City, LLC    AmSurg Holdings, Inc.
   Tennessee    60% Eastern Shore Endoscopy, LLC    AmSurg Holdings, Inc.   
Tennessee    55% Central Massachusetts Ambulatory Endoscopy Center, LLC   
AmSurg Holdings, Inc.    Tennessee    55% The Knoxville Ophthalmology ASC, LLC
   AmSurg Holdings, Inc.    Tennessee    51% Montgomery Eye Surgery Center, LLC
   AmSurg Holdings, Inc.    Tennessee    51% EyeCare Consultants Surgery Center,
LLC    AmSurg Holdings, Inc.    Tennessee    51% The Columbia ASC, LLC    AmSurg
Holdings, Inc.    Tennessee    51% The Wichita Orthopaedic ASC, LLC    AmSurg
Holdings, Inc.    Tennessee    51% The Willoughby ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51%

 

43



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

The Westglen Endoscopy Center, LLC    AmSurg Holdings, Inc.    Tennessee    51%
The Chevy Chase ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The
Oklahoma City ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The
Cincinnati ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The
Fayetteville ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The
Independence ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% AmSurg
Northern Kentucky GI, LLC    AmSurg Holdings, Inc.    Tennessee    51% AmSurg
Louisville GI, LLC    AmSurg Holdings, Inc.    Tennessee    51% AmSurg Kentucky
Ophthalmology, LLC    AmSurg Holdings, Inc.    Tennessee    51% The Phoenix
Ophthalmology ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The Toledo
Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The Sun City
Ophthalmology ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The Cape
Coral/Ft. Myers Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51%
The Baltimore Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    60%
The Boca Raton Ophthalmology ASC, LLC    AmSurg Holdings, Inc.    Tennessee   
51% The Minneapolis Ophthalmology ASC, LLC    AmSurg Holdings, Inc.    Tennessee
   51% Northside Gastroenterology Endoscopy Center, LLC    AmSurg Holdings, Inc.
   Tennessee    51% Mount Dora Ophthalmology ASC, LLC    AmSurg Holdings, Inc.
   Tennessee    54% The Oakhurst Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Waldorf Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Sarasota Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Middletown Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Dover Ophthalmology ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Surgery Center of Middle Tennessee, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The Kingston Ophthalmology ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The Las Vegas East Ophthalmology ASC, LLC    AmSurg
Holdings, Inc.    Nevada    51% The Blue Ridge/Clemson Orthopaedic ASC, LLC   
AmSurg Holdings, Inc.    Tennessee    51% The Hutchinson Ophthalmology ASC, LLC
   AmSurg Holdings, Inc.    Tennessee    51%

 

44



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

The Metairie Ophthalmology ASC, LLC    AmSurg Holdings, Inc.    Tennessee   
69.2% College Heights Endoscopy Center, L.L.C.    AmSurg Holdings, Inc.   
Tennessee    56% Ocala FL Orthopaedic ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Bel Air Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% Bloomfield Eye Surgery Center, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Newark Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Southfield Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Alexandria Ophthalmology ASC, LLC    AmSurg Holdings, Inc.
   Tennessee    51% The Columbia ASC Northwest, LLC    AmSurg Holdings, Inc.   
Tennessee    51% St. George Endoscopy Center, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Paducah Ophthalmology ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Greenville ASC, LLC    AmSurg Holdings, Inc.    Tennessee
   51% The Columbia TN Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee
   51% The Rogers AR Ophthalmology ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Tulsa OK Ophthalmology ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Kingsport TN Ophthalmology ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The Lewes DE Endoscopy ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The Winter Haven/Sebring FL Ophthalmology ASC, LLC   
AmSurg Holdings, Inc.    Tennessee    51% The Rockledge FL Endoscopy ASC, LLC   
AmSurg Holdings, Inc.    Tennessee    51% The Tampa FL Endoscopy ASC, LLC   
AmSurg Holdings, Inc.    Tennessee    51% The Pueblo CO Ophthalmology ASC, LLC
   AmSurg Holdings, Inc.    Tennessee    51% Western Washington Endoscopy
Centers, LLC    AmSurg Holdings, Inc.    Tennessee    51% The Lakeland FL
Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    60.31% The Northern
NV Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The Edina MN
Ophthalmology ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The West
Palm Beach FL Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51%

 

45



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Gainesville FL Orthopaedic ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51%
The Raleigh NC Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51%
The Lake Bluff IL Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee   
51% The Sun City AZ Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee   
51% The Overland Park KS Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Casper WY Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Rockville MD Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% Blue Water ASC, LLC    AmSurg Holdings, Inc.    Michigan    51%
Greenspring Station Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Maryland   
51% Maryland Endoscopy Center Limited Liability Company    AmSurg Holdings, Inc.
   Maryland    51% The Scranton PA GP, LLC    AmSurg Holdings, Inc.    Tennessee
   51% The Orlando FL Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee
   51% The St. Louis MO Orthopaedic ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Yuma AZ Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Greensboro NC Endoscopy ASC, LLC    AmSurg Holdings, Inc.
   Tennessee    51% The Tulsa OK Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The St. Cloud MN Ophthalmology ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The Salem OR Ophthalmology ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The El Dorado Multi- Specialty ASC, LLC    AmSurg
Holdings, Inc.    Tennessee    51% The Nashville TN Ophthalmology ASC, LLC   
AmSurg Holdings, Inc.    Tennessee    51% The Laurel MD Endoscopy ASC, LLC   
AmSurg Holdings, Inc.    Tennessee    51% The Torrance CA Muti-Specialty ASC,
LLC    AmSurg Holdings, Inc.    Tennessee    51% The Shenandoah TX Endoscopy
ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The New Orleans LA
Uptown/West Bank Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51%
The Metairie LA Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51%

 

46



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

The Rockville, ESC-North MD Endoscopy ASC, LLC    AmSurg Holdings, Inc.   
Tennessee    51% The Silver Spring MD Endoscopy ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% Ocean Endosurgery Center, LLC    AmSurg Holdings, Inc.
   Tennessee    51% The South Bend IN Endoscopy ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The Mesquite TX Endoscopy ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The Conroe TX Endoscopy ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% The Glendale AZ Endoscopy ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51% Poway CA Multi-Specialty ASC, LLC    AmSurg Holdings,
Inc.    Tennessee    51.57% The San Diego CA Multi-Specialty ASC, LLC    AmSurg
Holdings, Inc.    Tennessee    52.21% The Baton Rouge LA Endoscopy ASC, LLC   
AmSurg Holdings, Inc.    Tennessee    51% The Pikesville MD Endoscopy ASC, LLC
   AmSurg Holdings, Inc.    Tennessee    51% The Glen Burnie MD Endoscopy ASC,
LLC    AmSurg Holdings, Inc.    Tennessee    51% West Bridgewater MA Endoscopy
ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% The Orlando/Mills FL
Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% Miami Kendall FL
Endoscopy ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% St. Clair Shores
MI Opthamology ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% Marin
Endoscopy Center, LLC    AmSurg Holdings, Inc.    Tennessee    51% Blaine MN
Multi-Specialty ASC, LLC    AmSurg Holdings, Inc.    Tennessee    53% Casa
Colina Surgery Center, LLC    AmSurg Holdings, Inc.    Tennessee    51%
Digestive Health Center, LLC    AmSurg Holdings, Inc.    Tennessee    51%
Digestive Endoscopy Center, LLC    AmSurg Holdings, Inc.    Tennessee    51%
Phoenix Orthopaedic Ambulatory Center, L.L.C.    AmSurg Holdings, Inc.   
Tennessee    51% Gastroenterology Associates Endoscopy Center, LLC    AmSurg
Holdings, Inc.    Tennessee    51% Phoenix Endoscopy, L.L.C.    AmSurg Holdings,
Inc.    Tennessee    51% Central Texas Endoscopy Center, LLC    AmSurg Holdings,
Inc.    Tennessee    51% Eye Surgery Center, LLC    AmSurg Holdings, Inc.   
Tennessee    51% Carroll County Digestive Disease Center, LLC    AmSurg
Holdings, Inc.    Tennessee    51%

 

47



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Elms Endoscopy Center, LLC    AmSurg Holdings, Inc.    Tennessee    51% TEC
North, LLC    AmSurg Holdings, Inc.    Tennessee    51% Hermitage TN Endoscopy
ASC, LLC    AmSurg Holdings, Inc.    Tennessee    51% Central Park Endoscopy
Center, LLC    AmSurg Holdings, Inc.    Tennessee    55% North Richland Hills
Endoscopy Center, LLC    AmSurg Holdings, Inc.    Tennessee    57% Old Town
Endoscopy Center, LLC    AmSurg Holdings, Inc.    Tennessee    56.3648% Park
Ventura Endoscopy Center, LLC    AmSurg Holdings, Inc.    Tennessee    54.6363%
Redbird Square Endoscopy Center, LLC    AmSurg Holdings, Inc.    Tennessee   
57% North Valley Orthopedic Surgery Center, L.L.C.    AmSurg Holdings, Inc.   
Tennessee    55% Boston Out-Patient Surgical Suites, L.L.C.    AmSurg Holdings,
Inc.    Tennessee    58.25% Waco Gastroenterology Endoscopy Center, LLC   
AmSurg Holdings, Inc.    Tennessee    51% Bethesda Outpatient Surgery Center,
LLC    AmSurg Holdings, Inc.    Tennessee    55.42% Hillmoor Eye Surgery Center,
LLC    AmSurg Holdings, Inc.    Tennessee    55% Surgery Center of Volusia, LLC
   AmSurg Holdings, Inc.    Tennessee    51% Arizona Endoscopy Center, LLC   
AmSurg Holdings, Inc.    Tennessee    55% COA ASC of Franklin County, LLC   
AmSurg Holdings, Inc.    Tennessee    51% North Valley Endoscopy Center, LLC   
AmSurg Holdings, Inc.    Tennessee    51% MDSINE, LLC    AmSurg Holdings, Inc.
   Tennessee    52.17% Pioneer Valley Surgicenter, LLC    AmSurg Holdings, Inc.
   Tennessee    63% East Valley Endoscopy, LLC    AmSurg Holdings, Inc.   
Tennessee    51% Eagle Eye Surgery and Laser Center, LLC    AmSurg Holdings,
Inc.    Tennessee    51% Doctors Park Surgery Center, LLC    AmSurg Holdings,
Inc.    Tennessee    51% Eastern Massachusetts Surgery Center, LLC    AmSurg
Holdings, Inc.    Tennessee    61.36428% Sierra Pacific Surgery Center, LLC   
AmSurg Holdings, Inc.    Tennessee    0.01% Northeast Surgical Care of
Newington, LLC    AmSurg Holdings, Inc.    Tennessee    53.50% AmSurg Tampa Bay
Anesthesia, LLC    AmSurg Holdings, Inc.    Tennessee    51% Middlesex Endoscopy
Center, LLC    AmSurg Holdings, Inc.    Tennessee    65% Mid Atlantic Endoscopy
Center, LLC    AmSurg Holdings, Inc.    Tennessee    51% Glen Endoscopy Center,
LLC    AmSurg Holdings, Inc.    Tennessee    51% 32nd Street Surgery Center, LLC
   AmSurg Holdings, Inc.    Tennessee    57.43%

 

48



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

WB Surgery Center, LLC    AmSurg Holdings, Inc.    Tennessee    55.196% Red
River Surgery Center, LLC    AmSurg Holdings, Inc.    Tennessee    52.75%
Eastern Connecticut Endoscopy Center, LLC    AmSurg Holdings, Inc.   
Connecticut    51% Boston Endoscopy Center, LLC    AmSurg Holdings, Inc.   
Tennessee    60% Connecticut Eye Surgery Center South, LLC    AmSurg Holdings,
Inc.    Connecticut    51% Hudson Crossing Surgery Center, LLC    AmSurg
Holdings, Inc.    Tennessee    51.8407% Short Hills Surgery Center, LLC   
AmSurg Holdings, Inc.    Tennessee    51.2069% Surgery Center of Allentown, LLC
   AmSurg Holdings, Inc.    Tennessee    62.% Cascade Endoscopy Center, LLC   
AmSurg Holdings, Inc.    Tennessee    51% Diagnostic Endoscopy Center, LLC   
AmSurg Holdings, Inc.    Tennessee    62% Oak Lawn IL Endoscopy ASC, LLC   
AmSurg Holdings, Inc.    Tennessee    51% Physicians’ Eye Surgery Center, LLC   
AmSurg Holdings, Inc.    Tennessee    54.32% Center for Ambulatory Surgery, LLC
   AmSurg Holdings, Inc.    Tennessee    53.5% St. Charles-AmSurg ASC Partners,
LLC    AmSurg Holdings, Inc.    Delaware    51% AmSurg Rockledge FL Anesthesia,
LLC    AmSurg Holdings, Inc.    Tennessee    51% Bend Surgery Center, LLC   
AmSurg Holdings, Inc.    Tennessee    51% Eye Surgery Center of Wichita, LLC.   
AmSurg Holdings, Inc.    Tennessee    51% River Drive Surgery Center, LLC   
AmSurg Holdings, Inc.    Tennessee    58.71540% South Portland Surgical Center,
LLC    AmSurg Holdings, Inc.    Tennessee    55% Eye Surgery Center of Western
Ohio, LLC    AmSurg Holdings, Inc.    Tennessee    51% Surgical Speciality
Center of Northeastern Pennsylvania, LLC    AmSurg Holdings, Inc.    Tennessee
   1% Sunrise Ambulatory Surgical Center, LLC    AmSurg Holdings, Inc.   
Tennessee    51% AmSurg Columbia Anesthesia, LLC    AmSurg Holdings, Inc.   
Tennessee    51% Surgical Center of Millburn, LLC    AmSurg Holdings, Inc.   
Tennessee    55% Associated Eye Surgical Center, LLC    AmSurg Holdings, Inc.   
Tennessee    53% Campus Surgery Center, LLC    AmSurg Holdings, Inc.   
Tennessee    56.4103% Waverly Surgery Center, LLC    AmSurg Holdings, Inc.   
Tennessee    55% Surgery Center of Northeast Texas, LLC    AmSurg Holdings, Inc.
   Tennessee    53% Nashville Gastrointestinal Specialists, LLC    AmSurg
Holdings, Inc.    Tennessee    51% Connecticut Eye Anesthesia, LLC    AmSurg
Holdings, Inc.    Tennessee    51%

 

49



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

Mississippi Coast Endoscopy and Ambulatory Surgery Center, LLC    AmSurg
Holdings, Inc.    Tennessee    51% Ocean Springs Surgical and Endoscopy Center,
LLC    AmSurg Holdings, Inc.    Tennessee    51% The Endoscopy Center of
Knoxville, L.P.    AmSurg KEC, Inc.    Tennessee    51% The Endoscopy Center of
Topeka, L.P.    AmSurg EC Topeka, Inc.    Tennessee    51% The Endoscopy Center
of St. Thomas, L.P.    AmSurg EC St. Thomas, Inc.    Tennessee    60% The
Endoscopy Center of Southeast Texas, L.P.    AmSurg EC Beaumont, Inc.   
Tennessee    51% AmSurg South Bay Anesthesia, L.P.    AmSurg Torrance, Inc.   
Tennessee    51% Long Beach Surgery Center, L.P.    Long Beach NSC, LLC   
California    51.77% Davis Surgery Center, L.P.    Davis NSC, LLC    California
   69.47% Fullerton Surgical Center, L.P.    Fullerton NSC, LLC    California   
62.37% San Antonio ASC, LP    San Antonio NSC, LLC    Texas    52.76% South
Austin Holdings, L.L.P.    Austin NSC, LLC    Tennessee    56.97517% West Palm
Outpatient Surgery & Laser Center, Ltd.    NSC West Palm, LLC    Florida   
52.74% Weston Outpatient Surgical Center, Ltd.    Weston NSC, LLC    Florida   
55.791% Fresno CA Endoscopy ASC, L.P.    AmSurg Fresno Endoscopy, Inc.   
Tennessee    51% AmSurg Fresno CA Anesthesia, LP    AmSurg Fresno Endoscopy,
Inc.    Tennessee    51% AmSurg Arcadia Anesthesia, LP    AmSurg Arcadia CA,
Inc.    Tennessee    51% AmSurg Oakland Anesthesia, LP    AmSurg Oakland CA,
Inc.    Tennessee    51% Amsurg Marin Anesthesia, L.P.    AmSurg Holdings, Inc.
   Tennessee    51% AmSurg Stamford Anesthesia, LLC    AmSurg Holdings, Inc.   
TN    62% The Endoscopy Center of Santa Fe, L.P.    AmSurg EC Santa Fe, Inc.   
Tennessee    51% The Endoscopy Center of Washington D.C., L.P.    AmSurg EC
Washington, Inc.    Tennessee    51% Endoscopy Center of the South Bay, L.P.   
AmSurg Torrance, Inc.    Tennessee    51% The Abilene ASC, L.P.    AmSurg
Abilene, Inc.    Tennessee    60% The Maryville ASC, L.P.    AmSurg Maryville,
Inc.    Tennessee    53% The Melbourne ASC, L.P.    AmSurg Melbourne, Inc.   
Tennessee    51% The Hillmont ASC, L.P.    AmSurg Hillmont, Inc.    Tennessee   
51% The Northwest Florida ASC, L.P.    AmSurg Northwest Florida, Inc.   
Tennessee    51% The Palmetto ASC, L.P.    AmSurg Palmetto, Inc.    Tennessee   
51% The Ocala Endoscopy ASC, L.P.    AmSurg Ocala, Inc.    Tennessee    51% The
Crystal River Endoscopy ASC, L.P.    AmSurg Crystal River, Inc.    Tennessee   
51% The Abilene Eye ASC, L.P.    AmSurg Abilene Eye, Inc.    Tennessee    51%

 

50



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

The El Paso ASC, L.P.    AmSurg El Paso, Inc.    Tennessee    51% The La Jolla
Endoscopy Center, L.P.    AmSurg La Jolla, Inc.    Tennessee    51% The Burbank
Ophthalmology ASC, L.P.    AmSurg Burbank, Inc.    Tennessee    51% Los
Angeles/Inglewood Endoscopy ASC, L.P.    AmSurg Inglewood, Inc.    Tennessee   
51% The Suncoast Endoscopy ASC, L.P.    AmSurg Suncoast, Inc.    Tennessee   
51% The San Antonio TX Endoscopy ASC, L.P.    AmSurg San Antonio TX, Inc.   
Tennessee    51% The Temecula CA Endoscopy ASC, L.P.    AmSurg Temecula CA, Inc.
   Tennessee    51% The Escondido CA Endoscopy ASC, LP    AmSurg Escondido CA,
Inc.    Tennessee    51% The San Luis Obispo CA Endoscopy ASC, L.P.    AmSurg
San Luis Obispo CA, Inc.    Tennessee    51% The Scranton PA Endoscopy ASC, L.P.
   AmSurg Scranton PA, Inc.    Tennessee    51% The Arcadia CA Endoscopy ASC,
L.P.    AmSurg Arcadia CA, Inc.    Tennessee    51% The Main Line PA Endoscopy
ASC, L.P.    AmSurg Main Line PA, LLC    Tennessee    51% The Oakland CA
Endoscopy ASC, L.P.    AmSurg Oakland CA, Inc.    Tennessee    51% The
Pottsville PA Endoscopy ASC, L.P.    AmSurg Pottsville PA, LLC    Tennessee   
51% Glendora CA Endoscopy ASC, L.P.    AmSurg Glendora CA, Inc.    Tennessee   
51% The Lancaster PA Endoscopy ASC, L.P.    AmSurg Lancaster PA, LLC   
Tennessee    51% Manatee Surgical Center, LLC    FO Investments II, Inc.   
Florida    50.1% South Palm Ambulatory Surgery Center, LLC    FO Investments,
Inc.    Florida    51% Meadows Surgery Center, LLC    FO Investments III, Inc.
   New Jersey    50.1% Anesthesia Associates of Joplin, LLC    32nd Street
Surgery Center, LLC    Tennessee    57.43% AmSurg Westminster Anesthesia, LLC   
Carroll County Digestive Disease Center, LLC    Tennessee    51% Anesthesia
Associates of Bryan, LLC    Central Texas Endoscopy Center, LLC    Tennessee   
51% Easton Anesthesia Associates, LLC    Eastern Shore Endoscopy, LLC   
Tennessee    55% Redding Anesthesia Associates LP    Gastroenterology Associates
Endsocopy Center, LLC    Tennessee    51% AmSurg Hermitage Anesthesia, LLC   
Hermitage TN Endoscopy ASC, LLC    Tennessee    51% Maryland Endoscopy
Anesthesia, LLC    Maryland Endsocopy Center, LLC    Tennessee    51% AmSurg
MDSine Anesthesia, LLC    MDSINE, LLC    Tennessee    54.17%

 

51



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

  

Ownership

Interest

AmSurg North Valley Anesthesia, LLC    North Valley Endsocopy Center, LLC   
Tennessee    51% AmSurg Oak Lawn IL Anesthesia, LLC    Oak Lawn IL Endoscopy
ASC, LLC    Tennessee    51% AmSurg Citrus Anesthesia, LLC    Orland FL
Endsocopy ASC, LLC    Tennessee    51% AmSurg St. George Anesthesia, LLC    St.
George Endoscopy Center, LLC    Tennessee    51% AmSurg Port Orange Anesthesia,
LLC    Surgery Center of Volusia, LLC    Tennessee    51% Forty Fort Anesthesia
Associates, LLC    Surgical Specialty Center of Northeastern Pennsylvania, Inc.
   Tennessee    51% AmSurg Abilene Anesthesia, LLC    The Abilene ASC, L.P.   
Tennessee    60% AmSurg Altamonte Springs Anesthesia, LLC    The Altamonte
Springs FL Endsocopy ASC, LLC    Tennessee    51% AmSurg Chattanooga Anesthesia,
LLC    The Chatanooga Endoscopy ASC, LLC    Tennessee    35% AmSurg Cincinnati
Anesthesia, LLC    The Cincinnati ASC, LLC    Tennessee    51% Anesthesia
Associates of Columbia TN, LLC    The Columbia TN Endsocopy ASC, LLC   
Tennessee    51% AmSurg Greensboro Anesthesia, LLC    The Greensboro NC
Endsocopy ASC, LLC    Tennessee    51% AmSurg Greenville Anesthesia, LLC    The
Greenville ASC, LLC    Tennessee    51% Knoxville Eye Anesthesia, LLC    The
Knoxville Ophthalmology ASC, LLC    Tennessee    51% AmSurg Lewes Anesthesia,
LLC    The Lewes DE Endoscopy ASC, LLC    Tennessee    51% AmSurg Melbourne
Anesthesia, LLC    The Melbourne ASC, L.P.    Tennessee    51% AmSurg
Indianapolis Anesthesia, LLC    The Northside Gastroenterology Endoscopy Center,
LLC    Tennessee    51% Anesthesia Associates of Ocala, LLC    The Ocala
Endoscopy ASC, L.P.    Tennessee    51% AmSurg San Luis Obispo Anesthesia, LLC
   The San Luis Obispo CA Endoscopy ASC, L.P.    Tennessee    51% AmSurg Toledo
Anesthesia, LLC    The Toledo Endoscopy ASC, LLC    Tennessee    51% AmSurg
Willoughby Anesthesia, LLC    Willoughby ASC, LLC    Tennessee    51% MSC
Anesthesia, Inc.    Manatee Surgical Center, LLC    Florida    50.10% Marblehead
Surety & Reinsurance Company, Ltd.    Sheridan Healthcare, Inc.    Cayman
Islands    100%

 

52



--------------------------------------------------------------------------------

SCHEDULE 5.17

Environmental Matters

None.

 

53



--------------------------------------------------------------------------------

SCHEDULE 5.20

Insurance

 

Coverage

 

Insured

  Policy Number    

Term

 

Insurer

 

Deductibles

/ SIR

 

Limits

Casualty

            General Liability   Envision     HAZ40320740893      03/31/16 –
03/31/17   Continental Casualty  

$2,750,000 deductible xs

$250,000 SIR

 

$2,750,000 per occurrence / $5,000,000 general aggregate

$100,000 damage to rented premises

$10,000 medical expense

Automobile Liability

All States

  Envision     ISA H09041114      03/31/16 – 03/31/17   ACE American Ins. Co  
$2,000,000  

$10,000,000 CSL

$10,000 medical payments

Automobile Liability Oklahoma   Envision     ISA H09041874      03/31/16 –
03/31/17   ACE American Ins. Co   $2,000,000  

$10,000,000 CSL

$10,000 medical payments UM/UIM

Automobile Liability Texas   Envision     ISA H09041886      03/31/16 – 03/31/17
  ACE American Ins. Co   $2,000,000  

$10,000,000 CSL

$10,000 medical payments

UM/UIM $1,000,000

Excess Automobile Liability   Envision     AEC019233700      03/31/16 – 03/31/17
  American Guarantee & Liability Insurance Co. (Zurich)   N/A   $20,000,000 xs
$10M

Workers Compensation

All Other States

  Envision     WLRC48602356      03/31/16 – 03/31/17   Indemnity Insurance Co.
of N.A. (ACE)   $1,000,000   Statutory / $1,000,000

Workers Compensation

Wisconsin

  Envision     SCFC48602368      03/31/16 – 03/31/17   ACE Fire Underwriters  
$1,000,000   Statutory / $1,000,000

Workers Compensation

AR, AZ, CA, MA

  Envision     WLRC48602344      03/31/16 – 03/31/17   ACE American Ins. Co  
$1,000,000   Statutory / $1,000,000

Workers Compensation

Excess OH & WA

  Envision     WCU C4860237A      03/31/16 – 03/31/17   ACE American Ins. Co  
$1,000,000 SIR   Statutory / $1,000,000

Healthcare Professional Liability

(AMR) / Excess Umbrella Liability

  Envision     6796605      03/31/16 – 03/31/17   Lexington Ins. Co.   N/A  
$10,000,000 Healthcare PL / $14,000,000 Umbrella

Healthcare Professional Liability

(AMR) / Excess Umbrella Liability

  Envision     W1B173160101      03/31/16 – 03/31/17   Syndicates 2623/623 at
Lloyd’s   N/A  

$10,000,000 Healthcare PL / $11,000,000 Umbrella

xs $10M/$14M

Excess Liability 1st Excess   Envision     EXC4223941      03/31/16 – 03/31/17  
Great American Insurance Company of NY   N/A   $25,000,000 xs u/l Excess
Liability 2nd Excess   Envision     93642351      03/31/16 – 03/31/17   Federal
Insurance Company   N/A   $25,000,000 xs $25M Excess Liability 3rd Excess  
Envision     100003600306      03/31/16 – 03/31/17   Liberty Insurance
Underwriters   N/A   $25,000,000 xs $50M

 

54



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

 

Insured

  Policy Number    

Term

 

Insurer

 

Deductibles

/ SIR

 

Limits

FINPRO             Fiduciary Liability   Envision     8223-8478      12/01/15 –
12/01/16   Federal Insurance Company   $75,000   $5,000,000 Excess Fiduciary 10M
xs 5M   Envision     14-MGU-15-A36440      12/01/15 – 12/01/16   US. Specialty
Insurance Company   N/A   $10,000,000 xs $5M Excess Fiduciary 5M xs 15M  
Envision     106209925      12/01/15 – 12/01/16   Travelers Casualty & Surety
Co. of America   N/A   $5,000,000 xs $15M Fiduciary Liability   Texas EM-1    
8241-8192      12/01/15 – 12/01/16   Federal Insurance Company   $75,000  
$5,000,000 Excess Fiduciary 10M xs 5M   Texas EM-1     14-MGU-15-A36438     
12/01/15 – 12/01/16   US. Specialty Insurance Company   N/A   $10,000,000 xs $5M
Excess Fiduciary 5M xs 15M   Texas EM-1     106209918      12/01/15 – 12/01/16  
Travelers Casualty & Surety Co. of America   N/A   $5,000,000 xs $15M Crime
Insurance   Envision     025856185      12/01/15 – 12/01/16   National Union
Fire Insurance Co of Pittsburgh, PA (Chartis)   $100,000   $10,000,000 Excess
Crime Insurance 10M xs 10M   Envision     IPR0379236500      03/31/16 - 03/31/17
  Steadfast Insurance Company   $100,000   $10,000,000 Special Risk   Envision  
  34-215-756      12/01/14 – 12/01/17   National Union Fire Insurance Co of
Pittsburgh, PA (Chartis)   $0   $5,000,000 Errors & Omissions – Medical Billing
  Envision     6802-7537      12/01/15 – 12/01/16   Executive Risk Indemnity
Inc. (Chubb)   $100,000   $10,000,000 Cyber Liability   Envision    
W180C1160201      03/20/16 – 03/20/17   Lloyds of London – Beazley   $250,000  
$10,000,000 Excess Cyber Liability   Envision     E05SAA4MH2002      03/20/16 –
03/20/17   Liberty Surplus Insurance Company   N/A   $10,000,000 xs $10M

 

55



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

 

Insured

  Policy Number  

Term

 

Insurer

 

Deductibles

/ SIR

 

Limits

Excess Cyber Liability   Envision   USUCS269875216   03/20/16 – 03/20/17  
Lloyds of London - Hiscox   N/A   $10,000,000 xs $20M International            
Foreign Policy – Commercial Package   Envision   PHFD37999313003   03/31/16 –
03/31/17   ACE American Ins. Co   N/A   $1,000,000/$2,000,000 agg Public and
Products Liability   GMRTT   B0509PA011910   09/30/15 – 09/30/16   QBE
Syndicates   N/A  

$5,000,000 Public Liability

$5,000,000 Pollution Liability

$5,000,000 Products Liability

Aviation & Pollution             Non-Owned Aviation   Envision   AV04505440603  
06/03/16 - 06/03/17   AIG Specialty   N/A   $10,000,000 Excess Aviation  
Envision   AX01166476904   06/03/16 - 06/03/17   AIG Aviation Insurance   N/A  
$50,000,000 xs $10,000,000 Pollution Legal Liability & Remediation Legal
Liability   Envision   PEC001843810   05/01/16- 05/01/17   Greenwich Insurance
Co (XL)   $50,000   $4,500,000 (Aggregate) / $1,250,000 (each) EmCare          
  EmCare Medical Professional Liability AOS   EmCare   HAZ104002538114  
03/31/16 – 03/31/17   Continental Casualty   N/A  

$1,000,000 shared by physicians and allied health professionals - each medical
incident

$3,000,000 per physician or allied health professional - annual agg

$1,000,000 shared by corporate entities - each medical incident

$5,000,000 shared by all corporate entities - annual aggregate

EmCare Medical Professional Liability Florida   EmCare   HAZ106438754112  
03/31/16 - 03/31/17   Continental Casualty   $250,000  

$250,000 Each Medical Incident per Physician

$750,000 Annual Agg - per Physician

EmCare Medical Professional Liability Indiana   EmCare   HAZ104002542815  
03/31/16 - 03/31/17   Continental Casualty   $250,000  

$250,000 Each Medical Incident per Physician

$750,000 Annual Agg - per Physician

EmCare Medical Professional Liability Kansas   EmCare   HAZ106437784911  
03/31/16 - 03/31/17   Continental Casualty   $200,000  

$200,000 each claim

$600,000 Aggregate

EmCare Professional Liability Louisiana   EmCare   HAZ104002540015   03/31/16 -
03/31/17   Continental Casualty   $100,000  

$100,000 each Medical Incident per Physician

$300,000 Aggregate per Physician

EmCare Professional Liability New York   EmCare   HAZ106440138715   03/31/16 -
03/31/17   Continental Casualty   $1,300,000  

$1,300,000 each Medical Incident per Physician

$3,900,000 Aggregate per Physician

EmCare Professional Liability Pennsylvania   EmCare   HAZ104002539515   03/31/16
- 03/31/17   Continental Casualty   $500,000  

$500,000 Per Physician

$1,500,000 Aggregate Per Physician

 

56



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

 

Insured

  Policy Number  

Term

 

Insurer

 

Deductibles

/ SIR

 

Limits

EmCare Professional Liability Wisconsin   EmCare   HAZ104002541415   03/31/16 -
03/31/17   Continental Casualty   $1,000,000  

$1,000,000 each Medical Incident per Physician

$3,000,000 Aggregate per Physician

EmCare Work Comp             EmCare Workers Compensation/Employers Liability  
EmCare   90-16943 (plus
various suffixes)   09/01/16 - 09/01/17   Sentry Insurance   $500,000  
Statutory / $1,000,000 Ascension Health At Home         Professional / General
Liability   Ascension   MFL0045000216   02/01/16 – 02/01/17   OneBeacon
(Homeland Insurance Company of NY)   $1,000 Employee Benefit Deductible per
claim  

Healthcare Professional: Claims Made Retro 2/1/2012

$1,000,000 Each Claim

$3 ,000,000 Aggregate

Sexual Misconduct Sublimit; (Included in PL)

$1,000,000 Per claim /agg

General Liability: Occurrence

$1 ,000,000 Each Claim

$3 ,000,000 Aggregate for all claims

$100,000 Damage to Premises Rented

Excess Liability   Ascension   MFX0021100216   02/01/16 – 02/01/17   OneBeacon
(Homeland Insurance Company of NY)   N/A   $10,000,000 Workers Compensation – AL
  Ascension   PLAL129001   02/01/16 – 02/01/17   AL State Fund   N/A  
Statutory/$1,000,000 Workers Compensation – WI, IL, OH, MI, IN, TX, OK, KS  
Ascension   WC 5573428   02/01/16 – 02/01/17   AIG (Commerce and Industry
Insurance Company)   N/A   Statutory/$1,000,000 Auto Liability   Ascension  
ISAH09041746   03/31/16 – 03/31/17   ACE American Insurance Company   $150,000  

$1,000,000 CSL

$5,000 Medical Payment

Directors & Officers and Employment Practices Liability   Ascension   8242-1893
  03/01/16 - 02/01/17   Chubb (Federal Insurance Company)   $50,000   $5,000,000
Crime Insurance   Ascension   8242-1893   03/01/16 - 02/01/17   Chubb (Federal
Insurance Company)   $25,000   $5,000,000 Special Risk   Ascension   8242-1893  
03/01/16 - 02/01/17   Chubb (Federal Insurance Company)   $0   $1,000,000

Cyber Liability

  Ascension   0309-4184   03/01/16 – 02/01/17   AWAC   $25,000   $5,000,000

 

57



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

 

Insured

  Policy Number    

Term

 

Insurer

 

Deductibles

/ SIR

 

Limits

UHS             General Liability/PL   UHS     MFL0049240416      4/24/16 -
4/24/17   Homeland Insurance Company of New York   $0   $1,000,000 Each Claim/
$3,000,000 Aggregate Cyber Liability   UHS     03101056      4/24/16 - 4/24/17  
Allied World Assurance Company (U.S.) Inc.   $10,000   $1,000,000 Aggregate D&O
  UHS     03101062      4/24/16 - 4/24/17   Allied World Assurance Company
(U.S.) Inc.   $10,000   $1,000,000 Aggregate EMX             Directors &
Officers Runoff   EMX     8243-7044      09/15/15 – 09/15/21   Chubb (Federal
Insurance Company)  

$50,000

$100,000 (Anti-Trust)

  $5,000,000 Directors & Officers Excess Runoff   EMX     SISIXFL21234315     
09/15/15 – 09/15/21   Starr Indemnity   N/A   $5,000,000             Directors &
Officers Go-Forward   EMX     8243-7043      09/15/15 – 09/15/17   Chubb
(Federal Insurance Company)  

$50,000

$100,000 (Anti-Trust)

  $1,000,000 Rural/Metro             Contractors Pollution Liability  
Rural/Metro     37313484      12/31/14 - 12/31/16   Chubb (Chubb Custom
Insurance Company)   $100,000 Each Pollution Incident  

$10,000,000 Each Pollution Incident

$10,000,000 Agg Limit

Auto – NY   Rural/Metro     ISAH08867410      1/1/16 - 1/1/17   ACE American
Insurance Company   N/A   $50,000 Property             Primary Property $50mm  
EVHC     25032476      10/28/16-10/28/17   Lexington Insurance Company   25000  
$50,000,000 D&O             Directors & Officers Runnoff - 01 - Rural Metro  
EVHC     01-144-29-89      10/28/15 - 10/28/21   National Untion Fire Insurance
CO     Directors & Officers Runnoff - 02 - Rural Metro   EVHC     8237-8577     
10/28/15 - 10/28/21   Chubb Custom Ins    

 

58



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

 

Insured

  Policy Number  

Term

 

Insurer

 

Deductibles

/ SIR

 

Limits

Directors & Officers Runnoff - 03 - Rural Metro   EVHC   ELU18381-15   10/28/15
- 10/28/21   XL Specialty Insurance Company     Directors & Officers Runnoff -
04 - Rural Metro   EVHC   G23678950 002   10/28/15 - 10/28/21   ACE American
Insurance Company     Directors & Officers Primary   EVHC   ELU141341-15  
10/14/15 - 12/31/16   XL Specialty Insurance Company   2500000   Directors &
Officers - 1st Shared Excess   EVHC   01-932-84-93   10/14/15 – 12/31/16  
National Union Fire Insurance Company     Directors & Officers - 2nd Shared
Excess   EVHC   G27164183 003   10/14/15 - 12/31/16   ACE American Insurance
Company     Directors & Officers - 3rd Shared Excess   EVHC   DOX10007978800  
10/14/15 - 12/31/16   Endurance American Insurance Company     Directors &
Officers - 4th Shared Excess   EVHC   106392688   10/14/15 – 12/31/16  
Travelers Casualty & Surety Comp     Directors & Officers - 5th Shared Excess  
EVHC   MAXA6EL0002271   10/14/15 - 12/31/16   Markel Insurance Company    
Directors & Officers - 6th Shared Excess   EVHC   01-932-94-17   10/14/15 -
12/31/16   National Union Fire Insurance Company     Directors & Officers - 7th
Shared Excess   EVHC   01-932-94-20   10/14/15 - 12/31/16   National Union Fire
Insurance Company     Directors & Officers - 8th Shared Excess   EVHC  
MLA65N115A0Q   10/14/15 - 12/31/16   Aspen Bermuda Limited     $10,000,000 xs
$90,000,000 Directors & Officers - 9th Shared Excess   EVHC   ELU141343-15  
10/14/15 - 12/31/16   XL Specialty Insurance Company     Directors & Officers -
10th Shared Excess   EVHC   18015754   10/14/15 - 12/31/16   Berkley
Professional Liability LLC    

 

59



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

 

Insured

  Policy Number  

Term

 

Insurer

 

Deductibles

/ SIR

 

Limits

State Workers’ Compensation Policies

Alabama WC   Care First Hospice LLC   100-1000128   01/01/16 - 01/01/17  
Alabama Self-Insured Workers’ Compensation Fund     Statutory Alabama WC   St.
Vincent’s Home Health, LLC   100-1000127   01/01/16 - 01/01/17   Alabama
Self-Insured Workers’ Compensation Fund     Statutory Nevada WC   UHS JV  
NRN4903-2016-04     Nevada Retail Network     Statutory North Dakota   Rural
Metro   1271960         Ohio BWC   Guardain Healthcare Holdings Inc   20005742  
01/01/16 - 01/01/17   Ohio Bureau of Workers’ Compensaion     Statutory Ohio BWC
  Ohio EM-I Medical Services, PC   1447675   01/01/16 - 01/01/17   Ohio Bureau
of Workers’ Compensaion     Statutory Ohio BWC   Phoenix Physicians   1593854  
01/01/16 - 01/01/17   Ohio Bureau of Workers’ Compensaion     Statutory Ohio BWC
  Physicians & Surgeons Ambulance Service, Inc.   20005293   01/01/16 - 01/01/17
  Ohio Bureau of Workers’ Compensaion     Statutory Ohio BWC   Rural/Metro of
Ohio, Inc.   20005020   01/01/16 - 01/01/17   Ohio Bureau of Workers’
Compensaion     Statutory Washington WC   Envision Healthcare Corporation  
602587788 /
890,424-02   01/01/16 - 01/01/17   Washington State Department of Labor &
Industries     Statutory Washington WC   Inpatient Services of Washington, PC  
602479324 /
036,076-01   01/01/16 - 01/01/17   Washington State Department of Labor &
Industries     Statutory Washington WC   Washington EM-I Medical Services, PC  
601913783 /
036,076-00   01/01/16 - 01/01/17   Washington State Department of Labor &
Industries     Statutory

See also Annex A and Annex B attached hereto.

 

60



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex A

 

Policy
Effective

Date

 

Policy

Expiration

Date

 

Carrier Name

  Policy Number  

Coverage Type

  Limits of Insurance   Deductible/
Retention

10/1/2015

  12/31/2016   Federal Insurance Company   82227077   Directors & Officers Liab
($10M)   $10,000,000   $250,000
Non-
Securities
Claims
$1,500,000
Securities
Claims
$2,500,000
Merger
Objection
Securities
Claims

10/1/2015

  12/31/2016   Axis Insurance Co.   MNN710029012015   Excess Director & Officer
($10M × $10M)   $10,000,000   Nil

10/1/2015

  12/31/2016   ACE American Insurance Company   DOX G26810425
002   Excess Director & Officer ($10M × $20M)   $10,000,000   Nil

10/1/2015

  12/31/2016   RLI Insurance Company   EPG0013963   Excess Director & Officer
($10M × $30M)   $10,000,000   Nil

10/1/2015

  12/31/2016   National Union Fire Company of Pittsburgh, Pa.   01-823-80-79  
Excess Director & Officer ($10M × $40M)   $10,000,000   Nil

10/1/2015

  12/31/2016   Argonaut Insurance Company   MLX 7601000-01   Excess Director &
Officer 8th ($10 × $50M)   $10,000,000   Nil

10/1/2015

  12/31/2016   Ironshore Indemnity Inc.   2099101   Excess Director & Officer
9th ($10 × $60M)   $10,000,000   Nil

10/1/2015

  12/31/2016   RLI Insurance Company   EPG0013964   Excess Director & Officer
10th ($10M × $70) xs Side A   $10,000,000   Nil

10/1/2015

  12/31/2016   XL Specialty Insurance Company   ELU140961-15   Excess Director &
Officer 11th ($5M × $80M) xs Side A   $5,000,000   Nil

10/1/2015

  12/31/2016   Endurance Risk Solutions Assurance Co.   ADX10005272501   Excess
Director & Officer 12th ($10 × $85M) xs Side A   $10,000,000   Nil

10/1/2015

  12/31/2016   National Union Fire Ins. Co. of PA   01-823-80-82   Excess
Director & Officer 13th (5M xs $95M) xs Side A   $5,000,000   Nil

 

61



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex A

 

Policy
Effective

Date

 

Policy

Expiration

Date

 

Carrier Name

  Policy Number  

Coverage Type

  Limits of Insurance   Deductible/
Retention

10/1/2015

  12/31/2016   Underwriters at Lloyds (Beazley Syndicate)   B0146ERUSA1500306  
Employment Practices Liability   $10,000,000   $100,000
(AmSurg)
$250,000
(Sheridan)

10/1/2015

  12/31/2016   Federal Insurance Company   82227075   Fiduciary Liability ($10M)
  $10,000,000   $25,000

10/1/2015

  12/31/2016   RLI Insurance Company   EPG0013961   Excess Fiduciary Liability
($10M xs $10M)   $10,000,000   Nil

10/1/2015

  12/31/2016   AXIS Insurance Company   MNN769441012015   Crime ($5M)  
$5,000,000   $100,000

10/1/2015

  12/31/2016   RLI Insurance Company   BND0101311   Excess Crime ($5M xs $5M)  
$5,000,000   Nil

10/1/2015

  12/31/2016   Federal Insurance Company   8241-2473   Employed Lawers
Professional Liability   $1,000,000   $25,000

1/1/2015 until cancelled

  Travelers Casualty & Surety Co. of Amer   106169161   ERISA Bond - Center
#2063-001   $25,000   Nil

4/1/2008 until cancelled

  Travelers Casualty & Surety Co. of Amer   105101282   ERISA Bond - Center
#2155-001   $100,000   Nil

4/1/2008 until cancelled

  Travelers Casualty & Surety Co. of Amer   105101288   ERISA Bond - Center
#2150-001   $50,000   Nil

7/1/2008 until cancelled

  Travelers Casualty & Surety Co. of Amer   105150268   ERISA Bond - Center
#2177-001   $40,000   Nil

12/31/2009 until cancelled

  Travelers Casualty & Surety Co. of Amer   105389246   ERISA Bond - Center
#2211-001   $200,000   Nil

10/18/2015 until cancelled

  Travelers Casualty & Surety Co. of Amer   106335504   ERISA Bond - Center
#2206-001   $150,000   Nil

8/14/2016

  8/13/2019   Great American Insurance Company   E062917   ERISA Bond   $84,000
  Nil

7/29/2016

  7/28/2019   Great American Insurance Company   1534103   ERISA Bond - Center
#2034-001   $150,000   Nil

7/29/2016

  7/28/2019   Great American Insurance Company   1534113   ERISA Bond - Center
#2106-001   $100,000   Nil

11/1/2016

  11/1/2017   Columbia Casualty Company   NSN4015780009   Medical Professional
Liability (Anesthesologist/CRNA)   $1M/$3M   Nil

 

62



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex A

 

Policy
Effective

Date

 

Policy

Expiration

Date

 

Carrier Name

  Policy Number  

Coverage Type

  Limits of Insurance   Deductible/
Retention

10/1/2016

  10/1/2017   Zurich American Insurance Company   HPC387160215  
Professional/General Liability (Kansas)   $200K/
$600K; $1M/
$3M - PL

$1M/$3M -
GL

  $ 25,000

10/1/2016

  10/1/2017   Zurich-American Insurance Company of Illinois   HPC587239614  
Professional/General Liability (Delaware)   $1M/$3M -
PL

$1M/$3M -
GL

  $25,000

10/1/2016

  10/1/2017   Steadfast Insurance Company   HPC378263816   Professional/General
Liability (All Other States)   $100K/
$300K; $1M/
$3M - PL

$1M/$3M -
GL

  $25,000

10/1/2016

  10/1/2017   Steadfast Insurance Company   HPC913954010   Umbrella  
$10,000,000   $100,000

10/1/2016

  10/1/2017   National Fire & Marine Insurance Company   42-XHC-170048-03  
Excess Liability ($10M × $10M)   $10,000,000   Nil

10/1/2016

  10/1/2017   Illinois Union Insurance Company   XFL G27114118
004   Excess Liability ($5M × $5M)   $5,000,000   Nil

10/1/2016

  10/1/2017   American Zurich Insurance Company   BAP4353384-04   Commercial
Automobile   $1,000,000   $1,000

10/1/2016

  10/1/2017   Zurich American Insurance Company   WC435338304   Workers
Compensation   $1,000,000   Nil

10/1/2016

  10/1/2017   Zurich American Insurance Company   WC435338504   Workers
Compensation - Wilton   $1,000,000   Nil         Workers Compensation - Colton  
 

6/30/2016

  6/30/2017   XL Insurance America, Inc.   US00067448PR16A   Commercial Property
  $200,000,000   $100K Per
occurrence
$300K
Aggregate

6/30/2016

  6/30/2017  

QBE Specialty Insurance Company (75%)

General Security Indemnity Co. of Arizona (25%)

  ESE1358100


TR00014860050515

  Earthquake   $30,000,000   5%,
subject to
$100,000
minimum
per
occurrence

4/30/2016

  4/30/2017   Wright National Flood Insurance Company   17115032419206   Flood -
Center #2084-001   $0 Building


$500,000
Contents

  $0
Building
$1,000
Contents

9/6/2016

  9/6/2017   Wright National Flood Insurance Company   9115006801407   Flood -
Center #2028-001   $0 Building


$500,000
Contents

  $0
Building
$1,000
Contents

 

63



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex A

 

Policy
Effective

Date

 

Policy

Expiration

Date

 

Carrier Name

  Policy Number  

Coverage Type

  Limits of Insurance   Deductible/
Retention

3/16/2016

  3/16/2017   Wright National Flood Insurance Company   9115025756106   Flood -
Center #2250-001   $0 Building


$500,000
Contents

  $0
Building

$1,000
Contents

6/13/2016

  6/13/2017   Wright National Flood Insurance Company   9115043864906   Flood -
Center #2056-001   $0 Building


$500,000
Contents

  $0
Building

$1,000
Contents

6/13/2016

  6/13/2017   Wright National Flood Insurance Company   9115043865006   Flood -
Center #2031-001   $0 Building


$500,000
Contents

  $0
Building

$1,000
Contents

6/17/2016

  6/17/2017   Wright National Flood Insurance Company   17115044798706   Flood -
Center #2179-001   $0 Building


$500,000
Contents

  $0
Building

$1,000
Contents

3/21/2016

  3/21/2017   American Bankers Ins. Co. of FL   60029455972015   Flood - Center
#2249-001   $500,000
Building

$500,000
Contents

  $1,250
Building

$1,250
Contents

8/16/2016

  8/16/2017   Standard Fire Insurance Company   60101835052015   Flood - Center
#2265-001   $500,000
Building

$500,000
Contents

  $1,250
Building

$1,250
Contents

1/18/2016

  1/18/2017   Wright National Flood Insurance Company   17115088641103   Flood -
Center #2178-001   $0 Building


$500,000
Contents

  $0
Building

$50,000
Contents

3/30/2016

  3/30/2017   Wright National Flood Insurance Company   9115088625802   Flood -
Center #2198-001   $0 Building


$500,000
Contents

  $0
Building

$1,000
Contents

1/8/2016

  1/8/2017   Wright National Flood Insurance Company   39115105862002   Flood -
Center #2276-001   $0 Building


$500,000
Contents

  $0
Building

$1,000
Contents

11/6/2008

  11/6/1959   ReliaStar Life Insurance Company   AD20066900   Key Man Life
Insurance - Dr. William Mayoral   $2,000,000   Nil

11/3/2008

  11/3/1945   ReliaStar Life Insurance Company   AD20064402   Key Man Life
Insurance - Dr. William B. Ruderman   $2,000,000   Nil

8/13/2013

  8/13/1964   ReliaStar Life Insurance Company   AD20586653   Key Man Life
Insurance - Dr. Matthew Boyer   $2,000,000   Nil

10/1/2015

  12/31/2016   Beazley Insurance Company   PH1500223   Breach Response Liability
  $10,000,000   $25,000

12/9/2016

  12/9/2017   Columbia Casualty Company   NSD6014620695   Professional Liability
  $1M / $3M   Nil

 

64



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex B

 

Policy

Effective

Date

  Policy
Expiration
Date  

Named

Insured

  Policy Number   Coverage
Type   Carrier   Premium*    

Limits of

Insurance

  Deductible/
Retention  

2/14/2014

  2/14/2015   Manatee Surgery Center, LLC   1259099   Directors &
Officers   Carolina
Casualty
Insurance
Company   $ 8,575      $1M D&O/EPL     $15,000   

9/1/2013

  9/1/2014   Manatee Surgery Center, LLC   CA00143165   Commercial
Auto   FCCI
Insurance
Company   $ 285      $1M     NIL   

9/1/2013

  9/1/2014   Manatee Surgery Center, LLC   GL 00091415   General
Liability   Federal
Insurance
Company   $ 3,829      $1M/$2M     $10,000   

12/9/2013

  12/9/2014   Manatee Surgery Center, LLC   IJG418010   Professional
Liability   General
Star
Indemnity   $ 175,767      $1M/$3M     NIL   

9/1/2013

  9/1/2014   Manatee Surgery Center, LLC   UMB00094455   Umbrella   FCCI
Insurance
Company   $ 3,865      $3M     $10,000   

1/1/2014

  1/1/2015   Manatee Surgery Center, LLC   001-WC14A-67700   Workers
Compensation   FCCI
Insurance
Company   $ 42,638      $500K/$500K/$500K     NIL   

9/1/2013

  9/1/2014   Manatee Surgery Center, LLC   CP00058905   Property   FCCI
Insurance
Company   $ 32,963     

$3,043,589 Building

$1,862,715 BPP

$1,800,000 Business Income

    $5,000   

12/11/2013

  12/11/2014   Manatee Surgery Center, LLC   0305-1104   Professional
Liab/General
Liab   Darwin
Insurance
Company   $ 16,011      $1M/$3M     NIL   

4/7/2014

  4/7/2015   Meadows Surgery Center, LLC   13 SBA R02274   Property/GL/
Auto /UMB   Sentinel
Insurance
Company   $ 12,823     

$1M/$2M;

BPP $3,526,900; M&S $10k/$5k; BI on ALS basis;

EPL $10k; HNOA $1M; EBL $1M;

$3M UMB (which includes WC 13WBCZP1999)

    NIL   

 

65



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex B

 

Policy

Effective

Date

  Policy
Expiration
Date  

Named

Insured

  Policy Number   Coverage
Type   Carrier   Premium*    

Limits of

Insurance

  Deductible/
Retention

1/31/2011

  Until
Cancelled   Meadows Surgery Center, LLC   13BDDFY1148   Crime Bond   Sentinel
Insurance
Company   $ 388      500000   NIL

4/7/2014

  4/7/2015   Meadows Surgery Center, LLC   13WBCZP1999   Workers
Comp   Sentinel
Insurance
Company   $ 9,752      $1M/$1M/$1M   NIL

10/30/2013

  10/30/2014   Meadows Surgery Center, LLC   EKO3114814   Directors &
Officers   National
Casualty
Company   $ 10,882      $2M D&O, $2M EPLI, $1M FID   $15,000
EPL

8/15/2013

  8/15/2014   South Palm Ambulatory Surgery Center   87048406532013   Flood  
Hartford
Fire
Insurance
Company   $ 3,428      $500K limit   NIL

7/2/2013

  7/2/2014   South Palm Ambulatory Surgery Center   G24299326002   Directors &
Officers   Westchester
Fire
Insurance
Company   $ 3,663      $1m/$2m   NIL

8/24/13

  8/24/2014   South Palm Ambulatory Surgery Center   LHC740819   Professional
Liab/
General Liab   Landmark
American
Ins Co
(RSUI)   $ 36,625      $1M/$3M   NIL

3/21/2014

  3/21/2015   South Palm Ambulatory Surgery Center   MXI-93057167
(COP)   Property   AGCS
Marine
Insurance
Company   $ 34,197        $5,000

6/1/2013

  6/1/2014   Melbourne Surgery Center - Excess Policy   HPE40320940520  
Professional
Liab/
General Liab
Excess   CNA   $ 23,223      $1M/$1M   NIL

2/2/2015

  2/2/2016   Western Pennsylvania Anesthesia Associates, Ltd.   1-GLCM001012  
Professional
Liability   Healthcare
Providers
Insuranec
Exchange   $


 
 
 

34,721


MCARE
Billed
Separately

  


  
  
  

 

$500K/$1.5M Physicians

$500K/$1.5M Entity

$500K/$1.5M MCARE

  NIl

2/2/2015

  2/2/2016   Western Pennsylvania Anesthesia Associates, Ltd.   1-GLCM001013  
Professional
Liability   Healthcare
Providers
Insuranec
Exchange   $ 6,806      $500K/$1.5M Designated Medical Employee   NIL

2/2/2015

Cancellation Date

   

Leena P Shete, MD

Western Pennsylvania Anesthesia Associates, Ltd.

  1-CMP0000387   Professional
Liability -

Reporting
Endorsement

  Healthcare
Providers
Insuranec
Exchange   $ 0      $500K/$1.5M Physicians   NIL

 

66



--------------------------------------------------------------------------------

Policy

Effective

Date

  Policy
Expiration
Date  

Named

Insured

  Policy Number   Coverage
Type  

Carrier

  Premium*    

Limits of

Insurance

  Deductible/
Retention

8/1/2015

  8/1/2016   Tennessee Valley Neonatology, Inc   MP77837   Professional
Liability   ProAssurnace Indemnity Company, Inc.   $ 38,971      $1M/$3M   NIL

8/15/2015

  8/15/2016   Physicians Office Partners   37 SBA
UX3412
SA   BOP   Hartford Fire Insurance Company   $ 5,433     

$1M/$2M GL

Various by Location - BPP

  $500
Property

1/1/2015

  1/1/2016   Physicians Office Partners   8242-
0642   EPL/
Fiduciary/

Miscellaneous
Professional/
Cyber/Crime

  Federal Insurance Company   $ 23,374     

$1M EPL

$1M Fiduciary

$1M Maximum Aggregate

$1M Cyber

$1M Crime

  $10,000
EPL

NIL
Fiduciary

$10,000
MP

$25K
Cyber

$1K
Crime

3/6/2015

  3/6/2016   Radiology Associates of Hollywood, PA   Unknown   Professional
Liability  

Physicians Professional

Liability Risk Retention Group

    Unknown      $250K/$750K   NIL

4/1/2015

  4/1/2016   Halifax Anesthesiology Associates, PA   Unknown   Professional
Liability   Halifax Insurance Plan, Inc.     Unknown     

$500K/$1M

$1M Group Agg

  NIL

 

67



--------------------------------------------------------------------------------

SCHEDULE 7.2

Website Address for Electronic Financial Reporting

 

1. investor.evhc.net

or

 

2. ir.emsc.net

 

68



--------------------------------------------------------------------------------

SCHEDULE 8.1

Existing Indebtedness

 

1. Schedule 1.1(c) is incorporated herein by reference.

 

2. Surety Bonds listed on Annex A hereto.

 

69



--------------------------------------------------------------------------------

SCHEDULE 8.1

Annex A

[See attachment]

 

70



--------------------------------------------------------------------------------

Surety Report (by Client/Surety)

 

Bond No.

  State    

Eff Date

Exp Date

 

Renewal Type

  Cancellation Provision         Bond Amount     Premium     Replacing Bond
No.     Replaced By
Bond No.  

AmSurg Corp.

                   

Active Bonds

                   

Western Surety Company

   

                 

62564367

    FL      11/2/2016   Continuous Until Cancelled/Released     60 days NOC     
  $ 50,000.00      $ 375.00        N/A        N/A        11/2/2017      
Requested By: Monique Crawford         

 

Prinicpal

     

 

Obligee



  

 

 

Description

       

 

Sheridan Healthcorp, Inc.



   

   

 

State of Florida, Agency for Health Care Administration (AHCA)



   

 

 

Medicaid Provider Surety Bond Address: 814 S. Washington Avenue, Titusville, FL
32780-2406



   

      Filed with: Florida Agency for Healthcare Administration                  
  Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33       
            Tallahassee, FL 32308-             

 

62829917

 

 

 

 

FL

 

  

 

 

6/29/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 Days NOC

 

  

    $ 50,000.00      $ 375.00        N/A        N/A        6/29/2017      
Requested By: Thadius Sankey       

 

Prinicpal

     

 

Obligee



  

 

 

Description

       

 

Sheridan Healthcorp, Inc.



   

   

 

State of Florida, Agency for Health Care Administration (AHCA)



   

 

 

Medicaid Provider Surety Bond Address: 1900 Don Wickman Road, Clermont, FL
34711-1979



   

      Filed with: Florida Agency for Healthcare Administration                  
  Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33       
            Tallahassee, FL 32308-             

 

62829920

 

 

 

 

FL

 

  

 

 

6/29/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 Days NOC

 

  

    $ 50,000.00      $ 375.00        N/A        N/A        6/29/2017      
Requested By: Thadius Sankey         

 

Prinicpal

 

     

 

Obligee

 



  



 

 

Description

 



  



     

Sheridan Healthcorp, Inc.

   

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 1800 Oakley Seaver Drive, Clermont, FL
34711-1916           Filed with: Florida Agency for Healthcare Administration
                    Long Term Care Unit                    2727 Mahan Dr., Mail
Stop MS 33                    Tallahassee, FL 32308-             

 

62829923

 

 

 

 

FL

 

  

 

 

6/29/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 Days NOC

 

  

    $ 50,000.00      $ 375.00        N/A        N/A        6/29/2017      
Requested By: Thadius Sankey         

 

Prinicpal

 

     

 

Obligee

 



  



 

 

Description

 



  



     

Sheridan Healthcorp, Inc.

   

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 2040 Oakley Seaver Drive, Suite 100,
Clermont, FL 34711-1962           Filed with: Florida Agency for Healthcare
Administration                     Long Term Care Unit                    2727
Mahan Dr., Mail Stop MS 33                    Tallahassee, FL 32308-           
 

 

 

Tuesday, November 15, 2016

     

Page 1 of 8

 

LOGO [g288696g76s42.jpg]



--------------------------------------------------------------------------------

Bond No.

  State  

Eff Date

Exp Date

 

Renewal Type

  Cancellation Provision         Bond Amount     Premium     Replacing Bond
No.     Replaced By
Bond No.  

62865556

  FL  

8/2/2016

  Continuous Until Cancelled/Released     60 Days NOC        $ 50,000.00      $
375.00        N/A        N/A       

8/2/2017

      Requested By: Thadius Sankey       

 

Prinicpal

 

     

 

Obligee

 



  



 

 

Description

 

       

Sheridan Healthcorp, Inc.

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 1600 Southeast 17th Street, Ocala, FL
34471-4606           Filed with: Florida Agency for Healthcare Administration
                    Long Term Care Unit                    2727 Mahan Dr., Mail
Stop MS 33                    Tallahassee, FL 32308-             

 

62879191

 

 

FL

 

 

8/22/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 Days NOC

 

  

    $ 50,000.00      $ 375.00        N/A        N/A       

8/22/2016

      Requested By: Thadius Sankey   

 

Prinicpal

 

     

 

Obligee

 



  



 

 

Description

 

       

Sheridan Healthcorp, Inc.

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 2550 S Douglas Road, Coral Gables, FL
33134-6104           Filed with: Florida Agency for Healthcare Administration
                    Long Term Care Unit                    2727 Mahan Dr., Mail
Stop MS 33                    Tallahassee, FL 32308-             

 

62904899

 

 

FL

 

 

9/9/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 Days NOC

 

  

    $ 50,000.00      $ 375.00        N/A        N/A       

9/9/2017

      Requested By: Thadius Sankey   

 

Prinicpal

 

     

 

Obligee

 



  



 

 

Description

 

       

Sheridan Healthcorp, Inc.

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 1309 N Flagler Dr. , West Palm Beach, FL
33401-3406           Filed with: Florida Agency for Healthcare Administration
                    Long Term Care Unit                    2727 Mahan Dr., Mail
Stop MS 33                    Tallahassee, FL 32308-             

 

69717160

 

 

FL

 

 

5/22/2016

   

 

Continuous Until Cancelled/Released

 

 

 

 

60 days NOC

 

  

    $ 50,000.00      $ 375.00        N/A        N/A        5/22/2017        
Requested By:   

 

Prinicpal

 

     

 

Obligee

 



  



 

 

Description

 

       

Sheridan Healthcorp, Inc.

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 60 Memorial Medical Pkwy Palm Coast, FL
32164           Filed with: Florida Agency for Healthcare Administration        
            Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS
33                    Tallahassee, FL 32308-             

 

70273067

 

 

FL

 

 

3/26/2016

   

 

Continuous Until Cancelled/Released

 

 

 

 

60 days NOC

 

  

    $ 50,000.00      $ 375.00        N/A        N/A        3/26/2017        
Requested By:   

 

Prinicpal

 

     

 

Obligee

 



  



 

 

Description

 

       

Sheridan Healthcorp, Inc.

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 10101 Forest Hill Blvd, Wellington, FL
33414           Filed with: Florida Agency for Healthcare Administration        
            Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS
33                    Tallahassee, FL 32308-             

 

 

Tuesday, November 15, 2016

     

Page 2 of 8

 

LOGO [g288696g76s42.jpg]



--------------------------------------------------------------------------------

Bond No.

  State    

Eff Date

Exp Date

 

Renewal Type

  Cancellation Provision         Bond Amount     Premium     Replacing Bond
No.     Replaced By
Bond No.  

70289838

    FL     

5/1/2016

5/1/2017

  Continuous Until Cancelled/Released     60 days NOC      Requested By:   $
50,000.00      $ 375.00        N/A        N/A   

 

Prinicpal

     

 

Obligee

   

 

Description

       

 

Sheridan Healthcorp, Inc.

     

 

State of Florida, Agency for Health Care Administration (AHCA)



   

 

 

Medicaid Provider Surety Bond Address: 13001 Southern Blvd, Loxahatchee, FL
33470



   

      Filed with: Florida Agency for Healthcare Administration                  
  Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33       
            Tallahassee, FL 32308-             

 

70293106

 

 

 

 

FL

 

  

 

 

5/7/2016

5/7/2017

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 days NOC

 

  

  Requested By:  

 

$

 

50,000.00

 

  

 

 

$

 

375.00

 

  

 

 

 

 

N/A

 

  

 

 

 

 

N/A

 

  

 

Prinicpal

     

 

Obligee

   

 

Description

       

 

Sheridan Healthcorp, Inc.

     

 

State of Florida, Agency for Health Care Administration (AHCA)



   

 

 

Medicaid Provider Surety Bond Address: 12961 Palms West Dr., Loxahatchee, FL
33470



   

      Filed with: Florida Agency for Healthcare Administration                  
  Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33       
            Tallahassee, FL 32308-             

 

70685144

 

 

 

 

FL

 

  

 

 

3/18/2016

3/18/2017

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 days NOC

 

  

  Requested By:  

 

$

 

50,000.00

 

  

 

 

$

 

375.00

 

  

 

 

 

 

N/A

 

  

 

 

 

 

N/A

 

  

 

Prinicpal

     

 

Obligee

   

 

Description

       

 

Sheridan Healthcorp, Inc.

     

 

State of Florida, Agency for Health Care Administration (AHCA)



   

 

 

Medicaid Provider Surety Bond Address: 1150 N 35th Ave #445, Hollywood, FL
33021-5430



   

      Filed with: Florida Agency for Healthcare Administration                  
  Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33       
            Tallahassee, FL 32308-             

 

70776204

 

 

 

 

FL

 

  

 

 

8/14/2016

8/14/2017

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 days NOC

 

  

  Requested By:  

 

$

 

50,000.00

 

  

 

 

$

 

375.00

 

  

 

 

 

 

N/A

 

  

 

 

 

 

N/A

 

  

 

Prinicpal

     

 

Obligee

   

 

Description

       

 

Sheridan Healthcorp, Inc.

     

 

State of Florida, Agency for Health Care Administration (AHCA)



   

 

 

Medicaid Provider Surety Bond Address: 9100 SW 87th Avenue, Miami, FL 33176



   

      Filed with: Florida Agency for Healthcare Administration                  
  Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33       
            Tallahassee, FL 32308-             

 

70825184

 

 

 

 

FL

 

  

 

 

11/2/2016

11/2/2017

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 days NOC

 

  

  Requested By:  

 

$

 

50,000.00

 

  

 

 

$

 

375.00

 

  

 

 

 

 

N/A

 

  

 

 

 

 

N/A

 

  

 

Prinicpal

     

 

Obligee

   

 

Description

       

 

Sheridan Healthcorp, Inc.

     

 

State of Florida, Agency for Health Care Administration (AHCA)



   

 

 

Medicaid Provider Surety Bond Address: 21 Hospital Drive, Suite 220, Palm Coast,
FL 32164



   

      Filed with: Florida Agency for Healthcare Administration                  
  Long Term Care Unit                   

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

  

  

         

 

Tuesday, November 15, 2016

       

Page 3 of 8

 

LOGO [g288696g76s42.jpg]



--------------------------------------------------------------------------------

Bond No.

    

State

 

Eff Date

Exp Date

 

Renewal Type

  Cancellation Provision       Bond Amount     Premium     Replacing Bond
No.   Replaced By
Bond No.

70881265

     FL   3/15/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A        3/15/2017       Requested By:    
   

 

Prinicpal

 

        

 

Obligee

 

   

 

Description

 

       

Sheridan Healthcorp, Inc.

         State of Florida, Agency for Health Care Administration (AHCA)  
Medicaid Provider Surety Bond Address: 1395 S State Rd 7 #100, Wellington, FL
33414          Filed with: Florida Agency for Healthcare Administration        
           Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS
33                    Tallahassee, FL 32308-          

71124273

     FL   7/1/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A        7/1/2017       Requested By:      
 

 

Prinicpal

 

        

 

Obligee

 

   

 

Description

 

       

Sheridan Healthcorp, Inc.

         State of Florida, Agency for Health Care Administration (AHCA)  
Medicaid Provider Surety Bond Address: 1005 Joe DiMaggio Dr., Hollywood, FL
33021          Filed with: Florida Agency for Healthcare Administration        
           Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS
33                    Tallahassee, FL 32308-          

71158325

     FL   9/30/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A        9/30/2017       Requested By:    
   

 

Prinicpal

 

        

 

Obligee

 

   

 

Description

 

       

Sheridan Healthcorp, Inc.

         State of Florida, Agency for Health Care Administration (AHCA)  
Medicaid Provider Surety Bond Address: 502 West Highland Blvd, Inverness, FL
34952          Filed with: Florida Agency for Healthcare Administration        
           Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS
33                    Tallahassee, FL 32308-          

71430157

     FL   6/20/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A        6/20/2017       Requested By:    
   

 

Prinicpal

 

        

 

Obligee

 

     

 

Description

 

       

Sheridan Healthcorp, Inc.

         State of Florida, Agency for Health Care Administration (AHCA)  

Medicaid Provider Surety Bond Address: 1613 N Harrison Pkwy,#200, Sunrise, FL
33323

         Filed with: Florida Agency for Healthcare Administration               
    Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33      
             Tallahassee, FL 32308-          

 

RIDERS

  Effective
Date  

Sign/Seal

Date

 

Rider Description

  Increased-Decreased By    

Return-Addl

Premium

  11/14/2014   10/8/2014   Bond cancelled per Monique Crawford   $ 0.00     

Add’l/Return Premium,

if any, included above

  6/20/2014   11/10/2014   Bond reinstated per Monique Crawford   $ 0.00     

Add’l/Return Premium,

if any, included above

 

Tuesday, November 15, 2016

       

Page 4 of 8

 

LOGO [g288696g76s42.jpg]



--------------------------------------------------------------------------------

Bond No.

  State  

Eff Date

Exp Date

 

Renewal Type

  Cancellation Provision       Bond Amount     Premium     Replacing Bond
No.   Replaced By
Bond No.

71438883

  FL   7/25/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A     7/25/2017       Requested By:

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

       

Sheridan Healthcorp, Inc.

    State of Florida, Agency for Health Care Administration (AHCA)   Medicaid
Provider Surety Bond Address: 8383 N. Davis Hwy. Pensacola, FL 32514       Filed
with: Florida Agency for Healthcare Administration                 Long Term
Care Unit                 2727 Mahan Dr., Mail Stop MS 33                
Tallahassee, FL 32308-          

 

71438889

 

 

FL

 

 

7/25/2016

 

 

Continuous Until Cancelled/Released

 

 

60 days NOC

   

 

$

 

50,000.00

 

  

 

 

$

 

375.00

 

  

 

 

N/A

 

 

N/A

    7/25/2017       Requested By:        

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

       

Sheridan Healthcorp, lnc.

    State of Florida, Agency for Health Care Administration (AHCA)   Medicaid
Provider Surety Bond Address: 1431 S. W.1st Avenue, Ocala, FL 34471       Filed
with: Florida Agency for Healthcare Administration                 Long Term
Care Unit                 2727 Mahan Dr., Mail Stop MS 33                
Tallahassee, FL 32308-          

 

71438892

 

 

FL

 

 

7/25/2016

 

 

Continuous Until Cancelled/Released

 

 

60 days NOC

   

 

$

 

50,000.00

 

  

 

 

$

 

375.00

 

  

 

 

N/A

 

 

N/A

    7/25/2017       Requested By:        

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

       

Sheridan Healthcorp. Inc.

    State of Florida, Agency for Health Care Administration (AHCA)   Medicaid
Provider Surety Bond Address: 4600 S. W. 46th Ct., Ocala, FL 34474       Filed
with: Florida Agency for Healthcare Administration                 Long Term
Care Unit                

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

                             

 

71439894

 

 

FL

 

 

7/25/2016

 

 

Continuous Until Cancelled/Released

 

 

60 days NOC

   

 

$

 

50,000.00

 

  

 

 

$

 

375.00

 

  

 

 

N/A

 

 

N/A

    7/25/2017       Requested By:        

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

       

Sheridan Healthcorp, Inc.

    State of Florida, Agency for Health Care Administration (AHCA)   Medicaid
Provider Surety Bond Address: 1000 Mar-Walt Dr., Fort Walton Beach, FL 32547    
  Filed with: Florida Agency for Healthcare Administration                 Long
Term Care Unit                 2727 Mahan Dr., Mail Stop MS 33                
Tallahassee, FL 32308-          

 

71467292

 

 

FL

 

 

10/11/2016

 

 

Continuous Until Cancelled/Released

 

 

60 days NOC

   

 

$

 

50,000.00

 

  

 

 

$

 

375.00

 

  

 

 

N/A

 

 

N/A

    10/11/2017       Requested By:        

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

       

Sheridan Healthcorp, Inc.

    State of Florida, Agency for Health Care Administration (AHCA)   Medicaid
Provider Surety Bond Address: 95 Bulldog Blvd., Ste. 104, Melbourne, FL 32901  
    Filed with: Florida Agency for Healthcare Administration                
Long Term Care Unit                 2727 Mahan Dr., Mail Stop MS 33            
  Tallahassee, FL 32308-        

 

 

Tuesday, November 15, 2016

     

Page 5 of 8

 

LOGO [g288696g76s42.jpg]



--------------------------------------------------------------------------------

Bond No.

  State    

Eff Date

Exp Date

 

Renewal Type

  Cancellation Provision         Bond Amount     Premium   Replacing Bond
No.   Replaced By
Bond No.

71473854

    FL     

11/1/2016

  Continuous Until Cancelled/Released     60 days NOC       $ 50,000.00     
$375.00   N/A   N/A    

11/1/2017

      Requested By:

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

Sheridan Healthcorp, Inc.

   

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 3201 South Tamiami Trail, Sarasota, FL
34239       Filed with: Florida Agency for Healthcare Administration            
        Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33
                   Tallahassee, FL 32308-             

 

71492069

 

 

 

 

FL

 

  

 

 

1/1/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 days NOC

 

 

   

 

$

 

50,000.00

 

  

 

 

$375.00

 

 

N/A

 

 

N/A

   

1/1/2017

      Requested By:  

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

 

Sheridan Healthcorp, Inc.

   

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 701 6th Street South Saint Petersburg, FL
33701       Filed with: Florida Agency for Healthcare Administration            
        Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33
                   Tallahassee, FL 32308-             

 

71492097

 

 

 

 

FL

 

  

 

 

1/1/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 days NOC

 

  

   

 

$

 

50,000.00

 

  

 

 

$375.00

 

 

N/A

 

 

N/A

    1/1/2017         Requested By:  

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

 

Sheridan Healthcorp, Inc.

   

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 603 7th Street South Saint Petersburg, FL
33701       Filed with: Florida Agency for Healthcare Administration            
        Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33
                   Tallahassee, FL 32308-             

 

71588213

 

 

 

 

FL

 

  

 

 

10/1/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 Days NOC

 

  

   

 

$

 

50,000.00

 

  

 

 

$375.00

 

 

N/A

 

 

N/A

    10/1/2017       Requested By: Monique Crawford  

 

Prinicpal

 

     

 

Obligee

 

   

 

Des cription

 

 

Sheridan Healthcorp, Inc.

   

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 1401 West Seminole Blvd., Sanford, FL
32771 Seminole County       Filed with: Florida Agency for Healthcare
Administration                     Long Term Care Unit                    2727
Mahan Dr., Mail Stop MS 33                    Tallahassee, FL 32308-           
 

 

71590690

 

 

 

 

FL

 

  

 

 

11/1/2016

 

 

Continuous Until Cancelled/Released

 

 

 

 

60 Days NOC

 

  

   

 

$

 

50,000.00

 

  

 

 

$375.00

 

 

N/A

 

 

N/A

    11/1/2017       Requested By: Monique Crawford  

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 

 

Sheridan Healthcorp, Inc.

   

    State of Florida, Agency for Health Care Administration (AHCA)      
Medicaid Provider Surety Bond Address: 1041 Dunlawton Avenue, Port Orange, FL
32127         Filed with: Florida Agency for Healthcare Administration      
Volusia County         Long Term Care Unit                    2727 Mahan Dr.,
Mail Stop MS 33                    Tallahassee, FL 32308-             

 

Tuesday, November 15, 2016

       

Page 6 of 8

 

LOGO [g288696g76s42.jpg]



--------------------------------------------------------------------------------

Bond No.

  

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation Provision

      Bond Amount     Premium    

Replacing Bond
No.

 

Replaced By
Bond No.

71590694

   FL   11/1/2016   Continuous Until Cancelled/Released   60 Days NOC     $
50,000.00      $ 375.00      N/A   N/A     

11/1/2017

 

     

Requested By: Monique Crawford

 

       

Prinicpal

 

    

Obligee

 

 

Description

 

       

Sheridan Healthcorp, Inc.

    

State of Florida, Agency for Health Care Administration (AHCA)

 

Medicaid Provider Surety Bond Address: 303 N. Clyde Morris Blvd., Daytona Beach,
FL 32114 Volusia County

    

Filed with: Florida Agency for Healthcare Administration

              

Long Term Care Unit

              

2727 Mahan Dr., Mail Stop MS 33

              

Tallahassee, FL 32308-

         

71623140

   FL   2/1/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 0.00      N/A   N/A      2/1/2017       Requested By: Monique
Crawford        

Prinicpal

    

Obligee

  Description        

Sheridan Healthcorp, Inc.

    

State of Florida, Agency for Health Care Administration (AHCA)

 

Medicaid Provider Surety Bond Address: 449 W 23rd Street, Panama City, FL 32405

    

Filed with: Florida Agency for Healthcare Administration

              

Long Term Care Unit

              

2727 Mahan Dr., Mail Stop MS 33

              

Tallahassee, FL 32308-

         

71663111

   FL   5/1/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00            

5/1/2017

 

     

Requested By: Monique Crawford

 

       

Prinicpal

 

    

Obligee

 

 

Description

 

       

Sheridan Healthcorp, Inc.

    

State of Florida, Agency for Health Care Administration (AHCA)

 

Medicaid Provider Surety Bond Address: 6110 SW 70th Street, South Miami, FL
33143

    

Filed with: Florida Agency for Healthcare Administration

              

Long Term Care Unit

              

2727 Mahan Dr., Mail Stop MS 33

              

Tallahassee, FL 32308-

         

71676654

   FL   6/29/2016   Continuous Until Cancelled/Released   60 Days NOC     $
50,000.00      $ 375.00             6/29/2017       Requested By: Monique
Crawford        

Prinicpal

    

Obligee

  Description        

Sheridan Healthcorp, Inc.

    

State of Florida, Agency for Health Care Administration (AHCA)

 

Medicaid Provider Surety Bond Address: 4500 Newberry Road, Gainesville, FL 32607

    

Filed with: Florida Agency for Healthcare Administration

              

Long Term Care Unit

              

2727 Mahan Dr., Mail Stop MS 33

              

Tallahassee, FL 32308-

         

 

 

Tuesday, November 15, 2016

     

Page 7 of 8

 

LOGO [g288696g76s42.jpg]



--------------------------------------------------------------------------------

Bond No.

  State    

Eff Date

Exp Date

 

Renewal Type

  Cancellation Provision         Bond Amount     Premium     Replacing Bond
No.     Replaced By
Bond No.  

71683071

    FL     

7/1/2016

  Continuous Until Cancelled/Released     60 Days NOC        $ 50,000.00      $
375.00           

7/1/2017

        Requested By: Monique Crawford   

 

Prinicpal

 

     

 

Obligee

 

   

 

Description

 



  



Sheridan Healthcorp, Inc.

   

    State of Florida, Agency for Health Care Administration (AHCA)      

Medicaid Provider Surety Bond Address: 1200 37th Street, Vero Beach, FL 32960

   

      Filed with: Florida Agency for Healthcare Administration                  
  Long Term Care Unit                    2727 Mahan Dr., Mail Stop MS 33       
            Tallahassee, FL 32308-             

 

Total for Western Surety Company

          $ 1,650,000.00      $ 12,000.00       

Total for Active Bonds

          $ 1,650,000.00      $ 12,000.00       

Total for AmSurg Corp.

          $ 1,650,000.00      $ 12,000.00       

 

 

Tuesday, November 15, 2016

     

Page 8 of 8

 

LOGO [g288696g76s42.jpg]



--------------------------------------------------------------------------------

SCHEDULE 8.5

Affiliate Transactions

None.

 

71



--------------------------------------------------------------------------------

EXHIBIT A

to

CREDIT AGREEMENT

FORM OF NOTE

THIS NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York    [             , 20    ]

FOR VALUE RECEIVED, the undersigned, ENVISION HEALTHCARE CORPORATION, a Delaware
corporation (together with its successors and assigns, the “Borrower”), hereby
unconditionally promises to pay to          (the “Lender”) and its successors
and assigns, at the office of JPMORGAN CHASE BANK, N.A., located at 383 Madison
Avenue, New York, New York 10179, Attn: [                    ] in lawful money
of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of the Term Loans made by the Lender to the
undersigned pursuant to Subsection 2.1 of the Credit Agreement referred to
below, which sum shall be payable at such times and in such amounts as are
specified in the Credit Agreement. The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time at the applicable rates per annum and on the dates set forth in Subsection
4.1 of the Credit Agreement until such principal amount is paid in full (both
before and after judgment).

This Note is one of the Notes referred to in, and is subject in all respects to,
the Amended and Restated Credit Agreement, dated as of December 1, 2016 (as
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
several banks and other financial institutions from time to time parties thereto
(including the Lender) (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein), and is entitled to the benefits thereof, is
secured and guaranteed as provided therein and is subject to optional and
mandatory prepayment in whole or in part as provided therein. Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof. The holder hereof, by its acceptance of this Note,
agrees to the terms of, and to be bound by and to observe the provisions
applicable to the Lenders contained in, the Credit Agreement. Capitalized terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided therein.



--------------------------------------------------------------------------------

EXHIBIT A

to

CREDIT AGREEMENT

Page 2

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind under this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

ENVISION HEALTHCARE CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT C

to

CREDIT AGREEMENT

FORM OF MORTGAGE

[See attached.]



--------------------------------------------------------------------------------

1 This instrument was prepared in consultation with

counsel in the state in which the Premises is

located by the attorney named below and after

recording, please return to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention: [                    ]

 

STATE OF  

 

    

 

COUNTY OF  

 

    

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (as amended, modified or supplemented from time to time, the “Mortgage”)
is made and entered into as of the [    ] day of [            ],
201[  ], by [                    , a                     ], with an address as
of the date hereof at [                    ], Attention: [                    ]
(the “Mortgagor”), for the benefit of JPMORGAN CHASE BANK, N.A. (“JPM”), in its
capacity as Collateral Agent for the Secured Parties (as such terms are defined
in the Guarantee and Collateral Agreement defined below), with an address as of
the date hereof at [                    ], Attention: [                    ] (in
such capacity, the “Mortgagee”).

RECITALS:

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement (as
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of December 1,
2016, among ENVISION HEALTHCARE Corporation, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (as further defined in
Subsection 1.1 of the Credit Agreement, the “Lenders”), the Collateral Agent,
the Administrative Agent, and the other parties party thereto, the Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

 

 

1  Local counsel to advise as to any recording requirements for the cover page,
including need for recording tax notification or a separate tax affidavit.



--------------------------------------------------------------------------------

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Borrower’s Subsidiaries that are party to the Guarantee and
Collateral Agreement (as defined below), the Borrower’s other Subsidiaries and
the Mortgagor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Mortgagor in connection with the operation of its business;

WHEREAS, the Borrower and the Mortgagor are engaged in related businesses, and
each will derive substantial direct and indirect benefit from the making of the
extensions of credit under the Credit Agreement;

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Mortgagor
shall execute and deliver this Mortgage to the Mortgagee for the benefit of the
Secured Parties;

WHEREAS, concurrently with the entering into of the Credit Agreement, the
Borrower and certain Subsidiaries of the Borrower have entered into that
Guarantee and Collateral Agreement (as amended, amended and restated, modified,
renewed or replaced from time to time, the “Guarantee and Collateral Agreement”)
in favor of JPM, as Collateral Agent and Administrative Agent for the Lenders
from time to time parties to the Credit Agreement;

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of December 1, 2016 (as amended, amended and restated, waived, supplemented
or otherwise modified from time to time, together with any agreement extending
the maturity of, or restructuring, refunding, refinancing or increasing the
indebtedness under such agreement or successor agreements, the “ABL Credit
Agreement”), among the Borrower, the Subsidiary Borrowers (as defined therein)
from time to time party thereto, Deutsche Bank AG New York Branch, as collateral
agent and as administrative agent (in such capacities, the “ABL Agent”),
JPMorgan Chase, Bank, N.A., as co-collateral agent, and the other parties party
thereto, the Lenders party thereto have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of May 25, 2011 (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “ABL Collateral Agreement”), among the
Borrower, certain Subsidiaries of the Borrower and the ABL Agent, the Borrower
and such Subsidiaries have granted a first priority Lien to the ABL Agent for
the benefit of the ABL Secured Parties (as defined in the ABL/Term Loan
Intercreditor Agreement) on the ABL Priority Collateral (as defined in the
ABL/Term Loan Intercreditor Agreement defined below) and a second priority Lien
for the benefit of the ABL Secured Parties on the Term Loan Priority Collateral
(as defined in the ABL/Term Loan Intercreditor Agreement) (subject in each case
to Permitted Liens);

 

6



--------------------------------------------------------------------------------

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by the Borrower and the Granting Parties,
dated as of May 25, 2011 (as amended, amended and restated, waived, supplemented
or otherwise modified from time to time (subject to Subsection 9.1 of the
Guarantee and Collateral Agreement), the “ABL/Term Loan Intercreditor
Agreement”);

WHEREAS, the Mortgagor will receive substantial benefit from the execution and
performance of the obligations under the Credit Agreement, and is, therefore,
willing to enter into this Mortgage; and

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
the benefit of the Secured Parties to secure the payment and performance of all
of the Obligations (as defined in the Guarantee and Collateral Agreement) of the
Mortgagor (such Obligations of the Mortgagor being hereinafter referred to as
the “Obligations”).

W I T N E S S E T H:

NOW THEREFORE, the Mortgagor, in consideration of the indebtedness herein
recited and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has irrevocably granted, released, sold,
remised, bargained, assigned, pledged, warranted, mortgaged, transferred and
conveyed, and does hereby grant, release, sell, remise, bargain, assign, pledge,
warrant, mortgage, transfer and convey to the Mortgagee, for the benefit of the
Secured Parties, and the Mortgagee’s successors and assigns, a continuing
security interest in and to, and lien upon, all of the Mortgagor’s right, title
and interest in and to the following described land, real property interests,
buildings, improvements, fixtures and proceeds:

(a) All that tract or parcel of land and other real property interests in
[                    ] County, [                    ], as more particularly
described in Exhibit A attached hereto and made a part hereof, together with any
greater or additional estate therein as hereafter may be acquired by the
Mortgagor (the “Land”), and all of the Mortgagor’s right, title and interest in
and to rights appurtenant thereto, including easement rights;

(b) All buildings and improvements of every kind and description now or
hereafter erected or placed on the Land (the “Improvements”), all materials,
equipment, apparatus and fixtures now or hereafter owned by the Mortgagor and
attached to or installed in or located on and used in connection with the
aforesaid Land and Improvements (collectively, the “Fixtures”) (hereinafter, the
Land, the Improvements and the Fixtures may be collectively referred to as the
“Premises”. As used in this Mortgage, the term “Premises” shall mean all, or,
where the context permits or requires, any portion of the above or any interest
therein); and

(c) Subject to the terms of the Guarantee and Collateral Agreement, any and all
cash proceeds and noncash proceeds from the conversion, voluntary or
involuntary, of any of the Premises or any portion thereof into cash or
liquidated claims, including (i) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Premises, (ii)

 

7



--------------------------------------------------------------------------------

payments (in any form whatsoever) made or due and payable to the Mortgagor in
connection with any condemnation, seizure or similar proceeding and (iii) other
amounts from time to time paid or payable under or in connection with any of the
Premises, including, without limitation, refunds of real estate taxes and
assessments, including interest thereon, but in each case under this clause
(c) excluding Excluded Assets (as defined in the Guarantee and Collateral
Agreement).

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the Mortgagee, for the benefit of the Secured Parties, and the Mortgagee’s
successors and assigns to secure the Obligations; provided that, upon (i) the
Obligations Satisfaction Date (as defined below) or (ii) the full satisfaction
of the conditions set forth in the Credit Agreement for the release of this
Mortgage in accordance with the terms thereof, the lien and security interest of
this Mortgage shall cease, terminate and be void and the Mortgagee or its
successor or assign shall promptly cause a release of this Mortgage to be filed
in the appropriate office; and until the Obligations are fully satisfied, it
shall remain in full force and virtue.

And, as additional security for said Obligations, subject to the Credit
Agreement or the Guarantee and Collateral Agreement, as applicable, the
Mortgagor hereby unconditionally assigns to the Mortgagee, for the benefit of
the Secured Parties, all the security deposits, rents, issues, profits and
revenues of the Premises from time to time accruing (the “Rents and Profits”),
which assignment constitutes a present, absolute and unconditional assignment
and not an assignment for additional security only, reserving only to the
Mortgagor a license to collect and apply the same as the Mortgagor chooses as
long as no Event of Default has occurred and is continuing. Immediately upon the
occurrence of and during the continuance of any Event of Default, whether or not
legal proceedings have commenced and without regard to waste, adequacy of
security for the Obligations or solvency of the Mortgagor, the license granted
in the immediately preceding sentence shall automatically cease and terminate
without any notice by the Mortgagee (such notice being hereby expressly waived
by the Mortgagor to the extent permitted by applicable law), or any action or
proceeding or the intervention of a receiver appointed by a court.

As additional collateral and further security for the Obligations, subject to
the Credit Agreement or the Guarantee and Collateral Agreement, as applicable,
the Mortgagor does hereby assign by way of security and grants to the Mortgagee,
for the benefit of the Secured Parties, a security interest in all of the right,
title and the interest of the Mortgagor in and to any and all real property
leases and rental agreements (collectively, the “Leases”) with respect to the
Premises or any part thereof, and the Mortgagor agrees to execute and deliver to
the Mortgagee such additional instruments, in form and substance reasonably
satisfactory to the Mortgagee, as may hereafter be requested by the Mortgagee to
evidence and confirm said assignment; provided, however, that acceptance of any
such assignment shall not be construed to impose upon the Mortgagee any
obligation or liability with respect thereto.

 

8



--------------------------------------------------------------------------------

The Mortgagor covenants, represents and agrees as follows:

ARTICLE I

Obligations Secured

1.1 Obligations. The Mortgagee and the Lenders have agreed to establish a
secured credit facility in favor of the Borrower pursuant to the terms of the
Credit Agreement. This Mortgage is given to secure the payment and performance
by the Mortgagor of the Obligations. [The maximum amount of the Obligations
secured hereby will not exceed $        , plus, to the extent permitted by
applicable law, collection costs, sums advanced for the payment of taxes,
assessments, maintenance and repair charges, insurance premiums and any other
costs incurred to protect the security encumbered hereby or the lien hereof,
expenses incurred by the Mortgagee by reason of any default by the Mortgagor
under the terms hereof, together with interest thereon, all of which amounts
shall be secured hereby.]2

1.2 [Future] Advances. This Mortgage is given to secure the Obligations and the
repayment of the aforesaid obligations (including, without limitation, the
Obligations of the Mortgagor with respect to each advance of any Loan, any
renewals or extensions or modifications thereof upon the same or different terms
or at the same or different rate of interest and also to secure all future
advances[ and readvances] thereof that may subsequently be made to the
Mortgagor, the Borrower or any other Loan Party by the Lenders pursuant to the
Credit Agreement or any other Loan Document, and all renewals, modifications,
replacements and extensions thereof). The lien of such future advances[ and
re-advances] shall relate back to the date of this Mortgage. [Portions of the
Loans represent revolving credit and letter of credit accommodations, all or any
part of which may be advanced to or for the benefit of the Borrower or the
Guarantors (as defined in the Guarantee and Collateral Agreement), repaid by the
Borrower or the Guarantors and re-advanced to or for the benefit of the Borrower
or the Guarantors from time to time subject to the terms of the Credit
Agreement.] The Mortgagor agrees that if the outstanding balance of any
Obligation[ or revolving credit or letter of credit accommodation] or all of the
Loans, principal and interest, is ever repaid to zero, the lien of this Mortgage
shall not be or be deemed released or extinguished by operation of law or
implied intent of the parties. This Mortgage shall remain in full force and
effect as to any further advances made under the Credit Agreement, any Interest
Rate Agreement, Hedging Agreement (as defined in the Guarantee and Collateral
Agreement) or Bank Products Agreement (entered into with any Bank Products
Affiliate (as defined in the Guarantee and Collateral Agreement) or Hedging
Affiliate(as defined in the Guarantee and Collateral Agreement)) after any such
zero balance until such time as the Loans,[ the Reimbursement Obligations] and
the other Obligations (other than any Obligations owing to a Non-Lender Secured
Party in respect of the provision of cash management services) then due and
owing shall have been paid in full[, the Commitments have been terminated and no
Letters of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized in a manner satisfactory to the applicable Issuing
Lenders(as defined in the Guarantee and Collateral Agreement))] (the date upon
which all of such events have occurred, the “Obligations Satisfaction Date”) or
this Mortgage has been cancelled or released of record in accordance with the
requirements of the Credit Agreement, and the Mortgagor waives, to the fullest
extent permitted by applicable law, the operation of any applicable statute,
case law or regulation having a contrary effect.

 

 

2  To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

9



--------------------------------------------------------------------------------

ARTICLE II

Mortgagor’s Covenants, Representations and Agreements

2.1 Title to Property. The Mortgagor hereby represents and warrants to the
Mortgagee and each other Secured Party that the representations and warranties
set forth in Section 5 of the Credit Agreement as they relate to the Mortgagor
or to the Loan Documents to which the Mortgagor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Mortgagee and each other
Secured Party shall be entitled to rely on each of such representations and
warranties as if fully set forth herein; provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 2.1, be deemed to be a reference to the Mortgagor’s
knowledge.

2.2 Taxes and Fees; Maintenance of Premises. The Mortgagor agrees to comply with
Subsections 7.3, 7.5(a)(i) and 11.5 of the Credit Agreement, in each case in
accordance with and to the extent provided therein.

2.3 Reimbursement. The Mortgagor agrees to comply with Subsection 7.5(b)(iii) of
the Credit Agreement in accordance with and to the extent provided therein.

2.4 Additional Documents. The Mortgagor agrees to take any and all actions
reasonably required to create and maintain the Lien of this Mortgage as against
the Premises, and to protect and preserve the validity thereof, in each case in
accordance with and to the extent provided in Subsection 7.9(d) of the Credit
Agreement.

2.5 Restrictions on Sale or Encumbrance. The Mortgagor agrees to comply with
Subsections 8.1, 8.3, 8.4, 8.5, 8.6 and [8.7]3 of the Credit Agreement, in each
case in accordance with and to the extent provided therein.

2.6 Fees and Expenses. The Mortgagor will promptly pay upon demand any and all
reasonable costs and expenses of the Mortgagee, including, without limitation,
reasonable attorneys’ fees actually incurred by the Mortgagee, to the extent
required under the Credit Agreement.

2.7 Insurance.

(a) Types Required. The Mortgagor shall maintain insurance for the Premises as
set forth in Subsections 7.5(a)(ii) through 7.5(a)(v) and Subsection 7.5(b)(i)
of the Credit Agreement to the extent applicable.

(b) Insurance Generally. The Mortgagor agrees to comply with Subsection
7.5(b)(ii) of the Credit Agreement in accordance with and to the extent provided
therein.

(c) Use of Proceeds. Insurance proceeds shall be applied or disbursed as set
forth in Subsection 7.5 of the Credit Agreement to the extent and as applicable.

 

 

3  To be included only if the Mortgagor is the Borrower.

 

10



--------------------------------------------------------------------------------

2.8 Eminent Domain. All proceeds or awards relating to condemnation or other
taking of the Premises pursuant to the power of eminent domain shall be applied
pursuant to Subsection 7.5 of the Credit Agreement to the extent and as
applicable.

2.9 Releases and Waivers. The Mortgagor agrees that no release by the Mortgagee
of any portion of the Premises, the Rents and Profits or the Leases, no
subordination of lien, no forbearance on the part of the Mortgagee to collect on
any Obligations, Loans, or any part thereof, no waiver of any right granted or
remedy available to the Mortgagee and no action taken or not taken by the
Mortgagee shall, except to the extent expressly released, in any way have the
effect of releasing the Mortgagor from full responsibility to the Mortgagee for
the complete discharge of each and every of the Mortgagor’s obligations
hereunder.

2.10 Compliance with Law. The Mortgagor agrees to comply with Subsections 7.4
and 7.8 of the Credit Agreement, in each case in accordance with and to the
extent provided therein.

2.11 Inspection. The Mortgagor agrees to comply with Subsection 7.6 of the
Credit Agreement in accordance with and to the extent provided therein.

2.12 Security Agreement.

(a) This Mortgage is hereby made and declared to be a security agreement
encumbering the Fixtures, and Mortgagor grants to the Mortgagee a security
interest in the Fixtures. The Mortgagor grants to the Mortgagee all of the
rights and remedies of a secured party under the laws of the state in which the
Premises are located. A financing statement or statements reciting this Mortgage
to be a security agreement with respect to the Fixtures may be appropriately
filed by the Mortgagee.

(b) The Mortgagor warrants that, as of the date hereof, the name and address of
the “Debtor” (which is the Mortgagor) are as set forth in the preamble of this
Mortgage and a statement indicating the types, or describing the items, of
collateral is set forth hereinabove. Mortgagor warrants that Mortgagor’s exact
legal name is correctly set forth in the preamble of this Mortgage.

(c) This Mortgage will be filed in the real property records.

(d) As of the date hereof, the Mortgagor is a [                    ] organized
under the laws of the State of [                    ], and the Mortgagor’s
organizational identification number is [                    ].

2.13 Mortgage Recording Tax. The Mortgagor shall pay upon the recording hereof
any and all mortgage recording taxes or any such similar fees and expenses due
and payable to record this Mortgage in the appropriate records of the county in
which the Premises is located.

 

11



--------------------------------------------------------------------------------

ARTICLE III

Events of Default

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

ARTICLE IV

Foreclosure

4.1 Acceleration of Obligations; Foreclosure. Upon the occurrence and during the
continuance of an Event of Default, the entire balance of the Obligations,
including all accrued interest, shall become due and payable to the extent such
amounts become due and payable under the Credit Agreement. Provided an Event of
Default has occurred and is continuing, upon failure to pay the Obligations or
reimburse any other amounts due under the Loan Documents in full at any stated
or accelerated maturity and in addition to all other remedies available to the
Mortgagee at law or in equity, the Mortgagee may foreclose the lien of this
Mortgage by judicial or non-judicial proceeding in a manner permitted by
applicable law. The Mortgagor hereby waives, to the fullest extent permitted by
law, any statutory right of redemption in connection with such foreclosure
proceeding.

4.2 Proceeds of Sale. The proceeds of any foreclosure sale of the Premises, or
any part thereof, will be distributed and applied in accordance with the terms
and conditions of the Credit Agreement and the ABL/Term Loan Intercreditor
Agreement (subject to any applicable provisions of applicable law).

ARTICLE V

Additional Rights and Remedies of the Mortgagee

5.1 Rights Upon an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of the ABL/Term Loan Intercreditor
Agreement: (a) enter the Premises and take exclusive physical possession
thereof; (b) invoke any legal remedies to dispossess the Mortgagor if the
Mortgagor remains in possession of the Premises without the Mortgagee’s prior
written consent; (c) exercise its right to collect the Rents and Profits;
(d) generally, supervise, manage and contract with reference to the Premises as
if the Mortgagee were equitable owner of the Premises, hold, lease, develop,
operate or otherwise use the Premises or any part thereof upon such terms and
conditions as the Mortgagee may deem reasonable under the circumstances (making
such repairs, alterations, additions and improvements and taking other actions,
from time to time, as the Mortgagee deems necessary or

 

12



--------------------------------------------------------------------------------

desirable), and apply all rents and other amounts collected by the Mortgagee in
connection therewith in accordance with the provisions hereof; (e) enter into
contracts for the completion, repair and maintenance of the Improvements
thereon; (f) institute proceedings for the complete foreclosure of the Mortgage,
either by judicial action or by power of sale, in which case the Premises may be
sold for cash or credit in one or more parcels; (g) expend Loan funds and any
rents, income and profits derived from the Premises for the payment of any
taxes, insurance premiums, assessments and charges for completion, repair and
maintenance of the Improvements, preservation of the Lien of this Mortgage and
satisfaction and fulfillment of any liabilities or obligations of the Mortgagor
arising out of or in any way connected with the Premises whether or not such
liabilities and obligations in any way affect, or may affect, the Lien of this
Mortgage; (h) take such steps to protect and enforce the specific performance of
any covenant, condition or agreement in this Mortgage, the Credit Agreement or
the other Loan Documents, or to aid the execution of any power herein granted;
and (i) exercise all other rights, remedies and recourses granted under the Loan
Documents or otherwise available at law or in equity. At any foreclosure sale by
virtue of any judicial proceedings, power of sale, or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
the Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against the Mortgagor, and against all
other Persons claiming or to claim the property sold or any part thereof, by,
through or under the Mortgagor. The Mortgagee or any of the Secured Parties may
be a purchaser at such sale and if the Mortgagee is the highest bidder, the
Mortgagee shall credit the portion of the purchase price that would be
distributed to the Mortgagee against the indebtedness in lieu of paying cash. In
the event this Mortgage is foreclosed by judicial action, appraisement of the
Premises is waived to the extent permitted by applicable law. With respect to
any notices required or permitted under the UCC to the extent applicable, the
Mortgagor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable. The Mortgagor also agrees that any of the foregoing
rights and remedies of the Mortgagee may be exercised at any time during the
continuance of an Event of Default independently of the exercise of any other
such rights and remedies, and the Mortgagee may continue to exercise any or all
such rights and remedies until (i) the Event of Default is cured,
(ii) foreclosure and the conveyance of the Premises to the high bidder, or
(iii) the outstanding principal amount of the Loans, accrued and unpaid interest
thereon (if any), and any other amounts then due and owing under the Credit
Agreement and any other Loan Document to the Lenders or the Mortgagee are paid
in full.

5.2 Appointment of Receiver. Upon the occurrence and during the continuance of
an Event of Default, subject to the terms of the ABL/Term Loan Intercreditor
Agreement, the Mortgagee shall be entitled, without additional notice and
without regard to the adequacy of any security for the Obligations secured
hereby, whether the same shall then be occupied as a homestead or not, or the
solvency of any party bound for its payment, to make application for the
appointment of a receiver to take possession of and to operate the Premises, and
to collect the rents, issues, profits, and income thereof, all expenses of which
shall be added to the Obligations and secured hereby. The receiver shall have
all the rights and powers provided for under the laws of the state in which the
Premises are located, including without limitation, the power to execute leases,
and the power to collect the rents, sales proceeds, issues, profits and proceeds
of the

 

13



--------------------------------------------------------------------------------

Premises during the pendency of such foreclosure suit, as well as during any
further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period.
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage. Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to the ABL/Term Loan Intercreditor Agreement, the
Mortgagee shall be entitled to retain possession and control of any cash or
other instruments at the time held by or payable or deliverable under the terms
of the Mortgage to the Mortgagee to the fullest extent permitted by law.

5.3 Waivers. No waiver of a prior Event of Default shall operate to waive any
subsequent Event(s) of Default. All remedies provided in this Mortgage, the
Credit Agreement or any of the other Loan Documents are cumulative and may, at
the election of the Mortgagee, be exercised alternatively, successively, or in
any manner and are in addition to any other rights provided by law.

5.4 Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

5.5 Marshalling. The Mortgagor hereby waives, in the event of foreclosure of
this Mortgage or the enforcement by the Mortgagee of any other rights and
remedies hereunder, any right otherwise available in respect to marshalling of
assets which secure any Loan and any other indebtedness secured hereby or to
require the Mortgagee to pursue its remedies against any other such assets.

5.6 Protection of Premises. Upon the occurrence and during the continuance of an
Event of Default, the Mortgagee may take such actions, including, but not
limited to disbursements of such sums, as the Mortgagee in its sole but
reasonable discretion deems necessary to protect the Mortgagee’s interest in the
Premises.

 

14



--------------------------------------------------------------------------------

ARTICLE VI

General Conditions

6.1 Terms. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement. The singular used
herein shall be deemed to include the plural; the masculine deemed to include
the feminine and neuter; and the named parties deemed to include their
successors and assigns to the extent permitted under the Credit Agreement. The
term “Mortgagee” shall include the Collateral Agent on the date hereof and any
successor Collateral Agent under the Loan Documents. The word “person” shall
include any individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature, and the word
“Premises” shall include any portion of the Premises or interest therein. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase without limitation.

6.2 Notices. All notices, requests and other communications shall be given in
accordance with Subsection 11.2 of the Credit Agreement.

6.3 Severability. If any provision of this Mortgage is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

6.4 Headings. The captions and headings herein are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
of this Mortgage nor the intent of any provision hereof.

6.5 Intercreditor Agreements.

(a) Notwithstanding anything to the contrary contained herein, the lien and
security interest granted to the Mortgagee pursuant to this Mortgage and the
exercise of any right or remedy by the Mortgagee hereunder are subject to the
provisions of the applicable Intercreditor Agreements (as defined in the
Guarantee and Collateral Agreement). The Mortgagee acknowledges and agrees that
the relative priority of the Liens granted to the Mortgagee, the ABL Agent and
any Additional Agent (as defined in the ABL/Term Loan Intercreditor Agreement)
shall be determined solely pursuant to the applicable Intercreditor Agreements,
and not by priority as a matter of law or otherwise.

(b) Subject to the provisions of the ABL/Term Loan Intercreditor Agreement, the
lien of the Mortgage and security interest granted hereunder are expressly
senior and superior to the lien and security interest granted (i) to the ABL
Agent pursuant to the ABL Facility Documents (including that certain Mortgage,
Security Agreement, Assignment of Leases and Rents and Fixture Filing, dated as
of the date hereof, executed and delivered by the Mortgagor to the ABL Agent for
the benefit of the ABL Secured Parties) and (ii) to any Additional ABL Agent
pursuant to any Additional ABL Documents (as such terms are defined in the
ABL/Term Loan Intercreditor Agreement).

 

15



--------------------------------------------------------------------------------

6.6 Conflicting Terms.

(a) In the event of any conflict between the terms of this Mortgage and any of
the Intercreditor Agreements, (i) the terms of the ABL/Term Loan Intercreditor
Agreement shall govern and control any conflict between the Mortgagee, the ABL
Agent and/or any Additional Agent, (ii) the terms of the Junior Lien
Intercreditor Agreement shall govern and control any conflict between the
Mortgagee and any Additional Term Agent (as defined in the ABL/Term Loan
Intercreditor Agreement) and (iii) the terms of any Other Intercreditor
Agreement shall govern and control any conflict between the Mortgagee and any
other party to such Other Intercreditor Agreement, in each case other than with
respect to Section 6.7 of this Mortgage. In the event of any such conflict, the
Mortgagor may act (or omit to act) in accordance with any of the applicable
Intercreditor Agreements, and shall not be in breach, violation or default of
its obligations hereunder by reason of doing so.

(b) In the event of any conflict between the terms and provisions of the Credit
Agreement and the terms and provisions of this Mortgage, the terms and
provisions of the Credit Agreement shall control and supersede the provisions of
this Mortgage with respect to such conflicts other than with respect to
Section 6.7 of this Mortgage.

6.7 Governing Law. This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.

6.8 Application of the Foreclosure Law. If any provision in this Mortgage shall
be inconsistent with any provision of the foreclosure laws of the state in which
the Premises are located, the provisions of such laws shall take precedence over
the provisions of this Mortgage, but shall not invalidate or render
unenforceable any other provision of this Mortgage that can be construed in a
manner consistent with such laws.

6.9 Written Agreement. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with Subsection 11.1 of the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to the ABL/Term Loan Intercreditor Agreement that would have the effect,
directly or indirectly, through any reference herein to the ABL/Term Loan
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Mortgage, or any term or provision hereof, or any right
or obligation of the Mortgagor hereunder or in respect hereof, shall not be
given such effect except pursuant to a written instrument executed by the
Mortgagor and the Mortgagee in accordance with this Section 6.9.

6.10 Waiver of Jury Trial. Subsection 11.15 of the Credit Agreement is hereby
incorporated by reference.

 

16



--------------------------------------------------------------------------------

6.11 Request for Notice. The Mortgagor requests that a copy of any statutory
notice of default and a copy of any statutory notice of sale hereunder be mailed
to the Mortgagor in accordance with the requirements in Section 6.2 of this
Mortgage.

6.12 Counterparts. This Mortgage may be executed by one or more of the parties
on any number of separate counterparts, and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

6.13 Release. If any of the Premises shall be sold, transferred or otherwise
disposed of by the Mortgagor in a transaction permitted by the Credit Agreement,
then the Mortgagee, at the request of the Mortgagor, shall execute and deliver
to the Mortgagor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on the Premises. The
Mortgagor shall deliver to the Mortgagee prior to the date of the proposed
release, a written request for release.

6.14 [Last Dollars Secured; Priority. This Mortgage secures only a portion of
the Obligations owing or which may become owing by the Mortgagor to the Secured
Parties. The parties agree that any payments or repayments of such Obligations
shall be and be deemed to be applied first to the portion of the Obligations
that is not secured hereby, it being the parties’ intent that the portion of the
Obligations last remaining unpaid shall be secured hereby. If at any time this
Mortgage shall secure less than all of the principal amount of the Obligations,
it is expressly agreed that any repayments of the principal amount of the
Obligations shall not reduce the amount of the lien of this Mortgage until the
lien amount shall equal the principal amount of the Obligations outstanding.]4

6.15 State Specific Provisions. In the event of any inconsistencies between this
Section 6.15 and any of the other terms and provisions of this Mortgage, the
terms and provisions of this Section 6.15 shall control and be binding.

(a) [                    ]

(b) [                    ]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

4  To be included in mortgages for states with a mortgage recording tax, to the
extent required.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

MORTGAGOR: [                    ] By:  

 

  Name:  

 

  Title:  

 

[ADD STATE NOTARY FORM FOR MORTGAGOR]5

 

 

5  Local counsel to confirm signature page and notary block which are acceptable
for recording in the jurisdiction.



--------------------------------------------------------------------------------

Exhibit A

Legal Description

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT D

to

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Loan(s) held by the undersigned or, if the undersigned
is not a Lender, to the Loan(s) held by the Lender of which the undersigned is a
beneficiary or member, pursuant to the Amended and Restated Credit Agreement (as
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of December 1,
2016, among ENVISION HEALTHCARE CORPORATION, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. The undersigned hereby certifies under penalty of
perjury that:

 

  1. If the undersigned is a Lender, the undersigned is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
registered in its name, and if the undersigned is not a Lender, the undersigned
is a beneficiary or member of a Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes;

 

  2. If the undersigned is a Lender, the income from the Loan(s) held by the
undersigned, and if the undersigned is not a Lender, the income from the Loan(s)
held by the Lender of which the undersigned is a beneficiary or member, is not
effectively connected with the conduct of a trade or business within the United
States;

 

  3. The undersigned is not a bank (as such term is used in Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”));

 

  4. The undersigned is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and

 

  5. The undersigned is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall so inform the Borrower and the Administrative
Agent in writing within thirty (30) days of such change and (2) the undersigned
shall furnish the Borrower and the Administrative Agent, a properly completed
and currently effective certificate in either the calendar year in which payment
is to be made by the Borrower to the undersigned, or in either of the two
calendar years preceding such payment.



--------------------------------------------------------------------------------

EXHIBIT D

to

CREDIT AGREEMENT

Page 2

 

[NAME OF LENDER OR BENEFICIARY OR MEMBER OF LENDER] By:  

 

  Name:   Title: [Address]

Dated:             , 201  

 

2



--------------------------------------------------------------------------------

EXHIBIT E

to

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement (as amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), dated as of December 1, 2016, among
ENVISION HEALTHCARE CORPORATION, a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties (as
defined therein). Unless otherwise defined herein, capitalized terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

                     (the “Assignor”) and                      (the “Assignee”)
agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Transfer
Effective Date (as defined below), an interest (the “Assigned Interest”) as set
forth in Schedule 1 in and to the Assignor’s rights and obligations under the
Credit Agreement and the other Loan Documents with respect to those credit
facilities provided for in the Credit Agreement as are set forth on Schedule 1
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches the Note(s), if any, held by it evidencing the Assigned Facilities
[and requests that the Administrative Agent exchange such Note(s) for a new Note
or Notes payable to the Assignee and (if the Assignor has retained any interest
in the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)].6

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Subsection 5.1 thereof and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to

 

6 

Should only be requested when specifically required by the Assignee and/or the
Assignor, as the case may be.



--------------------------------------------------------------------------------

EXHIBIT E

to

CREDIT AGREEMENT

Page 2

 

enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, any Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes each applicable Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (e) hereby affirms the
acknowledgements and representations of such Assignee as a Lender contained in
Subsection 10.5 of the Credit Agreement; and (f) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with the
terms of the Credit Agreement all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender, including its
obligations pursuant to Subsection 11.16 of the Credit Agreement, and, if it is
organized under the laws of a jurisdiction outside the United States, its
obligations pursuant to Subsection 4.11(b) of the Credit Agreement.

4. The effective date of this Assignment and Acceptance shall be
[                    ], [                    ] (the “Transfer Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Subsection 11.6 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Transfer Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

6. From and after the Transfer Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement, but shall nevertheless continue to be entitled to the benefits of
(and bound by related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and
11.5 thereof.

7. Notwithstanding any other provision hereof, if the consents of the Borrower
and the Administrative Agent hereto are required under Subsection 11.6 of the
Credit Agreement, this Assignment and Acceptance shall not be effective unless
such consents shall have been obtained.

8. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

to

CREDIT AGREEMENT

Page 3

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3



--------------------------------------------------------------------------------

SCHEDULE 1

to

EXHIBIT E

ASSIGNMENT AND ACCEPTANCE

Re: Amended and Restated Credit Agreement (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), dated as of December 1, 2016, among ENVISION HEALTHCARE
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein).

Name of Assignor: Name of Assignee:

Transfer Effective Date of Assignment:

 

Credit Facility Assigned

   Aggregate Amount of Term
Loans for all Lenders   Amount of Term Loans Assigned        %   $            

 

[NAME OF ASSIGNEE]     [NAME OF ASSIGNOR] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:



--------------------------------------------------------------------------------

SCHEDULE 1

to

EXHIBIT E

Page 2

 

Accepted for recording in the Register:     Consented To:  

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

    [ENVISION HEALTHCARE CORPORATION   By:  

 

    By:  

 

    Name:       Name:     Title:       Title:   ]7      

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

        By:  

 

          Name:           Title:  

 

 

7  Insert only as required by Subsection 11.6 of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT G

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT H

to

CREDIT AGREEMENT

FORM OF SOLVENCY CERTIFICATE8

Date: [             , 20    ]

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Envision Healthcare
Corporation, a Delaware Corporation (the “Borrower”), in that capacity only and
not in my individual capacity (and without personal liability), do hereby
certify as of the date hereof, and based upon (i) facts and circumstances as
they exist as of the date hereof (and disclaiming any responsibility for changes
in such facts and circumstances after the date hereof) and (ii) such materials
and information as I have deemed relevant to the determination of the matters
set forth in this certificate, that:

1. This certificate is the solvency certificate referred to in Section 4(j) of
Amendment No. 7, dated as of December 1, 2016, to that certain Term Loan Credit
Agreement, dated as of May 25, 2011 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time) as amended and
restated by the Amended and Restated Credit Agreement (as amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), dated as of December 1, 2016, among the Borrower,
the several banks and other financial institutions from time to time party
thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent for the Secured Parties (as defined therein).

 

 

8  Note to Cahill: Solvency certificate has been updated to match the form
attached to the Commitment Papers.



--------------------------------------------------------------------------------

EXHIBIT H

Page 2

 

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as and to the extent identified and explained
in terms of their nature and estimated magnitude by responsible officers of the
Borrower.

 

2



--------------------------------------------------------------------------------

EXHIBIT H

Page 3

 

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Subsection 5.1 of the Credit Agreement (as amended by
the Seventh Amendment).

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions, it is
my opinion that: (i) the Fair Value and Present Fair Salable Value of the assets
of the Borrower and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities;

 

3



--------------------------------------------------------------------------------

EXHIBIT H

Page 4

 

(ii) the Borrower and its Subsidiaries taken as a whole do not have Unreasonably
Small Capital; and (iii) the Borrower and its Subsidiaries taken as a whole will
be able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature.

* * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

Envision Healthcare Corporation By:  

 

Name:   Claire M. Gulmi Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT I-1

to

CREDIT AGREEMENT

FORM OF INCREASE SUPPLEMENT

INCREASE SUPPLEMENT, dated as of [                    ], to the Amended and
Restated Credit Agreement (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), dated as of December 1, 2016, among ENVISION HEALTHCARE
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

2. Pursuant to Subsection 2.6(c) of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate Existing Term Loan
commitments from [$        ] to [$        ].

3. Each of the following Lenders (each, an “Increasing Lender”) has been invited
by the Borrower, and has agreed, subject to the terms hereof, to increase its
Existing Term Loan commitment as follows:

 

Name of Lender

   Initial Term Loan
Commitment      [         Tranche]9
Supplemental Term Loan
Commitment
(after giving effect hereto)      $                    $                    $
                   $                    $                    $                

4. Pursuant to Subsection 2.6 of the Credit Agreement, by execution and delivery
of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate Initial Term Loan Commitment and
Supplemental Term Loan Commitment in the amount equal to the amount set forth
above next to its name.

[Remainder of Page Intentionally Left Blank]

 

 

9  Indicate relevant Tranche.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

The Increasing Lender:

 

[INCREASING LENDER] By:  

 

  Name:   Title: ENVISION HEALTHCARE CORPORATION,
as Borrower By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT I-2

to

CREDIT AGREEMENT

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT, dated as of [                    ] (this “Lender
Joinder Agreement”), by and among the bank or financial institution party hereto
(the “Additional Commitment Lender”), ENVISION HEALTHCARE CORPORATION, a
Delaware limited liability company (together with its successors and assigns,
the “Borrower”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

RECITALS:

WHEREAS, reference is made to the Amended and Restated Credit Agreement (as
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of December 1,
2016, among ENVISION HEALTHCARE CORPORATION, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined therein); and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental Term Loan Commitments of one or more Additional
Commitment Lenders by entering into one or more Lender Joinder Agreements
provided that after giving effect thereto the aggregate amount of all
Supplemental Term Loan Commitments shall not exceed the Maximum Incremental
Facilities Amount.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. The Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Commitments as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Subsection 5.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Joinder Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes each applicable Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; (e) hereby affirms
the acknowledgements and representations of such Additional Commitment Lender as
a Lender contained in Subsection 10.5 of the Credit Agreement; and (f) agrees
that it will be bound by the provisions of the Credit Agreement and will



--------------------------------------------------------------------------------

perform in accordance with the terms of the Credit Agreement all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender, including its obligations pursuant to Subsection 11.16 of the Credit
Agreement, and, if it is organized under the laws of a jurisdiction outside the
United States, its obligations pursuant to Subsection 4.11(b) of the Credit
Agreement.

 

2. The Additional Commitment Lender hereby agrees to make its Supplemental Term
Loan Commitment on the following terms and conditions on the Effective Date set
forth on Schedule A pertaining to such Additional Commitment Lender attached
hereto:

 

  1. Additional Commitment Lender to Be a Lender. Such Additional Commitment
Lender acknowledges and agrees that upon its execution of this Lender Joinder
Agreement that such Additional Commitment Lender shall on and as of the
Effective Date set forth on Schedule A become a “Lender” with respect to the
Term Loan Tranche indicated on Schedule A, under, and for all purposes of, the
Credit Agreement and the other Loan Documents, shall be subject to and bound by
the terms thereof, shall perform all the obligations of and shall have all
rights of a Lender thereunder, and shall make available such amount to fund its
ratable share of outstanding Loans on the Effective Date as the Administrative
Agent may instruct.

 

  2. Certain Delivery Requirements. Such Additional Commitment Lender has
delivered or shall deliver herewith to the Borrower and the Administrative Agent
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Commitment Lender may be
required to deliver to the Borrower and the Administrative Agent pursuant to
Subsection 4.11 of the Credit Agreement.

 

  3. Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, Supplemental Term Loan Commitments shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

 

  4. Notice. For purposes of the Credit Agreement, the initial notice address of
such Additional Commitment Lender shall be as set forth below its signature
below.

 

  5. Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the Supplemental Term Loan
Commitments made by such Additional Commitment Lender in the Register.

 

  6. Amendment, Modification and Waiver. This Lender Joinder Agreement may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

  7. Entire Agreement. This Lender Joinder Agreement, the Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

  8.

GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN



--------------------------------------------------------------------------------

 

ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

  9. Severability. Any provision of this Lender Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

  10. Counterparts. This Lender Joinder Agreement may be executed in
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

[NAME OF ADDITIONAL COMMITMENT LENDER] By:  

 

  Name:   Title: Notice Address: Attention: Telephone: Facsimile: JPMORGAN CHASE
BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

ENVISION HEALTHCARE CORPORATION.

as Borrower

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

to

EXHIBIT I-2

SUPPLEMENTAL TERM LOAN COMMITMENTS

 

Additional

Commitment

Lender

   [         Tranche]2
Supplemental Term Loan
Commitment    Principal Amount
Committed    Aggregate Amount of
All Supplemental Term
Loan Commitments    Maturity Date       $                $               

Effective Date of Lender Joinder Agreement:                                 

 

 

2  Indicate relevant Tranche.



--------------------------------------------------------------------------------

EXHIBIT J-1

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J-2

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J-3

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J-4

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J-5

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J-6

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J-7

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT K

to

CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT L

to

CREDIT AGREEMENT

FORM OF JUNIOR LIEN INTERCREDITOR AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF]

JUNIOR LIEN INTERCREDITOR AGREEMENT

by and between

[                ]

as Term Loan Agent,

and

[                ]

as Initial Junior Priority Agent

Dated as of [                ], 20[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.1

  UCC Definitions      2   

Section 1.2

  Other Definitions      2   

Section 1.3

  Rules of Construction      19    ARTICLE II    LIEN PRIORITY   

Section 2.1

  Agreement to Subordinate      20   

Section 2.2

  Waiver of Right to Contest Liens      22   

Section 2.3

  Remedies Standstill      23   

Section 2.4

  Exercise of Rights      24   

Section 2.5

  [RESERVED]      25   

Section 2.6

  Waiver of Marshalling      25    ARTICLE III    ACTIONS OF THE PARTIES   

Section 3.1

  Certain Actions Permitted      26   

Section 3.2

  Agent for Perfection      26   

Section 3.3

  Sharing of Information and Access      26   

Section 3.4

  Insurance      27   

Section 3.5

  No Additional Rights for the Credit Parties Hereunder      27   

Section 3.6

  Actions upon Breach      27    ARTICLE IV    APPLICATION OF PROCEEDS   

Section 4.1

  Application of Proceeds      28   

Section 4.2

  Specific Performance      29    ARTICLE V    INTERCREDITOR ACKNOWLEDGEMENTS
AND WAIVERS   

Section 5.1

  Notice of Acceptance and Other Waivers      30   

Section 5.2

  Modifications to Senior Priority Documents and Junior Priority Documents     
30   

Section 5.3

  Reinstatement and Continuation of Agreement      34   



--------------------------------------------------------------------------------

         Page   ARTICLE VI    INSOLVENCY PROCEEDINGS   

Section 6.1

  Liens Granted in Insolvency Proceedings   

Section 6.2

  Relief from Stay      34   

Section 6.3

  No Contest      35   

Section 6.4

  Sales      35   

Section 6.5

  Separate Grants of Security and Separate Classification      36   

Section 6.6

  Enforceability      36   

Section 6.7

  Senior Priority Obligations Unconditional      36   

Section 6.8

  Junior Priority Obligations Unconditional      37   

Section 6.9

  Adequate Protection      37    ARTICLE VII    MISCELLANEOUS   

Section 7.1

  Rights of Subrogation      38   

Section 7.2

  Further Assurances      38   

Section 7.3

  Representations      38   

Section 7.4

  Amendments      38   

Section 7.5

  Addresses for Notices      39   

Section 7.6

  No Waiver, Remedies      40   

Section 7.7

  Continuing Agreement, Transfer of Secured Obligations      40   

Section 7.8

  Governing Law; Entire Agreement      40   

Section 7.9

  Counterparts      40   

Section 7.10

  No Third-Party Beneficiaries      40   

Section 7.11

  Designation of Additional Indebtedness; Joinder of Additional Agents      41
  

Section 7.12

  Senior Priority Representative; Notice of Senior Priority Representative
Change      42   

Section 7.13

  Term Loan Collateral Representative      42   

Section 7.14

  Provisions Solely to Define Relative Rights      42   

Section 7.15

  Headings      43   

Section 7.16

  Severability      43   

Section 7.17

  Attorneys’ Fees      43   

Section 7.18

  VENUE; JURY TRIAL WAIVER      43   

Section 7.19

  Intercreditor Agreement      44   

Section 7.20

  No Warranties or Liability      44   

Section 7.21

  Conflicts      44   

Section 7.22

  Information Concerning Financial Condition of the Credit Parties      44   

EXHIBITS:

 

Exhibit A    Additional Indebtedness Designation Exhibit B    Additional
Indebtedness Joinder Exhibit C    Joinder of Term Loan Credit Agreement or
Initial Junior Priority Credit Facility

 

-ii-



--------------------------------------------------------------------------------

JUNIOR LIEN INTERCREDITOR AGREEMENT

This JUNIOR LIEN INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of [                ], 20[    ] between
[                ], in its capacity as collateral agent (together with its
successors and assigns in such capacity, from time to time, and as further
defined herein, the “Term Loan Agent”) for the Term Loan Secured Parties
referred to below and [                ], in its capacity as collateral agent
(together with its successors and assigns in such capacity, from time to time,
and as further defined herein, the “Initial Junior Priority Agent”) for the
Initial Junior Priority Secured Parties. Capitalized terms defined in Article I
hereof are used in this Agreement as so defined.

RECITALS

A. Pursuant to the Original Term Loan Credit Agreement, the Term Loan Credit
Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Company.

B. Pursuant to the Term Loan Guaranties, the Term Loan Guarantors have agreed to
guarantee the payment and performance of the Term Loan Borrower’s obligations
under the Term Loan Documents.

C. Pursuant to the Original Initial Junior Priority Credit Facility, the Initial
Junior Priority Secured Creditors have agreed to make certain extensions of
credit to or for the benefit of the Initial Junior Priority Borrower.

D. Pursuant to the Initial Junior Priority Guaranties, the Initial Junior
Priority Guarantors have agreed to guarantee the payment and performance of the
Initial Junior Priority Borrower’s obligations under the Initial Junior Priority
Documents.

E. The Term Loan Agent (on behalf of the Term Loan Secured Parties) is party to
the Base Intercreditor Agreement, and the Initial Junior Priority Agent (on
behalf of the Initial Junior Priority Secured Parties) is or concurrently
herewith will become party thereto.

F. Pursuant to the Base Intercreditor Agreement and this Agreement, the Company
may, from time to time, designate certain additional Indebtedness of any Credit
Party as “Additional Indebtedness” (i) by executing and delivering an
“Additional Indebtedness Designation” under the Base Intercreditor Agreement, by
designating such additional Indebtedness as “Additional Term Indebtedness”
thereunder, and by complying with the procedures set forth in Section 7.11
thereof, and (ii) by executing and delivering an Additional Indebtedness
Designation hereunder and by complying with the procedures set forth in Section
7.11 hereof, and the holders of such Additional Indebtedness and any other
applicable Additional Credit Facility Secured Party shall thereafter constitute
Senior Priority Creditors or Junior Priority Creditors (as so designated by the
Company), as the case may be, and any Additional Agent therefor shall thereafter
constitute a Senior Priority Agent or Junior Priority Agent (as so designated by
the Company), as the case may be, for all purposes under this Agreement.

G. Each of the Term Loan Agent (on behalf of the Term Loan Secured Parties) and
the Initial Junior Priority Agent (on behalf of the Initial Junior Priority
Secured Parties) and, by their acknowledgment hereof, the Term Loan Credit
Parties and the Initial Junior Credit Parties, desire to agree to the relative
priority of Liens on the Collateral and certain other rights, priorities and
interests as provided herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations, and Tangible Chattel Paper.

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned thereto in the Base Intercreditor
Agreement.

“ABL Priority Collateral” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

“Additional Agent” shall mean any one or more administrative agents, collateral
agents, security agents, trustees or other representatives for or of any one or
more Additional Credit Facility Secured Parties, any Additional Bank Products
Provider or any Additional Hedging Provider, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Credit Facility.

“Additional Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Additional Credit Party with the
obligations of such Additional Credit Party thereunder being secured by one or
more Additional Collateral Documents, (b) was an Additional Credit Facility
Lender or an Affiliate of an Additional Credit Facility Lender on the date
hereof, or at the time of entry into such Bank Products Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Additional Collateral Documents (provided that no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Affiliate hereunder
with respect to more than one Credit Facility).

“Additional Bank Products Provider” shall mean any Person (other than an
Additional Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Company in accordance with the terms
of one or more Additional Collateral Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider hereunder with respect to more than one Credit Facility).

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

“Additional Collateral Documents” shall mean all “Security Documents” as defined
in any Additional Credit Facility, and in any event shall include all security
agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional Credit Facility, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Additional Obligations or under which rights or remedies with
respect to such Liens are governed, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

-2-



--------------------------------------------------------------------------------

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including without limitation any credit agreements, loan agreements,
indentures, guarantees or other financing agreements, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time,
together with (b) if designated by the Company, any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional Obligations, whether by the
same or any other lender, debtholder or other creditor or group of lenders,
debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

“Additional Credit Facility Lenders” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their successors,
assigns and transferees, as well as any Person designated as an “Additional
Credit Facility Lender” under any Additional Credit Facility.

“Additional Credit Facility Secured Parties” shall mean all Additional Agents,
one or more Additional Credit Facility Lenders and shall include all Additional
Bank Products Affiliates, Additional Hedging Affiliates, Additional Bank
Products Providers and Additional Hedging Providers and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as an
“Additional Credit Facility Secured Party” under any Additional Credit Facility;
and with respect to any Additional Agent, shall mean the Additional Credit
Facility Secured Party represented by such Additional Agent.

“Additional Credit Party” shall mean the Company, each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional Document, and any other Person who becomes a guarantor under any
of the Additional Guaranties.

“Additional Documents” shall mean any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Products
Agreements between any Credit Party and any Additional Bank Products Affiliate
or Additional Bank Products Provider, any Hedging Agreements between any Credit
Party and any Additional Hedging Affiliate or Additional Hedging Provider, those
other ancillary agreements as to which any Additional Secured Party is a party
or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Credit Party or
any of its respective Subsidiaries or Affiliates, and delivered to any
Additional Agent, in connection with any of the foregoing or any Additional
Credit Facility, including any intercreditor or joinder agreement among any of
the Additional Credit Facility Secured Parties or among any of the Term Loan
Secured Parties and Additional Credit Facility Secured Parties, in each case as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Credit Facility Secured Party, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

 

-3-



--------------------------------------------------------------------------------

“Additional Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with any Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Credit Facility Lender or an
Affiliate of an Additional Credit Facility Lender on the date hereof, or at the
time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

“Additional Hedging Provider” shall mean any Person (other than an Additional
Hedging Affiliate) that has entered into a Hedging Agreement with an Additional
Credit Party with the obligations of such Additional Credit Party thereunder
being secured by one or more Additional Collateral Documents, as designated by
the Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

(a) prior to the Discharge of Term Loan Obligations, Subsection 8.6 of the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect) or the corresponding negative covenant restricting Liens
contained in any other Term Loan Credit Agreement then in effect if the Original
Term Loan Credit Agreement is not then in effect (which covenant is designated
in such Term Loan Credit Agreement as applicable for purposes of this
definition);

(b) prior to the Discharge of Initial Junior Priority Obligations, Section
[    ]1 of the Original Initial Junior Priority Credit Facility (if the Original
Initial Junior Priority Credit Facility is then in effect) or the corresponding
negative covenant restricting Liens contained in any other Initial Junior
Priority Credit Facility then in effect (which covenant is designated in such
Initial Junior Priority Credit Facility as applicable for purposes of this
definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated (a) as “Additional Term Indebtedness” by the Company in
compliance with the procedures set forth in Section 7.11 of the Base
Intercreditor Agreement and (b) as “Additional Indebtedness” by the Company
pursuant to an Additional Indebtedness Designation and in compliance with the
procedures set forth in Section 7.11.

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in

 

 

1 

Insert the section number of the negative covenant restricting Liens in the
Original Initial Junior Priority Credit Facility.

 

-4-



--------------------------------------------------------------------------------

effect), or in any other Term Loan Credit Agreement then in effect (if the
Original Term Loan Credit Agreement is not then in effect), (y) for purposes of
the preceding clause (1)(b), prior to the Discharge of Initial Junior Priority
Obligations, in the Original Junior Priority Credit Facility (if the Original
Junior Priority Credit Facility is then in effect), or in any other Junior
Priority Credit Facility then in effect (if the Original Junior Priority Credit
Facility is not then in effect), and (z) for purposes of the preceding clause
(1)(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness, substantially in the form of Exhibit A
attached hereto.

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Credit Facility Secured Parties in respect of such Additional Indebtedness,
substantially in the form of Exhibit B attached hereto.

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Credit
Facility Secured Parties or any of them, including any Additional Bank Products
Affiliates, Additional Hedging Affiliates, Additional Bank Products Provider or
Additional Hedging Provider, under any Additional Document, whether for
principal, interest (including interest and fees which, but for the filing of a
petition in bankruptcy with respect to such Additional Credit Party, would have
accrued on any Additional Obligation, whether or not a claim is allowed against
such Additional Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

(a) prior to the Discharge of Term Loan Obligations, Subsection 8.1 of the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Term Loan Credit Agreement then in effect if
the Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition);

(b) prior to the Discharge of Initial Junior Priority Obligations, Section
[    ]2 of the Original Initial Junior Priority Credit Facility (if the Original
Initial Junior Priority Credit Facility is then in effect) or the corresponding
negative covenant restricting Indebtedness contained in any other Initial Junior
Priority Credit Facility then in effect (which covenant is designated in such
Initial Junior Priority Credit Facility as applicable for purposes of this
definition); and

 

 

2  Insert the section number of the negative covenant restricting Indebtedness
in the Original Initial Junior Priority Credit Facility.

 

-5-



--------------------------------------------------------------------------------

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of Term Loan Obligations, in the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect), or in any other Term Loan Credit Agreement then in effect
(if the Original Term Loan Credit Agreement is not then in effect), (y) for
purposes of the preceding clause (b), prior to the Discharge of Initial Junior
Priority Obligations, in the Original Junior Priority Credit Facility (if the
Original Junior Priority Credit Facility is then in effect), or in any other
Junior Priority Credit Facility then in effect (if the Original Junior Priority
Credit Facility is not then in effect), and (z) for purposes of the preceding
clause (c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect. In the event that any Indebtedness as
defined in any such Credit Document shall not be Indebtedness as defined in any
other such Credit Document, but is or may be incurred in compliance with such
other Credit Document, such Indebtedness shall constitute Additional Specified
Indebtedness for the purposes of such other Credit Document.

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

“Bank Products Affiliate” shall mean any Term Loan Bank Products Affiliate, any
Initial Junior Priority Bank Products Affiliate or any Additional Bank Products
Affiliate, as applicable.

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, processing and other administrative services with respect
thereto), (c) cash management services (including, without limitation,
controlled disbursements, credit cards, credit card processing services,
automated clearinghouse and other electronic funds transfer transactions, return
items, netting, overdrafts, depository, lockbox, stop payment, information
reporting, wire transfer and interstate depository network services) and (d)
other banking products or services as may be requested by any Credit Party
(other than letters of credit and other than loans except indebtedness arising
from services described in items (a) through (c) of this definition).

“Bank Products Provider” shall mean any Term Loan Bank Products Provider, any
Initial Junior Priority Bank Products Provider or any Additional Bank Products
Provider, as applicable.

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Base Intercreditor Agreement” shall mean the ABL/Term Loan Intercreditor
Agreement, dated as of May 25, 2011, by and among Deutsche Bank AG New York
Branch, as ABL Agent, Deutsche Bank AG New York Branch, as Term Loan Agent, and
any additional agents party thereto from time to time, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

-6-



--------------------------------------------------------------------------------

“Borrower” shall mean any of the Term Loan Borrower, the Initial Junior Priority
Borrower and any Additional Borrower.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

“Cash Equivalents” shall mean (1) money and (2) (a) securities issued or fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit or bankers’
acceptances of (i) any ABL Secured Party (as defined under the Base
Intercreditor Agreement), any Term Loan Secured Party (as defined under the Base
Intercreditor Agreement) or any Additional Secured Party (as defined under the
Base Intercreditor Agreement) or any Affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500,000,000 (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by Standard & Poor’s Ratings Group (a division of The McGraw
Hill Companies Inc.) or any successor rating agency (“S&P”) or at least P-2 or
the equivalent thereof by Moody’s Investors Service, Inc. or any successor
rating agency (“Moody’s”) (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by any Agent (as defined under the Base Intercreditor Agreement) (other
than any Designated Agent), in each case, in its reasonable judgment), (or, if
there is no continuing Agent (as defined under the Base Intercreditor Agreement)
other than any Designated Agent, as designated by the Company)), (c) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above, (d)
commercial paper rated at least A-2 or the equivalent thereof by S&P or at least
P-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency as shall be approved by any Agent (as defined under the Base
Intercreditor Agreement) (other than any Designated Agent), in each case, in its
reasonable judgment (or, if there is no continuing Agent other than any
Designated Agent, as designated by the Company)), (e) investments in money
market funds complying with the risk limiting conditions of Rule 2a-7 or any
successor rule of the Securities and Exchange Commission under the Investment
Company Act of 1940, and (f) investments similar to any of the foregoing
denominated in foreign currencies approved by the board of directors of the
Company, in each case provided in clauses (a), (b), (d) and (to the extent
relating to any such clause) (f) above only, maturing within twelve months after
the date of acquisition.

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any Agent under any of the Term Loan Collateral Documents, the
Initial Junior Priority Collateral Documents or the Additional Collateral
Documents, together with all rents, issues, profits, products, and Proceeds
thereof to the extent a Lien is granted or purported to be granted therein to
the applicable Agent by such applicable documents.

 

-7-



--------------------------------------------------------------------------------

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

“Company” shall mean Envision Healthcare Corporation, a Delaware corporation,
and any successor in interest thereto.

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

“Credit Documents” shall mean the Term Loan Documents, the Initial Junior
Priority Documents and any Additional Documents.

“Credit Facility” shall mean the Term Loan Credit Agreement, the Initial Junior
Lien Credit Facility or any Additional Credit Facility, as applicable

“Credit Parties” shall mean the Term Loan Credit Parties, the Initial Junior
Priority Credit Parties and any Additional Credit Parties.

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

“Designated Agent” shall mean any Party that the Company designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this Agreement by such Party (in the case of the
Initial Junior Priority Agent) or the joinder of such Party to this Agreement),
as and to the extent so designated. Such designation may be for all purposes of
this Agreement, or may be for one or more specified purposes hereunder or
provisions hereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, with respect
to each Additional Credit Facility, (a) the payment in full in cash of the
applicable Additional Obligations that are outstanding and unpaid at the time
all Additional Indebtedness under such Additional Credit Facility is paid in
full in cash, (i) including (if applicable), with respect to amounts available
to be drawn under outstanding letters of credit issued thereunder at such time
(or indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Additional Credit Facility (which shall not exceed an amount equal to
101.5% of the aggregate undrawn amount of such letters of credit) but (ii)
excluding unasserted contingent indemnification or other obligations under the
applicable Additional Credit Facility at such time and (b) the termination of
all then outstanding commitments to extend credit under the applicable
Additional Documents at such time.

“Discharge of Initial Junior Priority Obligations” shall mean, with respect to
each Junior Priority Credit Facility, (a) the payment in full in cash of the
applicable Initial Junior Priority Obligations that are outstanding and unpaid
at the time all Indebtedness under the applicable Initial Junior Priority Credit
Facility is paid in full in cash, (i) including (if applicable), with respect to
amounts available to be drawn

 

-8-



--------------------------------------------------------------------------------

under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Initial Junior Priority Credit Facility (which shall not exceed an
amount equal to 101.5% of the aggregate undrawn amount of such letters of
credit) but (ii) excluding, for the avoidance of doubt, unasserted contingent
indemnification or other obligations at such time and (b) the termination of all
then outstanding commitments to extend credit under the Initial Junior Priority
Documents at such time.

“Discharge of Term Loan Obligations” shall mean (a) the payment in full in cash
of the applicable Term Loan Obligations that are outstanding and unpaid at the
time all Indebtedness under the applicable Term Loan Credit Agreement is paid in
full in cash, but excluding, for the avoidance of doubt, unasserted contingent
indemnification or other obligations under the applicable Term Loan Credit
Agreement at such time and (b) the termination of all then outstanding
commitments to extend credit under the Term Loan Documents at such time.

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of Term Loan Obligations and the Discharge of Additional
Obligations in respect of Senior Priority Debt.

“Domestic Subsidiary” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

“Event of Default” shall mean an Event of Default under any Term Loan Credit
Agreement, any Initial Junior Priority Credit Facility or any Additional Credit
Facility.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

(a) the taking of any action to enforce or realize upon any Lien, including the
institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code, or taking any
action to enforce any right or power to repossess, replevy, attach, garnish,
levy upon or collect the Proceeds of any Lien;

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale or any other means permissible under
applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

 

-9-



--------------------------------------------------------------------------------

(g) the exercise of any voting rights relating to any Capital Stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of any Collateral;

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the Senior Priority Obligations,
(iii) the imposition of a default rate, (iv) the cessation of lending pursuant
to the provisions of the Senior Priority Documents, (v) the consent by any
Senior Priority Agent to disposition by any Grantor of any of the Collateral or
the consent by the Senior Priority Representative to disposition by any Grantor
of any of the Collateral or (vi) seeking adequate protection shall not be deemed
to be an Exercise of Secured Creditor Remedies.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“Grantor” shall mean any Grantor as defined in the Term Loan Collateral
Documents or in the Junior Priority Collateral Documents, as the context
requires.

“Guarantor” shall mean any of the Term Loan Guarantors, the Initial Junior
Priority Guarantors and any Additional Guarantors.

“Hedging Affiliate” shall mean any Term Loan Hedging Affiliate, any Initial
Junior Priority Hedging Affiliate or any Additional Hedging Affiliate, as
applicable.

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity, equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

“Hedging Provider” shall mean any Term Loan Hedging Provider, any Initial Junior
Priority Hedging Provider or any Additional Hedging Provider, as applicable.

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices) , which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments issued or created for the account of such Person,
(e) all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
guarantees by such Person of Indebtedness of other Persons, to the extent so
guaranteed by such Person.

 

-10-



--------------------------------------------------------------------------------

“Initial Junior Priority Agent” shall mean [        ] in its capacity as
collateral agent under the Original Initial Junior Priority Credit Facility,
together with its successors and assigns in such capacity from time to time,
whether under the Original Initial Junior Priority Credit Facility or any
subsequent Initial Junior Priority Credit Facility, as well as any Person
designated as the “Agent” or “Collateral Agent” under any Initial Junior
Priority Credit Facility.

“Initial Junior Priority Bank Products Affiliate” shall mean any Person who (a)
has entered into a Bank Products Agreement with any Initial Junior Priority
Credit Party with the obligations of such Initial Junior Priority Credit Party
thereunder being secured by one or more Initial Junior Priority Collateral
Documents, (b) was an Initial Junior Priority Credit Facility Lender or an
Affiliate of an Initial Junior Priority Credit Facility Lender on the date
hereof, or at the time of entry into such Bank Products Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Initial Junior Priority Collateral Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time an Initial Junior
Priority Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

“Initial Junior Priority Bank Products Provider” shall mean any Person (other
than an Initial Junior Priority Bank Products Affiliate) that has entered into a
Bank Products Agreement with an Initial Junior Priority Credit Party with the
obligations of such Initial Junior Priority Credit Party thereunder being
secured by one or more Initial Junior Priority Collateral Documents, as
designated by the Company in accordance with the terms of the Initial Junior
Priority Collateral Documents , as designated by the Company in accordance with
the terms of one or more Initial Junior Priority Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Provider hereunder with respect to more than one Credit
Facility).

“Initial Junior Priority Borrower” shall mean [        ] in [its][their]
capacity[y][ies] as borrower[s] under the Initial Junior Priority Credit
Facility, together with its [and their respective] successors and assigns.

“Initial Junior Priority Collateral Documents” shall mean all “Security
Documents” as defined in the Initial Junior Priority Credit Facility, and all
other security agreements, mortgages, deeds of trust and other collateral
documents executed and delivered in connection with any Initial Junior Priority
Credit Facility, and any other agreement, document or instrument pursuant to
which a Lien is granted securing any Junior Priority Obligations or under which
rights or remedies with respect to such Liens are governed, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Initial Junior Priority Credit Facility” shall mean (a) if the Original Initial
Junior Priority Credit Facility is then in effect, the Original Initial Junior
Priority Credit Facility, and (b) thereafter, if designated by the Company, any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
refund, refinance, restructure, replace, renew, repay, increase or extend
(whether in whole or in part and whether with the original agent and creditors
or other agents and creditors or otherwise) the indebtedness and other
obligations outstanding under (x) the Original Initial Junior Priority Credit
Facility or (y) any subsequent Initial Junior Priority Credit Facility (in each
case, as amended, restated, supplemented, waived or otherwise modified from time
to time); provided, that the requisite creditors party to such Initial Junior
Priority Credit Facility (or their agent or other representative on their
behalf) shall agree, by a joinder agreement substantially in the form of Exhibit
C attached hereto or otherwise in form and substance reasonably satisfactory to
any Senior Priority Agent (other than any Designated Agent) (or, if there is no
continuing Senior Priority Agent other than any Designated Agent, as designated
by the Company), that the obligations under such Initial Junior Priority Credit
Facility are subject to the terms and provisions of this Agreement. Any
reference to the Initial Junior Priority Credit Facility shall be deemed a
reference to any Initial Junior Priority Credit Facility then in existence.

 

-11-



--------------------------------------------------------------------------------

“Initial Junior Priority Credit Facility Lenders” shall mean one or more holders
of Indebtedness (or commitments therefor) that is or may be incurred under the
Initial Junior Priority Credit Facility, together with their successors, assigns
and transferees, as well as any Person designated as an “Initial Junior Priority
Credit Facility Lender” under any Initial Junior Priority Credit Facility.

“Initial Junior Priority Credit Parties” shall mean the Initial Junior Priority
Borrower, the Initial Junior Priority Guarantors and each other direct or
indirect Subsidiary of the Company or any of its Affiliates that is now or
hereafter becomes a party to any Initial Junior Priority Document.

“Initial Junior Priority Creditors” shall mean one or more Initial Junior
Priority Credit Facility Lenders and shall include all Initial Junior Priority
Bank Products Affiliates, Initial Junior Priority Hedging Affiliates, Initial
Junior Priority Bank Products Providers and Initial Junior Priority Hedging
Providers and all successors, assigns, transferees and replacements thereof, as
well as any Person designated as an “Initial Junior Priority Creditor” under any
Initial Junior Priority Credit Facility.

“Initial Junior Priority Documents” shall mean the Initial Junior Priority
Credit Facility, the Initial Junior Priority Guaranties, the Initial Junior
Priority Collateral Documents, any Bank Products Agreements between any Initial
Junior Priority Credit Party and any Initial Junior Priority Bank Products
Affiliate or Initial Junior Priority Bank Products Provider, any Hedging
Agreements between any Initial Junior Priority Credit Party and any Initial
Junior Priority Hedging Affiliate or Initial Junior Priority Hedging Provider,
those other ancillary agreements as to which the Initial Junior Priority Agent
or any Initial Junior Priority Creditor is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Initial Junior Priority Credit Party or any of
its respective Subsidiaries or Affiliates, and delivered to the Initial Junior
Priority Agent, in connection with any of the foregoing or any Initial Junior
Priority Credit Facility, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

“Initial Junior Priority Guaranties” shall mean the guarantees of the Initial
Junior Priority Guarantors pursuant to the [        ]3, and all other guaranties
of any Initial Junior Priority Obligations of any Initial Junior Priority Credit
Party in favor of any Initial Junior Priority Secured Party, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Initial Junior Priority Guarantors” shall mean the collective reference to each
of the Company’s Domestic Subsidiaries that is a guarantor under any of the
Initial Junior Priority Guaranties and any other Person who becomes a guarantor
under any of the Initial Junior Priority Guaranties.

“Initial Junior Priority Hedging Affiliate” shall mean any Person who (a) has
entered into a Hedging Agreement with any Initial Junior Priority Credit Party
with the obligations of such Initial Junior Priority Credit Party thereunder
being secured by one or more Initial Junior Priority Collateral Documents, (b)
was an Initial Junior Priority Credit Facility Lender or an Affiliate of an
Initial Junior Priority Credit Facility Lender on the date hereof, or at the
time of entry into such Hedging Agreement, or at the time of

 

 

3 

Describe guarantee arrangements.

 

-12-



--------------------------------------------------------------------------------

the designation referred to in the following clause (c), and (c) has been
designated by the Company in accordance with the terms of one or more Initial
Junior Priority Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

“Initial Junior Priority Hedging Provider” shall mean any Person (other than an
Initial Junior Priority Hedging Affiliate) that has entered into a Hedging
Agreement with an Initial Junior Priority Credit Party with the obligations of
such Initial Junior Priority Credit Party thereunder being secured by one or
more Initial Junior Priority Collateral Documents, as designated by the Company
in accordance with the terms of one or more Initial Junior Priority Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

“Initial Junior Priority Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Initial Junior Priority
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Initial Junior Priority Credit Party from time to time to any Initial
Junior Priority Agent, any Initial Junior Priority Creditors or any of them,
including any Initial Junior Priority Bank Products Affiliates or Initial Junior
Priority Hedging Affiliates, Initial Junior Priority Bank Products Provider or
Initial Junior Priority Hedging Provider, under any Initial Junior Priority
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Initial
Junior Priority Credit Party, would have accrued on any Initial Junior Priority
Obligation, whether or not a claim is allowed against such Initial Junior
Priority Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Initial
Junior Priority Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Initial Junior Priority Secured Parties” shall mean the Initial Junior Priority
Agent and the Initial Junior Priority Creditors.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Junior Priority Agent” shall mean any of the Initial Junior Priority Agent and
any Additional Agent under any Junior Priority Documents.

“Junior Priority Collateral Documents” shall mean the Initial Junior Priority
Collateral Documents and any Additional Collateral Documents in respect of any
Junior Priority Obligations.

 

-13-



--------------------------------------------------------------------------------

“Junior Priority Credit Facility” shall mean the Initial Junior Priority Credit
Facility and any Additional Credit Facility in respect of any Junior Priority
Obligations.

“Junior Priority Creditors” shall mean the Initial Junior Priority Creditors and
any Additional Credit Facility Secured Party in respect of any Junior Priority
Obligations.

“Junior Priority Debt” shall mean:

(1) all Initial Junior Priority Obligations; and

(2) any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Junior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to Section
7.11(a)(iii).

“Junior Priority Documents” shall mean the Initial Junior Priority Documents and
any Additional Documents in respect of any Junior Priority Obligations.

“Junior Priority Lien” shall mean a Lien granted (a) by an Initial Junior
Priority Collateral Document to the Initial Junior Priority Agent or (b) by an
Additional Collateral Document to any Additional Agent for the purpose of
securing Junior Priority Obligations.

“Junior Priority Obligations” shall mean the Initial Junior Priority Obligations
and any Additional Obligations constituting Junior Priority Debt.

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity. The Junior Priority Representative shall
initially be the Initial Junior Priority Agent.

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

“Lien Priority” shall mean, with respect to any Lien of the Term Loan Agent, the
Term Loan Secured Parties, the Initial Junior Priority Agent, the Initial Junior
Priority Creditors, any Additional Agent or any Additional Credit Facility
Secured Party in the Collateral, the order of priority of such Lien as specified
in Section 2.1.

“Management Credit Provider” shall mean any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of the Term Loan Collateral Documents.

“Management Guarantee” shall have the meaning assigned to such term in the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect), or in any other Term Loan Credit Agreement then in effect
(if the Original Term Loan Credit Agreement is not then in effect).

 

-14-



--------------------------------------------------------------------------------

“Original Initial Junior Priority Credit Facility” shall mean the [        ]4,
dated as of [        ], among [        ], as such agreement may be amended,
supplemented, restated, waived or otherwise modified from time to time.

“Original Term Loan Credit Agreement” shall mean that certain Amended and
Restated Credit Agreement dated as of December 1, 2016, by and among the Term
Loan Borrower, JPMorgan Chase Bank, N.A., as administrative agent, the Term Loan
Credit Agreement Lenders and the Term Loan Agent, as amended, restated,
supplemented, waived or otherwise modified from time to time.

“Party” shall mean any of the Term Loan Agent, the Initial Junior Priority Agent
or any Additional Agent, and “Parties” shall mean all of the Term Loan Agent,
the Initial Junior Priority Agent and any Additional Agent.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Requisite Senior Priority Holders” shall mean Senior Priority Secured Parties
holding, in the aggregate, in excess of 50% of the aggregate principal amount of
the Senior Priority Obligations; provided that, (x) if the matter being
consented to or the action being taken by the Senior Priority Representative is
the subordination of Liens to other Liens, or the consent to a sale of all or
substantially all of the Collateral, then “Requisite Senior Priority Holders”
shall mean those Senior Priority Secured Parties necessary to validly consent to
the requested action in accordance with the applicable Senior Priority Documents
and (y) except as may be separately otherwise agreed in writing by and between
or among each Senior Priority Agent, on behalf of itself and the Senior Priority
Creditors represented thereby, if the matter being consented to or the action
being taken by the Senior Priority Representative will affect any Series of
Senior Priority Debt in a manner different and materially adverse relative to
the manner such matter or action affects any other Series of Senior Priority
Debt (except to the extent expressly set forth in this Agreement), then
“Requisite Senior Priority Holders” shall mean (1) Senior Priority Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate principal
amount of the Senior Priority Obligations and (2) Senior Priority Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate principal
amount of the applicable Series of Senior Priority Debt.

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

“Senior Priority Agent” shall mean any of the Term Loan Agent or any Additional
Agent under any Senior Priority Documents.

 

 

4  Describe the Initial Junior Priority Credit Facility.

 

-15-



--------------------------------------------------------------------------------

“Senior Priority Credit Facility” shall mean the Term Loan Credit Agreement and
any Additional Credit Facility in respect of any Senior Priority Obligations.

“Senior Priority Recovery” shall have the meaning set forth in Section 5.3.

“Senior Priority Creditors” shall mean the Term Loan Secured Parties and any
Additional Credit Facility Secured Party in respect of any Senior Priority
Obligations.

“Senior Priority Debt” shall mean:

(1) all Term Loan Obligations; and

(2) any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Senior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to Section
7.11(a)(iii).

“Senior Priority Documents” shall mean the Term Loan Documents and any
Additional Documents in respect of any Senior Priority Obligations.

“Senior Priority Lien” shall mean a Lien granted (a) by a Term Loan Collateral
Document to the Term Loan Agent or (b) by an Additional Collateral Document to
any Additional Agent for the purpose of securing Senior Priority Obligations.

“Senior Priority Obligations” shall mean the Term Loan Obligations and any
Additional Obligations constituting Senior Priority Debt.

“Senior Priority Representative” shall mean the Senior Priority Agent designated
by the Senior Priority Agents to act on behalf of the Senior Priority Agents
under this Agreement, acting in such capacity; provided that, at any time the
Base Intercreditor Agreement is in effect, the Senior Priority Representative
shall be the “Term Loan Collateral Representative” as defined under the Base
Intercreditor Agreement. The Senior Priority Representative shall initially be
the Term Loan Agent.

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Term Loan Credit Agreement and (b) the Indebtedness
outstanding under any Additional Credit Facility in respect of or constituting
Senior Priority Debt.

“Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

-16-



--------------------------------------------------------------------------------

“Term Loan Agent” shall mean [                ]5 in its capacity as collateral
agent under the Term Loan Credit Agreement, together with its successors and
assigns in such capacity from time to time, whether under the Original Term Loan
Credit Agreement or any subsequent Term Loan Credit Agreement, as well as any
Person designated as the “Agent” or “Collateral Agent” under any Term Loan
Credit Agreement.

“Term Loan Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Term Loan Credit Party with the
obligations of such Term Loan Credit Party thereunder being secured by one or
more Term Loan Collateral Documents, (b) was a Term Loan Credit Agreement Lender
or an Affiliate of a Term Loan Credit Agreement Lender on the date hereof, or at
the time of entry into such Bank Products Agreement, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company in accordance with the terms of one or more Term Loan Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

“Term Loan Bank Products Provider” shall mean any Person (other than a Term Loan
Bank Products Affiliate) that has entered into a Bank Products Agreement with a
Term Loan Credit Party with the obligations of such Term Loan Credit Party
thereunder being secured by one or more Term Loan Collateral Documents, as
designated by the Company in accordance with the terms of one or more Term Loan
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

“Term Loan Borrower” shall mean the Company, in its capacity as borrower under
the Term Loan Credit Agreement, together with its successors and assigns.

“Term Loan Collateral Documents” shall mean all “Security Documents” as defined
in the Original Term Loan Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Loan Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Loan Obligations or under which rights or remedies with respect to such Liens
are governed, in each case as the same may be amended, modified or supplemented
from time to time.

“Term Loan Credit Agreement” shall mean (i) if the Original Term Loan Credit
Agreement is then in effect, the Original Term Loan Credit Agreement and
(ii) thereafter, if designated by the Company, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Term Loan Credit Agreement or (y) any subsequent Term Loan
Credit Agreement (in each case, as amended, restated, supplemented, waived or
otherwise modified from time to time); provided, that the requisite creditors
party to such Term Loan Credit Agreement (or their agent or other representative
on their behalf) shall agree, by a joinder agreement substantially in the form
of Exhibit C attached hereto or otherwise in form and substance

 

 

5 

Insert name of Term Collateral Agent.

 

-17-



--------------------------------------------------------------------------------

reasonably satisfactory to the Initial Junior Priority Agent (if other than a
Designated Agent) and any other Junior Priority Agent, (other than any
Designated Agent) (or, if there is no continuing Junior Priority Agent other
than any Designated Agent, as designated by the Company) that the obligations
under such Term Loan Credit Agreement are subject to the terms and provisions of
this Agreement. Any reference to the Term Loan Credit Agreement shall be deemed
a reference to any Term Loan Credit Agreement then in existence.

“Term Loan Credit Agreement Lender” shall mean one or more holders of
Indebtedness (or commitments therefor) that is or may be incurred under any Term
Loan Credit Agreement, together with their successors, assigns and transferees,
as well as any Person designated as a “Term Loan Credit Agreement Lender” under
any Term Loan Credit Agreement.

“Term Loan Credit Parties” shall mean the Term Loan Borrower, the Term Loan
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Term Loan
Document.

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guaranties, the Term Loan Collateral Documents, any Bank Products Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate or
any Term Loan Bank Products Provider, any Hedging Agreements between any Term
Loan Credit Party and any Term Loan Hedging Affiliate or Term Loan Hedging
Provider, any Management Guarantee, and those other ancillary agreements as to
which the Term Loan Agent or any Term Loan Credit Agreement Lender is a party or
a beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Term Loan Credit Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Term Loan
Agent, in connection with any of the foregoing or any Term Loan Credit
Agreement, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Term Loan Guaranties” shall mean that certain guarantee agreement dated as of
the date hereof by the Term Loan Guarantors in favor of the Term Loan Agent, and
all other guarantees of any Term Loan Obligations of any Term Loan Credit Party
by any other Term Loan Credit Party in favor of any Term Loan Secured Party, in
each case as amended, restated, supplemented, waived or otherwise modified from
time to time.

“Term Loan Guarantors” shall mean the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Term Loan
Guaranties and any other Person who becomes a guarantor under any of the Term
Loan Guaranties.

“Term Loan Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with any Term Loan Credit Party with the obligations of such
Term Loan Credit Party thereunder being secured by one or more Term Loan
Collateral Documents, (b) was a Term Loan Credit Agreement Lender or an
Affiliate of a Term Loan Credit Agreement Lender on the date hereof, or at the
time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c) and (c) has been designated by the
Company in accordance with the terms of one or more Term Loan Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

“Term Loan Hedging Provider” shall mean any Person (other than a Term Loan
Hedging Affiliate) that has entered into a Hedging Agreement with a Term Loan
Credit Party with the obligations of such Term Loan Credit Party thereunder
being secured by one or more Term Loan Collateral Documents, as designated by
the Company in accordance with the terms of the Term Loan Collateral Documents,
as designated by the Company in accordance with the terms of one ore more Term
Loan Collateral Documents (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Provider hereunder with respect to
more than one Credit Facility).

 

-18-



--------------------------------------------------------------------------------

“Term Loan Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Term Loan Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Term Loan
Credit Party from time to time to the Term Loan Agent, the Term Loan Credit
Agreement Lender, any Term Loan Bank Products Affiliate, Term Loan Hedging
Affiliate, Term Loan Bank Products Provider or Term Loan Hedging Provider or any
Management Credit Providers under any Term Loan Document, whether for principal,
interest (including interest and fees which, but for the filing of a petition in
bankruptcy with respect to such Term Loan Credit Party, would have accrued on
any Term Loan Obligation, whether or not a claim is allowed against such Term
Loan Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement for amounts drawn under letters of credit, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the Term Loan Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

“Term Loan Secured Parties” shall mean all Term Loan Credit Agreement Lenders
together with all Term Loan Bank Products Affiliates, Term Loan Hedging
Affiliates, Term Loan Bank Product Providers, Term Loan Hedging Providers and
Management Credit Providers and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Term Loan Secured
Party” under any Term Loan Credit Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“United States” shall mean the United States of America.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation, or in such
other manner as may be approved by the requisite holders or representatives in
respect of such obligation.

 

-19-



--------------------------------------------------------------------------------

ARTICLE II

LIEN PRIORITY

Section 2.1 Agreement to Subordinate.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent, any Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior Priority Agent or any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that:

(i) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Agent or any Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations
shall be junior and subordinate in all respects to all Liens granted to any of
the Senior Priority Agents and the Senior Priority Creditors in the Collateral
to secure all or any portion of the Senior Priority Obligations;

(ii) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

(iii) except as otherwise provided in Sections 2.1(a)(11) and (12) of the Base
Intercreditor Agreement, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations; and

(iv) except as otherwise provided in Sections 2.1(a)(11) and (12) of the Base
Intercreditor Agreement, and except as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Secured Parties represented
thereby, any Lien in respect of all or any portion of

 

-20-



--------------------------------------------------------------------------------

the Collateral now or hereafter held by or on behalf of any Junior Priority
Agent or any Junior Priority Creditor that secures all or any portion of the
Junior Priority Obligations shall be pari passu and equal in priority in all
respects with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Agent or any other
Junior Priority Creditor that secures all or any portion of the Junior Priority
Obligations.

(b) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations.

(c) Notwithstanding any failure by any Senior Priority Secured Party to perfect
its security interests in the Collateral or any avoidance, invalidation, priming
or subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Senior Priority
Secured Parties, the priority and rights as (x) between the respective classes
of Senior Priority Secured Parties, and (y) between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, with respect to the Collateral shall be as set forth
herein. Notwithstanding any failure by any Junior Priority Secured Party to
perfect its security interests in the Collateral or any avoidance, invalidation,
priming or subordination by any third party or court of competent jurisdiction
of the security interests in the Collateral granted to any of the Junior
Priority Secured Parties, the priority and rights as between the respective
classes of Junior Priority Secured Parties with respect to the Collateral shall
be as set forth herein. Lien priority as among the Senior Priority Obligations
and the Junior Priority Obligations with respect to any Collateral will be
governed solely by this Agreement, except as may be separately otherwise agreed
in writing by or among any applicable Parties.

(d) The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, acknowledges and agrees that (x) concurrently herewith, the Initial
Junior Priority Agent, for the benefit of itself and the Initial Junior Priority
Secured Parties, has been granted Junior Priority Liens upon all of the
Collateral in which the Term Loan Agent has been granted Senior Priority Liens,
and the Term Loan Agent hereby consents thereto, and (y) one or more Additional
Agents, each on behalf of itself and any Additional Credit Facility Secured
Parties represented thereby, may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which the Term Loan Agent has been
granted Senior Priority Liens, and the Term Loan Agent hereby consents thereto.

 

-21-



--------------------------------------------------------------------------------

(e) The Initial Junior Priority Agent, for and on behalf of itself and the
Initial Junior Priority Secured Parties, acknowledges and agrees that (x) the
Term Loan Agent, for the benefit of itself and the Term Loan Secured Parties,
has been granted Senior Priority Liens upon all of the Collateral in which the
Initial Junior Priority Agent has been granted Junior Priority Liens, and the
Initial Junior Priority Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Credit Facility
Secured Parties represented thereby, may be granted Senior Priority Liens or
Junior Priority Liens upon all of the Collateral in which the Initial Junior
Priority Agent has been granted Junior Priority Liens, and the Initial Junior
Priority Agent hereby consents thereto.

(f) Each Additional Agent, for and on behalf of itself and any Additional Credit
Facility Secured Parties represented thereby, acknowledges and agrees that, (x)
the Term Loan Agent, for the benefit of itself and the Term Loan Secured
Parties, has been granted Senior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, (y) concurrently herewith, the Initial Junior Priority
Agent, for the benefit of itself and the Initial Junior Priority Secured
Parties, has been granted Junior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, and (z) one or more other Additional Agents, each on
behalf of itself and any Additional Credit Facility Secured Parties represented
thereby, have been or may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which such Additional Agent is being granted
Liens, and such Additional Agent hereby consents thereto.

(g) The subordination of Liens by each Junior Priority Agent in favor of the
Senior Priority Agents shall not be deemed to subordinate the Liens of any
Junior Priority Agent to the Liens of any other Person. The provision of pari
passu and equal priority as between Liens of any Senior Priority Agent and Liens
of any other Senior Priority Agent, in each case as set forth herein, shall not
be deemed to provide that the Liens of the Senior Priority Agent will be pari
passu or of equal priority with the Liens of any other Person, or to subordinate
any Liens of any Senior Priority Agent to the Liens of any Person. The provision
of pari passu and equal priority as between Liens of any Junior Priority Agent
and Liens of any other Junior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Junior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person.

(h) So long as the Discharge of Senior Priority Obligations has not occurred,
the parties hereto agree that in the event that any Borrower shall, or shall
permit any other Grantor to, grant or permit any additional Liens, or take any
action to perfect any additional Liens, on any asset or property to secure any
Junior Priority Obligation and have not also granted a Lien on such asset or
property to secure the Senior Priority Obligations and taken all actions to
perfect such Liens, then, without limiting any other rights and remedies
available to any Senior Priority Agent and/or the other Senior Priority Secured
Parties, each Junior Priority Agent, on behalf of itself and the Junior Lien
Secured Parties for which it is a Junior Priority Agent, and each other Junior
Priority Secured Party (by its acceptance of the benefits of the Junior Priority
Documents), agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section
2.1(h) shall be subject to Section 4.1(e).

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Senior Priority Agent or any Senior Priority

 

-22-



--------------------------------------------------------------------------------

Creditor in respect of the Collateral, or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, each
Junior Priority Agent, for itself and on behalf of the Junior Priority Creditors
represented thereby, agrees that no Junior Priority Agent or Junior Priority
Creditor will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by any Senior Priority Agent or any Senior Priority
Creditor under the Senior Priority Documents with respect to the
Collateral. Except to the extent expressly set forth in this Agreement, each
Junior Priority Agent, for itself and on behalf of the Junior Priority Creditors
represented thereby, hereby waives any and all rights it or such Junior Priority
Creditors may have as a junior lien creditor or otherwise to contest, protest,
object to or interfere with the manner in which any Senior Priority Agent or any
Senior Priority Creditor seeks to enforce its Liens in any Collateral.

(b) The assertion of priority rights established under the terms of this
Agreement shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

Section 2.3 Remedies Standstill.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that, until the date upon which
the Discharge of Senior Priority Obligations shall have occurred, such Junior
Priority Agent and such Junior Priority Creditors:

(i) will not Exercise Any Secured Creditor Remedies with respect to the
Collateral without the written consent of the Senior Priority Representative;
provided that any Junior Priority Agent may Exercise Any Secured Creditor
Remedies (other than any Secured Creditor Remedies the exercise of which is
otherwise prohibited by this Agreement, including, without limitation, Section
6) after a period of 180 consecutive days has elapsed from the date of delivery
of written notice by such Junior Priority Agent to each Senior Priority Agent
stating that an Event of Default (as defined under the applicable Junior
Priority Credit Facility) has occurred and is continuing thereunder and stating
its intention to Exercise Any Secured Creditor Remedies (the “Standstill
Period”), and then such Junior Priority Agent may Exercise Any Secured Creditor
Remedies only so long as (1) no Event of Default relating to the payment of
interest, principal, fees or other Senior Priority Obligations shall have
occurred and be continuing and (2) no Senior Priority Secured Party shall have
commenced (or attempted to commence or given notice of its intent to commence)
the Exercise of Secured Creditor Remedies with respect to the Collateral
(including seeking relief from the automatic stay or any other stay in any
Insolvency Proceeding), and

(ii) will not take, receive or accept any Proceeds of the Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Junior Priority Representative shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative.

From and after the date upon which the Discharge of Senior Priority Obligations
shall have occurred (or prior thereto upon obtaining the written consent of each
Senior Priority Agent), any Junior Priority Agent and any Junior Priority
Creditor may Exercise Any Secured Creditor Remedies under the Junior Priority
Documents or applicable law as to any Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by any
Junior Priority Agent or any Junior Priority Creditor is at all times subject to
the provisions of this Agreement, including Section 4.1.

 

-23-



--------------------------------------------------------------------------------

(b) Any Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors will not Exercise Any Secured Creditor Remedies with
respect to any of the Collateral without the written consent of the Senior
Priority Representative and will not take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among all Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by such Senior Priority Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Senior Priority
Representative; provided that nothing in this sentence shall prohibit any Senior
Priority Agent from taking such actions in its capacity as Senior Priority
Representative, if applicable. The Senior Priority Representative may Exercise
Any Secured Creditor Remedies under the Senior Priority Collateral Documents or
applicable law as to any Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by the Senior Priority
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof and of the Base Intercreditor Agreement.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Agent and each Creditor shall have any and all rights and remedies it may have
as a creditor under applicable law, including the right to the Exercise of
Secured Creditor Remedies (except as may be separately otherwise agreed in
writing by and between or among any applicable Parties, solely as among such
Parties and the Creditors represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Section 4.1. Each Senior Priority Agent may enforce the provisions of the
applicable Senior Priority Documents, each Junior Priority Agent may enforce the
provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law (except as
may be separately otherwise agreed in writing by and between or among any
applicable Parties, solely as among such Parties and the Creditors represented
thereby); provided, however, that each Agent agrees to provide to each other
such Party copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided, further, however, that any Senior
Priority Agent’s failure to provide any such copies to any other such Party
shall not impair any Senior Priority Agent’s rights hereunder or under any of
the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents. Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, (x) in the case of any Junior Priority
Agent and any Junior Priority Creditor represented thereby, against any Senior
Priority Secured Party, and (y) in the case of any Senior Priority Agent and any
Senior Priority Creditor represented thereby, against any Junior Priority
Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken. Except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, each Senior Priority Agent agrees for and on
behalf of any Senior Priority Creditors represented thereby that such Agent and
each such Creditor will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any other
Senior Priority Agent or any Senior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent

 

-24-



--------------------------------------------------------------------------------

with the terms of this Agreement, and none of such Persons shall be liable for
any such action taken or omitted to be taken. Except as may be separately
otherwise agreed in writing by and between or among any Junior Priority Agents,
in each case on behalf of itself and the Junior Priority Creditors represented
thereby, each Junior Priority Agent agrees for and on behalf of any Junior
Priority Creditors represented thereby that such Agent and each such Creditor
will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any other Junior
Priority Agent or any Junior Priority Creditor represented thereby seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to any action taken or omitted to be taken by such
Person with respect to the Collateral that is consistent with the terms of this
Agreement, and none of such Persons shall be liable for any such action taken or
omitted to be taken.

(b) Release of Liens. Without limiting any release permitted under the Base
Intercreditor Agreement, in the event of (A) any private or public sale of all
or any portion of the Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Senior Priority Representative,
(B) any sale, transfer or other disposition of all or any portion of the
Collateral, so long as such sale, transfer or other disposition is then
permitted by the Senior Priority Documents, or (C) the release of the Senior
Priority Secured Parties’ Liens on all or any portion of the Collateral which
release under Clause (C) shall have been approved by all of the requisite Senior
Priority Secured Parties (as determined pursuant to the applicable Senior
Priority Documents), in the case of clauses (B) and (C) only to the extent
occurring prior to the Discharge of Senior Priority Obligations and not in
connection with a Discharge of Senior Priority Obligations (and irrespective of
whether an Event of Default has occurred), each Junior Priority Agent agrees,
for and on behalf of itself and the Junior Priority Creditors represented
thereby, that (x) so long as, if applicable, the net cash proceeds of any such
sale, if any, described in clause (A) above are applied as provided in Section
4.1 of the Base Intercreditor Agreement as supplemented by Section 4.1 hereof,
such sale or release will be free and clear of the Liens on such Collateral
securing the Junior Priority Obligations and (y) such Junior Priority Secured
Parties’ Liens with respect to the Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further
action. In furtherance of, and subject to, the foregoing, each Junior Priority
Agent agrees that it will execute any and all Lien releases or other documents
reasonably requested by any Senior Priority Agent in connection therewith, so
long as the net cash proceeds, if any, from such sale described in clause (A)
above of such Collateral are applied in accordance with the terms of this
Agreement. Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

Section 2.5 [RESERVED].

Section 2.6 Waiver of Marshalling. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable law.

 

-25-



--------------------------------------------------------------------------------

ARTICLE III

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. Notwithstanding anything herein to the
contrary, (a) each Agent may make such demands or file such claims in respect of
the Senior Priority Obligations or Junior Priority Obligations, as applicable,
owed to such Agent and the Creditors represented thereby as are necessary to
prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time,
(b) in any Insolvency Proceeding commenced by or against the Borrower or any
other Credit Party, the Junior Priority Agent or the Junior Priority Creditors
may file a proof of claim or statement of interest with respect to the Junior
Priority Obligations, (c) the Junior Priority Creditors shall be entitled to
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Priority Creditors, including without limitation any claims secured by the
Collateral, if any, in each case if not otherwise in contravention of the terms
of this Agreement, (d) the Junior Priority Creditors shall be entitled to file
any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Credit Parties arising under
either the Bankruptcy Law or applicable non-bankruptcy law, in each case if not
otherwise in contravention of the terms of this Agreement, (e) the Junior
Priority Creditors shall be entitled to file any proof of claim and other
filings and make any arguments and motions in order to preserve or protect its
Liens on the Collateral that are, in each case, not otherwise in contravention
of the terms of this Agreement, with respect to the Junior Priority Obligations
and the Collateral and (f) the Junior Priority Agent or any Junior Priority
Creditor may exercise any of its rights or remedies with respect to the
Collateral after the termination of the Standstill Period to the extent
permitted by Section 2.3 above.

Section 3.2 Agent for Perfection.

(a) Subject to the provisions of the Base Intercreditor Agreement with respect
to ABL Priority Collateral, each Credit Party shall deliver all Control
Collateral when required to be delivered pursuant to the Credit Documents to (x)
until the Discharge of Senior Priority Obligations, the Senior Priority
Representative and (y) thereafter, the Junior Priority Representative.

(b) None of the Senior Priority Agents, the Senior Priority Representative or
the Senior Priority Secured Parties shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Collateral for the
benefit of the Junior Priority Representatives or the Junior Priority Secured
Parties.

(c) [RESERVED].

(d) Subject to the provisions of the Base Intercreditor Agreement with respect
to ABL Priority Collateral, in the event that any Secured Party receives any
Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, then such Secured Party shall promptly pay over such Proceeds or
Collateral to (x) until the Discharge of Senior Priority Obligations, the Senior
Priority Representative, and (y) thereafter, the Junior Priority Representative,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1 of the Base Intercreditor
Agreement, as supplemented by Section 4.1 hereof.

Section 3.3 Sharing of Information and Access. In the event that any Junior
Priority Agent shall, in the exercise of its rights under the applicable Junior
Priority Collateral Documents or otherwise, receive possession or control of any
books and records of any Credit Party that contain information identifying or
pertaining to the Collateral, such Junior Priority Agent shall, upon request
from any other Agent,

 

-26-



--------------------------------------------------------------------------------

and as promptly as practicable thereafter, either make available to such Agent
such books and records for inspection and duplication or provide to such Agent
copies thereof. In the event that any Senior Priority Agent shall, in the
exercise of its rights under the applicable Senior Priority Collateral Documents
or otherwise, receive possession or control of any books and records of any
Senior Priority Credit Party that contain information identifying or pertaining
to the Senior Priority Collateral, such Senior Priority Agent shall, upon
request from any other Senior Priority Agent, and as promptly as practicable
thereafter, either make available to such Senior Priority Agent such books and
records for inspection and duplication or provide to such Senior Priority Agent
copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. Subject to the provisions of the Base Intercreditor
Agreement with respect to ABL Priority Collateral, the Senior Priority
Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to
Collateral. Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, the Senior Priority Representative shall
have the sole and exclusive right, as against any Secured Party, to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of Collateral. Subject to the provisions of the Base Intercreditor
Agreement with respect to ABL Priority Collateral, all proceeds of such
insurance shall be remitted to the Senior Priority Representative, and each
other Agent shall cooperate (if necessary) in a reasonable manner in effecting
the payment of insurance proceeds in accordance with Section 4.1.

Section 3.5 No Additional Rights for the Credit Parties Hereunder. Except as
provided in Section 3.6, if any Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, the Credit Parties shall
not be entitled to use such violation as a defense to any action by any Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party.

Section 3.6 Actions upon Breach. If any Junior Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the Senior Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any Senior Priority Secured
Party may intervene and interpose such defense or plea in its own name or in the
name of the Credit Parties. Should any Junior Priority Secured Party, contrary
to this Agreement, in any way take, or attempt or threaten to take, any action
with respect to the Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any Senior Priority Agent (in its
own name or in the name of the Credit Parties) may obtain relief against such
Junior Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each Junior
Priority Agent, for and on behalf of itself and each Junior Priority Creditor
represented thereby, that the Senior Priority Secured Parties’ damages from such
actions may be difficult to ascertain and may be irreparable, and each Junior
Priority Agent on behalf of itself and each Junior Priority Secured Creditor
represented thereby, waives any defense that the Senior Priority Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages.

 

-27-



--------------------------------------------------------------------------------

ARTICLE IV

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of Certain Term Loan Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) Term Loan Credit Agreements may include a
revolving commitment, that in the ordinary course of business any Term Loan
Agent and Term Loan Credit Agreement Lender may apply payments and make advances
thereunder and (ii) the amount of Term Loan Obligations that may be outstanding
thereunder at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of Term Loan Obligations thereunder
may be modified, extended or amended from time to time, and that the aggregate
amount of Term Loan Obligations thereunder may be increased, replaced or
refinanced, in each event, without notice to or consent by the any other Secured
Parties and without affecting the provisions hereof; provided, however, that
from and after the date on which any Term Loan Agent or Term Loan Credit
Agreement Lender commences the Exercise of Any Secured Creditor Remedies, all
amounts received by any such Term Loan Agent or Term Loan Credit Agreement
Lender shall be applied as specified in this Section 4.1. The Lien Priority
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Term Loan Obligations, the Initial Junior
Priority Obligations, or any Additional Obligations, or any portion thereof.

(b) Revolving Nature of Certain Additional Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (x) Additional Credit Facilities may include a
revolving commitment, that in the ordinary course of business any Additional
Agent and Additional Credit Facility Secured Parties may apply payments and make
advances thereunder and (y) the amount of Additional Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of Additional
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Additional Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by the any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Additional Agent or
Additional Credit Facility Secured Party commences the Exercise of Any Secured
Creditor Remedies, all amounts received by any such Additional Agent or
Additional Credit Facility Secured Party shall be applied as specified in this
Section 4.1. The Lien Priority shall not be altered or otherwise affected by any
such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the Term Loan
Obligations, the Initial Junior Priority Obligations, or any Additional
Obligations, or any portion thereof.

(c) Application of Proceeds of Collateral. This Agreement constitutes a separate
agreement in writing as contemplated by clauses 4.1(c) third and 4.1(d) second
of the Base Intercreditor Agreement. The parties hereto agree that any proceeds
of Collateral to be allocated under such clauses of the Base Intercreditor
Agreement will be allocated first to the Senior Priority Obligations in
accordance with the Base Intercreditor Agreement until a Discharge of Senior
Priority Obligations shall have occurred and then only after such Discharge of
Senior Priority Obligations shall have occurred to the Junior Priority
Obligations.

(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement. In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation

 

-28-



--------------------------------------------------------------------------------

or liability (except as may be separately agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby) to any other Junior
Priority Secured Party, in each case regarding the adequacy of any Proceeds or
for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by such Junior Priority Agent
under the terms of this Agreement.

(e) Turnover of Cash Collateral After Discharge. Subject to the obligations of
each Senior Priority Agent under the Base Intercreditor Agreement with respect
to ABL Priority Collateral, upon the Discharge of Senior Priority Obligations,
each Senior Priority Agent shall deliver to the Junior Priority Representative
or shall execute such documents as the Company or as the Junior Priority
Representative (if a Junior Priority Agent other than a Designated Agent) may
reasonably request to enable it to have control over any Cash Collateral or
Control Collateral still in such Senior Priority Agent’s possession, custody or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. As between any Junior
Priority Agent and any other Junior Priority Agent, any such Cash Collateral or
Control Collateral held by any such Party shall be held by it subject to the
terms and conditions of Section 3.2.

Section 4.2 Specific Performance. Each Agent is hereby authorized to demand
specific performance of this Agreement, whether or not any Credit Party shall
have complied with any of the provisions of any of the Credit Documents, at any
time when any other Party shall have failed to comply with any of the provisions
of this Agreement applicable to it. Each Agent, for and on behalf of itself and
the Secured Parties represented thereby, hereby irrevocably waives any defense
based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

 

-29-



--------------------------------------------------------------------------------

ARTICLE V

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All Senior Priority Obligations at any time made or incurred by any Credit
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

(b) None of the Senior Priority Agents, the Senior Priority Creditors, or any of
their respective Affiliates, or any of the respective directors, officers,
employees, or agents of any of the foregoing, shall be liable for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If any Senior Priority Agent or
Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Facility or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Facility or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise, in each case so long as any such
exercise does not breach the express terms and provisions of this
Agreement. Each Senior Priority Secured Party shall be entitled to manage and
supervise its loans and extensions of credit under the relevant Senior Priority
Credit Facility and other Senior Priority Documents as it may, in its sole
discretion, deem appropriate, and may manage its loans and extensions of credit
without regard to any rights or interests that the Junior Priority Agents or
Junior Priority Creditors have in the Collateral, except as otherwise expressly
set forth in this Agreement. Each Junior Priority Agent, on behalf of itself and
the Junior Priority Creditors represented thereby, agrees that no Senior
Priority Agent or Senior Priority Creditor shall incur any liability as a result
of a sale, lease, license, application, or other disposition of all or any
portion of the Collateral or Proceeds thereof pursuant to the Senior Priority
Documents, in each case so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement.

Section 5.2 Modifications to Senior Priority Documents and Junior Priority
Documents.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Junior Priority Secured Parties hereunder, each Senior
Priority Agent and the Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

 

-30-



--------------------------------------------------------------------------------

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) subject to Section 2.5 of the Base Intercreditor Agreement, retain or
obtain a Lien on any Property of any Person to secure any of the Senior Priority
Obligations, and in connection therewith to enter into any additional Senior
Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations as the
applicable Senior Priority Agent shall deem appropriate.

(b) Each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, each Junior
Priority Agent and the Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) subject to Section 2.5 of the Base Intercreditor Agreement, retain or
obtain a Lien on any Property of any Person to secure any of the Junior Priority
Obligations, and in connection therewith to enter into any additional Junior
Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

 

-31-



--------------------------------------------------------------------------------

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as the
Junior Priority Agent shall deem appropriate.

(c) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees that each Junior Priority
Collateral Document shall include the following language (or language to similar
effect):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
[        ], 20[    ] (as amended, restated, supplemented or otherwise modified,
replaced or refinanced from time to time, the “Junior Lien Intercreditor
Agreement”), initially among[        ], as Term Loan Agent, [        ], as
Initial Junior Priority Agent, and certain other persons party or that may
become party thereto from time to time. In the event of any conflict between the
terms of the Junior Lien Intercreditor Agreement and this Agreement, the terms
of the Junior Lien Intercreditor Agreement shall govern and control.”

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

(d) Except, in each case, as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, in each case on
behalf of itself and the Senior Priority Creditors represented thereby, and
except as otherwise provided in the Base Intercreditor Agreement, each Senior
Priority Agent, for and on behalf of itself and the Senior Priority Creditors
represented thereby, hereby agrees that, without affecting the obligations of
such Senior Priority Secured Parties hereunder, any other Senior Priority Agent
and any Senior Priority Creditors represented thereby may, at any time and from
time to time, in their sole discretion without the consent of or notice to any
such Senior Priority Secured Party (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Senior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Senior Priority Documents to which such other Senior
Priority Agent or any Senior Priority Creditor represented thereby is party or
beneficiary in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) subject to Section 2.5 of the Base Intercreditor Agreement, retain or
obtain a Lien on any Property of any Person to secure any of the Senior Priority
Obligations, and in connection therewith to enter into any Senior Priority
Documents;

 

-32-



--------------------------------------------------------------------------------

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations as such
other Senior Priority Agent shall deem appropriate.

(e) Except, in each case, as may be separately otherwise agreed in writing by
and between or among any applicable Junior Priority Agents, in each case on
behalf of itself and the Junior Priority Creditors represented thereby, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) subject to Section 2.5 of the Base Intercreditor Agreement, retain or
obtain a Lien on any Property of any Person to secure any of the Junior Priority
Obligations, and in connection therewith to enter into any Junior Priority
Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as such
other Junior Priority Agent shall deem appropriate.

 

-33-



--------------------------------------------------------------------------------

(f) The Senior Priority Obligations and the Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority Creditors, as the
case may be, all without affecting the Lien Priorities provided for herein or
the other provisions hereof. If the indebtedness refunding, replacing or
refinancing any such Senior Priority Obligations or Junior Priority Obligations
is to constitute Senior Priority Obligations or Junior Priority Obligations
hereunder (as designated by the Company), as the case may be, the holders of
such indebtedness (or an authorized agent or trustee on their behalf) shall bind
themselves in writing to the terms of this Agreement pursuant to a joinder
substantially in the form of Exhibit C hereto or otherwise in form and substance
reasonably satisfactory to the Senior Priority Agents (other than any Designated
Agent) and Junior Priority Agents (other than any Designated Agent) (or, if
there is no continuing Agent other than Designated Agents, as designated by the
Company), and any such refunding, replacement or refinancing transaction shall
be in accordance with any applicable provisions of the Senior Priority Documents
and the Junior Priority Documents. For the avoidance of doubt, the Senior
Priority Obligations and Junior Priority Obligations may be refunded, replaced
or refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is required to permit the refunding,
replacement or refinancing transaction under any Senior Priority Document or any
Junior Priority Document) of any Senior Priority Agent, Senior Priority
Creditors, Junior Priority Agent or Junior Priority Creditors, as the case may
be, through the incurrence of Additional Indebtedness, subject to Section 7.11.

Section 5.3 Reinstatement and Continuation of Agreement. If any Senior Priority
Agent or Senior Priority Creditor is required in any Insolvency Proceeding or
otherwise to turn over or otherwise pay to the estate of any Credit Party or any
other Person any payment made in satisfaction of all or any portion of the
Senior Priority Obligations (a “Senior Priority Recovery”), then the Senior
Priority Obligations shall be reinstated to the extent of such Senior Priority
Recovery. If this Agreement shall have been terminated prior to such Senior
Priority Recovery, this Agreement shall be reinstated in full force and effect
in the event of such Senior Priority Recovery, and such prior termination shall
not diminish, release, discharge, impair, or otherwise affect the obligations of
the Parties from such date of reinstatement. All rights, interests, agreements,
and obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations or the Junior Priority
Obligations. No priority or right of any Senior Priority Agent or any Senior
Priority Creditor shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Agent or any Senior Priority Creditor may have.

ARTICLE VI

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding in the United States at any time after the Discharge of ABL
Collateral Obligation (as defined in the Base Intercreditor Agreement) and prior
to the Discharge of Senior Priority Obligations, and any Senior

 

-34-



--------------------------------------------------------------------------------

Priority Agent, or any Senior Priority Creditors, shall agree to provide any
Borrower or any Guarantor with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (“DIP
Financing”), with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code would be Collateral), then any Junior Priority Agent, each on
behalf of itself and any Junior Priority Secured Parties, agrees that it will
raise no objection and will not support any objection to such DIP Financing or
to the Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of any Junior Priority Agent securing the Junior
Priority Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) each Junior
Priority Agent retains its Lien on the Collateral to secure the Junior Priority
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and (ii) if the Senior Priority Agent receives an adequate protection Lien
on post-petition assets of the debtor to secure the Senior Priority Obligations,
as the case may be, the Junior Priority Agent also receives an adequate
protection Lien on such post-petition assets of the debtor to secure the Junior
Priority Obligations, provided that (x) such Liens in favor of the Senior
Priority Agent and the Junior Priority Agent shall be subject to the provisions
of Section 6.1(b) hereof and (y) the foregoing provisions of this Section 6.1(a)
shall not prevent the Junior Priority Agent and the Junior Priority Secured
Parties from objecting to any provision in any DIP Financing relating to any
provision or content of a plan of reorganization.

(b) All Liens granted to any Senior Priority Agent or Junior Priority Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

Section 6.2 Relief from Stay. Until the Discharge of Senior Priority Obligations
has occurred, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to seek relief from
the automatic stay or any other stay in any Insolvency Proceeding in respect of
any portion of the Collateral without each Senior Priority Agent’s express
written consent.

Section 6.3 No Contest. Each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that, prior to the
Discharge of Senior Priority Obligations, none of them shall contest (or support
any other Person contesting) (i) any request by any Senior Priority Agent or
Senior Priority Creditor for adequate protection of its interest in the
Collateral or (ii) any objection by any Senior Priority Agent or Senior Priority
Creditor to any motion, relief, action or proceeding based on a claim by such
Senior Priority Agent or Senior Priority Creditor that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to
such Senior Priority Agent as adequate protection of its interests are subject
to this Agreement. Except as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, in each case on
behalf of itself and any Senior Priority Creditors represented thereby, any
Senior Priority Agent, for and on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that, prior to the applicable Discharge of
Senior Priority Obligations, none of them shall contest (or support any other
Person contesting) (a) any request by any other Senior Priority Agent or any
Senior Priority Creditor represented by such other Senior Priority Agent for
adequate protection of its interest in the Collateral, or (b) any objection by
such other Senior Priority Agent or any Senior Priority Creditor to any motion,
relief, action, or proceeding based on a claim by such other Senior Priority
Agent or any Senior Priority Creditor represented by such other Senior Priority
Agent that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such other Senior Priority Agent as adequate
protection of its interests are subject to this Agreement.

 

-35-



--------------------------------------------------------------------------------

Section 6.4 Asset Sales. Each Junior Priority Agent agrees, for and on behalf of
itself and the Junior Priority Creditors represented thereby, that it will not
oppose any sale consented to by any Senior Priority Agent of any Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding) so long as the proceeds
of such sale are applied in accordance with the Base Intercreditor Agreement as
supplemented by this Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the Senior Priority Security Documents and the Junior Priority Security
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of Senior Priority Obligation claims and Junior Priority Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Junior Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, prepetition interest and other claims, all amounts
owing in respect of postpetition interest that is available from the Collateral
for each of the Senior Priority Secured Parties, before any distribution is made
in respect of the claims held by the Junior Priority Secured Parties, with the
Junior Priority Secured Parties hereby acknowledging and agreeing to turn over
to the Senior Priority Secured Parties amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the aggregate recoveries. The
foregoing sentence is subject to any separate agreement by and between any
Additional Agent, on behalf of itself and the Additional Credit Facility Secured
Parties represented thereby, and any other Agent, on behalf of itself and the
Creditors represented thereby, with respect to the Obligations owing to any such
Additional Agent and Additional Credit Facility Secured Parties.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.

Section 6.7 Senior Priority Obligations Unconditional. All rights of the Senior
Priority Agents hereunder, and all agreements and obligations of the Junior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Senior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Priority
Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Senior Priority Obligations or any guarantee or guaranty thereof;

 

-36-



--------------------------------------------------------------------------------

(d) the commencement of any Insolvency Proceeding in respect of the Borrower or
any other Credit Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Senior Priority
Obligations, or of any of the Junior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.8 Junior Priority Obligations Unconditional. All rights of the Junior
Priority Agents hereunder, and all agreements and obligations of the Senior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Junior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Priority
Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Junior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Credit
Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Priority
Obligations, or of any of the Senior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.9 Adequate Protection. Except as expressly provided in this Agreement
(including, without limitation, Section 6.1), nothing in this Agreement shall
limit the rights of any Agent and the Secured Parties represented thereby from
seeking or requesting adequate protection with respect to their interests in the
applicable Collateral in any Insolvency Proceeding, including adequate
protection in the form of a cash payment, periodic cash payments, cash payments
of interest, additional collateral or otherwise; provided that (a) in the event
that any Junior Priority Agent, on behalf of itself or any of the Junior
Priority Creditors represented thereby, seeks or requests adequate protection in
respect of the Junior Priority Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Collateral, then each Junior Priority Agent, on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that each
Senior Priority Agent shall also be granted a senior Lien on such collateral as
security for the Senior Priority Obligations and that any Lien on such
collateral securing the Junior Priority Obligations shall be subordinate to any
Lien on such collateral securing the Senior Priority Obligations and (b) in the
event that any Senior Priority Agent, for or on behalf of itself or any Senior
Priority Creditor represented thereby, seeks or requests adequate protection in
respect of the Senior Priority Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Collateral, then such Senior Priority Agent, for and on
behalf of itself and the Senior Priority Creditors represented thereby, agrees
that each other Senior Priority Agent shall also be granted a pari passu Lien on
such collateral as security for the Senior Priority Obligations owing to such
other Senior Priority Agent and the Senior Priority Secured Parties represented
thereby, and that any such Lien on such collateral securing such Senior Priority

 

-37-



--------------------------------------------------------------------------------

Obligations shall be pari passu to each such other Lien on such collateral
securing such other Senior Priority Obligations (except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby).

ARTICLE VII

MISCELLANEOUS

Section 7.1 Rights of Subrogation. Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that no
payment by such Junior Priority Agent or any such Junior Priority Creditor to
any Senior Priority Agent or Senior Priority Creditor pursuant to the provisions
of this Agreement shall entitle such Junior Priority Agent or Junior Priority
Creditor to exercise any rights of subrogation in respect thereof until the
Discharge of Senior Priority Obligations with respect to the Senior Priority
Obligations owed to such Senior Priority Creditors shall have
occurred. Following the Discharge of Senior Priority Obligations with respect to
the Senior Priority Obligations owed to such Senior Priority Creditors, each
Senior Priority Agent agrees to execute such documents, agreements, and
instruments as any Junior Priority Agent or Junior Priority Creditor may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Senior Priority Obligations resulting from payments to such
Senior Priority Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Senior Priority Agent are paid by such Person upon request for
payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

Section 7.3 Representations. The Term Loan Agent represents and warrants to each
other Agent that it has the requisite power and authority under the Term Loan
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Term Loan Secured Parties. The Initial
Junior Priority Agent represents and warrants to each other Agent that it has
the requisite power and authority under the Initial Junior Priority Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Initial Junior Priority Creditors. Each Additional
Agent represents and warrants to each other Agent that it has the requisite
power and authority under the applicable Additional Documents to enter into,
execute, deliver, and carry out the terms of this Agreement on behalf of itself
and any Additional Credit Facility Secured Parties represented thereby.

Section 7.4 Amendments.

(a) No amendment, modification or waiver of any provision of this Agreement, and
no consent to any departure by any Party hereto, shall be effective unless it is
in a written agreement executed by the Term Loan Agent, the Initial Junior
Priority Agent and any Additional Agent. Notwithstanding the foregoing, the
Company may, without the consent of any Party hereto, amend this Agreement to
add an Additional Agent by (x) executing an Additional Indebtedness Joinder as
provided in Section 7.11

 

-38-



--------------------------------------------------------------------------------

or (y) executing a joinder agreement in the form of Exhibit C attached hereto as
provided for in the definition of “Term Loan Credit Agreement” or “Initial
Junior Priority Credit Facility”, as applicable. No amendment, modification or
waiver of any provision of this Agreement, and no consent to any departure
therefrom by any Party hereto, that changes, alters, modifies or otherwise
affects any power, privilege, right, remedy, liability or obligation of, or
otherwise affects in any manner, any Additional Agent that is not then a Party,
or any Additional Credit Facility Secured Party not then represented by an
Additional Agent that is then a Party (including but not limited to any change,
alteration, modification or other effect upon any power, privilege, right,
remedy, liability or obligation of or other effect upon any such Additional
Agent or Additional Credit Facility Secured Party that may at any subsequent
time become a Party or beneficiary hereof) shall be effective unless it is
consented to in writing by the Company (regardless of whether any such
Additional Agent or Additional Credit Facility Secured Party ever becomes a
Party or beneficiary hereof). Any amendment, modification or waiver of any
provision of this Agreement that would have the effect, directly or indirectly,
through any reference in any Credit Document to this Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying any Credit Document, or
any term or provision thereof, or any right or obligation of the Company or any
other Credit Party thereunder or in respect thereof, shall not be given such
effect except pursuant to a written instrument executed by the Company and each
other affected Credit Party.

(b) In the event that any Senior Priority Agent or the requisite Senior Priority
Creditors enter into any amendment, waiver or consent in respect of or replace
any Senior Priority Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of the Senior Priority Agent, the Senior
Priority Creditors, or any Credit Party with respect to the Collateral
(including, subject to Section 2.4(b), the release of any Liens on Collateral),
then such amendment, waiver or consent shall apply automatically to any
comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors; provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the Junior Priority Creditors in the
Collateral. The applicable Senior Priority Agent shall give written notice of
such amendment, waiver or consent to the Junior Priority Agents; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Junior
Priority Collateral Document as set forth in this Section 7.4(b).

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a facsimile or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

Term Loan Agent:               [            ]    [            ]   
Attention: [                    ]    Facsimile: [                    ]   
Telephone: [                    ]

 

-39-



--------------------------------------------------------------------------------

Initial Junior Priority Agent:               [            ]    [            ]   
Attention: [                    ]    Facsimile: [                    ]   
Telephone: [                    ]

 

Any Additional Agent: As set forth in the Additional Indebtedness Joinder
executed and delivered by such Additional Agent pursuant to Section 7.11.

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of the Senior Priority Obligations and the Discharge of the Junior
Priority Obligations, (b) be binding upon the Parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the Parties and
their respective successors, transferees and assigns. Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral, subject to
Section 7.10. All references to any Credit Party shall include any Credit Party
as debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority Creditor may assign or otherwise transfer all or any portion
of the Senior Priority Obligations or the Junior Priority Obligations, as
applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise. The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto (it being understood that this Agreement does not supersede the Base
Intercreditor Agreement).

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof; each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third-Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and the Company and the other Credit
Parties. No other Person shall have or be entitled to assert rights or benefits
hereunder.

 

-40-



--------------------------------------------------------------------------------

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents.

(a) The Company may designate any Additional Indebtedness complying with the
requirements of the definition of “Additional Indebtedness” as Additional
Indebtedness for purposes of this Agreement, upon complying with the following
conditions:

(i) one or more Additional Agents for one or more Additional Credit Facility
Secured Parties in respect of such Additional Indebtedness shall have executed
the Additional Indebtedness Joinder with respect to such Additional
Indebtedness, and the Company or any such Additional Agent shall have delivered
such executed Additional Indebtedness Joinder to the Term Loan Agent, the
Initial Junior Priority Agent and any other Additional Agent then party to this
Agreement;

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties and the Company) prior to delivery of the Additional Indebtedness
Joinder, the Company shall have delivered to the Term Loan Agent, the Initial
Junior Priority Agent and any other Additional Agent then party to this
Agreement complete and correct copies of any Additional Credit Facility,
Additional Guaranties and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation);

(iii) the Company shall have executed and delivered to the Term Loan Agent, the
Initial Junior Priority Agent and any other Additional Agent then party to this
Agreement the Additional Indebtedness Designation (including whether such
Additional Indebtedness is designated Senior Priority Debt or Junior Priority
Debt) with respect to such Additional Indebtedness;

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to the Term Loan Agent, the Initial
Junior Priority Agent and any other Additional Agent then party to this
Agreement; and

(v) no Event of Default shall have occurred and be continuing.

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

(b) Upon satisfaction of the conditions specified in the preceding Section
7.11(a), the designated Additional Indebtedness shall constitute “Additional
Indebtedness”, any Additional Credit Facility under which such Additional
Indebtedness is or may be incurred shall constitute an “Additional Credit
Facility”, any holder of such Additional Indebtedness or other applicable
Additional Credit Facility Secured Party shall constitute an “Additional Credit
Facility Secured Party”, and any Additional Agent for any such Additional Credit
Facility Secured Party shall constitute an “Additional Agent” for all purposes
under this Agreement. The date on which such conditions specified in clause (a)
shall have been satisfied with respect to any Additional Indebtedness is herein
called the “Additional Effective Date” with respect to such Additional
Indebtedness. Prior to the Additional Effective Date with respect to any
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of the Term Loan Agent, the Initial Junior Priority Agent and
each other Additional Agent then party to this Agreement shall be determined on
the basis that such Additional Indebtedness is not then designated. On and after
the Additional Effective Date with respect to such Additional Indebtedness, all
references herein to Additional Indebtedness

 

-41-



--------------------------------------------------------------------------------

shall be deemed to take into account such Additional Indebtedness, and the
rights and obligations of the Term Loan Agent, the Initial Junior Priority Agent
and each other Additional Agent then party to this Agreement shall be determined
on the basis that such Additional Indebtedness is then designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each of the Term Loan Agent, the Initial Junior Priority
Agent and each Additional Agent then party hereto agrees at the Company’s
expense (x) to execute and deliver any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, any Term
Loan Collateral Documents, Initial Junior Priority Collateral Documents or
Additional Collateral Documents, as applicable, and any agreements relating to
any security interest in Control Collateral and Cash Collateral, and to make or
consent to any filings or take any other actions, as may be reasonably deemed by
the Company to be necessary or reasonably desirable for any Lien on any
Collateral to secure such Additional Indebtedness to become a valid and
perfected Lien (with the priority contemplated by the applicable Additional
Indebtedness Designation delivered pursuant to this Section 7.11 and by this
Agreement), and (y) otherwise to reasonably cooperate to effectuate a
designation of Additional Indebtedness pursuant to this Section 7.11 (including,
without limitation, if requested, by executing an acknowledgment of any
Additional Indebtedness Joinder or of the occurrence of any Additional Effective
Date).

Section 7.12 Senior Priority Representative; Notice of Senior Priority
Representative Change. The Senior Priority Representative shall act for the
Senior Priority Secured Parties as provided in this Agreement, and shall be
entitled to so act at the direction of the Requisite Senior Priority Holders
from time to time. Until a Party (other than the existing Senior Priority
Representative) receives written notice from the existing Senior Priority
Representative, in accordance with Section 7.5 of this Agreement, of a change in
the identity of the Senior Priority Representative, such Party shall be entitled
to act as if the existing Senior Priority Representative is in fact the Senior
Priority Representative. Each Party (other than the existing Senior Priority
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Senior Priority Representative which facially appears to be
from the then existing Senior Priority Representative and is delivered in
accordance with Section 7.5 and such Agent shall not be required to inquire into
the veracity or genuineness of such notice. Each existing Senior Priority
Representative from time to time agrees to give prompt written notice to each
Party of any change in the identity of the Senior Priority Representative.

Section 7.13 Term Loan Collateral Representative. Each Junior Priority Agent, on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that prior to the date upon which the Discharge of the Senior Priority
Obligations shall have occurred, (x) such Junior Priority Agent shall be
ineligible to act as the “Term Loan Collateral Representative” under the Base
Intercreditor Agreement and shall not act in such capacity, and for purposes of
determining the “Term Loan Collateral Representative” under the Base
Intercreditor Agreement the Additional Obligations (as defined in the Base
Intercreditor Agreement) of such Junior Priority Creditors shall be disregarded
and deemed not obligations, (y) such Junior Priority Creditors shall be
ineligible to vote on matters requiring the consent or approval of the
“Requisite Term Loan Holders” under the Base Intercreditor Agreement and (z) the
Additional Term Loan Obligations (as defined in the Base Intercreditor
Agreement) of such Junior Priority Creditors shall be disregarded and deemed not
outstanding for purposes of calculating “Requisite Term Loan Holders” under the
Base Intercreditor Agreement.

Section 7.14 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Senior Priority Secured Parties and the Junior Priority Secured
Parties, respectively. Nothing in this Agreement is intended to or shall impair
the rights of the Company or any other Credit Party, or the obligations of the
Company or any other Credit Party to pay the Term Loan Obligations, the Initial
Junior Priority Obligations and any Additional Obligations as and when the same
shall become due and payable in accordance with their terms.

 

-42-



--------------------------------------------------------------------------------

Section 7.15 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.16 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.17 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.18 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATED THERETO,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

-43-



--------------------------------------------------------------------------------

Section 7.19 Intercreditor Agreement. This Agreement is the Junior Lien
Intercreditor Agreement referred to in the Term Loan Credit Agreement, the
Initial Junior Priority Credit Facility and each Additional Credit
Facility. Nothing in this Agreement shall be deemed to subordinate the right of
any Junior Priority Secured Party to receive payment to the right of any Senior
Priority Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

Section 7.20 No Warranties or Liability. Each Party acknowledges and agrees that
none of the other Parties has made any representation or warranty with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any other Term Loan Document, any other Initial Junior
Priority Document or any other Additional Document. Except as otherwise provided
in this Agreement, each Party will be entitled to manage and supervise its
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

Section 7.21 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any Term Loan Document, any Initial Junior
Priority Document or any Additional Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, in the even of any conflict between
the Base Intercreditor Agreement and this Agreement, the provisions of the Base
Intercreditor Agreement shall control; provided, however, that as permitted by
the Base Intercreditor Agreement this Agreement is intended to constitute a
separate writing altering the rights between the Senior Priority Creditors on
the one hand and the Junior Priority Creditors on the other hand. The parties
hereto acknowledge that the terms of this Agreement are not intended to negate
any specific rights granted to, or obligations of, the Company or any other
Credit Party in the Term Loan Documents, the Initial Junior Priority Documents
or any Additional Documents.

Section 7.22 Information Concerning Financial Condition of the Credit
Parties. No Party has any responsibility for keeping any other Party informed of
the financial condition of the Credit Parties or of other circumstances bearing
upon the risk of nonpayment of the Term Loan Obligations, the Initial Junior
Priority Obligations or any Additional Obligations, as applicable. Each Party
hereby agrees that no Party shall have any duty to advise any other Party of
information known to it regarding such condition or any such circumstances. In
the event any Party, in its sole discretion, undertakes at any time or from time
to time to provide any information to any other Party to this Agreement, it
shall be under no obligation (a) to provide any such information to such other
Party or any other Party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

[Signature pages follow]

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Term Loan Agent, for and on behalf of itself and the
Term Loan Secured Parties, and the Initial Junior Priority Agent, for and on
behalf of itself and the Initial Junior Priority Creditors, have caused this
Agreement to be duly executed and delivered as of the date first above written.

 

[            ], in its capacity as Term Loan Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: [            ], in its capacity as Senior Priority
Representative By:  

 

  Name:   Title: By:  

 

  Name:   Title: [            ], in its capacity as Initial Junior Priority
Agent By:  

 

  Name:   Title: [[            ], in its capacity as Additional Agent By:  

 

  Name:   Title:]6

 

 

6  Add signature block for any Additional Agents.

 

S-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Term Loan Agent, the Term Loan Secured Parties, the Initial Junior
Priority Agent, Initial Junior Priority Creditors, any Additional Agent and any
Additional Credit Facility Secured Parties, and will not do any act or perform
any obligation which is not in accordance with the agreements set forth in this
Agreement.

CREDIT PARTIES:

 

BORROWER By:  

 

  Name:   Title: [SUBSIDIARY GUARANTORS] By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                  , 20    , by [COMPANY]7 (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Junior Lien Intercreditor Agreement (as
amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) entered into as of [        ], 20[    ], among
[        ], in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Loan Agent”) for the Term Loan Secured
Parties, [        ], in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Initial Junior Priority Agent”) for
the Initial Junior Priority Secured Parties[[        ], as Additional Agent for
the Additional Credit Facility Creditors under the [describe applicable
Additional Credit Facility]].8 Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20     (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list Additional Credit Facility Secured
Parties] [and Additional Agent, as agent (the “Additional Agent”)].9

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the Term Loan Agent, the Initial Junior Priority Agent, and any
Additional Agent that:

(1) The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

(3) on the date hereof there does not exist, and after giving effect to the
designation of such Additional Indebtedness there will not exist, any Event of
Default.

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness under the Intercreditor
Agreement and such Additional Indebtedness shall constitute [Senior Priority
Debt] [Junior Priority Debt].

 

7  Revise as appropriate to refer to any permitted successor or assign.

8  Revise as appropriate to refer to any successor Term Loan Agent or Initial
Junior Priority Agent and to add reference to any previously added Additional
Agent.

9  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

 

Ex. A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

[COMPANY] By:  

 

  Name:   Title:

 

Ex. A-2



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of                  , 20    , among [COMPANY], a Delaware
corporation (“Company”), [        ], in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Term Loan Agent”)10
for the Term Loan Secured Parties, [        ], in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “Initial Junior
Priority Agent”)11 for the Initial Junior Priority Secured Parties, [list any
previously added Additional Agent] [and insert name of each Additional Agent
under any Additional Credit Facility being added hereby as party] and any
successors or assigns thereof, to the Junior Lien Intercreditor Agreement dated
as of [        ], 20[    ] (as amended, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”) among the Term Loan
Agent, [and] the Initial Junior Priority Agent [and (list any previously added
Additional Agent)]. Capitalized terms used herein and not otherwise defined
herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20     (the “Additional Credit Facility”), among
[list any applicable Grantor], [list any applicable Additional Credit Facility
Secured Parties (the “Joining Additional Creditors”)] [and insert name of each
applicable Additional Agent (the “Joining Additional Agent”)].12

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]13 hereby agrees with the Term Loan Agent, the
Initial Junior Priority Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional
Creditors,]14 hereby agrees to be bound by the terms and provisions of the
Intercreditor Agreement and shall, as of the Additional Effective Date with
respect to the Additional Credit Facility, be deemed to be a party to the
Intercreditor Agreement.

 

 

10  Revise as appropriate to refer to any successor Term Loan Agent.

11  Revise as appropriate to refer to any successor Initial Junior Priority
Agent.

12  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

13  Revise as appropriate to refer to any Additional Agent being added hereby
and any Additional Creditors represented thereby.

14  Revise references throughout as appropriate to refer to the party or parties
being added.

 

Ex. B-1



--------------------------------------------------------------------------------

Section 2. Recognition of Claims. The Term Loan Agent (for itself and on behalf
of the Term Loan Secured Parties), the Initial Junior Priority Agent (for itself
and on behalf of the Initial Junior Priority Secured Parties) and [each of] the
Additional Agent[s](for itself and on behalf of any Additional Credit Facility
Secured Parties represented thereby) hereby agree that the interests of the
respective Creditors in the Liens granted to the Term Loan Agent, the Initial
Junior Priority Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Creditors, as having
the priorities provided for in Section 2.1 of the Intercreditor Agreement, and
shall at all times be allocated among the Creditors as provided therein
regardless of any claim or defense (including without limitation any claims
under the fraudulent transfer, preference or similar avoidance provisions of
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the Term Loan Agent, the Initial Junior Priority
Agent, any Additional Agent or any Creditor may be entitled or subject. The Term
Loan Agent (for itself and on behalf of the Term Loan Secured Parties), the
Initial Junior Priority Agent (for itself and on behalf of the Initial Junior
Priority Creditors), and any Additional Agent party to the Intercreditor
Agreement (for itself and on behalf of any Additional Credit Facility Secured
Parties represented thereby) (a) recognize the existence and validity of the
Additional Obligations represented by the Additional Credit Facility, and (b)
agree to refrain from making or asserting any claim that the Additional Credit
Facility or other applicable Additional Documents are invalid or not enforceable
in accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations. The [Joining Additional Agent (for itself and on
behalf of the Joining Additional Creditors] (a) recognize[s] the existence and
validity of the Term Loan Obligations and the existence and validity of the
Initial Junior Priority Obligations15 and (b) agree[s] to refrain from making or
asserting any claim that the Term Loan Credit Agreement, the Initial Junior
Priority Credit Facility or other Term Loan Documents or Initial Junior Priority
Documents,16 as the case may be, are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

 

 

15  Add reference to any previously added Additional Credit Facility and related
Additional Obligations as appropriate.

16  Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

Ex. B-2



--------------------------------------------------------------------------------

EXHIBIT C

[TERM LOAN CREDIT AGREEMENT][INITIAL JUNIOR PRIORITY CREDIT FACILITY] JOINDER

JOINDER, dated as of                     , 20    , among [        ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Term Loan Agent”)17 for the Term Loan Secured Parties, [ ], in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Initial Junior Priority Agent”)18 for the Initial Junior
Priority Secured Parties, [list any previously added Additional Agent] [and
insert name of additional Term Loan Secured Parties, Term Loan Agent, Initial
Junior Priority Secured Parties or Initial Junior Priority Agent, as applicable,
being added hereby as party] and any successors or assigns thereof, to the
Junior Lien Intercreditor Agreement dated as of [        ], 20[    ] (as
amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) among the Term Loan Agent19, [and] the Initial Junior
Priority Agent20 [and (list any previously added Additional Agent)]. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
                    , 20     (the “Joining [Term Loan Credit Agreement][Initial
Junior Priority Credit Facility]”), among [list any applicable Credit Party],
[list any applicable new Term Loan Secured Parties or new Initial Junior
Priority Secured Parties, as applicable (the “Joining [Term Loan][Initial Junior
Priority] Secured Parties”)] [and insert name of each applicable Agent (the
“Joining [Term Loan][Initial Junior Priority] Agent”)].21

The Joining [Term Loan][Initial Junior Priority] Agent, for itself and on behalf
of the Joining [Term Loan][Initial Junior Priority]22 Secured Parties, hereby
agrees with the Company and the other Grantors, the [Term Loan][Initial Junior
Priority] Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

Section 1. Agreement to be Bound. The [Joining [Term Loan][Initial Junior
Priority] Agent, for itself and on behalf of the Joining [Term Loan][Initial
Junior Priority] Secured Parties,]23 hereby agrees to

 

 

17  Revise as appropriate to refer to any successor Term Loan Agent.

18  Revise as appropriate to refer to any successor Initial Junior Priority
Agent.

19  Revise as appropriate to describe predecessor Term Loan Agent or Term Loan
Secured Parties, if joinder is for a new Term Loan Credit Agreement.

20  Revise as appropriate to describe predecessor Initial Junior Priority Agent
or Initial Junior Priority Secured Parties, if joinder is for a new Initial
Junior Priority Credit Facility.

21  Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

22  Revise as appropriate to refer to any Agent being added hereby and any
Secured Parties represented thereby.

23 

Revise references throughout as appropriate to refer to the party or parties
being added.

 

Ex. C-1



--------------------------------------------------------------------------------

be bound by the terms and provisions of the Intercreditor Agreement and shall,
as of the date hereof, be deemed to be a party to the Intercreditor Agreement as
[the][a] [Term Loan][Initial Junior Priority] Agent. As of the date hereof, the
Joining [Term Loan Credit Agreement][Initial Junior Priority Credit Facility]
shall be deemed [the][a] [Term Loan Credit Agreement][Initial Junior Priority
Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Term Loan][Initial Junior
Priority] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[ADD SIGNATURES]

 

Ex. C-2



--------------------------------------------------------------------------------

EXHIBIT M

to

CREDIT AGREEMENT

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

Reference is made to the Amended and Restated Credit Agreement (as amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms defined therein being
used herein as therein defined), dated as of December 1, 2016, among ENVISION
HEALTHCARE CORPORATION, a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties (as defined therein).
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

                     (the “Assignor”) and                      (the “Assignee”)
agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Transfer
Effective Date (as defined below), an interest (the “Assigned Interest”) as set
forth in Schedule 1 in and to the Assignor’s rights and obligations under the
Credit Agreement and the other Loan Documents with respect to those credit
facilities provided for in the Credit Agreement as are set forth on Schedule 1
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches the Note(s), if any, held by it evidencing the Assigned Facilities
[and requests that the Administrative Agent exchange such Note(s) for a new Note
or Notes payable to the Assignee and (if the Assignor has retained any interest
in the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)].33 The Assignor acknowledges and agrees that in
connection with this assignment, (1) the Assignee is an Affiliated Lender and it
or its Affiliates may have, and later may come into possession of, information
regarding the Loans or the Loan Parties that is not known to the Assignor and
that may be material to a decision by such Assignor to assign the Assigned
Interests (such information, the “Excluded Information”), (2) such Assignor has
independently, without reliance on the

 

33 

Should only be requested when specifically required by the Assignee and/or the
Assignor, as the case may be.



--------------------------------------------------------------------------------

EXHIBIT M

to

CREDIT AGREEMENT

Page 2

 

Assignee, the Borrower, any of its Subsidiaries, any Agent or any other Lender
or any of their respective Affiliates, made its own analysis and determination
to participate in such assignment notwithstanding such Assignor’s lack of
knowledge of the Excluded Information, (3) none of the Assignee, its
Subsidiaries, the Agent, the other Lenders or any of their respective Affiliates
shall have any liability to the Assignor, and the Assignor hereby waives and
releases, to the extent permitted by law, any claims such may have against the
Assignee, its Subsidiaries, the Agents, the other Lenders and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (4) the Excluded Information may
not be available to the Agents or the other Lenders.

3. The Assignee (a) represents and warrants that (i) it is legally authorized to
enter into this Assignment and Assumption (ii) it is an Affiliated Lender;
(iii) [each of the terms and conditions set forth Section 11.6(h)(i) of the
Credit Agreement have been satisfied with respect to this Assignment and
Assumption;]34 (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Subsection 5.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (c) agrees that it will, independently and without reliance upon the
Assignor, any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) [agrees that it shall not be permitted to attend or
participate in, and shall not attend or participate in, any “lender-only”
meetings or receive any related “lender-only” information;]35 (e) appoints and
authorizes each applicable Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (f) hereby affirms the
acknowledgements and representations of such Assignee as a Lender contained in
Subsection 10.5 of the Credit Agreement; and (g) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with the
terms of the Credit Agreement all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender, including its
obligations pursuant to Subsection 11.16 of the Credit Agreement, and, if it is
organized under the laws of a jurisdiction outside the United States, its
obligations pursuant to Subsection 4.11(b) of the Credit Agreement.

4. The effective date of this Assignment and Assumption shall be [            ],
[        ] (the “Transfer Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to
Subsection 11.6 of the Credit Agreement, effective as of the Transfer Effective
Date (which shall not, unless otherwise agreed to by the Administrative Agent,
be earlier than five Business Days after the date of such acceptance and
recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Transfer Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

 

34  Insert if Assignee is not an Affiliated Debt Fund.

35  Insert if Assignee is not an Affiliated Debt Fund.

 

Ex. M-2



--------------------------------------------------------------------------------

EXHIBIT M

to

CREDIT AGREEMENT

Page 3

 

6. From and after the Transfer Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of an Affiliated Lender thereunder
and under the other Loan Documents and shall be bound by the provisions thereof
and (b) the Assignor shall, to the extent provided in this Assignment and
Assumption, relinquish its rights and be released from its obligations under the
Credit Agreement, but shall nevertheless continue to be entitled to the benefits
of (and bound by related obligations under) Subsections 4.10, 4.11, 4.12, 4.13
and 11.5 thereof.

7. Notwithstanding any other provision hereof, if the consents of the Borrower
and the Administrative Agent hereto are required under Subsection 11.6 of the
Credit Agreement, this Assignment and Assumption shall not be effective unless
such consents shall have been obtained.

8. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

Ex. M-3



--------------------------------------------------------------------------------

SCHEDULE 1

to

EXHIBIT M

ASSIGNMENT AND ACCEPTANCE

Re: Amended and Restated Credit Agreement (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), dated as of December 1, 2016, among ENVISION HEALTHCARE
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein).

Name of Assignor: Name of Assignee:

Transfer Effective Date of Assignment:

 

Credit Facility Assigned

 

Aggregate Amount of Term

Loans for all Lenders

 

Amount of Term Loans

Assigned

      %   $            

 

[NAME OF ASSIGNEE]     [NAME OF ASSIGNOR] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:



--------------------------------------------------------------------------------

Accepted for recording in the Register:   Consented To:  

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

    [ENVISION HEALTHCARE CORPORATION   By:  

 

    By:  

 

    Name:       Name:     Title:       Title:   ]36      

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

        By:  

 

          Name:           Title:  

 

 

36  Insert only as required by Subsection 11.6 of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT N

to

CREDIT AGREEMENT

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

JPMORGAN CHASE BANK, N.A.,

     as Administrative Agent under the

     Credit Agreement referred to below

[                    ]

[DATE]

Attention: [                    ]

 

  Re: ENVISION HEALTHCARE CORPORATION

This Acceptance and Prepayment Notice is delivered to you pursuant to Subsection
4.4(i)(iv) of that certain Amended and Restated Credit Agreement (together with
all exhibits and schedules thereto and as the same may be amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), dated as of December 1, 2016, among ENVISION
HEALTHCARE CORPORATION, a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

Pursuant to Subsection 4.4(i)(iv) of the Credit Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[●]% (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice and is
subject to the provisions of Subsection 4.4(i) of the Credit Agreement.

The Borrower hereby represents and warrants to the Administrative Agent [,][and]
[the Lenders of the Initial Term Loans] [[and]] the Lenders of the [●, 20●]37
Tranche[s]] as follows:

1. At the time of making the Discounted Term Loan Prepayment contemplated by
Subsection 4.4(i)(iv), after giving effect thereto, Total Liquidity is equal to
or greater than $100.0 million.

 

 

37  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

2. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date.][At least three
Business Days have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]38

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

38  Insert applicable representation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

ENVISION HEALTHCARE CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT O

to

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

JPMORGAN CHASE BANK, N.A.,

     as Administrative Agent under the

     Credit Agreement referred to below

[                    ]

[DATE]

Attention: [                    ]

 

  Re: ENVISION HEALTHCARE CORPORATION

This Discount Range Prepayment Notice is delivered to you pursuant to Subsection
4.4(i)(iii) of that certain Amended and Restated Credit Agreement (together with
all exhibits and schedules thereto and as the same may be amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), dated as of December 1, 2016, among ENVISION
HEALTHCARE CORPORATION, a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

Pursuant to Subsection 4.4(i)(iii) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[●, 20●]39 Tranche[s]] submit a Discount Range Prepayment Offer. Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each [Lender of the Initial Term Loans]
[[and to each] Lender of the [●, 20●]40 Tranche[(s)]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[●] of
Initial Term Loans] [[and] $[●] of the [●, 20●]41 Tranche[(s)] of Incremental
Term Loans] (the “Discount Range Prepayment Amount”).42

3. The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [●]% but less than or
equal to [●]% (the “Discount Range”).

 

 

39  List multiple Tranches if applicable.

40  List multiple Tranches if applicable.

41  List multiple Tranches if applicable.

42  Minimum of $10.0 million and whole increments of $1.0 million.



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three Business Days following
the dated delivery of the notice pursuant to Subsection 4.4(i)(i) of the Credit
Agreement.

The Borrower hereby represents and warrants to the Administrative Agent and the
[Lenders] [[and the] Lenders of the [●, 20●]43 Tranche[s]] as follows:

1. At the time of making the Discounted Term Loan Prepayment contemplated by
Subsection 4.4(i)(i) of the Credit Agreement, after giving effect thereto, Total
Liquidity is equal to or greater than $100.0 million.

2. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date.][At least three
Business Days have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]44

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

43  List multiple Tranches if applicable.

44  Insert applicable representation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

ENVISION HEALTHCARE CORPORATION By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT P

to

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[                    ]

[DATE]

Attention: [                    ]

 

  Re: ENVISION HEALTHCARE CORPORATION

Reference is made to (a) that certain Amended and Restated Credit Agreement
(together with all exhibits and schedules thereto and as the same may be
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of December 1,
2016, among ENVISION HEALTHCARE CORPORATION, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined therein) and (b) that
certain Discount Range Prepayment Notice, dated             , 20    , from the
Borrower (the “Discount Range Prepayment Notice”). Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(i)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Initial Term Loans] [[and the] [●, 20●]45 Tranche[s]] held by the undersigned.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

[Initial Term Loans - $[●]]

[[●, 20●]46 Tranche[s] - $[●]]

 

 

45  List multiple Tranches if applicable.

46  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% (the “Submitted Discount”).

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [●, 20●]47 Tranche[s]] indicated above
pursuant to Subsection 4.4(i) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

 

47  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                                         ] By:  

 

  Name   Title: By:  

 

  Name   Title:



--------------------------------------------------------------------------------

EXHIBIT Q

to

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[                    ]

[DATE]

Attention: [                    ]

 

  Re: ENVISION HEALTHCARE CORPORATION

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Subsection 4.4(i)(iv) of that certain Amended and Restated Credit Agreement
(together with all exhibits and schedules thereto and as the same may be
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of December 1,
2016, among ENVISION HEALTHCARE CORPORATION, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined therein). Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.

Pursuant to Subsection 4.4(i)(iv) of the Credit Agreement, the hereby requests
that [each Lender of the Initial Term Loans] [[and] each Lender of the [●,
20●]48 Tranche[s]] submit a Solicited Discounted Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to each [Lender of the Initial Term Loans] [[and
to each] Lender of the [●, 20●]49 Tranche[s]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):50

[Initial Term Loans - $[●]]

 

 

48  List multiple Tranches if applicable.

49  List multiple Tranches if applicable.

50  Minimum of $10.0 million and whole increments of $1.0 million.



--------------------------------------------------------------------------------

[[●, 20●]51 Tranche[s] - $[●]]

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three Business Days
following delivery of this notice pursuant to Subsection 4.4(i)(iv) of the
Credit Agreement.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

51  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

ENVISION HEALTHCARE CORPORATION By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT R

to

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[                    ]

[DATE]

Attention: [                    ]

 

  Re: ENVISION HEALTHCARE CORPORATION

Reference is made to (a) that certain Amended and Restated Credit Agreement
(together with all exhibits and schedules thereto and as the same may be
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of December 1,
2016, among ENVISION HEALTHCARE CORPORATION, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined therein) and (b) that
certain Solicited Discounted Prepayment Notice, dated             , 20    , from
the Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(i)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Initial Term Loans][[and the] [●, 20●]52 Tranche[s]] held by the
undersigned.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Initial Term Loans - $[●]]

 

 

52  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

[[●, 20●]53 Tranche[s] - $[●]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% (the “Offered Discount”).

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [●, 20●]54 Tranche[s]] pursuant to
Subsection 4.4(i) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

 

53  List multiple Tranches if applicable.

54  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                                         ] By:  

 

  Name   Title: By:  

 

  Name   Title:



--------------------------------------------------------------------------------

EXHIBIT S

to

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[                    ]

[DATE]

Attention: [                    ]

 

  Re: ENVISION HEALTHCARE CORPORATION

This Specified Discount Prepayment Notice is delivered to you pursuant to
Subsection 4.4(i)(ii) of that certain Amended and Restated Credit Agreement (as
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of December 1,
2016, among ENVISION HEALTHCARE CORPORATION, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

Pursuant to Subsection 4.4(i)(ii) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [●, 20●]1 Tranche[s]] on the following
terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each [Lender of the Initial Term Loans] [[and to each] Lender of the [●, 20●]2
Tranche[s]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[●]
of the [Initial Term Loans] [[and $[●] of the] [●, 20●]3 Tranche[(s)] of
Incremental Term Loans] (the “Specified Discount Prepayment Amount”).4

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [●]% (the “Specified Discount”).

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Subsection 4.4(i)(ii) of the Credit Agreement.

 

 

1  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

3  List multiple Tranches if applicable.

4  Minimum of $10.0 million and whole increments of $1.0 million.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent [and the
Lenders] [[and] each Lender of the [●, 20●]5 Tranche[s]] as follows:

1. At the time of making the Discounted Term Loan Prepayment contemplated by
Subsection 4.4(i)(ii) of the Credit Agreement, after giving effect thereto,
Total Liquidity is equal to or greater than $100.0 million.

2. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date.][At least three
Business Days have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]6

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

5  List multiple Tranches if applicable.

6  Insert applicable representation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

ENVISION HEALTHCARE CORPORATION By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response



--------------------------------------------------------------------------------

EXHIBIT T

to

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[                    ]

[DATE]

Attention: [                    ]

 

  Re: ENVISION HEALTHCARE CORPORATION

Reference is made to (a) that certain Amended and Restated Credit Agreement (as
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of December 1,
2016, among ENVISION HEALTHCARE CORPORATION, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein) and (b) that certain Specified Discount Prepayment
Notice, dated             , 20    , from the Borrower (the “Specified Discount
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(i)(ii) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Tranches of] Term Loans held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

[Initial Term Loans - $[●]]

[[●, 20●]1 Tranche[s] - $[●]]

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [●, 20●]2 Tranche[s]] pursuant to Subsection
4.4(i)(ii) of the Credit Agreement at a price equal to the Specified Discount in
the aggregate Outstanding Amount not to exceed the amount set forth above, as
such amount may be reduced in accordance with the Specified Discount Proration,
and as otherwise determined in accordance with and subject to the requirements
of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

1  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                                         ] By:  

 

  Name   Title: By:  

 

  Name   Title: